EXHIBIT 10.1

 

AMENDED AND RESTATED AGREEMENT OF SALE AND PURCHASE

 

THIS AMENDED AND RESTATED AGREEMENT OF SALE AND PURCHASE (“Agreement”) made this
4th day of March, 2019 by and between MACK-CALI CW REALTY ASSOCIATES L.L.C.,
converted from Cali CW Realty Associates L.P. (“CW”); CROSS WESTCHESTER REALTY
ASSOCIATES L.L.C., converted from Cross Westchester Realty Associates L.P.
(“Cross Westchester”); CLEARBROOK ROAD ASSOCIATES L.L.C., f/k/a Clearbrook
Realty Associates L.L.C. (“Clearbrook”); SO. WESTCHESTER REALTY ASSOCIATES
L.L.C., converted from So. Westchester Realty Associates L.P. (“So.
Westchester”); MACK-CALI SO. WEST REALTY ASSOCIATES L.L.C., converted from Cali
So. West Realty Associates L.P. (“So. West”); 225 CORPORATE REALTY L.L.C., f/k/a
250 Corporate Realty L.L.C. (“Corporate”); 3 ODELL REALTY L.L.C. (“Odell”);
MID-WESTCHESTER REALTY ASSOCIATES L.L.C., converted from Mid-Westchester Realty
Associates L.P. (“Mid-Westchester”); MACK-CALI MID-WEST REALTY ASSOCIATES
L.L.C., converted from Cali Mid-West Realty Associates L.P. (“Mid-West”);
SKYLINE REALTY L.L.C. (“Skyline”); 12 SKYLINE ASSOCIATES L.L.C. (“12 Skyline”);
5/6 SKYLINE REALTY L.L.C. (“5/6 Skyline”); and TALLEYRAND REALTY ASSOCIATES
L.L.C., converted from Talleyrand Realty Associates L.P. (“Talleyrand”), each a
limited liability company organized under the laws of the State of New York and
each having an address c/o Mack-Cali Realty Corporation, Harborside 3, 210
Hudson Street, Suite 400, Jersey City, NJ 07311 (CW, Cross Westchester,
Clearbrook, So. Westchester, So. West, Corporate, Odell, Mid-Westchester, Mid-
West, Skyline, 12 Skyline, 5/6 Skyline and Talleyrand are sometimes hereinafter
individually referred to as a “Seller” and collectively referred to as “Seller”)
and RMC ACQUISITION ENTITY, LLC, a Delaware limited liability company having an
address c/o Robert Martin Company, 100 Clearbrook Road, Elmsford, NY 10523
(“Purchaser”).

 

WHEREAS, Seller and Purchaser are parties to an Agreement of Sale and Purchase,
dated February 21, 2019, as amended by a letter agreement, dated February 26,
2019, extending the evaluation period thereunder, and as amended by a letter
agreement, dated March 1, 2019, extending the evaluation period thereunder
(collectively, the “Existing Agreement”); and

 

WHEREAS, Seller and Purchaser desire to enter into this Agreement to amend and
restate in its entirety the Existing Agreement.

 

In consideration of the mutual promises, covenants, and agreements set forth
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Seller and Purchaser agree as follows:

 

ARTICLE I

DEFINITIONS

 

Section 1.1                                   Definitions.  For purposes of this
Agreement, the following capitalized terms have the meanings set forth in this
Section 1.1:

 

“1, 3 and 5 Westchester Plaza Real Property” means that certain parcel of real
property owned by CW located in the Village of Elmsford, Town of Greenburgh,
State of New York, as more particularly described by the legal descriptions
attached hereto and made a part hereof as Exhibit A-1, together with all of
Seller’s right, title and interest, if any, in and to the appurtenances
pertaining thereto, including but not limited to Seller’s right, title and
interest in and to the adjacent streets, alleys and right-of-ways, and any
easement rights, air rights, subsurface development rights and water rights.
Buildings known as “1 Westchester Plaza”, “3 Westchester Plaza” and “5
Westchester Plaza” (referred to as “1, 3 and 5 Westchester Plaza”) are located
on the 1, 3 and 5 Westchester Plaza Real Property.

 

1

--------------------------------------------------------------------------------



 

“2, 4 and 6 Westchester Plaza Real Property” means that certain parcel of real
property owned by CW located in the Village of Elmsford, Town of Greenburgh,
State of New York, as more particularly described by the legal descriptions
attached hereto and made a part hereof as Exhibit A-2, together with all of
Seller’s right, title and interest, if any, in and to the appurtenances
pertaining thereto, including but not limited to Seller’s right, title and
interest in and to the adjacent streets, alleys and right-of-ways, and any
easement rights, air rights, subsurface development rights and water rights.
Buildings known as “2 Westchester Plaza”, “4 Westchester Plaza” and “6
Westchester Plaza” (referred to as “2, 4 and 6 Westchester Plaza”) are located
on the 2, 4 and 6 Westchester Plaza Real Property.

 

“7 Westchester Plaza Real Property” means that certain parcel of real property l
owned by CW located at 7 Westchester Plaza, Village of Elmsford, Town of
Greenburgh, State of New York, as more particularly described by the legal
descriptions attached hereto and made a part hereof as Exhibit A-7 (referred to
as “7 Westchester Plaza”), together with all of Seller’s right, title and
interest, if any, in and to the appurtenances pertaining thereto, including but
not limited to Seller’s right, title and interest in and to the adjacent
streets, alleys and right-of-ways, and any easement rights, air rights,
subsurface development rights and water rights.

 

“8 Westchester Plaza Real Property” means that certain parcel of real property
owned by CW located at 8 Westchester Plaza, Village of Elmsford, Town of
Greenburgh, State of New York, as more particularly described by the legal
descriptions attached hereto and made a part hereof as Exhibit A-8 (referred to
as “8 Westchester Plaza”), together with all of Seller’s right, title and
interest, if any, in and to the appurtenances pertaining thereto, including but
not limited to Seller’s right, title and interest in and to the adjacent
streets, alleys and right-of-ways, and any easement rights, air rights,
subsurface development rights and water rights.

 

“50 Executive Boulevard Real Property” means that certain parcel of real
property owned by CW located at 50 Executive Boulevard, Village of Elmsford,
Town of Greenburgh, State of New York, as more particularly described by the
legal descriptions attached hereto and made a part hereof as Exhibit A-9
(referred to as “50 Executive Boulevard”), together with all of Seller’s right,
title and interest, if any, in and to the appurtenances pertaining thereto,
including but not limited to Seller’s right, title and interest in and to the
adjacent streets, alleys and right-of-ways, and any easement rights, air rights,
subsurface development rights and water rights.

 

“77 Executive Boulevard Real Property” means that certain parcel of real
property owned by CW located at 77 Executive Boulevard, Village of Elmsford,
Town of Greenburgh, State of New York, as more particularly described by the
legal descriptions attached hereto and made a part hereof as Exhibit A-10
(referred to as “77 Executive Boulevard”), together with all of Seller’s right,
title and interest, if any, in and to the appurtenances pertaining thereto,
including but not limited to Seller’s right, title and interest in and to the
adjacent streets, alleys and right-of-ways, and any easement rights, air rights,
subsurface development rights and water rights.

 

“101 Executive Boulevard Real Property” means that certain parcel of real
property owned by CW located at 101 Executive Boulevard, Village of Elmsford,
Town of Greenburgh, State of New York, as more particularly described by the
legal descriptions attached hereto and made a part hereof as Exhibit A-12
(referred to as “101 Executive Boulevard”), together with all of Seller’s right,
title and interest, if any, in and to the appurtenances pertaining thereto,
including but not limited to Seller’s right, title and interest in and to the
adjacent streets, alleys and right-of-ways, and any easement rights, air rights,
subsurface development rights and water rights.

 

“101 Executive Boulevard Condominium Units” means collectively the condominium
units owned by CW designated as Unit A and Unit B (collectively, with their
respective appurtenant common interests the “Condominium Units”), as described
in the Condominium Declaration and as shown on the Floor Plans of the
Condominium filed simultaneously with the Condominium Declaration in the County
Clerk’s Office as Map No. 29122.

 

2

--------------------------------------------------------------------------------



 

“300 Executive Boulevard Real Property” means that certain parcel of real
property owned by CW located at 300 Executive Boulevard, Village of Elmsford,
Town of Greenburgh, State of New York, as more particularly described by the
legal descriptions attached hereto and made a part hereof as Exhibit A-13
(referred to as “300 Executive Boulevard”), together with all of Seller’s right,
title and interest, if any, in and to the appurtenances pertaining thereto,
including but not limited to Seller’s right, title and interest in and to the
adjacent streets, alleys and right-of-ways, and any easement rights, air rights,
subsurface development rights and water rights.

 

“350 Executive Boulevard Real Property” means that certain parcel of real
property owned by Cross Westchester located at 350 Executive Boulevard, Village
of Elmsford, Town of Greenburgh, State of New York, as more particularly
described by the legal descriptions attached hereto and made a part hereof as
Exhibit A-14 (referred to as “350 Executive Boulevard”), together with all of
Seller’s right, title and interest, if any, in and to the appurtenances
pertaining thereto, including but not limited to Seller’s right, title and
interest in and to the adjacent streets, alleys and right-of-ways, and any
easement rights, air rights, subsurface development rights and water rights.

 

“399 Executive Boulevard Real Property” means that certain parcel of real
property owned by CW located at 399 Executive Boulevard, Village of Elmsford,
Town of Greenburgh, State of New York, as more particularly described by the
legal descriptions attached hereto and made a part hereof as Exhibit A-15
(referred to as “399 Executive Boulevard”), together with all of Seller’s right,
title and interest, if any, in and to the appurtenances pertaining thereto,
including but not limited to Seller’s right, title and interest in and to the
adjacent streets, alleys and right-of-ways, and any easement rights, air rights,
subsurface development rights and water rights.

 

“400 and 500 Executive Boulevard Real Property” means that certain parcel of
real property owned by CW located in the Village of Elmsford, Town of
Greenburgh, State of New York, as more particularly described by the legal
descriptions attached hereto and made a part hereof as Exhibit A-16, together
with all of Seller’s right, title and interest, if any, in and to the
appurtenances pertaining thereto, including but not limited to Seller’s right,
title and interest in and to the adjacent streets, alleys and right-of-ways, and
any easement rights, air rights, subsurface development rights and water rights.
Buildings known as “400 Executive Boulevard” and “500 Executive Boulevard”
(referred to as “400 and 500 Executive Boulevard”) are located on the 400 and
500 Executive Boulevard Real Property.

 

“525 Executive Boulevard Real Property” means that certain parcel of real
property owned by Cross Westchester located at 525 Executive Boulevard, Village
of Elmsford, Town of Greenburgh, State of New York, as more particularly
described by the legal descriptions attached hereto and made a part hereof as
Exhibit A-18 (referred to as “525 Executive Boulevard”), together with all of
Seller’s right, title and interest, if any, in and to the appurtenances
pertaining thereto, including but not limited to Seller’s right, title and
interest in and to the adjacent streets, alleys and right-of-ways, and any
easement rights, air rights, subsurface development rights and water rights.

 

“11 and 175 Clearbrook Road Real Property” means that certain parcel of real
property owned by CW located in the Village of Elmsford, Town of Greenburgh,
State of New York, as more particularly described by the legal descriptions
attached hereto and made a part hereof as Exhibit A-19, together with all of
Seller’s right, title and interest, if any, in and to the appurtenances
pertaining thereto, including but not limited to Seller’s right, title and
interest in and to the adjacent streets, alleys and right-of-ways, and any
easement rights, air rights, subsurface development rights and water rights.
Buildings known as “11 Clearbrook Road” and “175 Clearbrook Road” (referred to
as “11 and 175 Clearbrook Road”) are located on the 11 and 175 Clearbrook Road
Real Property.

 

“75 and 125 Clearbrook Road Real Property” means that certain parcel of real
property owned by Cross Westchester, together with all of Seller’s beneficial
and equitable rights and interests owned by Clearbrook which shall quitclaim
such rights and interests under the Deed, located in the Village of Elmsford,
Town of Greenburgh, State of New York, as more particularly described by the
legal descriptions

 

3

--------------------------------------------------------------------------------



 

attached hereto and made a part hereof as Exhibit A-20, together with all of
Seller’s right, title and interest, if any, in and to the appurtenances
pertaining thereto, including but not limited to Seller’s right, title and
interest in and to the adjacent streets, alleys and right-of-ways, and any
easement rights, air rights, subsurface development rights and water rights.
Buildings known as “75 Clearbrook Road” and “125 Clearbrook Road” (referred to
as “75 and 125 Clearbrook Road”) are located on the 75 and 125 Clearbrook Road
Real Property.

 

“100 Clearbrook Road Real Property” means that certain parcel of real property
owned by CW located at 100 Clearbrook Road, Village of Elmsford, Town of
Greenburgh, State of New York, as more particularly described by the legal
descriptions attached hereto and made a part hereof as Exhibit A-21 (referred to
as “100 Clearbrook Road”), together with all of Seller’s right, title and
interest, if any, in and to the appurtenances pertaining thereto, including but
not limited to Seller’s right, title and interest in and to the adjacent
streets, alleys and right-of-ways, and any easement rights, air rights,
subsurface development rights and water rights.

 

“150 Clearbrook Road Real Property” means that certain parcel of real property
owned by CW located at 150 Clearbrook Road, Village of Elmsford, Town of
Greenburgh, State of New York, as more particularly described by the legal
descriptions attached hereto and made a part hereof as Exhibit A-23 (referred to
as “150 Clearbrook Road”), together with all of Seller’s right, title and
interest, if any, in and to the appurtenances pertaining thereto, including but
not limited to Seller’s right, title and interest in and to the adjacent
streets, alleys and right-of-ways, and any easement rights, air rights,
subsurface development rights and water rights.

 

“200 Clearbrook Road Real Property” means that certain parcel of real property
owned by CW located at 200 Clearbrook Road, Village of Elmsford, Town of
Greenburgh, State of New York, as more particularly described by the legal
descriptions attached hereto and made a part hereof as Exhibit A-25 (referred to
as “200 Clearbrook Road”), together with all of Seller’s right, title and
interest, if any, in and to the appurtenances pertaining thereto, including but
not limited to Seller’s right, title and interest in and to the adjacent
streets, alleys and right-of-ways, and any easement rights, air rights,
subsurface development rights and water rights.

 

“250 Clearbrook Road Real Property” means that certain parcel of real property
owned by CW located at 250 Clearbrook Road, Village of Elmsford, Town of
Greenburgh, State of New York, as more particularly described by the legal
descriptions attached hereto and made a part hereof as Exhibit A-26 (referred to
as “250 Clearbrook Road”), together with all of Seller’s right, title and
interest, if any, in and to the appurtenances pertaining thereto, including but
not limited to Seller’s right, title and interest in and to the adjacent
streets, alleys and right-of-ways, and any easement rights, air rights,
subsurface development rights and water rights.

 

“1 Odell Plaza Real Property” means that certain parcel of real property owned
by So. Westchester located at 1 Odell Plaza, City of Yonkers, State of New York,
as more particularly described by the legal descriptions attached hereto and
made a part hereof as Exhibit A-27 (referred to as “1 Odell Plaza”), together
with all of Seller’s right, title and interest, if any, in and to the
appurtenances pertaining thereto, including but not limited to Seller’s right,
title and interest in and to the adjacent streets, alleys and right-of-ways, and
any easement rights, air rights, subsurface development rights and water rights.

 

“3 Odell Plaza Real Property” means that certain parcel of real property owned
by Odell located at 3 Odell Plaza, City of Yonkers, State of New York, as more
particularly described by the legal descriptions attached hereto and made a part
hereof as Exhibit A-28 (referred to as “3 Odell Plaza”), together with all of
Seller’s right, title and interest, if any, in and to the appurtenances
pertaining thereto, including but not limited to Seller’s right, title and
interest in and to the adjacent streets, alleys and right-of-ways, and any
easement rights, air rights, subsurface development rights and water rights.

 

4

--------------------------------------------------------------------------------



 

“5 and 7 Odell Plaza Real Property” means that certain parcel of real property
owned by So. Westchester located in the City of Yonkers, State of New York, as
more particularly described by the legal descriptions attached hereto and made a
part hereof as Exhibit A-29 (referred to as “5 Odell Plaza”), together with all
of Seller’s right, title and interest, if any, in and to the appurtenances
pertaining thereto, including but not limited to Seller’s right, title and
interest in and to the adjacent streets, alleys and right-of-ways, and any
easement rights, air rights, subsurface development rights and water rights.
Buildings known as “5 Odell Plaza” and “7 Odell Plaza” (referred to as “5 and 7
Odell Plaza”) are located on the 5 and 7 Odell Plaza Real Property.

 

“1 Executive Boulevard Real Property” means that certain parcel of real property
owned by So. West located at 1 Executive Boulevard, City of Yonkers, State of
New York, as more particularly described by the legal descriptions attached
hereto and made a part hereof as Exhibit A-31 (referred to as “1 Executive
Boulevard”), together with all of Seller’s right, title and interest, if any, in
and to the appurtenances pertaining thereto, including but not limited to
Seller’s right, title and interest in and to the adjacent streets, alleys and
right-of-ways, and any easement rights, air rights, subsurface development
rights and water rights.

 

“3 Executive Boulevard Real Property” means that certain parcel of real property
owned by So. Westchester located at 3 Executive Boulevard, City of Yonkers,
State of New York, as more particularly described by the legal descriptions
attached hereto and made a part hereof as Exhibit A-33 (referred to as “3
Executive Boulevard”), together with all of Seller’s right, title and interest,
if any, in and to the appurtenances pertaining thereto, including but not
limited to Seller’s right, title and interest in and to the adjacent streets,
alleys and right-of-ways, and any easement rights, air rights, subsurface
development rights and water rights.

 

“4 Executive Plaza Real Property” means that certain parcel of real property
owned by So. West located at 4 Executive Plaza, City of Yonkers, State of New
York, as more particularly described by the legal descriptions attached hereto
and made a part hereof as Exhibit A-34 (referred to as “4 Executive Plaza”),
together with all of Seller’s right, title and interest, if any, in and to the
appurtenances pertaining thereto, including but not limited to Seller’s right,
title and interest in and to the adjacent streets, alleys and right-of-ways, and
any easement rights, air rights, subsurface development rights and water rights.

 

“6 Executive Plaza Real Property” means that certain parcel of real property
owned by So. Westchester located at 6 Executive Plaza, City of Yonkers, State of
New York, as more particularly described by the legal descriptions attached
hereto and made a part hereof as Exhibit A-35 (referred to as “6 Executive
Plaza”), together with all of Seller’s right, title and interest, if any, in and
to the appurtenances pertaining thereto, including but not limited to Seller’s
right, title and interest in and to the adjacent streets, alleys and
right-of-ways, and any easement rights, air rights, subsurface development
rights and water rights.

 

“100 Corporate Boulevard Real Property” means that certain parcel of real
property owned by So. West located at 100 Corporate Boulevard, City of Yonkers,
State of New York, as more particularly described by the legal descriptions
attached hereto and made a part hereof as Exhibit A-36 (referred to as “100
Corporate Boulevard”), together with all of Seller’s right, title and interest,
if any, in and to the appurtenances pertaining thereto, including but not
limited to Seller’s right, title and interest in and to the adjacent streets,
alleys and right-of-ways, and any easement rights, air rights, subsurface
development rights and water rights.

 

“200 Corporate Boulevard South Real Property” means that certain parcel of real
property owned by So. Westchester located at 200 Corporate Boulevard South, City
of Yonkers, State of New York, as more particularly described by the legal
descriptions attached hereto and made a part hereof as Exhibit A-37 (referred to
as “200 Corporate Boulevard South”), together with all of Seller’s right, title
and interest, if any, in and to the appurtenances pertaining thereto, including
but not limited to Seller’s right,

 

5

--------------------------------------------------------------------------------



 

title and interest in and to the adjacent streets, alleys and right-of-ways, and
any easement rights, air rights, subsurface development rights and water rights.

 

“225 Corporate Boulevard Real Property” means that certain parcel of real
property owned by Corporate located at 225 Corporate Boulevard, City of Yonkers,
State of New York, as more particularly described by the legal descriptions
attached hereto and made a part hereof as Exhibit A-38 (referred to as “225
Corporate Boulevard”), together with all of Seller’s right, title and interest,
if any, in and to the appurtenances pertaining thereto, including but not
limited to Seller’s right, title and interest in and to the adjacent streets,
alleys and right-of-ways, and any easement rights, air rights, subsurface
development rights and water rights.

 

“1 Skyline Drive Real Property” means that certain parcel of real property owned
by Mid-Westchester located at 1 Skyline Drive, Town of Mount Pleasant, State of
New York, as more particularly described by the legal descriptions attached
hereto and made a part hereof as Exhibit A-39 (referred to as “1 Skyline
Drive”), together with all of Seller’s right, title and interest, if any, in and
to the appurtenances pertaining thereto, including but not limited to Seller’s
right, title and interest in and to the adjacent streets, alleys and
right-of-ways, and any easement rights, air rights, subsurface development
rights and water rights.

 

“2 and 4 Skyline Drive Real Property” means that certain parcel of real property
owned by Mid-Westchester located in the Town of Mount Pleasant, State of New
York, as more particularly described by the legal descriptions attached hereto
and made a part hereof as Exhibit A-40, together with all of Seller’s right,
title and interest, if any, in and to the appurtenances pertaining thereto,
including but not limited to Seller’s right, title and interest in and to the
adjacent streets, alleys and right-of-ways, and any easement rights, air rights,
subsurface development rights and water rights. Buildings known as “2 Skyline
Drive” and “4 Skyline Drive” (referred to as “2 and 4 Skyline Drive”) are
located on the 2 and 4 Skyline Drive Real Property.

 

“5 and 6 Skyline Drive Real Property” means that certain parcel of real property
owned by 5/6 Skyline located in the Town of Mount Pleasant, State of New York,
as more particularly described by the legal descriptions attached hereto and
made a part hereof as Exhibit A-42, together with all of Seller’s right, title
and interest, if any, in and to the appurtenances pertaining thereto, including
but not limited to Seller’s right, title and interest in and to the adjacent
streets, alleys and right-of-ways, and any easement rights, air rights,
subsurface development rights and water rights. Buildings known as “5 Skyline
Drive” and “6 Skyline Drive” (referred to as “5 and 6 Skyline Drive”) are
located on the 5 and 6 Skyline Drive Real Property.

 

“7 Skyline Drive Real Property” means that certain parcel of real property owned
by Skyline located at 7 Skyline Drive, Town of Mount Pleasant, State of New
York, as more particularly described by the legal descriptions attached hereto
and made a part hereof as Exhibit A-44 (referred to as “7 Skyline Drive”),
together with all of Seller’s right, title and interest, if any, in and to the
appurtenances pertaining thereto, including but not limited to Seller’s right,
title and interest in and to the adjacent streets, alleys and right-of-ways, and
any easement rights, air rights, subsurface development rights and water rights.

 

“8 and 10 Skyline Drive Real Property” means that certain parcel of real
property owned by Mid-West located at 8 Skyline Drive, Town of Mount Pleasant,
State of New York, as more particularly described by the legal descriptions
attached hereto and made a part hereof as Exhibit A-45, together with all of
Seller’s right, title and interest, if any, in and to the appurtenances
pertaining thereto, including but not limited to Seller’s right, title and
interest in and to the adjacent streets, alleys and right-of-ways, and any
easement rights, air rights, subsurface development rights and water rights.
Buildings known as “8 Skyline Drive” and “10 Skyline Drive” (referred to as “8
and 10 Skyline Drive”) are located on the 8 and 10 Skyline Drive Real Property.

 

6

--------------------------------------------------------------------------------



 

“11 Skyline Drive Ground Lease” means that certain ground lease by and between
County of Westchester and Robert Martin—Eastview North Company dated January 10,
1990, recorded in the Clerk’s Office on February 13, 1990 in Liber 9742,
Page 222, as assigned to Mid-Westchester Realty Associates L.P. by Assignment
and Assumption of Ground Lease dated January 31, 1997, recorded in the Clerk’s
Office in Liber 11654, Page 98, and extended by the exercise of renewal options,
with respect to 11 Skyline Drive, Town of Mount Pleasant, New York.

 

“11 Skyline Drive Ground Leased Property” means that certain parcel of real
property located at 11 Skyline Drive, Town of Mount Pleasant, State of New York,
as more particularly described by the legal descriptions attached hereto and
made a part hereof as Exhibit A-47 (referred to as “11 Skyline Drive”), which is
the premises demised to Mid- Westchester under the 11 Skyline Drive Ground
Lease.

 

“12 Skyline Drive Ground Lease” means that certain ground lease by and between
County of Westchester and Robert Martin—Eastview North Company dated
November 18, 1998, recorded in the Clerk’s Office on March 1, 1999 in Liber
12238, Page 224, as assigned to Mack-Cali Realty, L.P. by Assignment and
Assumption of Lease dated as of December 3, 1998, and subsequently assigned to
12 Skyline by Assignment and Assumption of Ground Lease dated as of March 1,
2000, and extended by the exercise of renewal options, with respect to 12
Skyline Drive, Town of Mount Pleasant, New York.

 

“12 Skyline Drive Ground Leased Property” means that certain parcel of real
property located at 12 Skyline Drive, Town of Mount Pleasant, State of New York,
as more particularly described by the legal descriptions attached hereto and
made a part hereof as Exhibit A-48 (referred to as “12 Skyline Drive”), which is
the premises demised to 12 Skyline  under the 12 Skyline Drive Ground Lease.

 

“15 Skyline Drive Ground Lease” means that certain ground lease by and between
County of Westchester and Robert Martin—Eastview North Company dated January 10,
1990, recorded in the Clerk’s Office on February 13, 1990 in Liber 9743,
Page 103, as assigned to Mid-Westchester Realty Associates L.P. by Assignment
and Assumption of Lease dated as of January 31, 1997, recorded on February 13,
1997 in Liber 11657, Page 241, and extended by the exercise of renewal options,
with respect to 15 Skyline Drive, Town of Mount Pleasant, New York.

 

“15 Skyline Drive Ground Leased Property” means that certain parcel of real
property located at 15 Skyline Drive, Town of Mount Pleasant, State of New York,
as more particularly described by the legal descriptions attached hereto and
made a part hereof as Exhibit A-49 (referred to as “15 Skyline Drive”), which is
the premises demised to Mid-Westchester under the 15 Skyline Drive Ground Lease.

 

“17 Skyline Drive Ground Lease” means that certain ground lease by and between
County of Westchester and Robert Martin—Eastview North Company, dated
January 10, 1990, recorded in the Clerk’s Office on February 13, 1990 in Liber
9743, Page 1, as assigned to Mid-Westchester Realty Associates L.P. by
Assignment and Assumption of Ground Lease dated as of January 31, 1997, recorded
on February 13, 1997 in Liber 11657, Page 274, and extended by the exercise of
renewal options, with respect to 17 Skyline Drive, Town of Mount Pleasant, New
York.

 

“17 Skyline Drive Ground Leased Property” means that certain parcel of real
property located at 17 Skyline Drive, Town of Mount Pleasant, State of New York,
as more particularly described by the legal descriptions attached hereto and
made a part hereof as Exhibit A-50 (referred to as “17 Skyline Drive”), which is
the premises demised to Mid- Westchester under the 17 Skyline Drive Ground
Lease.

 

“200 Saw Mill River Road Real Property” means that certain parcel of real
property owned by Mid-West located at 200 Saw Mill River Road, Town of Mount
Pleasant, State of New York, as more particularly described by the legal
descriptions attached hereto and made a part hereof as Exhibit A-51 (referred to
as “200 Saw Mill River Road”), together with all of Seller’s right, title and
interest, if any, in and to the appurtenances pertaining thereto, including but
not limited to Seller’s right, title and interest in

 

7

--------------------------------------------------------------------------------



 

and to the adjacent streets, alleys and right-of-ways, and any easement rights,
air rights, subsurface development rights and water rights.

 

“240 White Plains Road Real Property” means that certain parcel of real property
owned by Talleyrand located at 240 White Plains Road, Town of Greenburgh, State
of New York, as more particularly described by the legal descriptions attached
hereto and made a part hereof as Exhibit A-52 (referred to as “240 White Plains
Road”), together with all of Seller’s right, title and interest, if any, in and
to the appurtenances pertaining thereto, including but not limited to Seller’s
right, title and interest in and to the adjacent streets, alleys and
right-of-ways, and any easement rights, air rights, subsurface development
rights and water rights.

 

“Additional Earnest Money Deposit” has the meaning ascribed to such term in
Section 4.1.

 

“Allocation” shall have the meaning ascribed to such term in Section 3.1 and as
set forth on Schedule 3.1.

 

“Agency Agreement” means that certain Agency Agreement, dated October 10, 2017,
among CW, Mid-Westchester, 5/6 Skylive, 12 Skyline and Mid-West, as owner, and
New York Commercial Realty Group, LLC, as broker, with respect to certain of the
Properties, as amended by a First Amendment to Agency Agreement, dated
December 8, 2017, as amended by a Second Amendment to Agency Agreement, dated
April 24, 2018, as amended by a Third Amendment to Agency Agreement, dated
October 22, 2018, as cancelled by a letter, dated February 22, 2019 from MCRC to
New York Commercial Realty Group, LLC.

 

“Agreement” has the meaning ascribed to such term in the Preamble.

 

“Apex Agreements” means that certain Agreement for the management of rooftop
transmitting sites dated July 6, 1998 between Mack-Cali Realty Corporation on
behalf of Seller and Apex Site Management, Inc. and that certain Agreement for
the management of telecommunication access sites dated December 14, 1998 between
Mack-Cali Realty Corporation on behalf of Seller and Apex Site management, Inc.
(as same has been amended).

 

“Assignment of Service Contracts” has the meaning ascribed to such term in
Section 10.3(d) and shall be in the form attached hereto as Exhibit B.

 

“Assignment of Lease Obligations” has the meaning ascribed to such term in
Section 10.3(c) and shall be in the form attached hereto as Exhibit C.

 

“Assignment of Maintenance Declaration” has the meaning ascribed to such term in
Section 10.3(f) and shall be in the form attached hereto as Exhibit K.

 

“Association” means individually and collectively the South-West Maintenance
Association, the Mid-West Maintenance Association and the Talleyrand Maintenance
Association, as applicable.

 

“Association Documents” means individually and collectively the Mid-West
Maintenance Corp. Association Documents and the South-West Maintenance Corp.
Association Documents, and the Talleyrand Maintenance Association Documents, as
applicable.

 

“Association Estoppel Certificate” means individually and collectively an
estoppel certificate from the South-West Maintenance Association, and the
Mid-West Maintenance Association, but not the Talleyrand Maintenance
Association, as applicable, and shall be in the form attached hereto as
Exhibit N.

 

“Authorities” means the various federal, state and local governmental and
quasi-governmental bodies or agencies having jurisdiction over the Real Property
and Improvements, or any portion thereof.

 

8

--------------------------------------------------------------------------------



 

“Bill of Sale” has the meaning ascribed to such term in Section 10.3(b) and
shall be in the form attached hereto as Exhibit D.

 

“Bring-Down Certificate” has the meaning ascribed to such term in
Section 10.3(k).

 

“Broker” has the meaning ascribed to such term in Section 16.1.

 

“Business Day” means any day other than a Saturday, Sunday or a day on which
national banking associations are authorized or required to close.

 

“Certificate as to Foreign Status” has the meaning ascribed to such term in
Section 10.3(j) and shall be in the form attached as Exhibit I.

 

“Certifying Person” has the meaning ascribed to such term in Section 4.3(a).

 

“Clerk’s Office” means the office of the Clerk of the County of Westchester
(Division of Land Records).

 

“Closing” means the consummation of the purchase and sale of the Property
contemplated by this Agreement, as provided for in Article X.

 

“Closing Date” means the date on which the Closing of the transactions
contemplated hereby actually occurs.

 

“Closing Statement” has the meaning ascribed to such term in Section 10.4(a).

 

“Closing Surviving Obligations” means the rights, liabilities and obligations
set forth in Sections 3.1 (as to Allocation), 3.2, 5.3, 5.4, 7.5, 8.1, 8.2, 8.3,
10.4, 10.5, 10.6, 10.7, 11.1, 11.2, 12.1, 14.1, 16.1, 18.1, 18.2, 18.3, 18.4,
18.5, 18.6, 18.7, 18.9, 18.10, 18.11, 18.12, 18.13, 18.14, and any other
provisions which pursuant to their terms survive the Closing hereunder.

 

“Code” has the meaning ascribed to such term in Section 4.3.

 

“Commonwealth Title Commitment” means, collectively, the new title insurance
commitments prepared by Commonwealth Land Title Insurance Company for the Real
Property, as made available electronically to Purchaser for its review.

 

“Condominium” means the condominium known as “101 Executive Boulevard
Condominium”.

 

“Condominium Estoppel Certificate” means the Estoppel Certificate issued by the
Condominium Board (hereinafter defined), or by the managing agent on behalf of
the Condominium Board, and shall be in the form attached hereto as Exhibit T.

 

“Condominium Board” means the board of managers for the Condominium established
pursuant to the Condominium Documents.”Condominium Documents” means,
collectively, (i) that certain Declaration of Condominium for 101 Executive
Boulevard Condominium, dated December 19, 2017, and recorded with the
Westchester Clerk’s Office on January 8, 2018, including without limitation all
exhibits and schedules attached thereto (the “Condominium Declaration”),
(ii) the By-Laws of the Condominium, and (iii) the rules and regulations for the
Condominium established from time to time, if any, as any or all of the same may
have been or may be amended and/or restated from time to time.

 

“Confidentiality Agreement” means that certain Confidentiality Agreement, dated
November 2, 2018, between MCRC and Purchaser.

 

9

--------------------------------------------------------------------------------



 

“Continuing Tax Protection Rights” has the meaning ascribed to such term in
Section 7.5(a).

 

“Contribution and Exchange Agreement (RM)” means, collectively, that
Contribution and Exchange Agreement, dated January 24, 1997, between Robert
Martin Company, LLC, Robert Martin-Eastview North Company, L.P., Mack-Cali
Realty, L.P. (f/k/a Cali Realty, L.P.) and Mack-Cali Realty Corporation (f/k/a
Cali Realty Corporation), as amended by that certain Consent and Waiver
Agreement, dated September    , 1997, and that certain Second Amendment to
Contribution and Exchange Agreement, dated June 27, 2000, and that certain
Letter Agreement, dated December 31, 2018, regarding the Elmsford Distribution
Center.

 

“Cross Westchester Executive Park” means the executive park commonly known as
the Cross Westchester Executive Park, in the Town of Greenburgh, State of New
York and consisting of the Property owned by Seller subject to this Agreement,
as set forth on Schedule 1.1, as well as property owned by other parties not
affiliated with Seller.

 

“Data Room” means the electronic web-based document depository established and
maintained by the Broker in connection with the transactions contemplated by
this Agreement, a link to which has been provided to Purchaser.

 

“Deed” has the meaning ascribed to such term in Section 10.3(a) and shall be in
the form attached hereto as Exhibit L.

 

“Delinquent Rental” has the meaning ascribed to such term in Section 10.4(b).

 

“Documents” has the meaning ascribed to such term in Section 5.2(a).

 

“Earnest Money Deposit” has the meaning ascribed to such term in Section 4.1.

 

“EAT” has the meaning ascribed to such term in Section 10.7.

 

“Effective Date” means February 21, 2019, the Effective Date of the Existing
Agreement.

 

“Employee Notice” has the meaning ascribed to such term in Section 9.2(g).

 

“Environmental Due Diligence Agreement” means the Environmental Due Diligence
Agreement, dated March 4, 2019, between CW, Cross Westchester, So. Westchester,
So. West, Mid-Westchester, Mid-West, Skyline and 5/6 Skyline, and Purchaser,
with respect to the Environmental Testing.

 

“Environmental Consultant” has the meaning ascribed to such term in Section 5.1.

 

“Environmental Evaluation Period” has the meaning ascribed to such term in
Section 5.1.

 

“Environmental Laws” means each and every federal, state, county and municipal
statute, ordinance, rule, regulation, code, order, requirement, directive,
binding written interpretation and binding written policy pertaining to
Hazardous Substances issued by any Authorities and in effect as of the date of
this Agreement with respect to or which otherwise pertains to or affects the
Real Property or the Improvements, or any portion thereof, the use, ownership,
occupancy or operation of the Real Property or the Improvements, or any portion
thereof, or Purchaser, and as the same have been amended, modified or
supplemented from time to time prior to the Effective Date, including but not
limited to the Comprehensive Environmental Response, Compensation and Liability
Act of 1980 (42 U.S.C. § 9601 et seq.), the Hazardous Substances Transportation
Act (49 U.S.C. § 1802 et seq.), the Resource Conservation and Recovery Act (42
U.S.C. § 6901 et seq.), as amended by the Hazardous and Solid Wastes Amendments
of 1984, the Water Pollution Control Act (33 U.S.C. § 1251 et seq.), the Safe
Drinking Water Act (42 U.S.C. § 300f et seq.), the Clean Water Act (33 U.S.C. §
1321 et seq.), the Clean Air Act (42 U.S.C. § 7401 et

 

10

--------------------------------------------------------------------------------



 

seq.), the Solid Waste Disposal Act (42 U.S.C. § 6901 et seq.), the Toxic
Substances Control Act (15 U.S.C. § 2601 et seq.), the Emergency Planning and
Community Right-to-Know Act of 1986 (42 U.S.C. § 11001 et seq.), the Radon Gas
and Indoor Air Quality Research Act of 1986 (42 U.S.C. § 7401 et seq.), the
National Environmental Policy Act (42 U.S.C. § 4321 et seq.), the Superfund
Amendment Reauthorization Act of 1986 (42 U.S.C. § 9601 et seq.), the
Occupational Safety and Health Act (29 U.S.C. § 651 et seq.) (collectively, the
“Environmental Statutes”), and any and all rules and regulations which have
become effective prior to the date of this Agreement under any and all of the
Environmental Statutes.

 

“Environmental Reports” has the meaning ascribed to such term in Section 5.1.

 

“Environmental Standards” means (i) for soil, the Restricted Use Soil Cleanup
Objectives (using the commercial standard for protection of public health), as
set forth in set forth in Table 375-6.8(b) of 6 NYCRR Part 375, and (ii) for
groundwater, Water Quality Standards for Water Class GA, as set forth in Table 1
of 6 NYCRR Part 703.5.

 

“Environmental Testing” has the meaning ascribed to such term in Section 5.1.

 

“Escrow Agent” means First American Title Insurance Company National Commercial
Services, having an address at 666 Third Avenue, 5th Floor, New York, New York
10017, Attention:  Anthony Moretta.

 

“Evaluation Period” has the meaning ascribed to such term in Section 5.1.

 

“Executive Park” or “Park” means individually and collectively the South
Westchester Executive Park, the Cross Westchester Executive Park and the
Mid-Westchester Executive Park,  as applicable.

 

“Existing Agreement” has the meaning ascribed to such term in the Preamble.

 

“Existing Survey” means Seller’s existing surveys of the Real Property, as made
available electronically to Purchaser for its review.

 

“Fee Property” means individually and collectively, the fee property owned by
Seller as set forth on Schedule 1.1.

 

“Governmental Regulations” means all statutes, ordinances, rules and regulations
of the Authorities applicable to Seller or the use or operation of the Real
Property or the Improvements or any portion thereof.

 

“Ground Lease Estoppel” has the meaning ascribed to such term in Section 7.3 and
is attached as Exhibit H-1.

 

“Ground Lease” means individually and collectively the 11 Skyline Drive Ground
Lease, the 12 Skyline Drive Ground Lease, the 15 Skyline Drive Ground Lease and
the 17 Skyline Drive Ground Lease.

 

“Ground Lease Assignment” has the meaning ascribed to such term in
Section 10.3(e) and is attached as Exhibit E.

 

“Ground Leased Property” means individually and collectively, the 11 Skyline
Drive Ground Leased Property, the 12 Skyline Drive Ground Leased Property, the
15 Skyline Drive Ground Leased Property and the 17 Skyline Drive Ground Leased
Property.

 

“Hazardous Substances” means (a) asbestos, radon gas and urea formaldehyde foam
insulation, (b) any solid, liquid, gaseous or thermal contaminant, including
smoke vapor, soot, fumes, acids, alkalis,

 

11

--------------------------------------------------------------------------------



 

chemicals, petroleum products or byproducts, polychlorinated biphenyls,
phosphates, lead or other heavy metals and chlorine, (c) any solid or liquid
waste (including, without limitation, hazardous waste), hazardous air pollutant,
hazardous substance, hazardous chemical substance and mixture, toxic substance,
pollutant, pollution, regulated substance and contaminant, and (d) any other
chemical, material or substance, the use or presence of which, or exposure to
the use or presence of which, is prohibited, limited or regulated by any
Environmental Laws.

 

“HIG” has the meaning ascribed to such term in Section 4.4.

 

“HIG Percentage” has the meaning ascribed to such term in Section 4.4.

 

“HIG Wire Instructions” are set forth on Exhibit O.

 

“Identified Terrorist” has the meaning ascribed to such term in Section 8.1(o).

 

“Improvements” means all buildings, structures, fixtures, parking areas and
other improvements located on the Real Property.

 

“Initial Earnest Money Deposit” has the meaning ascribed to such term in
Section 4.1.

 

“Investigations” has the meaning ascribed to such term in Section 5.1.

 

“Lease Schedule” has the meaning ascribed to such term in Section 5.2(a) and is
attached as Exhibit G.

 

“Leases” means all of the leases, licenses, occupancy agreements and other
agreements with Tenants with respect to the use and occupancy of the Real
Property, together with all renewals and modifications thereof, if any, all
guaranties thereof, if any, and any new leases, lease amendments, and lease
guaranties entered into after the Effective Date to the extent permitted by
Section 7.1.

 

“Leasing Commission Agreements” means all leasing commission agreements
currently affecting the Property and any leasing commission agreements entered
into after the Effective Date in connection with new leases and lease amendments
permitted by Section 7.1.  The Agency Agreement is not a Leasing Commission
Agreement.

 

“Letters of Credit” has the meaning ascribed to such term in
Section 10.4(a)(ii).

 

“Licensee Parties” has the meaning ascribed to such term in Section 5.1.

 

“Licenses and Permits” means, collectively, any and all licenses, permits,
certificates of occupancy, approvals, dedications, subdivision maps and
entitlements now or hereafter issued, approved or granted by the Authorities in
connection with the Real Property and the Improvements, together with all
renewals and modifications thereof.

 

“LKE Property” means those Properties designated as “LKE Property” on Schedule
3.1.

 

“LLCs” has the meaning ascribed to such term in Section 10.7.

 

“Mack Contribution and Exchange Agreement” means that certain Contribution and
Exchange Agreement, dated September 18, 1997, between the MACK (as defined
therein), Cali Realty Corporation and Cali Realty, L.P., as amended by that
certain First Amendment to the Contribution and Exchange Agreement, dated
December 11, 1997.

 

“Major Taking” has the meaning ascribed to such term in Section 11.2.

 

12

--------------------------------------------------------------------------------



 

“Major Tenant” means each Tenant listed as a “Major Tenant” on Exhibit P hereto.

 

“Material Damage Event” has the meaning ascribed to such term in Section 11.1.

 

“MCRC” means Mack-Cali Realty Corporation, a Maryland Corporation and the sole
general partner of Mack-Cali Realty, L.P., a Delaware limited partnership.

 

“MCRLP” means Mack-Cali Realty, L.P., a Delaware limited partnership.

 

“Mid-West Maintenance Association” means the Association known as the Mid-West
Maintenance Corp. Association (formerly known as the Mid-Westchester Executive
Park Maintenance Association or MWEP Maintenance Association).

 

“Mid-West Maintenance Corp. Association Documents” means collectively (i) that
certain Mid-Westchester Executive Park Maintenance Association Declaration made
as of July 30, 1981 recorded on August 5, 1981 in the Clerk’s Office in Liber
7716 of conveyances, at Page 104, as amended by First Amendment dated as of
August 20, 1981 and recorded in the Clerk’s Office on August 21, 1981 in Liber
7720 of conveyances at Page 558,  Second Amendment dated as of January 10, 1990
and recorded in the Clerk’s Office on February 13, 1990 in Liber 9742 of
conveyances at Page 324, Third Amendment dated as of February 9, 1990 and
recorded in the Clerk’s Office on February 13, 1990 in Liber 9742 of conveyances
at Page 332 and Fourth Amendment  made as of January 1, 2013, recorded in the
Clerk’s Office on March 27, 2013, Control Number 530093582 (collectively, as
supplemented and amended, the “Mid-West Maintenance Declaration”), (ii) the
By-Laws of the Mid-West Maintenance Association, and (iii) the rules and
regulations for the Mid-West Maintenance Association established from time to
time, if any, as any or all of the same may have been or may be amended and/or
restated from time to time.

 

“Mid-Westchester Executive Park” means the executive park commonly known as the
Mid-Westchester Executive Park, in the Town of Mount Pleasant, State of New York
and consisting of the Property owned by Seller subject to this Agreement and
subject to the Mid-West Maintenance Corp. Association Documents, as set forth on
Schedule 1.1, as well as property owned by other parties not affiliated with
Seller.

 

“Motor Vehicles” means those motor vehicles identified on Exhibit D-1 hereto.

 

“New Leasing Costs” has the meaning ascribed to such term in Section 10.4(e).

 

“New Objection Date” has the meaning ascribed to such term in Section 6.2(b).

 

“New Title Objection” has the meaning ascribed to such term in Section 6.2(b).

 

“Notice to Proceed” has the meaning ascribed to such term in Section 5.3(c).

 

“OP Unit Redemption Agreement” means the OP Unit Redemption Agreement, dated of
even date herewith, between MCRLP, CW, So. West and the ROFO (RM) Party,
pursuant to which the ROFO (RM) Party has elected to redeem certain limited
partnership interests in the form of operating partner interests in MCRLP in
exchange for the OP Unit Redemption Property, as same may be amended and/or
restated in accordance with its terms.

 

“OP Unit Redemption Property” means (i) that certain parcel of real property
located at 85 Executive Boulevard, Village of Elmsford, Town of Greenburgh,
State of New York and (ii) that certain parcel of real property located at 2
Executive Plaza, City of Yonkers, State of New York, each as more particularly
described in the OP Unit Redemption Agreement, as the same may be substituted
with the OP Unit Substituted Redemption Property.

 

13

--------------------------------------------------------------------------------



 

“OP Unit Substituted Redemption Property” has the meaning ascribed to such term
in Section 3.1(c).

 

“Operating Expenses” has the meaning ascribed to such term in Section 10.4(c).

 

“Other PSAs” means, collectively, (i) that certain Amended and Restated
Agreement of Sale and Purchase, dated as of even date hereof, between Seller’s
affiliate, West Avenue Realty Associates L.L.C., as seller, and Purchaser, as
purchaser, with respect to those certain real properties located in the Stamford
Executive Park, known as 419 West Avenue, 500 West Avenue, 550 West Avenue, 600
West Avenue and 650 West Avenue, Stamford, Connecticut  (as same may be amended
and/or restated from time to time in accordance with its terms), and (ii) the OP
Unit Redemption Agreement.

 

“Permitted Assignee” has the meaning ascribed to such term in Section 15.1.

 

“Permitted Exceptions” has the meaning ascribed to such term in Section 6.2(a).

 

“Permitted Outside Parties” has the meaning ascribed to such term in
Section 5.2(b).

 

“Personal Property” means all of Seller’s right, title and interest in and to
all equipment, appliances, tools, supplies, machinery, artwork, furnishings and
other tangible personal property attached to, appurtenant to, located in and
used in connection with the ownership or operation of the Improvements and
situated at the Real Property at the time of Closing, specifically including,
not by way of limitation, all excess materials and supplies and other “attic
stock” in connection with the maintenance and operation of the Improvements and
other equipment, and all personal property owned by Seller or any Seller
Affiliate at the 100 Clearbrook Road offices of Seller’s Affiliate, but
specifically excluding all personal property leased by Seller or owned by
Tenants or others not affiliated with Seller.

 

“Preliminary Closing Statement” has the meaning ascribed to such term in
Section 10.4(a).

 

“Property” has the meaning ascribed to such term in Section 2.1.

 

“Proration Items” has the meaning ascribed to such term in Section 10.4(a).

 

“Proration Time” has the meaning ascribed to such term in Section 10.4(a).

 

“Protected Information” has the meaning ascribed to such term in Section 5.2(a).

 

“Purchase Price” has the meaning ascribed to such term in Section 3.1.

 

“Purchaser’s Affiliates” means any (i) direct or indirect shareholder, partner,
member, manager or owner of Purchaser; (ii) entity in which Purchaser or any
direct or indirect shareholder, partner, member, manager or owner of Purchaser
has an equity interest equal to or greater than ten percent (10%); (iii) entity
that, directly or indirectly, controls, is controlled by or is under common
control with Purchaser and (iv) the successors and assigns of any or all of the
foregoing.

 

“Purchaser’s Transaction Costs” means up to $500,000.00 of the reasonable,
out-of-pocket costs and expenses incurred by Purchaser, any Permitted Assignee,
Purchaser’s Affiliates and/or HIG and its affiliates in connection with this
Agreement and the transactions contemplated by this Agreement, including,
without limitation, attorneys’ fees, due diligence expenses, and financing
related fees and expenses, all of which must be evidenced by invoices or other
documentation reflecting the amounts actually incurred.  Notwithstanding
anything to the contrary in this Agreement or the Other PSAs, the $500,000.00 of
such costs and expenses set forth in this definition is an aggregate amount to
be applied with respect to Purchaser, any Permitted Assignee, Purchaser’s
Affiliates and HIG and its affiliates under

 

14

--------------------------------------------------------------------------------



 

this Agreement and under the Other PSAs and may be reached solely under this
Agreement or the Other PSAs, or partially under this Agreement and either of the
Other PSAs.

 

“QI” has the meaning ascribed to such term in Section 10.7.

 

“Real Property” means individually and collectively the Fee Property and the
Ground Leased Property, as applicable.

 

“Rental” has the meaning ascribed to such term in Section 10.4(b), and same are
“Delinquent” in accordance with the meaning ascribed to such term in
Section 10.4(b).

 

“Required Percentage” has the meaning ascribed to such term in Section 7.2.

 

“Right of Access and Confidentiality Agreement” means that certain Right of
Access and Confidentiality Agreement, dated December 3, 2018, between Purchaser
and Seller.

 

“RMC” means the Robert Martin Company, LLC.

 

“ROFO (Mack) Affidavit” has the meaning ascribed to such term in
Section 7.5(b) and shall be in the form attached hereto as Exhibit Q.

 

“ROFO (Mack) Notice” has the meaning ascribed to such term in Section 7.5(b).

 

“ROFO (Mack) Party” has the meaning ascribed to such term in Section 7.5(b).

 

“ROFO (Mack) Rights” has the meaning ascribed to such term in Section 7.5(b).

 

“ROFO (RM) Affidavit” has the meaning ascribed to such term in
Section 7.5(a) and shall be in the form attached hereto as Exhibit R.

 

“ROFO (RM) Exception Condition” has the meaning ascribed to such term in
Section 7.5(a).

 

“ROFO (RM) Party” has the meaning ascribed to such term in Section 7.5(a).

 

“ROFO (RM) Rights” has the meaning ascribed to such term in Section 7.5(a).

 

“Scheduled Closing Date” has the meaning ascribed to such term in Section 10.1.

 

“Second Amendment (RM)” has the meaning ascribed to such term in Section 7.5(a).

 

“Section 1031 Exchange” has the meaning ascribed to such term in Section 10.7.

 

“Security Deposits” means all security deposits (in the form of cash and/or a
letter of credit) held by Seller, as landlord (together with any interest which
has accrued thereon, but only to the extent such interest has accrued for the
account of the Tenant).

 

“Seller’s Affiliates” means any past, present or future: (i) shareholder,
partner, member, manager or owner of Seller; (ii) entity in which Seller or any
past, present or future shareholder, partner, member, manager or owner of Seller
has or had an interest; (iii) entity that, directly or indirectly, controls, is
controlled by or is under common control with Seller and (iv) the heirs,
executors, administrators, personal or legal representatives, successors and
assigns of any or all of the foregoing.

 

“Service Contracts” means all service agreements, maintenance contracts,
equipment leasing agreements, warranties, guarantees, bonds, construction
contracts, open purchase orders and other contracts

 

15

--------------------------------------------------------------------------------



 

for the provision of labor, services, materials or supplies relating solely to
the Real Property, Improvements or Personal Property that are currently in
effect and to which Seller is a party, as listed and described on Exhibit F
attached hereto, together with all renewals, supplements, amendments and
modifications thereof, and any new such agreements entered into after the
Effective Date, to the extent permitted by Section 7.1.  The Apex Agreements,
the Leasing Commission Agreements and the Agency Agreement are not Service
Contracts.

 

“Service Contract Termination Notices” has the meaning ascribed to such term in
Section 10.2(h), and are to be delivered by Purchaser to certain service
providers pursuant to Section 10.6.

 

“SNDA” has the meaning ascribed to such term in Section 7.4.

 

“SNDA Tenant” means each Tenant listed as an “SNDA Tenant” on Exhibit P hereto.

 

“South-West Maintenance Association” means the Association known as the
South-West Maintenance Corp. Association (formerly known as the South
Westchester Executive Park Maintenance Association or SWEP Maintenance
Association).

 

“South-West Maintenance Corp. Association Documents” means collectively (i) that
certain South Westchester Executive Park Maintenance Association Declaration
dated May 3, 1982 recorded on May 5, 1982 in the Clerk’s Office in Liber 7763 of
conveyances at page 408.  A Supplementary Declaration, made as of June 8, 1983,
was recorded in the Clerk’s Office on June 13, 1983, in Liber 7837 of
conveyances, at page 723. A second Supplementary Declaration, made as of
August 15, 1983, was recorded in the Clerk’s Office on August 29, 1983, in Liber
7857 of conveyances, at page 375.  An Amended and Restated Supplementary
Declaration, intended to amend and restate the First Supplement, made as of
October 12, 1987, was recorded in the Clerk’s Office on November 12, 1987 in
Liber 9025 of conveyances, at page 130.  A third Supplementary Declaration, made
as of March 13, 1989, was recorded in the Clerk’s Office on March 15, 1989 in
Liber 9476 of conveyances, at page 14. A fourth Supplementary Declaration, made
as of August 23, 1989, was recorded in the Clerk’s Office on September 26, 1989
in Liber 9620 of conveyances, at page 115. A sixth Supplementary Declaration
(including Supplementary Declaration No. 5 made as of August 11, 1999) of South
Westchester Executive Park Maintenance Association was made as of August 25,
2005. A seventh Supplementary Declaration made as of September 12, 2006 was
recorded in the Clerk’s Office on March 6, 2007, Control Number 470520171. An
eighth Supplementary Declaration made as of February 28, 2008 was recorded in
the Clerk’s Office on March 25, 2008, Control Number 480700651. A ninth
Supplementary Declaration made as of December 17, 2015 was recorded in the
Clerk’s Office on January 7, 2016, Control Number 560063178 (collectively, as
supplemented and amended, the “South-West Maintenance Declaration”) (ii) the
By-Laws of the South-West Maintenance Association, and (iii) the rules and
regulations for the South-West Maintenance Association established from time to
time, if any, as any or all of the same may have been or may be amended and/or
restated from time to time..

 

“South Westchester Executive Park” means the executive park commonly known as
the South Westchester Executive Park in the City of Yonkers, State of New York
and consisting of the Property owned by Seller subject to this Agreement and
subject to the South-West Maintenance Corp. Association Documents, as set forth
on Schedule 1.1, as well as property owned by other parties not affiliated with
Seller.

 

“Survey Objection” has the meaning ascribed to such term in Section 6.1.

 

“Talleyrand Maintenance Association” means Talley Maintenance Corp. (successor
by assignment from Talleyrand Executive Park Maintenance Association, Inc.).

 

“Talleyrand Maintenance Association Documents” means collectively, (i) that
certain Talleyrand Executive Park Maintenance Association Declaration dated as
of June 23, 1982 recorded on July 9, 1982 in the Clerk’s Office in Liber 7774 of
conveyances at Page 427, as amended by First

 

16

--------------------------------------------------------------------------------



 

Amendment dated as of November 15, 1983 and recorded in the Clerk’s Office on
November 21, 1982 in Liber 7879 of conveyances at Page 191, Second Amendment
dated as of November 16, 1984 and recorded in the Clerk’s Office on November 21,
1984 in Liber 7984 of conveyances at Page 467 and re-recorded in the Clerk’s
Office on December 13, 1984 in Liber 7996 at Page 225, Third Amendment dated as
of October 25, 1996 and recorded in the Clerk’s Office on December 19, 1996 in
Liber 11616 of conveyances at Page 6, Fourth Amendment  dated as of March 18,
1997 and recorded in the Clerk’s Office on June 9, 1997 in Liber 11739 at
Page 217, and Fifth Amendment dated as of August 5, 1997 and recorded in the
Clerk’s Office on September 17, 1997 in Liber 11814 at Page 15 (collectively, as
supplemented and amended,  the “Talleyrand Maintenance Declaration”) (ii) the
By-Laws of the Talleyrand Maintenance Association, and (iii) the rules and
regulations for the Talleyrand Maintenance Association established from time to
time, if any, as any or all of the same may have been or may be amended and/or
restated from time to time.

 

“Talleyrand Executive Park” means the executive park commonly known as the
Talleyrand Executive Park, in the Town of Greenburgh, State of New York and
consisting of the Property owned by Seller subject to this Agreement and subject
to the Talleyrand Maintenance Association Documents, as set forth on Schedule
1.1, as well as property owned by other parties not affiliated with Seller.

 

“Tax Protection Rights” has the meaning ascribed to such term in Section 7.5(a).

 

“Tenants” means the tenants, users, licensees or other occupants of the Real
Property and Improvements who are parties to the Leases.

 

“Tenant Estoppel” has the meaning ascribed to such term in Section 7.2.

 

“Tenant Notice Letters” has the meaning ascribed to such term in
Section 10.2(g), and are to be delivered by Purchaser to Tenants pursuant to
Section 10.6.

 

“Termination Surviving Obligations” means the rights, liabilities and
obligations set forth in Sections 5.2, 5.3, 5.4, 7.5(a), 12.1, 16.1, 18.1, 18.2,
18.3, 18.4, 18.5, 18.6, 18.7, 18.8, 18.9, 18.10, 18.11, 18.12, Articles XIII and
XIV, and any other provisions which pursuant to their terms survive any
termination of this Agreement.

 

“Title Commitment” has the meaning ascribed to such term in Section 6.2(a).

 

“Title Company” means First American Title Insurance Company (Wayne Baird and
Shohail Shohpar), as lead title insurer, and Commonwealth Land Title Insurance
Company, as co-insurer under a so called “me too” endorsement for a 20%
interest, or such other lead title company or co-insurer in addition to
Commonwealth Land Title Insurance Company as Purchaser may select, in its sole
and absolute discretion.

 

“Title Defect” has the meaning ascribed to such term in Section 6.3(a).

 

“Title Objection Date” has the meaning ascribed to such term in Section 6.2(a).

 

“Title Objections” has the meaning ascribed to such term in Section 6.2(a).

 

“Title Policy” means an ALTA extended coverage owner’s policy of title insurance
covering the applicable Property in the full amount of the Purchase Price
allocated to such Property, subject only to the Permitted Exceptions.

 

“Total Damage Event” has the meaning ascribed to such term in Section 11.1.

 

“Updated Survey” has the meaning ascribed to such term in Section 6.1.

 

17

--------------------------------------------------------------------------------



 

“Violation Penalty Excess” has the meaning ascribed to such term in
Section 6.3(c).

 

Section 1.2                                   References: Exhibits and
Schedules.  Except as otherwise specifically stated, all references in this
Agreement to Articles or Sections refer to Articles or Sections of this
Agreement, and all references to Exhibits or Schedules refer to Exhibits or
Schedules attached hereto, all of which Exhibits and Schedules are incorporated
into, and made a part of, this Agreement by reference. The words “herein,”
“hereof,” “hereinafter” and words and phrases of similar import refer to this
Agreement as a whole and not to any particular Section or Article.

 

ARTICLE II

AGREEMENT OF PURCHASE AND SALE

 

Section 2.1                                   Agreement.  Seller hereby agrees
to sell, convey and assign to Purchaser, and Purchaser hereby agrees to purchase
and accept from Seller, on the Closing Date and subject to the terms and
conditions of this Agreement, all of the following (collectively, the
“Property”):

 

(a)                                 the Real Property;

 

(b)                                 the lessee’s interest in the Ground Lease;

 

(c)                                  the Improvements;

 

(d)                                 the Personal Property;

 

(e)                                  the Motor Vehicles;

 

(f)                                   all of Seller’s right, title and interest
as lessor in and to the Leases and, subject to the terms of the respective
applicable Leases, the Security Deposits;

 

(g)                                  to the extent assignable, all of Seller’s
right, title and interest in and to the Service Contracts and the Licenses and
Permits; and

 

(h)                                 all of Seller’s right, title and interest,
to the extent assignable or transferable, in and to all (if any) construction
documents, “as built” plans and specifications and floor plans for the existing
Improvements and landscape plans (including, without limitation any CAD files
and drawings), surveys, environmental site assessments and warranties relating
to and only to the extent reflecting current conditions at the Real Property
(but specifically excluding any such items which may have been prepared for or
identify potential capital improvements or development), marketing materials,
electronic versions of all lease templates, maintenance and warranty records and
all other intangible rights, titles, interests, privileges and appurtenances
owned by Seller and related to or used exclusively in connection with the
ownership, use or operation of the Real Property or the Improvements (but for
the avoidance of doubt, expressly excluding the trade name “Mack-Cali” and the
trademarks and logos of Mack-Cali Realty Corporation and/or Mack-Cali Realty,
L.P.).

 

Section 2.2                                   Indivisible Economic Package. 
Except as otherwise expressly provided in this Agreement for the removal of an
individual property from this Agreement and the Closing, Purchaser has no right
to purchase, and Seller has no obligation to sell, less than all of the
Property, it being the express agreement and understanding of Purchaser and
Seller that, as a material inducement to Seller and Purchaser to enter into this
Agreement, Purchaser has agreed to purchase, and Seller has agreed to sell, all
of the Property, subject to and in accordance with the terms and conditions
hereof.  In addition, except as otherwise expressly provided in this Agreement
for the removal of an individual Property from this Agreement and the Closing,
the parties acknowledge that this Agreement is intended to effect the transfer
of title to all the properties constituting the Real Property, and
notwithstanding any reference in this Agreement to any singular property,
building or parcel or any other similar reference implying that this Agreement
relates to

 

18

--------------------------------------------------------------------------------



 

only one property, except as otherwise expressly provided in this Agreement for
the removal of an individual property from this Agreement and the Closing, this
Agreement shall be construed to relate to the transfer of title to all the
properties constituting the Real Property (so that, provisions relating to the
delivery of the Deed, Bill of Sale, and so forth, shall be construed to require
a separate deed for each such property rather than a single deed, as well as
separate bills of sale and the like), but all other references to the Property,
Real Property, Personal Property or Improvements shall be deemed to refer to all
of the Property, Real Property, Personal Property and Improvements in the
aggregate.  Notwithstanding anything to the contrary in this Agreement, if
Purchaser and/or the purchasers under the Other PSAs elect pursuant to the terms
and conditions of this Agreement and/or the Other PSAs to remove (except
pursuant to Section 13.1 hereof and thereof) individual Properties from this
Agreement and the Closing and/or individual properties from the Other PSAs and
the closings thereunder which, in the aggregate, have an Allocation of more than
$50,000,000.00, then Seller shall have the right to terminate this Agreement by
giving notice to Purchaser, and this Agreement shall terminate five (5) Business
Days after the date of such termination notice and Purchaser shall have the
right to receive a refund of the Earnest Money Deposit within one (1) Business
Day following any such termination, and except with respect to the Termination
Surviving Obligations, this Agreement shall be null and void and the parties
shall have no further obligation to each other hereunder; provided that if
within five (5) Business Days after the date of such termination notice
Purchaser gives Seller notice revoking its prior decision(s) to remove one or
more individual Properties from this Agreement and the Closing so that
individual Properties and properties under the Other PSAs which, in the
aggregate, have an Allocation of less than or equal to $50,000,000.00 remain so
removed from this Agreement and the Closing and the Other PSAs and the closings
thereunder, then Seller’s termination notice with respect to this Agreement
shall be null and void, ab initio, and this Agreement shall continue in full
force and effect.

 

ARTICLE III

CONSIDERATION

 

Section 3.1                                   Purchase Price. 
(a)                                   The purchase price for the Property (the
“Purchase Price”) shall be Four Hundred Fifty Million Eight Hundred Eighty-Three
Thousand Sixty and 00/100 Dollars ($450,883,060.00) in lawful currency of the
United States of America, payable as provided in Section 3.2.  No portion of the
Purchase Price shall be allocated to the Personal Property, except as otherwise
may be required in connection with a Section 1031 Exchange.

 

(b)                                 The Purchase Price shall be allocated (the
“Allocation”) among the Properties as set forth on Schedule 3.1. The Allocation
shall be binding on the parties hereto, and neither Purchaser nor Seller (nor
any of their respective affiliates) shall file any tax return or other document
or otherwise take any position which is inconsistent with the Allocation, except
as may be adjusted by subsequent agreement by Purchaser and Seller. The terms
and conditions of this Section with respect to the Allocation shall survive the
Closing.

 

(c)                                  Affiliates of the ROFO (RM) Party
contributed certain Properties to MCRLP pursuant to the Contribution and
Exchange Agreement (RM).  Pursuant to the Contribution and Exchange Agreement
(RM), the ROFO (RM) Party intends to elect to redeem certain limited partnership
interests in the form of operating partnership units of MCRLP held by the ROFO
(RM) Party in exchange for the OP Unit Redemption Property pursuant to an OP
Unit Redemption Agreement.  If after the OP Unit Redemption Agreement is in
effect, the ROFO (RM) Party has elected to remove such original designated OP
Unit Redemption Property pursuant to the terms and conditions of the OP Unit
Redemption Agreement, Seller and Purchaser shall use commercially reasonable
efforts, and work in good faith, to agree on an individual Property which is not
an LKE Property (as the case may be, the “OP Unit Substituted Redemption
Property”), to become the OP Unit Redemption Property; and Seller and Purchaser
shall amend this Agreement to remove such individual Property from this
Agreement for substitution into the OP Unit Redemption Agreement and reduce the
Purchase Price by an amount equal to the Allocation for such individual
Property.  Contemporaneously with the Closing, the ROFO (RM) Party will
contribute the OP

 

19

--------------------------------------------------------------------------------



 

Unit Redemption Property to the Purchaser, including a direction for the OP Unit
Redemption Property to be conveyed by a Deed directly from Seller to Purchaser.

 

Section 3.2                                   Method of Payment of Purchase
Price.  No later than 3:00 p.m. Eastern Time on the Scheduled Closing Date,
Purchaser shall pay the Purchase Price (less the Earnest Money Deposit; and
after all adjustments, credits and prorations are made), together with all other
costs and amounts to be paid by Purchaser at the Closing pursuant to the terms
of this Agreement (“Purchaser’s Costs”), by Federal Reserve wire transfer of
immediately available funds to the account of Escrow Agent.  Escrow Agent,
following authorization by the parties prior to 4:00 p.m. Eastern Time on the
Scheduled Closing Date, shall pay: (i) to Seller by Federal Reserve wire
transfer of immediately available funds to an account designated by Seller, the
Purchase Price (after all adjustments, credits and prorations are made and the
costs and amounts described in the immediately succeeding clause (ii) are
deducted), less any costs or other amounts to be paid by Seller at Closing
pursuant to the terms of this Agreement; (ii) to the appropriate payees, out of
the cash proceeds of Closing otherwise payable to Seller, all costs and amounts
to be paid by Seller at Closing pursuant to the terms of this Agreement; and
(iii) to the appropriate payees at Closing pursuant to the terms of this
Agreement, Purchaser’s Costs.

 

ARTICLE IV

EARNEST MONEY DEPOSIT
AND ESCROW INSTRUCTIONS

 

Section 4.1                                   The Earnest Money Deposit.  In
conjunction with the execution and delivery of the Existing Agreement by
Purchaser, Purchaser deposited with Escrow Agent, by Federal Reserve wire
transfer of immediately available funds, the sum of Four Million Seven Hundred
Thousand and 00/100 Dollars ($4,700,000.00) as an earnest money deposit on
account of the Purchase Price (the “Initial Earnest Money Deposit”). Within one
(1) Business Day after the Effective Date, Purchaser shall deposit the
additional sum of Four Million Seven Hundred Thousand and 00/100 Dollars
($4,700,000.00) with Escrow Agent as an additional earnest money deposit on
account of the Purchase Price (the “Additional Earnest Money Deposit”). TIME IS
OF THE ESSENCE with respect to the deposit of the Additional Earnest Money
Deposit.  The Initial Earnest Money Deposit and the Additional Earnest Money
Deposit, together with any interest earned thereon, are hereinafter referred to
individually and collectively as the “Earnest Money Deposit”.

 

Section 4.2                                   Escrow Instructions.  The Earnest
Money Deposit shall be held in escrow by Escrow Agent in an interest-bearing
account, in accordance with the provisions of Section 4.4 and Article XVII. The
Earnest Money Deposit is, except as otherwise provided herein, non-refundable to
Purchaser.

 

Section 4.3                                   Designation of Certifying Person. 
In order to assure compliance with the requirements of Section 6045 of the
Internal Revenue Code of 1986, as amended (the “Code”), and any related
reporting requirements of the Code, the parties hereto agree as follows:

 

(a)                                 Provided Escrow Agent shall execute a
statement in writing (in form and substance reasonably acceptable to the parties
hereunder) pursuant to which it agrees to assume all responsibilities for
information reporting required under Section 6045(e) of the Code, Seller and
Purchaser shall designate Escrow Agent as the person to be responsible for all
information reporting under Section 6045(e) of the Code (the “Certifying
Person”).  If Escrow Agent refuses to execute a statement pursuant to which it
agrees to be the Certifying Person, Seller and Purchaser shall agree to appoint
another third party as the Certifying Person.

 

(b)                                 Seller and Purchaser each hereby agree:

 

(i)                                     to provide to the Certifying Person all
information and certifications regarding such party, as reasonably requested by
the Certifying Person or otherwise

 

20

--------------------------------------------------------------------------------



 

required to be provided by a party to the transaction described herein under
Section 6045 of the Code; and

 

(ii)                                  to provide to the Certifying Person such
party’s taxpayer identification number and a statement (on Internal Revenue
Service Form W-9 or an acceptable substitute form, or on any other form the
applicable current or future Code sections and regulations might require and/or
any form requested by the Certifying Person), signed under penalties of perjury,
stating that the taxpayer identification number supplied by such party to the
Certifying Person is correct.

 

Section 4.4                                   Earnest Money Payable to HIG.
Notwithstanding anything to the contrary in this Agreement or in the Other PSAs,
if Purchaser is entitled to a return of all or any portion of the “Earnest Money
Deposit” in accordance with the terms and provisions of this Agreement and the
Other PSAs as a result of any termination of this Agreement and the Other PSAs,
then eighty percent (80%) (the “HIG Percentage”) of that portion of the “Earnest
Money Deposit” to which Purchaser is so entitled under this Agreement and the
Other PSAs shall be paid by Escrow Agent directly to H.I.G. Realty Partners III
(Onshore), L.P. and H.I.G. Realty Partners III (Offshore), L.P. (collectively,
“HIG”) pursuant to the wire instructions attached hereto as Exhibit O, without
the need for any demand or notice by or from HIG. HIG, upon written notice given
to Purchaser, Seller and Escrow Agent, shall have the right to change the HIG
Percentage at any time prior to Closing or the earlier termination of this
Agreement and the Other PSAs. Purchaser, Seller and Escrow Agent each hereby
acknowledge and agree that HIG (i) is an intended third-party beneficiary of
this Section and (ii) shall have the right to enforce the terms and provisions
of this Section.

 

ARTICLE V

INSPECTION OF PROPERTY

 

Section 5.1                                   Evaluation Period; Environmental
Evaluation Period. For a period ending at 6:00 p.m. Eastern Time on March 4,
2019 (the “Evaluation Period”), and continuing thereafter until Closing or the
earlier termination of this Agreement, Purchaser, Purchaser’s Affiliates, HIG,
its affiliates, and each of their authorized agents, lenders, consultants and
representatives (for purposes of this Article V, the “Licensee Parties”) shall
have the right, subject to the right of any Tenants, to enter upon the Real
Property at all reasonable times during normal business hours to perform an
inspection of the Property.  Purchaser will provide to Seller notice of the
intention of Purchaser or the other Licensee Parties to enter the Real Property
at least one (1) Business Day prior to such intended entry and specify the
intended purpose therefor and the inspections and examinations (collectively,
the “Investigations”) contemplated to be made and with whom any Licensee Party
will communicate.  At Seller’s option, Seller may be present for any such entry
and inspection. Purchaser shall not communicate with or contact any of the
Tenants or any of the Authorities (except for the purposes of obtaining and
generating due diligence reports and materials including, without limitation,
due diligence regarding any Purchaser redevelopment plans) without the prior
written consent of Seller not to be unreasonably withheld, conditioned or
delayed.  Except pursuant to the terms and conditions of the next paragraph of
this Section 5.1, no physical testing or sampling which is more invasive than a
Phase I environmental study shall be conducted during any such entry by
Purchaser or any Licensee Party upon the Real Property without Seller’s specific
prior written consent.

 

For a period commencing on the Effective Date and ending at 6:00 p.m. Eastern
Time on March 25, 2019 (the “Environmental Evaluation Period”), Purchaser and
EBI Consulting (the “Environmental Consultant”) shall have the right, subject to
the right of any Tenants, and pursuant to the term and conditions of the
Environmental Due Diligence Agreement, to enter only upon the Real Property
identified in the Environmental Due Diligence Agreement at all reasonable times
during normal business hours to perform only the environmental testing and
investigations expressly set forth in the Environmental Due Diligence Agreement
(the “Environmental Testing”).  Purchaser shall cause the Environmental
Consultant to perform the Environmental Testing in accordance with the terms and
conditions of the

 

21

--------------------------------------------------------------------------------



 

Environmental Due Diligence Agreement.  Purchaser shall direct the Environmental
Consultant to deliver to Purchaser copies of the final environmental reports
prepared by the Environmental Consultant setting forth the results of the
Environmental Testing (the “Environmental Reports”).  The Environmental Reports
shall only be sent to Seller if specifically requested by Seller.  If the
Environmental Reports state that any of the Environmental Standards are exceeded
with respect to an individual Property, Purchaser shall have the option, to be
exercised prior to the expiration of the Environmental Evaluation Period, to
amend this Agreement to remove the individual Property that is the subject of
any such exceeded Environmental Standard from this Agreement.  If Purchaser so
elects to amend this Agreement, the Purchase Price shall be accordingly reduced
by the Allocation for such individual Property, and the parties shall enter into
an amendment to this Agreement confirming the removal of such individual
Property and the applicable reduction of the Purchase Price.  Since Purchaser
gave the Notice to Proceed, Purchaser shall have no right to terminate this
Agreement during the Environmental Evaluation Period, or otherwise, if any
Environmental Standard is exceeded with respect to one or more of the
Properties.

 

TIME IS OF THE ESSENCE with respect to the provisions of this Section 5.1.

 

Section 5.2                                   Document Review.

 

(a)                                 During the Evaluation Period, and continuing
thereafter until Closing or the earlier termination of this Agreement, Purchaser
and the Licensee Parties shall have the right to review, inspect and copy, at
Purchaser’s sole cost and expense, all of the following which, to Seller’s
Knowledge (as defined at the end of Section 8.1), are in Seller’s possession or
control (collectively, the “Documents”): all existing environmental reports and
studies of the Real Property and Improvements commissioned by Seller (which
Purchaser shall have the right to have updated at Purchaser’s sole cost and
expense), existing surveys of the Real Property, “as built” plans and
specifications for the existing Improvements, operating statements, real estate
tax bills, together with assessments (special or otherwise), ad valorem and
personal property tax bills, and any tax agreements for payments in lieu of
taxes covering the period of Seller’s ownership of the Property; Seller’s most
current lease schedule in the form attached hereto as Exhibit G (the “Lease
Schedule”); current operating statements; the Ground Leases, the Leases, Service
Contracts, Licenses and Permits, the Association Documents, the Condominium
Documents and all other documents used in connection with the operation or
ownership of the Property except for the Protected Information.  Such
inspections shall occur at a location selected by Seller, which may be at the
office of Seller, Seller’s counsel, Seller’s property manager, at the Real
Property or any of them, or some or all of the Documents may be delivered to
Purchaser in electronic format or as hard copies or may be made available to
Purchaser for review electronically.  Purchaser shall not have the right to
review or inspect Seller’s materials which are attorney client privileged or
which incorporate proprietary analytical or operational tools of Seller, MCRC,
MCRLP or any of their respective affiliates and/or materials not directly
related to the leasing, operation, maintenance and/or management of the
Property, including, without limitation, Seller’s internal memoranda, financial
projections, budgets, appraisals, proposals for work not actually undertaken,
engineering reports and drawings, plans and specifications for possible capital
projects or development, and accounting and tax records (other than operating
statements) (collectively “Protected Information”) information.

 

(b)                                 Purchaser acknowledges that any and all of
the Documents may be proprietary and confidential in nature and have been
provided to Purchaser solely to assist Purchaser in determining the desirability
of purchasing the Property.  Subject only to the provisions of Article XII,
prior to Closing, Purchaser agrees not to disclose the contents of the Documents
or the results of the Investigations or any of the provisions, terms or
conditions contained therein to any party outside of Purchaser’s organization
other than HIG, its affiliates, the Licensee Parties and Purchaser’s and HIG’s
attorneys, partners, accountants, or prospective lenders and investors and their
respective counsel and accountants (collectively, for purposes of this
Section 5.2(b), the “Permitted Outside Parties”).  Purchaser further agrees that
within its organization, and as to the Permitted Outside Parties, the Documents,
the contents thereof, and/or the results of the Investigations will be disclosed
and exhibited prior to Closing only to those persons within

 

22

--------------------------------------------------------------------------------



 

Purchaser’s organization or to those Permitted Outside Parties who are
responsible for determining the desirability of Purchaser’s acquisition of the
Property.  In permitting Purchaser and the Permitted Outside Parties to review
the Documents and other information to assist Purchaser, Seller has not waived
any privilege or claim of confidentiality with respect thereto, and no third
party benefits or relationships of any kind, either express or implied, have
been offered, intended or created by Seller, and any such claims are expressly
rejected by Seller and waived by Purchaser and the Permitted Outside Parties,
for whom, by its execution of this Agreement, Purchaser is acting as an agent
with regard to such waiver.  Purchaser agrees prior to Closing that all such
information shall be kept confidential by Purchaser and all Permitted Outside
Parties and their respective employees, agents and contractors.  If prior to
Closing disclosure of any of such confidential information is required pursuant
to law, or pursuant to court or other administrative process, then Purchaser and
all Permitted Outside Parties, as the case may be, shall give immediate written
notice to Seller, specifying to whom and why such disclosure is required, and no
such disclosure shall be made if Seller objects, unless and until a
determination requiring the disclosure is made by a court of competent
jurisdiction or Purchaser or one of the Permitted Outside Parties is advised by
counsel that disclosure prior to such time is required by law.  Seller shall
have the right to interpose all objections that Seller may have to the
disclosure prior to Closing, and Purchaser shall, and shall make reasonable
efforts to cause all Permitted Outside Parties and their respective employees,
agents and contractors, at no cost to Seller, to reasonably cooperate prior to
Closing with Seller in connection with such objections, including giving
testimony and signing affidavits, certifications or other documentation as may
be required by Seller, provided the information contained in the affidavits,
certifications or other documentation is true and accurate.  Prior to the
initial entry upon the Real Property and/or Improvements, Purchaser shall advise
anyone acting on behalf of Purchaser, including the Permitted Outside Parties,
of the terms of this confidentiality provision and their obligation to be bound
by it.  This confidentiality provision shall survive the expiration or earlier
termination of this Agreement, but shall not survive Closing. It is understood
and agreed that any Documents provided hereunder or information contained
therein shall not be deemed confidential if it is of public record or otherwise
generally available to the public.

 

(c)                                  Purchaser acknowledges that some of the
Documents may have been prepared by third parties and may have been prepared
prior to Seller’s ownership of the Property. PURCHASER HEREBY ACKNOWLEDGES THAT,
EXCEPT AS EXPRESSLY SET FORTH HEREIN, SELLER HAS NOT MADE AND DOES NOT MAKE ANY
REPRESENTATION OR WARRANTY REGARDING THE TRUTH, ACCURACY OR COMPLETENESS OF THE
DOCUMENTS OR THE SOURCES THEREOF.  SELLER HAS NOT UNDERTAKEN ANY INDEPENDENT
INVESTIGATION AS TO THE TRUTH, ACCURACY OR COMPLETENESS OF THE DOCUMENTS AND,
EXCEPT AS EXPRESSLY SET FORTH HEREIN, IS PROVIDING THE DOCUMENTS SOLELY AS AN
ACCOMMODATION TO PURCHASER.

 

Section 5.3                                   Entry and Inspection Obligations;
Termination of Agreement.

 

(a)                                 Purchaser agrees that in entering upon and
inspecting or examining the Property, Purchaser and the other Licensee Parties
will not unreasonably disturb the Tenants or interfere with the use of the
Property pursuant to the Leases; unreasonably interfere with the operation and
maintenance of the Real Property or Improvements; damage any part of the
Property or any personal property owned or held by Tenants or any other person
or entity; injure or otherwise cause bodily harm to Seller or any Tenant, or to
any of their respective agents, guests, invitees, contractors and employees, or
to any other person or entity; or permit any liens to attach to the Property by
reason of the exercise of Purchaser’s rights under this Article V.  Purchaser
will furnish or cause to be furnished to Seller evidence of, and will cause to
be maintained and kept in effect, without expense to Seller, at all times that
any entry is made upon the Property: (1) insurance against claims for personal
injury (including death), and property damage, under a policy or policies of
general public liability insurance of not less than One Million Dollars
($1,000,000) in respect to bodily injury (including death), and not less than
Five Million Dollars ($5,000,000) of excess liability insurance, naming Seller
and its mortgagee, if any, MCRLP and MCRC, as additional insureds; (2) adequate
workers’ compensation insurance in statutory limits to cover employees of
Purchaser and, to the

 

23

--------------------------------------------------------------------------------



 

extent applicable, any Licensee Parties that plan to enter onto the Real
Property; and (3) if entry upon the Real Property is for purposes of any
invasive testing or sampling, errors and omissions insurance and contractor’s
pollution liability insurance of not less than Three Million Dollars
($3,000,000), naming Seller and its mortgagee, if any, MCRLP, and MCRC, as
additional insureds.  Each of the policies described in clauses (1) and
(3) above shall be on an occurrence basis and not on a claims made basis and
shall provide that such policy cannot be canceled without at least thirty (30)
days prior written notice to Seller, and each policy shall be issued by a
recognized, responsible insurance company licensed to do business in the State
of New York.  Proof of payment of the premium of each policy and each
replacement policy shall also be delivered to Seller.  Purchaser shall:
(i) promptly pay when due the costs of all entry, inspections and examinations
done with regard to the Property; (ii) cause any inspection to be conducted in
accordance with standards customarily employed in the industry and in compliance
with all Governmental Regulations; and (iii) restore any portion of the Real
Property and Improvements damaged by such inspections, testing, sampling,
inspections and examination to the condition in which the same were found before
any such damage.

 

(b)                                 Purchaser hereby indemnifies, defends and
holds Seller and its partners, agents, directors, officers, employees,
successors and assigns harmless from and against any and all liens, claims,
causes of action, damages, liabilities, demands, suits, and obligations to third
parties, together with all losses, penalties, costs and expenses relating to any
of the foregoing (including but not limited to court costs and reasonable
attorneys’ fees and expenses), arising out of any inspections, investigations,
examinations, sampling or tests conducted by Purchaser or any of the Licensee
Parties on the Property, whether prior to the date hereof or after the date
hereof and prior to Closing, or any violation of the provisions of this
Article V; provided, however, this indemnity shall not extend to protect Seller
from any pre-existing liabilities for matters merely discovered by Purchaser
(e.g., latent environmental contamination).

 

(c)                                  Prior to the expiration of the Evaluation
Period, Purchaser shall determine (in its sole discretion) whether it wants to
proceed with the transactions set forth in this Agreement.  If Purchaser elects
(in its sole discretion) to proceed with the transactions set forth in this
Agreement, it shall do so by providing written notice to Seller of its election
to proceed with the transactions set forth in this Agreement (such notice, a
“Notice to Proceed”) by no later than 6:00 p.m. (Eastern Time) on the last day
of the Evaluation Period, WITH TIME BEING OF THE ESSENCE WITH RESPECT THERETO. 
Purchaser’s execution and delivery of this Agreement is the Notice to Proceed
whereby Purchaser has elected to proceed with the transactions set forth in this
Agreement.  Purchaser has no right to rescind such Notice to Proceed or to
otherwise terminate this Agreement,except as otherwise expressly set forth in
this Agreement. Seller and Purchaser agree that any termination of either of the
Other PSAs by the purchaser thereunder prior to the expiration of the evaluation
period under such Other PSA shall automatically terminate this Agreement.

 

(d)                                 On or prior to the Effective Date, Purchaser
may notify Seller in writing of any assignable warranties that Purchaser wants
Seller to assign to Purchaser at or promptly after Closing and (y) any Service
Contracts that Purchaser wants to terminate pursuant to Section 7.1(c), WITH
TIME BEING OF THE ESSENCE WITH RESPECT TO SUCH NOTICE.  Failure to provide a
notice shall be deemed an election by Purchaser to take an assignment of all
warranties and to not terminate any Service Contracts.

 

(e)                                  The Right of Access and Confidentiality
Agreement, and Environmental Due Diligence Agreement respectively continue to
govern and apply to all access to the Property, inspections, investigations,
examinations, sampling or tests conducted by Purchaser or any of the Licensee
Parties, except that the terms and conditions of this Section 5.3 shall govern,
apply and supersede to the extent of any express inconsistency with the terms
and conditions of the Right of Access and Confidentiality Agreement or the
Environmental Due Diligence Agreement, and in such case, as applicable, such
terms and conditions of this Section 5.3 shall relate back prior to the date of
this Agreement to the date of the Right of Access and Confidentiality Agreement
and/or the Environmental Due Diligence Agreement.

 

24

--------------------------------------------------------------------------------



 

(f)                                   Until Closing or the termination of this
Agreement, Seller shall continue to afford Purchaser reasonable access to the
Property and the Documents in accordance with, and subject to, the terms hereof.

 

Section 5.4                                   Sale “As Is”. THE TRANSACTION
CONTEMPLATED BY THIS AGREEMENT HAS BEEN NEGOTIATED BETWEEN SELLER AND PURCHASER.
THIS AGREEMENT REFLECTS THE MUTUAL AGREEMENT OF SELLER AND PURCHASER, AND
PURCHASER HAS THE RIGHT TO CONDUCT ITS OWN INDEPENDENT EXAMINATION OF THE
PROPERTY. OTHER THAN THE MATTERS REPRESENTED AND/OR WARRANTED TO BY SELLER IN
THIS AGREEMENT OR IN ANY CLOSING DOCUMENT, BY WHICH ALL OF THE FOLLOWING
PROVISIONS OF THIS SECTION 5.4 ARE LIMITED, PURCHASER HAS NOT RELIED UPON AND
WILL NOT RELY UPON, EITHER DIRECTLY OR INDIRECTLY, ANY REPRESENTATION OR
WARRANTY OF SELLER OR ANY OF SELLER’S AGENTS OR REPRESENTATIVES, AND PURCHASER
HEREBY ACKNOWLEDGES THAT NO SUCH REPRESENTATIONS OR WARRANTIES HAVE BEEN MADE.

 

SELLER SPECIFICALLY DISCLAIMS, AND NEITHER SELLER NOR ANY OF SELLER’S AFFILIATES
NOR ANY OTHER PERSON IS MAKING, ANY REPRESENTATION, WARRANTY OR ASSURANCE
WHATSOEVER TO PURCHASER, AND NO WARRANTIES OR REPRESENTATIONS OF ANY KIND OR
CHARACTER, EITHER EXPRESS OR IMPLIED, ARE MADE BY SELLER OR RELIED UPON BY
PURCHASER, IN EACH CASE EXCEPT AS EXPRESSLY MADE BY SELLER IN THIS AGREEMENT OR
IN ANY CLOSING DOCUMENT, WITH RESPECT TO THE STATUS OF TITLE TO OR THE
MAINTENANCE, REPAIR, CONDITION, DESIGN OR MARKETABILITY OF THE PROPERTY, OR ANY
PORTION THEREOF, INCLUDING BUT NOT LIMITED TO (a) ANY IMPLIED OR EXPRESS
WARRANTY OF MERCHANTABILITY, (b) ANY IMPLIED OR EXPRESS WARRANTY OF FITNESS FOR
A PARTICULAR PURPOSE, (c) ANY IMPLIED OR EXPRESS WARRANTY OF CONFORMITY TO
MODELS OR SAMPLES OF MATERIALS, (d) ANY RIGHTS OF PURCHASER UNDER APPROPRIATE
STATUTES TO CLAIM DIMINUTION OF CONSIDERATION, (e) ANY CLAIM BY PURCHASER FOR
DAMAGES BECAUSE OF DEFECTS, WHETHER KNOWN OR UNKNOWN, WITH RESPECT TO THE
IMPROVEMENTS OR THE PERSONAL PROPERTY, (f) THE FINANCIAL CONDITION OR PROSPECTS
OF THE PROPERTY AND (g) THE COMPLIANCE OR LACK THEREOF OF THE REAL PROPERTY OR
THE IMPROVEMENTS WITH GOVERNMENTAL REGULATIONS, INCLUDING, WITHOUT LIMITATION,
ENVIRONMENTAL LAWS, NOW EXISTING OR HEREAFTER ENACTED OR PROMULGATED, IT BEING
THE EXPRESS INTENTION OF SELLER AND PURCHASER THAT, EXCEPT AS EXPRESSLY SET
FORTH IN THIS AGREEMENT OR IN ANY CLOSING DOCUMENT, THE PROPERTY WILL BE
CONVEYED AND TRANSFERRED TO PURCHASER IN ITS PRESENT CONDITION AND STATE OF
REPAIR, “AS IS” AND “WHERE IS,” WITH ALL FAULTS.  PURCHASER REPRESENTS THAT IT
IS A KNOWLEDGEABLE, EXPERIENCED AND SOPHISTICATED PURCHASER OF REAL ESTATE, AND
THAT IT IS RELYING SOLELY ON ITS OWN EXPERTISE AND THAT OF PURCHASER’S
CONSULTANTS IN PURCHASING THE PROPERTY.  PURCHASER HAS BEEN GIVEN A SUFFICIENT
OPPORTUNITY HEREIN TO CONDUCT AND HAS CONDUCTED OR WILL CONDUCT SUCH
INSPECTIONS, INVESTIGATIONS AND OTHER INDEPENDENT EXAMINATIONS OF THE PROPERTY
AND RELATED MATTERS AS PURCHASER DEEMS NECESSARY, INCLUDING, BUT NOT LIMITED TO,
THE PHYSICAL AND ENVIRONMENTAL CONDITIONS THEREOF, AND WILL RELY UPON SAME AND
NOT UPON ANY STATEMENTS OF SELLER (EXCLUDING THE MATTERS REPRESENTED AND/OR
WARRANTED TO BY SELLER IN THIS AGREEMENT OR IN ANY CLOSING DOCUMENT) NOR OF ANY
OFFICER, DIRECTOR, EMPLOYEE, AGENT OR ATTORNEY OF SELLER. PURCHASER ACKNOWLEDGES
THAT ALL INFORMATION OBTAINED BY

 

25

--------------------------------------------------------------------------------



 

PURCHASER WAS OBTAINED FROM A VARIETY OF SOURCES, AND SELLER WILL NOT BE DEEMED
TO HAVE REPRESENTED OR WARRANTED, EXCEPT AS EXPRESSLY PROVIDED BY SELLER IN THIS
AGREEMENT OR IN ANY CLOSING DOCUMENT, THE COMPLETENESS, TRUTH OR ACCURACY OF ANY
OF THE DOCUMENTS OR OTHER SUCH INFORMATION HERETOFORE OR HEREAFTER FURNISHED TO
PURCHASER.  UPON CLOSING, PURCHASER WILL ASSUME THE RISK THAT ADVERSE
MATTERS, INCLUDING, BUT NOT LIMITED TO, ADVERSE PHYSICAL AND ENVIRONMENTAL
CONDITIONS, MAY NOT HAVE BEEN REVEALED BY PURCHASER’S INSPECTIONS AND
INVESTIGATIONS. PURCHASER ACKNOWLEDGES AND AGREES THAT, UPON CLOSING, EXCEPT AS
EXPRESSLY SET FORTH IN THIS AGREEMENT OR IN ANY CLOSING DOCUMENT, SELLER WILL
SELL AND CONVEY TO PURCHASER, AND PURCHASER WILL ACCEPT THE PROPERTY, “AS IS,
WHERE IS,” WITH ALL FAULTS. PURCHASER FURTHER ACKNOWLEDGES AND AGREES THAT THERE
ARE NO ORAL AGREEMENTS, WARRANTIES OR REPRESENTATIONS COLLATERAL TO OR AFFECTING
THE PROPERTY BY SELLER, ANY AGENT OF SELLER OR ANY THIRD PARTY. SELLER IS NOT
LIABLE OR BOUND IN ANY MANNER BY ANY ORAL OR WRITTEN STATEMENTS, REPRESENTATIONS
OR INFORMATION PERTAINING TO THE PROPERTY FURNISHED BY ANY REAL ESTATE BROKER,
AGENT, EMPLOYEE OR OTHER PERSON, UNLESS THE SAME ARE SPECIFICALLY SET FORTH OR
REFERRED TO HEREIN OR IN ANY CLOSING DOCUMENT. PURCHASER ACKNOWLEDGES THAT THE
PURCHASE PRICE REFLECTS THE “AS IS, WHERE IS” NATURE OF THIS SALE AND ANY
FAULTS, LIABILITIES, DEFECTS OR OTHER ADVERSE MATTERS THAT MAY BE ASSOCIATED
WITH THE PROPERTY.  PURCHASER, WITH PURCHASER’S COUNSEL, HAS FULLY REVIEWED THE
DISCLAIMERS AND WAIVERS SET FORTH IN THIS AGREEMENT AND UNDERSTANDS THEIR
SIGNIFICANCE AND AGREES THAT THE DISCLAIMERS AND OTHER AGREEMENTS SET FORTH
HEREIN ARE AN INTEGRAL PART OF THIS AGREEMENT, AND THAT SELLER WOULD NOT HAVE
AGREED TO SELL THE PROPERTY TO PURCHASER FOR THE PURCHASE PRICE WITHOUT THE
DISCLAIMERS AND OTHER AGREEMENTS SET FORTH IN THIS AGREEMENT.

 

PURCHASER AND PURCHASER’S AFFILIATES FURTHER COVENANT AND AGREE, EXCEPT AS
EXPRESSLY PERMITTED AND LIMITED PURSUANT TO THIS AGREEMENT, NOT TO SUE SELLER
AND SELLER’S AFFILIATES ON, AND RELEASE SELLER AND SELLER’S AFFILIATES OF AND
FROM, AND WAIVE, ANY CLAIM OR CAUSE OF ACTION, INCLUDING, WITHOUT LIMITATION,
ANY STRICT LIABILITY CLAIM OR CAUSE OF ACTION, THAT PURCHASER OR PURCHASER’S
AFFILIATES MAY HAVE AGAINST SELLER OR SELLER’S AFFILIATES UNDER ANY
ENVIRONMENTAL LAW, NOW EXISTING OR HEREAFTER ENACTED OR PROMULGATED, RELATING TO
ENVIRONMENTAL MATTERS OR ENVIRONMENTAL CONDITIONS IN, ON, UNDER, ABOUT OR
MIGRATING FROM OR ONTO THE REAL PROPERTY, INCLUDING, WITHOUT LIMITATION, THE
COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION AND LIABILITY ACT, OR BY
VIRTUE OF ANY COMMON LAW RIGHT, NOW EXISTING OR HEREAFTER CREATED, RELATED TO
ENVIRONMENTAL CONDITIONS OR ENVIRONMENTAL MATTERS IN, ON, UNDER, ABOUT OR
MIGRATING FROM OR ONTO THE REAL PROPERTY. THE TERMS AND CONDITIONS OF THIS
SECTION 5.4 WILL EXPRESSLY SURVIVE THE TERMINATION OF THIS AGREEMENT OR THE
CLOSING, AS THE CASE MAY BE, AND WILL NOT MERGE WITH THE PROVISIONS OF ANY
CLOSING DOCUMENTS AND ARE HEREBY DEEMED INCORPORATED INTO THE DEED AS FULLY AS
IF SET FORTH AT LENGTH THEREIN.

 

26

--------------------------------------------------------------------------------



 

ARTICLE VI

TITLE AND SURVEY MATTERS

 

Section 6.1                                   Survey.  Purchaser acknowledges
receipt of the Existing Survey.  Any modification, update or recertification of
the Existing Survey or any new survey shall be at Purchaser’s election and sole
cost and expense.  Any new survey or update of the Existing Survey that
Purchaser has elected to obtain is herein referred to as the “Updated Survey.” 
Any new material matters disclosed on the Updated Survey (i.e., not disclosed on
the Existing Survey) shall constitute a “Survey Objection” under this Agreement
if Purchaser objects to same in writing on or before the Title Objection Date
(as defined in Section 6.2(a) below), WITH TIME BEING OF THE ESSENCE.

 

Section 6.2                                   Title Commitment. 
(a)      Purchaser acknowledges receipt of the Commonwealth Title Commitment. If
Purchaser elects to use a title company other than Commonwealth Land Title
Insurance Company, prior to the Effective Date, Purchaser shall have ordered
from the Title Company a title insurance commitment for an Owner’s Title
Insurance Policy (the “Title Commitment”). If Purchaser elects to use
Commonwealth Land Title Insurance Company as the Title Company, within two
(2) Business Days after the Effective Date, Purchaser shall order from the Title
Company an update to said Commonwealth Title Commitment.  Prior to the
expiration of the Evaluation Period (the “Title Objection Date”), Purchaser
shall notify Seller in writing of any (i) exceptions to title to the Real
Property raised by the Title Company if Purchaser deems same unacceptable
(“Title Objections”) and (ii) Survey Objections.  In the event Seller does not
receive notice of any Title Objections or Survey Objections by the Title
Objection Date, Purchaser will be deemed to have accepted the exceptions to
title set forth in the Title Commitment, and such exceptions shall constitute
“Permitted Exceptions”, and all matters shown on the Updated Survey.  TIME SHALL
BE OF THE ESSENCE WITH RESPECT TO THE TITLE OBJECTION DATE.

 

(b)                                 By the date (the “New Objection Date”) which
is five (5) Business Days after Purchaser’s counsel receives notice of any
(i) new exception to title to the Real Property recorded in the land records or
arising after the effective date of the Title Commitment or (ii) new material
matter first disclosed in any update to the Updated Survey after the Title
Objection Date, as the case may be, and prior to the Closing (or as promptly as
possible prior to the Closing if such notice is received with less than five
(5) Business Days prior to the Closing), Purchaser shall provide Seller with
written notice of its objection to such new exception if Purchaser deems same
unacceptable (“New Title Objection”). TIME SHALL BE OF THE ESSENCE WITH RESPECT
TO THE NEW OBJECTION DATE.  In the event Seller does not receive the New Title
Objection by the New Objection Date, Purchaser will be deemed to have accepted
the applicable exceptions to title set forth on any applicable update to the
Title Commitment as Permitted Exceptions.

 

(c)                                  All taxes, water rates or charges, sewer
rents and assessments, plus interest and penalties thereon, which on the Closing
Date are liens against the Real Property and which Seller is obligated to pay
and discharge will be credited against the Purchase Price (subject to the
provision for apportionment of taxes, water rates and sewer rents herein
contained) and shall not be deemed a Title Objection.  If on the Closing Date
there shall be security interests filed against the Real Property, such items
shall not be Title Objections if (i) the personal property covered by such
security interests are no longer in or on the Real Property; (ii) such personal
property is the property of a Tenant, and Seller executes and delivers an
affidavit to such effect; or (iii) the security interest was filed more than
five (5) years prior to the Closing Date and was not renewed; and in addition,
as a result thereof or otherwise, the Title Company omits such security interest
as an exception from the Title Commitment.

 

(d)                                 If on the Closing Date the Real Property
shall be affected by any lien which, pursuant to the provisions of this
Agreement, is required to be discharged or satisfied by Seller, Seller shall not
be required to discharge or satisfy the same of record provided the money
necessary to satisfy the lien is retained by the Title Company at Closing to be
applied to satisfy such lien at Closing, or Seller provides an indemnity from
MCRLP in form and substance satisfactory to the Title Company, the Title Company
omits the lien as an exception from the Title Commitment without additional
premium or cost to Purchaser,

 

27

--------------------------------------------------------------------------------



 

and Purchaser’s lender does not object to such omission based on such indemnity
and a credit is given to Purchaser for the recording charges for a satisfaction
or discharge of such lien.

 

(e)                                  No franchise, transfer, inheritance,
income, corporate or other tax open, levied or imposed against Seller or any
former owner of the Real Property, that may be a lien against the Property on
the Closing Date, shall be an objection to title if the Title Company insures
against collection thereof from or out of the Real Property and/or the
Improvements, and provided further that Seller deposits with the Title Company a
sum reasonably sufficient to secure a release of the Real Property from the lien
thereof or an indemnity agreement reasonably satisfactory to the Title Company,
the Title Company omits the lien as an exception from the Title Commitment and
Purchaser’s lender does not object to such omission based on such indemnity
agreement. If any such tax issue is not resolved within sixty (60) days of after
Closing, the Title Company shall, at Purchaser’s direction use any escrowed
funds to satisfy such tax.  If a search of title discloses judgments,
bankruptcies, or other returns against other persons having names the same as or
similar to that of Seller, Seller will deliver to Purchaser and the Title
Company an affidavit stating that such judgments, bankruptcies or other returns
do not apply to Seller, and, so long as the Title Company omits the same as an
exception from the Title Commitment without additional premium or cost to
Purchaser, such search results shall not be deemed Title Objections.

 

Section 6.3                                   Title Defect.

 

(a)                                 In the event Seller receives notice of any
Survey Objection or Title Objection within the time periods required under
Sections 6.1 and 6.2 above (collectively and individually, a “Title Defect”),
Seller may elect (but shall not be obligated) to attempt to remove, or cause to
be removed at its expense, any such Title Defect, and shall provide Purchaser
with notice, within seven (7) days after its receipt of any such objection, of
its intention to attempt to cure any such Title Defect.  Failure to respond
within such seven (7) day period shall be deemed an election by Seller to
attempt to cure such objection.  If Seller elects or is deemed to have elected
to attempt to cure any Title Defect, (i) the Closing shall not occur any earlier
than five (5) Business Days after Seller has cured the Title Defect and given
Purchaser notice thereof, and (ii) the Scheduled Closing Date, to the extent
elected by Seller, shall be extended, for a period not to exceed fifteen (15)
days, for the purpose of attempting such removal.  In the event that (A) Seller
elects not to attempt to cure any such Title Defect, or (B) Seller is unable to
cure any such Title Defect for any period elected by Seller but not to exceed
fifteen (15) days from the Scheduled Closing Date, Seller shall so advise
Purchaser, and Purchaser shall have the right to (1) waive such Title Defect and
proceed to the Closing, or (2) amend this Agreement to remove the individual
Property that Seller is unable to convey free and clear of Title Defects and
reduce the Purchase Price by an amount equal to the Allocation for such
Property. Purchaser shall make such election within ten (10) days of receipt of
Seller’s notice.  Failure to so elect within such ten (10) day period shall be
deemed an election under clause (2) above.  If Purchaser elects to proceed to
the Closing, any Title Defects waived by Purchaser shall be deemed to constitute
Permitted Exceptions.

 

(b)                                 Notwithstanding any provision of this
Article VI to the contrary, Seller will be obligated to cure exceptions to title
to the Property, regardless of notice from Purchaser, in the manner described
above, (i) relating to liens and security interests securing any financings to
Seller, (ii) any mechanic’s liens resulting from work at the Property
commissioned by Seller, (iii) any other liens against the Property based on
claims against Seller, or against any tenant unless such tenant is obligated
under its lease to discharge such lien (by payment or filing a bond or otherwise
as permitted by law), which may be cured by the payment of up to three-quarters
of one percent (0.75%) of the Allocation for a particular Property, in the
aggregate, with respect to all liens described in this clause (iii) which affect
such Property; however up to, in the aggregate with respect to all liens
described in this clause (iii), three-quarters of one percent (0.75%) of the
Purchase Price, and (iv) any exceptions or encumbrances to title created by
Seller or any Seller’s Affiliate after the Effective Date.  Purchaser shall have
the right to apply any portion of the Purchase Price at Closing to satisfy, cure
and discharge any of the liens, security interests and encumbrances that Seller
is required to cure pursuant to this Section 6.3(b).  Notwithstanding anything
to the contrary in

 

28

--------------------------------------------------------------------------------



 

this Agreement or the Other PSAs, the mandatory cure cap set forth as to all
liens described in clause (iii) of this Section 6.3(b) (i.e., three-quarters of
one percent (0.75%) of the Purchase Price) is an aggregate amount to be applied
with respect to Seller under this Agreement and the seller under the Other PSAs
and may be reached solely under this Agreement or either of the Other PSAs, or
partially under this Agreement and the Other PSAs.

 

(c)                                  Purchaser shall accept title to the Real
Property subject to any and all violations, provided that Seller shall, at or
prior to Closing, pay any outstanding fines, penalties and interest thereon up
to an aggregate amount of $750,000.00 which are in liquidated sums on the face
of such violations.  In the event that there are such amounts outstanding in
excess of $750,000.00 (the “Violation Penalty Excess”), Purchaser may, within
three (3) Business Days after being notified or obtaining knowledge that such
Violation Penalty Excess exists or, if sooner, before Closing, (i) waive such
Violation Penalty Excess and proceed to the Closing, or (ii) amend this
Agreement to remove the individual Property(ies) affected by such Violation
Penalty Excess and reduce the Purchase Price by an amount equal to the
Allocation for such Property(ies); provided, however, if Purchaser exercises the
foregoing Property(ies) removal right, Seller may within three (3) Business Days
thereafter or, if sooner, before Closing agree to also pay the Violation Penalty
Excess in which case the Purchaser’s election to remove such Property(ies) shall
be null and void, ab initio, and this Agreement shall continue in full force and
effect with Seller obligated to also pay the Violation Penalty Excess. 
Notwithstanding anything to the contrary in this Agreement or the Other PSAs,
the $750,000.00 mandatory violation penalty payment cap set forth in this
Section 6.3(c) is an aggregate amount to be applied with respect to Seller under
this Agreement and the seller under the Other PSAs and may be reached solely
under this Agreement or either of the Other PSAs, or partially under this
Agreement and the Other PSAs.

 

ARTICLE VII

INTERIM OPERATING COVENANTS AND ESTOPPELS

 

Section 7.1                                   Interim Operating Covenants. 
Seller makes the following covenants to Purchaser:

 

(a)                                 Operations.  From the Effective Date until
Closing:

 

Seller will continue to operate, manage and maintain the Real Property and the
Improvements in the ordinary course of Seller’s business and substantially in
accordance with Seller’s present practice, subject to ordinary wear and tear and
further subject to Article XI of this Agreement, and not postpone any regularly
scheduled maintenance as a result of this transaction.  Seller shall comply in
all material respects with its obligations, as landlord, under all Leases. 
Seller shall not amend, renew, extend or terminate any existing Lease, or enter
into any new Lease without Purchaser’s prior written consent, which consent may
be given or denied in Purchaser’s sole discretion.  After January 25, 2019,
Seller shall not initiate or settle any tax appeal for the tax year in which the
Closing is scheduled to occur or tax years thereafter, without Purchaser’s prior
written consent, which consent may be given or denied in Purchaser’s sole
discretion.  Seller may prosecute and settle any tax appeals for tax years prior
to the year in which the Closing occurs without Purchaser’s prior written
consent. Seller shall maintain in full force and effect all insurance policies
currently in effect with respect to the Property.  Seller shall comply in all
material respects with its obligations under all Ground Leases, Condominium
Documents and Association Agreements.  Seller shall not amend, modify, renew,
extend, terminate, or enter into any new agreements with respect to, any Ground
Lease, Condominium Document or Association Document without Purchaser’s prior
written consent, which consent may be given or denied in Purchaser’s sole
discretion.

 

(b)                                 Compliance with Governmental Regulations.
From the Effective Date until Closing, Seller will not knowingly take any, or
refrain from taking, action that Seller knows would result in a failure to
comply in all material respects with all Governmental Regulations applicable to
the Property, it being

 

29

--------------------------------------------------------------------------------



 

understood and agreed that prior to Closing, Seller will have the right to
contest any such Governmental Regulations in a manner that is not adverse to any
Property.

 

(c)                                  Service Contracts. From the expiration of
the Evaluation Period until Closing, Seller will not (i) enter into any Service
Contract unless such Service Contract is on terms substantially the same as the
Service Contract which it is replacing and is terminable on thirty (30) days’
notice without penalty or unless Purchaser consents thereto in writing, which
approval will not be unreasonably withheld, delayed or conditioned or
(ii) terminate any Service Contracts unless Purchaser consents thereto in
writing, which approval will not be unreasonably withheld, delayed or
conditioned; provided that Purchaser hereby consents to the termination of the
Agency Agreement.  On or before the expiration of the Evaluation Period,
Purchaser shall notify Seller in writing of any Service Contracts which
Purchaser wants to terminate on or after the Closing Date, to the extent the
same can be terminated, WITH TIME BEING OF THE ESSENCE WITH RESPECT TO SUCH
NOTICE.  At Closing, Purchaser shall assume all Service Contracts. Seller shall
deliver to Purchaser at Closing a termination letter from Purchaser with respect
to any Service Contracts which Purchaser has so identified for termination on or
after the Closing Date, to the extent the same can be terminated (collectively,
the “Service Contracts Termination Notices”).  Any and all costs accruing on or
after the Closing Date under any Service Contract, whether or not terminated by
Purchaser on or after the Closing Date, shall be borne entirely by Purchaser.

 

(d)                                 Notices. To the extent received by Seller
from the Effective Date until Closing, Seller shall promptly deliver to
Purchaser copies of any written notice (i) from a Tenant, any ground lessor
under a Ground Lease or any Association, or (ii) that alleges a violation of any
Governmental Regulations.

 

(e)                                  No Advance Rent.  Seller has not sent
invoices to or charged Tenants for and, without Purchaser’s prior written
consent, will not (except if otherwise expressly provided in a Lease and subject
to proper apportionment thereof in accordance with this Agreement) send invoices
to or charge Tenants for so called fixed or base rent (for avoidance of doubt
not to include any security deposits, additional rent, percentage rent or any
other type of rent) more than one month in advance.  However, if any such fixed
or base rent is nevertheless paid to Seller, such rent shall be subject to
proper apportionment thereof in accordance with this Agreement.

 

(f)                                   Bill and Invoices.  Seller shall remain
responsible after the Closing for all bills and invoices received by Seller for
labor, goods and materials, services and utility charges contracted for by
Seller for its own account with respect to the Property for which Seller is
responsible relating to the period prior to Closing and otherwise subject to
apportionment and/or Purchaser’s assumption thereof pursuant to the terms and
conditions of this Agreement and/or the Closing documents executed by Purchaser.

 

(g)                                  No Alteration.  Subject to rights of
tenants and landlord’s obligations under the applicable Lease, Seller shall not
undertake or perform or allow to be undertaken or performed any construction,
demolition, alteration or similar activities of or at the Real Property, except
in connection with any repair and/or replacement work, which shall be performed
by Seller as necessary in order to keep and maintain the Real Property in good
order and repair.

 

(h)                                 No Transfers Encumbrances.  Between the
Effective Date and Closing, Seller (i) shall not sell or otherwise transfer, or
permit the sale or transfer of, the Property or any portion thereof and
(ii) shall not subject the Property to, or consent to the Property becoming
subject to, any liens, encumbrances, covenants, conditions, easements, rights of
way, agreements or other similar matters.

 

Section 7.2                                   Tenant Estoppels.  It will be a
condition to Purchaser’s obligation to close hereunder that Seller obtain a
Tenant Estoppel from (i) Montefiore Medical Center (except for its separate
lease of 7,300 square feet), (ii) Tierpoint New York LLC, and (ii) Tenants or,
together with the sellers under the Other PSAs, “Tenants” under and as defined
in the Other PSAs to the extent required to bring the aggregate rented square
footage covered by Tenant Estoppels to no less than 75% (the “Required

 

30

--------------------------------------------------------------------------------



 

Percentage”) of the aggregate rented square footage of the Improvements under
this Agreement and the Other PSAs, on a combined basis and deliver, together
with the sellers under the Other PSAs, such Tenant Estoppels to Purchaser at
least three (3) Business Days prior to Closing.  Notwithstanding anything to the
contrary set forth above, in no event shall the square footage demised pursuant
to (x) a Lease or a “Lease” under and as defined in the Other PSAs that is
scheduled to expire prior to or within sixty (60) days after the Scheduled
Closing Date, or (y) the Lease to Fuji Medical Systems USA, Inc. described in
the Other PSA for the Stamford, CT properties be included in calculating such
rented square footage.

 

Seller has delivered by email to Purchaser’s counsel a draft Tenant Estoppel for
each Major Tenant.  Purchaser has approved the drafts of Major Tenant
Estoppels.  At a time selected by Seller but in any event no later than five
(5) Business Days after Purchaser’s timely deposit with the Escrow Agent of the
Additional Earnest Money Deposit pursuant to Section 4.1 above, Seller shall
deliver a draft Major Tenant Estoppel to each respective Major Tenant for
execution.  Seller may, but is not required to, deliver by email draft non-Major
Tenant Estoppels to Purchaser’s counsel for review and comment.  At a time
selected by Seller but in any event no later than five (5) Business Days after
Purchaser’s timely deposit with the Escrow Agent of the Additional Earnest Money
Deposit pursuant to Section 4.1 above, Seller shall deliver a draft Tenant
Estoppel to each respective non-Major Tenant for execution.  Seller will use
commercially reasonable efforts to obtain and deliver to Purchaser a Tenant
Estoppel from all Tenants.  Furthermore, Seller shall be obligated to deliver to
Purchaser any Tenant Estoppel in the form that Seller receives from a Tenant
even if the Required Percentage has been achieved.  Seller shall not be in
default of its obligations hereunder if any Major Tenant or Tenant fails to
deliver a Tenant Estoppel, or delivers a Tenant Estoppel which is not in
accordance with this Agreement.  Seller agrees to deliver by email (NOTING IN
SUCH EMAIL THE DEEMED APPROVAL PROVISIONS OF THIS SECTION FOR PURCHASER’S
FAILURE TO TIMELY RESPOND) to Purchaser (sent to Tim Jones - tjones@rmcdev.com,
Sandy Spring - sspring@rmcdev.com, Jeremy Frank - jfrank@rmcdev.com, Christian
Wallace - cwallace@rmcdev.com, Renee Fuller - rfuller@rmcdev.com, Richard J.
Shea, Jr. — rshea@cbshealaw.com, Christopher R. Shea — cshea@cbshealaw.com, Lisa
Neary — lneary@cbshealaw.com, and Alicia Davis - Alicia.Davis@cwt.com), each
executed Tenant Estoppel within three (3) Business Days after Seller’s receipt
of the same from the applicable Tenant.  If Purchaser fails to provide comments
by email (sent to Brian Primost - bprimost@mack-cali.com, Lawrence Reiss -
LReiss@mack-cali.com, Susan Epstein- SEpstein@mack-cali.com, and Miles Borden -
mborden@seyfarth.com) to any such executed estoppel certificate within three
(3) Business Days’ after Purchaser’s receipt thereof by an email containing the
requisite deemed approval provisions described in the immediately preceding
sentence, Purchaser shall be deemed to have approved and accepted such estoppel
certificate, WITH TIME BEING OF THE ESSENCE WITH RESPECT TO PROVIDING ANY SUCH
COMMENTS.  Notwithstanding anything to the contrary, Purchaser shall have no
right to object to a Tenant Estoppel based on information disclosed by Seller or
made available to Purchaser, or otherwise known by Purchaser, if (i) (x) prior
to 6:00 p.m. on the Effective Date, Seller has disclosed to Purchaser in the
Data Room materials which expressly and clearly confirm, or expressly and
clearly support, any statement in such estoppel certificate, or (y) after 6:00
p.m. on the Effective Date, but prior to the expiration of the Evaluation
Period, Seller has disclosed to Purchaser by email (sent to Tim Jones -
TJones@rmcdev.com, and Richard Shea - RShea@cbshealaw.com) and by posting in the
Data Room, materials that are described in such email as “DISCLOSURE MATERIALS”
and which expressly and clearly confirm, or expressly and clearly support, any
statement in such estoppel certificate; or (ii) Purchaser obtains actual
knowledge prior to the expiration of the Evaluation Period, including, without
limitation, as a result of Purchaser’s due diligence tests, investigations and
inspections of the Property that expressly and clearly confirm, or expressly and
clearly support, any such statement in such Tenant Estoppel.  Purchaser’s actual
knowledge for all purposes of this Agreement shall be deemed to mean the actual
knowledge (as opposed to constructive or imputed) of Timothy Jones and/or Jeremy
M. Frank, without any independent investigation or inquiry whatsoever.

 

“Tenant Estoppel” means an estoppel certificate from a Tenant (i) substantially
in the form annexed hereto as Exhibit H, or (ii) otherwise substantially in the
form, or limited to the substance, prescribed by or attached to such Tenant’s
Lease provided that such alternative estoppel certificate does not

 

31

--------------------------------------------------------------------------------



 

(1) reflect a continuing material default by landlord or a material default by
Tenant under the applicable Lease (unless prior to the expiration of the
Evaluation Period, Seller has disclosed or made available to Purchaser
information regarding such default pursuant to the standards set forth above, or
Purchaser otherwise has actual knowledge of such default, subject to and as
provided in the penultimate sentence of the immediately preceding paragraph) or
(2) contain a material adverse discrepancy, statement or information which is
clearly inconsistent with the applicable Lease or contrary to the statements
provided for in the form estoppel certificate.  A Tenant Estoppel may
(I) contain substantiality, knowledge and other such qualifiers, (II) delete the
updated certification paragraph and add the bracketed language set forth in the
form Tenant Estoppel annexed hereto as Exhibit H or (III) contain
non-substantial deviations from the requested estoppel certificate or the
estoppel certificate prescribed by or attached to such tenant’s lease, and
Purchaser acknowledges that none of the foregoing will allow Purchaser to claim
that a Tenant Estoppel is unacceptable.  Tenant Estoppels shall be dated within
sixty (60) days of Closing (unless the Scheduled Closing Date has been adjourned
for any reason (including a request by Purchaser for adjournment agreed to by
Seller) by Purchaser).

 

In the event Seller is unable to obtain Tenant Estoppels to the extent required
to be delivered as a condition to Closing pursuant to the first paragraph of
this Section, Seller and/or Purchaser may, but are not obligated to, elect to
extend the Scheduled Closing Date one (1) time for up to an additional thirty
(30) days in order to satisfy such Tenant Estoppel condition to Closing, and if
Purchaser so elects, it may deal directly with Tenants to obtain the Tenant
Estoppels.  If Seller is unable to obtain a Tenant Estoppel from a Major Tenant,
Purchaser shall have the option, to be exercised within two (2) Business Days
prior to Closing, to amend this Agreement to remove the individual Property
having the leasehold of such Major Tenant from this Agreement; however, as set
forth above in this Section 7.2, Tenant Estoppels from Major Tenants
(i) Montefiore Medical Center (except for its separate lease of 7,300 square
feet) and (ii) Tierpoint New York LLC, are a condition to Purchaser’s obligation
to close hereunder.  If Purchaser so elects to amend this Agreement, the
Purchase Price shall be accordingly reduced by the Allocation for such
individual Property, and the parties shall enter into an amendment to this
Agreement confirming the removal of such individual Property and the applicable
reduction of the Purchase Price.

 

Section 7.3                                   Ground Lessor Estoppel. It will be
a condition to Purchaser’s obligation to close hereunder that Seller shall
obtain from the ground lessor for each Ground Lease an estoppel certificate
executed by the ground lessor (each a “Ground Lease Estoppel”), substantially in
the form attached hereto as Exhibit H-1; provided, however, that the delivery by
the ground lessor under the Ground Lease of an estoppel certificate limited to
the form and substance required under the Ground Lease shall be deemed
acceptable in lieu of the certificate in the form attached hereto as
Exhibit H-1.  Ground Lease Estoppels shall be dated within sixty (60) days of
Closing (unless the Scheduled Closing Date has been adjourned for any reason
(including a request by Purchaser for adjournment agreed to by Seller) by
Purchaser).  Seller shall not be in default of its obligations hereunder if the
ground lessor fails to deliver an estoppel certificate, or delivers an estoppel
certificate which is not in accordance with this Agreement.  However, if Seller
is unable to obtain a Ground Lease Estoppel, Purchaser shall have the option, to
be exercised within two (2) Business Days after receipt of notice of such
inability to obtain such Ground Lease Estoppel, to amend this Agreement to
remove the individual Property subject to the applicable Ground Lease from this
Agreement and, if necessary, the Scheduled Closing Date shall be automatically
extended to give Purchaser the full two (2) Business Day period to make such
election.  If Purchaser so elects to amend this Agreement, the Purchase Price
shall be accordingly reduced by the Allocation for such individual Property, and
the parties shall enter into an amendment to this Agreement confirming the
removal of such individual Property and the applicable reduction of the Purchase
Price.

 

Section 7.4                                   SNDAs. (a)  It will be a condition
to Purchaser’s obligation to close hereunder that Seller obtain an SNDA from the
SNDA Tenants listed as “Group 1” on Exhibit P.  Purchaser shall deliver by email
on or before March 5, 2019 to Seller a draft SNDA for each SNDA Tenant.  At a
time selected by Seller but in any event no later than five (5) Business Days
after Purchaser’s delivery of draft SNDAs for each SNDA Tenant and timely
deposit with the Escrow Agent of the Additional Earnest Money Deposit

 

32

--------------------------------------------------------------------------------



 

pursuant to Section 4.1 above, Seller shall deliver a draft SNDA to each
respective SNDA Tenant for execution.  Seller will use commercially reasonable
efforts to obtain and deliver to Purchaser an SNDA from each SNDA Tenant. 
Seller shall not be in default of its obligations hereunder if any SNDA Tenant
fails to deliver an SNDA, or delivers an SNDA which is not in accordance with
this Agreement.  Seller agrees to deliver by email (NOTING IN SUCH EMAIL THE
DEEMED APPROVAL PROVISIONS OF THIS SECTION FOR PURCHASER’S FAILURE TO TIMELY
RESPOND) to Purchaser (sent to Tim Jones - tjones@rmcdev.com, Sandy Spring -
sspring@rmcdev.com, Jeremy Frank - jfrank@rmcdev.com, Christian Wallace -
cwallace@rmcdev.com, Renee Fuller - rfuller@rmcdev.com, Richard J. Shea, Jr. —
rshea@cbshealaw.com, Christopher R. Shea — cshea@cbshealaw.com, Lisa Neary —
lneary@cbshealaw.com, and Alicia Davis - Alicia.Davis@cwt.com), each executed
SNDA within three (3) Business Days after Seller’s receipt of the same from the
applicable SNDA Tenant.  If Purchaser fails to provide comments by email (sent
to Brian Primost - bprimost@mack-cali.com, Lawrence Reiss -
LReiss@mack-cali.com, Susan Epstein- SEpstein@mack-cali.com, and Miles Borden -
mborden@seyfarth.com) to any such executed SNDA within three (3) Business Days’
after Purchaser’s receipt thereof by an email containing the requisite deemed
approval provisions described in the immediately preceding sentence, Purchaser
shall be deemed to have approved and accepted such SNDA, WITH TIME BEING OF THE
ESSENCE WITH RESPECT TO PROVIDING ANY SUCH COMMENTS.

 

“SNDA” means a subordination, non-disturbance and attornment Agreement from an
SNDA Tenant, (i) substantially in the form annexed hereto as Exhibit S, or
(ii) otherwise substantially in the form, or limited to the substance,
prescribed by or attached to such tenant’s lease.  An SNDA may (I) contain
substantiality, knowledge and other such qualifiers, or (II) contain
non-substantial deviations from or commercially reasonable comments to the
requested SNDA or the SNDA prescribed by or attached to such tenant’s lease,
and, subject to Purchaser’s lender’s acceptance of the SNDA (not to be
unreasonably withheld, conditioned or delayed), Purchaser acknowledges that none
of the foregoing will allow Purchaser to claim that an SNDA is unacceptable.

 

In the event Seller is unable to obtain an SNDA from any of the SNDA Tenants
listed as “Group 1” or “Group 2” on Exhibit P, or SNDA Tenants listed as “Group
3” on Exhibit P in order to achieve the 50% threshold described below in this
paragraph, Seller and/or Purchaser may, but are not obligated to, elect to
extend the Scheduled Closing Date one (1) time for up to an additional thirty
(30) days in order to obtain such SNDAs, and if Purchaser so elects, it may deal
directly with such SNDA Tenants to obtain such SNDAs.  If Seller is unable to
obtain an SNDA from an SNDA Tenant, Purchaser shall have the option, to be
exercised within two (2) Business Days prior to Closing, to amend this Agreement
to remove the individual Property having the leasehold of such SNDA Tenant from
this Agreement; subject to the condition to Purchaser’s obligation to close
hereunder that Seller obtain an SNDA from the SNDA Tenants listed as “Group 1”
on Exhibit P.  If Purchaser so elects to amend this Agreement, the Purchase
Price shall be accordingly reduced by the Allocation for such individual
Property, and the parties shall enter into an amendment to this Agreement
confirming the removal of such individual Property and the applicable reduction
of the Purchase Price.  However, Purchaser shall not have such option to remove
from this Agreement any individual Property having a leasehold of a “Group 3”
SNDA Tenant listed on Exhibit P if Seller obtains SNDAs from such “Group 3” SNDA
Tenants, and such “Group 3” SNDA Tenants under the Other PSAs, having, in the
aggregate, Leases for at least fifty percent (50%) of the total square footage
set forth on Exhibit P for such “Group 3” SNDA Tenants and such “Group 3” SNDA
Tenants under the Other PSAs.  For avoidance of doubt, such 50% “Group 3” SNDA
Tenant square footage threshold may be reached solely under this Agreement or
either of the Other PSAs, or partially under this Agreement and the Other PSAs.

 

(b)                                 If requested by an SNDA Tenant, and SNDA
Tenant is entitled to the same under its Lease, Purchaser shall reimburse the
reasonable costs and expenses of such SNDA Tenant in connection with the
negotiation, execution and delivery of an SNDA, which shall be paid by Purchaser
at Closing or the termination of this Agreement, or if requested by an SNDA
Tenant thereafter and SNDA Tenant is

 

33

--------------------------------------------------------------------------------



 

entitled to the same under its Lease, within ten (10) days after demand, and
which payment obligation shall be a Closing Surviving Obligation or a
Termination Surviving Obligation.

 

Section 7.5                                   Rights of First Offer; and
Built-In Gain.

 

(a)                                 Seller has informed Purchaser that the
parties described on Schedule 7.5 (ROFO (RM) PARTY) attached hereto and made a
part hereof (collectively, the “ROFO (RM) Party”) possess certain rights of
first offer (the “ROFO (RM) Rights”) and other protections to prevent the
recognition of gain (the “Tax Protection Rights”) pursuant to the Contribution
and Exchange Agreement (RM), including, without limitation, Section 27 of the
Contribution and Exchange Agreement (RM) and Sections 1.1.1 through 1.1.9 of
that certain Second Amendment to Contribution and Exchange Agreement (RM), dated
June 27, 2000 (the “Second Amendment (RM)”).

 

By signing this Agreement, subject to any ROFO (RM) Exception Condition, each
ROFO (RM) Party hereby, now and hereafter, as of the Effective Date,
(1) permanently waives and terminates any and all of its ROFO (RM) Rights under
the Contribution and Exchange Agreement (RM),  (2) agrees that such ROFO (RM)
Rights under the Contribution and Exchange Agreement (RM) are hereby terminated
and of no further force and effect and (3) releases Seller, MCRC, MCRLP,
Purchaser, HIG, any Permitted Assignee and their respective successors and
assigns from any and all obligations and liabilities (including, without
limitation, any tax liabilities or other liability or payment specified in the
Contribution and Exchange Agreement (RM) or otherwise available by law or
equity) with respect to or in connection with the ROFO (RM) Rights under the
Contribution and Exchange Agreement (RM), except for obligations or liabilities
with respect to Continuing Tax Protection Rights.  At Closing Seller shall
deliver to Purchaser and to the Title Company an affidavit in the form attached
hereto as Exhibit R (the “ROFO (RM) Affidavit”).

 

By signing this Agreement, subject to any ROFO (RM) Exception Condition and
except for the Continuing Tax Protection Rights, each ROFO (RM) Party hereby,
now and hereafter, as of the Effective Date, (1) permanently waives and
terminates any and all of its Tax Protection Rights under the Contribution and
Exchange Agreement (RM),  (2) agrees that such Tax Protection Rights under the
Contribution and Exchange Agreement (RM) are hereby terminated and of no further
force and effect and (3) releases Seller, MCRC, MCRLP and their respective
successors and assigns from any and all obligations and liabilities (including,
without limitation, any tax liabilities or other liability or payment specified
in the Contribution and Exchange Agreement (RM) or otherwise available by law or
equity) with respect to or in connection with the Tax Protection Rights under
the Contribution and Exchange Agreement (RM).  For purposes hereof, the
“Continuing Tax Protection Rights” are as follows:

 

(i)                                     notwithstanding anything herein to the
contrary, those Limited Agreements of Indemnity executed by each ROFO (RM) Party
or their respective predecessors in interest (collectively, the “Indemnities”)
shall, to the extent not previously terminated, continue in full force and
effect after the Closing (subject to the terms and conditions of those
Indemnities) and each ROFO (RM) Party shall continue to be entitled to all
rights set forth in Section 1.1.6 of the Second Amendment; and

 

(ii)                                  to the extent that Seller or any of its
Affiliates undertakes any Section 1031 Exchange, Seller shall not enter into any
Section 1031 Exchanges for any non-LKE Properties unless all LKE Properties are
the subject of one or more Section 1031 Exchanges; provided that, none of
Seller, MCRC, MCRLP, their respective Affiliates or their respective successors
and assigns shall have any liability to any ROFO (RM) Party if (x) Seller or any
of its Affiliates elect not to pursue any such Section 1031 Exchange with
respect to one or more LKE Property(ies), (y) any such Section 1031 Exchange
with respect to any LKE Property fails to occur (in whole or part) or is
otherwise ineffective for any reason or (z) any ROFO (RM) Party recognizes any
gain as a result of clauses (x) or (y) above, or from the sale of the Personal
Property associated with any such LKE Property.  However, notwithstanding the
foregoing, no ROFO (RM) Party is waiving any claim arising from any LKE
Properties excluded from a Section 1031 Exchange in favor of any non-LKE
Properties being included in a Section 1031 Exchange.

 

34

--------------------------------------------------------------------------------



 

For avoidance of doubt, the waivers, terminations and releases in this
Section 7.5(a) by each ROFO (RM) Party with respect to the ROFO (RM) Rights and
the Tax Protection Rights under the Contribution and Exchange Agreement (RM)
apply to any individual Propert(ies) that are removed from the terms of this
Agreement pursuant to any provisions hereof, except if the Closing does not
occur due to any ROFO (RM) Exception Condition and except for Continuing Tax
Protection Rights.  The provisions of this Section 7.5(a) shall survive (i) the
Closing, including a Closing as a result of Purchaser’s exercise of its specific
performance rights pursuant to this Agreement or (ii) a termination of this
Agreement; however, notwithstanding anything herein to the contrary, the
provisions of this Section 7.5(a) shall be null and void ab initio, if the
Closing does not occur due to any of the following reasons (each a, “ROFO (RM)
Exception Condition”):

 

(1)                                 the termination of this Agreement due to a
failure of a condition precedent to Purchaser’s obligation to close under
(I) Section 9.1(a) - except due to a failure under Section 10.3(n), (o), (r) or
(v), (II) Section 9.1(b) or (III) Section 9.1(c); or

 

(2)                                 the exercise of Purchaser’s right to
terminate this Agreement pursuant to Article XI in the case of a Total Damage
Event.

 

(b)                                 Seller has informed Purchaser that certain
parties, as set forth on Schedule 7.5 (ROFO (MACK) PARTY) attached hereto and
made a part hereof (collectively, the “ROFO (Mack) Party”) are the only parties
that possess rights of first offer to purchase a portion of the Property (the
“ROFO (Mack) Rights”) pursuant to the Mack Contribution and Exchange Agreement.
Seller has further informed Purchaser that notice of the transaction
contemplated hereunder has been given to the ROFO (Mack) Party in accordance
with the Mack Contribution and Exchange Agreement (the “ROFO (Mack) Notice”) and
that the ROFO (Mack) Party had until December 15, 2018 to exercise the ROFO
(Mack) Rights. Seller hereby informs Purchaser that each the of the parties
comprising the ROFO (Mack) Party has either (i) provided a written waiver of
such ROFO (Mack) Rights or (ii) failed to timely exercise its ROFO (Mack) Rights
in accordance with the Mack Contribution and Exchange Agreement. At Closing
Seller shall deliver to Purchaser and to the Title Company an affidavit in the
form attached hereto as Exhibit Q (the “ROFO (Mack) Affidavit”).  The provisions
of this Section 7.5(b) will survive the Closing.

 

(c)                                  By signing this Agreement, MCRLP and MCRC
agree that the provisions of Section 26.4 of the Contribution and Exchange
Agreement (RM), including, without limitation, those restricting the development
of Competitive Uses (as defined therein), are hereby terminated and the RM Group
(as defined therein) are hereby released from any and all obligations or
liabilities with respect thereto, except if the Closing does not occur due to a
failure of a Section 9.2 condition precedent to Seller’s obligation to close, or
the exercise of Purchaser’s right to terminate this Agreement pursuant to
Article XI in the case of a Total Damage Event.  The provisions of this
Section 7.5(c) will survive the Closing or the termination of this Agreement.

 

ARTICLE VIII

REPRESENTATIONS AND WARRANTIES

 

Section 8.1                                   Seller’s Representations and
Warranties. The following constitute representations and warranties of Seller,
which representations and warranties shall be true as of the Effective Date. 
Subject to the exceptions set forth on Schedule 8.1 attached hereto and made
apart hereof, and to the limitations set forth in Section 8.3, Seller represents
and warrants to Purchaser the following:

 

(a)                                 Status. Seller is a limited liability
company, duly organized and validly existing under the laws of the State of New
York.

 

(b)                                 Authority. The execution and delivery of
this Agreement and all documents to be delivered by Seller at the Closing and
the performance of Seller’s obligations hereunder and under such

 

35

--------------------------------------------------------------------------------



 

other documents, have been or will be duly authorized by all necessary actions
on the part of Seller, and this Agreement constitutes the legal, valid and
binding obligation of Seller.

 

(c)                                  Non-Contravention.  The execution and
delivery of this Agreement by Seller and the consummation by Seller of the
transactions contemplated hereby will not violate any judgment, order,
injunction, decree, regulation or ruling of any court or Authority, or conflict
with, result in a breach of, or constitute a default under the organizational
documents of Seller, any note or other evidence of indebtedness, any mortgage,
deed of trust or indenture, or any lease, other material agreement or instrument
to which Seller is a party or by which it is bound.

 

(d)                                 Suits and Proceedings.  There are no legal
actions, suits or similar proceedings pending and served, or to Seller’s
Knowledge, threatened in writing, against Seller or the Property which are not
adequately covered by existing insurance.

 

(e)                                  Non-Foreign Entity.  Seller is not a
“foreign person” or “foreign corporation” as those terms are defined in the Code
and the regulations promulgated thereunder.

 

(f)                                   Tenants.  As of the date of this
Agreement, the only tenants of the Real Property are tenants pursuant to the
Leases set forth on the Lease Schedule annexed hereto and made a part hereof as
Exhibit G.  The Documents made available to Purchaser pursuant to Section 5.2
hereof include true, correct and, in all material respects, complete copies of
all of the Leases listed on Exhibit G.

 

(g)                                  Service Contracts.  The Documents made
available to Purchaser pursuant to Section 5.2 hereof include true, correct and,
in all material respects, complete copies of all Service Contracts listed on
Exhibit F.

 

(h)                                 Leasing Commission Agreements. (i) The
Leasing Commission Agreements are listed on Exhibit J, and there are no other
Leasing Commission Agreements, and (ii) the Documents made available to
Purchaser pursuant to Section 5.2 hereof include true, correct and, in all
material respects, complete copies of the Leasing Commission Agreements

 

(i)                                     Ground Lease.  With respect to any
Ground Lease:

 

(i)                                     The Ground Lease is in full force and
effect and has not been modified, amended, assigned or extended;

 

(ii)                                  Seller has not received or given any
written notice of Seller’s or ground lessor’s default thereunder that has not
been cured;

 

(iii)                               To Seller’s Knowledge, there exists no
default on the part of ground lessor under the Ground Lease;

 

(iv)                              There exists no default on the part of Seller
under the Ground Lease, and Seller has not taken (or failed to take) any act
which, with the giving of notice and/or the passing of time, would be a default
under the Ground Lease;

 

(v)                                 Seller has made available to Purchaser true
and complete copies of the Ground Lease, including all amendments, modifications
and assignments thereof and ancillary documents referred to therein, which
constitute the full and complete agreements between Seller and the ground lessor
under the Ground Lease;

 

(vi)                              There are no delinquencies by Seller in any
payments due and payable under the Ground Lease, and no base or fixed rent has
been paid more than one (1) month in advance by Seller except as otherwise
provided in the Ground Lease;

 

36

--------------------------------------------------------------------------------



 

(vii)                           There are no pending proceedings or pending
claims by Seller against ground lessor under the Ground Lease for offsets
against rent, or for damages or other redress, and Seller has not delivered
written notice to ground lessor that Seller is disputing the amount of any
rental payments due pursuant to the Ground Lease, nor, to Seller’s Knowledge, do
any such claims exist;

 

(viii)                        Except as provided in the Ground Lease, no
renewal, extension, expansion, termination, conversion, rights of first or last
offer, rights of first or last refusal, or other future possessory rights or
options have been granted to ground lessor;

 

(ix)                              Neither ground lessor nor Seller has delivered
written notice of its termination of the Ground Lease or of its intention to so
terminate the Ground Lease or surrender any portion of the Property currently
demised under the Ground Lease (except in connection with the transaction
contemplated herein);

 

(x)                                 Except for any liens granted to any existing
mortgagee, Seller has not given any assignment, pledge or encumbrance of its
interest in the Ground Lease;

 

(xi)                              Seller is not currently performing any
alterations, and has completed any prior Seller alterations, under the Ground
Lease; for avoidance of doubt, such alterations do not include any ordinary
course maintenance or compliance with laws work to be performed by Seller under
the Ground Lease; and

 

(xii)                           No commissions are, or will be, payable to any
brokers in respect of the Ground Lease from and after Closing pursuant to any
agreement to which Seller is a party or, to Seller’s Knowledge, any other
agreement in respect of the Ground Lease.

 

(j)                                    Condominium Documents; Maintenance
Association Documents.  The Documents made available to Purchaser pursuant to
Section 5.2 hereof include true, correct and, in all material respects, complete
copies of all Condominium Documents and Association Documents.  With respect to
the Condominium Documents and Association Documents:

 

(i)                                     To Seller’s Knowledge, the documents are
in full force and effect and have not been modified, or amended;

 

(ii)                                  Seller has not received or given any
written notice of any party’s default thereunder that has not been cured;

 

(iii)                               To Seller’s Knowledge, there exists no
default on the part of any other party under such documents;

 

(iv)                              There exists no default on the part of Seller
under such documents and Seller has not taken (or failed to take) any act which,
with the giving of notice and/or the passing of time, would be a default under
the such documents; and

 

(v)                                 To Seller’s Knowledge, there are no pending
proceedings or pending claims by or against the Condominium or an Association.

 

(k)                                 Insurance.  Seller currently maintains all
property, liability, rental income or business interruption and other insurance
policies relating to the Property or the use or occupancy thereof by Seller or
any of Seller’s affiliates, and is in compliance with such limits of coverage
and deductible amounts as are required under any applicable leases or mortgages,
and such current insurance policies are in full force and effect.

 

37

--------------------------------------------------------------------------------



 

(l)                                     ERISA; Employees.  All employees at the
Real Property are employees of Seller or Seller’s Affiliates.  There are no
union contracts, collective bargaining agreements, pension, profit-sharing,
bonus, employment contracts or other employee benefit plans, contracts or
agreements relating to current or past employees of Seller or Seller’s
Affiliates at the Real Property.  There is no pending or to Seller’s Knowledge,
threatened attempt to organize a labor union covering employees at the Real
Property.  There are not and have not been any pending or, to Seller’s
Knowledge, threatened employment strikes, work stoppages, work slowdown,
picketing, lockout or other material labor dispute involving the Real Property
for the period Seller has owned the Real Property.  (i) Seller has not received
written notice or, to Seller’s Knowledge, oral notice of any actual or alleged
violations of any applicable labor and employment laws, including any applicable
laws respecting labor relations, employment discrimination, disability rights or
benefits, occupational health and safety, worker’s compensation, affirmative
action, unemployment compensation, leaves of absence, plant closures, mass
layoffs, immigration and wages and hours and (ii) there are no charges,
complaints or lawsuits pending or, to Seller’s Knowledge, threatened against
Seller regarding employment matters at the Real Property, and there are no
Governmental Authority audits, examinations or investigations pending or
threatened in writing against Seller regarding employment matters at the Real
Property.  With respect to the Real Property, Seller is not required to
contribute to a “multiemployer plan” as defined under ERISA in connection with
the operation of the Real Property.

 

(m)                             Notices from Governmental Authorities.  To
Seller’s Knowledge, Seller has not received from any governmental authority
written notice of any material violation of any laws applicable (or alleged to
be applicable) to the Property, or any part thereof, that has not been
corrected, except as may be reflected by the Documents.

 

(n)                                       Consents.  No consent, waiver,
approval or authorization is required from any person or entity (that has not
already been obtained) in connection with the execution and delivery of this
Agreement by Seller or the performance by Seller of the transactions
contemplated hereby.

 

(o)                                       Anti-Terrorism.  Neither Seller, nor
any officer, director, shareholder, partner, investor or member of Seller is
named by any Executive Order of the United States Treasury Department as a
terrorist, a “Specially Designated National and Blocked Person,” or any other
banned or blocked person, entity, nation or transaction pursuant to any law,
order, rule or regulation that is enforced or administered by the Office of
Foreign Assets Control (collectively, an “Identified Terrorist”).  Seller is not
engaging in this transaction on the behalf of, either directly or indirectly,
any Identified Terrorist.

 

(p)                                       Insolvency.  Seller is not subject to
any pending voluntary or involuntary proceedings under any federal, state or
local insolvency laws. There is no action or proceeding pending or, to Seller’s
Knowledge, threatened in writing against Seller or relating to the Property,
which challenges or impairs Seller’s ability to execute or perform its
obligations under this Agreement or against or with respect to the Property. 
Seller has not (i) made a general assignment for the benefit of creditors,
(ii) filed any voluntary petition in bankruptcy or suffered the filing of any
involuntary petition by Seller’s creditors, (iii) suffered the appointment of a
receiver to take possession of all, or substantially all, of Seller’s assets, or
(iv) suffered the attachment or other judicial seizure of all, or substantially
all, of Seller’s assets.

 

(q)                                       Conflicting Rights.  No rights of
first offer, rights of first refusal, purchase options or other preemptive
rights regarding the acquisition of the Property or any portion thereof or any
direct or indirect ownership interest therein exist under the organizational
documents of Seller or any direct or indirect owner of Seller or under any
agreement by which Seller, the Property, any portion thereof or any direct or
indirect owner of Seller is or may be bound or affected including, without
limitation, (i) subject to Section 7.5(a), under the Contribution and Exchange
Agreement (RM) and (ii) the Mack Contribution and Exchange Agreement.  The ROFO
(RM) Rights and the ROFO (Mack) Rights do not run with the land and will not be
binding on the Purchaser after the Closing.

 

38

--------------------------------------------------------------------------------



 

(r)                                          Leases; and AR Aging Report.  With
respect to each Lease:  (i) to Seller’s Knowledge, each Lease is in full force
and effect, and no material uncured breach or default exists on the part of the
landlord or Tenant thereunder; (ii) the Tenant under each Lease has accepted
possession of its leased premises in their present condition; (iii) to Seller’s
Knowledge, the landlord under each of the Leases has no unfulfilled material
obligation to construct, install, or repair any improvements or facilities for
the Tenant under any of the Leases; (iv) except as expressly required under a
Lease, no fixed or base rent (for avoidance of doubt not to include any security
deposits, additional rent, percentage rent or any other type of rent) called for
under any of the Leases has been paid more than one month in advance of its due
date; (v) to Seller’s Knowledge, no Tenant is asserting any material claim of
offset or other material defense in respect of its or the landlord’s obligations
under its Lease; and (vi) to Seller’s Knowledge, no Tenant is entitled to any
material concession, rebate, allowance, or period of occupancy free of rent
except as set forth in its Lease.  The Accounts Receivable Aging Report attached
hereto as Schedule 8.1(r) with respect to Lease rental payments is true, correct
and complete as of the “run date” of such report.  To the extent Purchaser
approves, or is deemed to have approved pursuant to Section 7.2, any Tenant
Estoppel which contains facts inconsistent with the foregoing, this
Section shall be deemed to be modified to the extent necessary to comply with
the terms of such Tenant Estoppel.

 

(s)                                         Environmental Condition.  To
Seller’s Knowledge, neither the Real Property nor the Improvements are currently
the site of any activity that would violate, in any material respect, any past
or present environmental law or regulation of any governmental body or agency
having jurisdiction.

 

(t)                                          Tax Proceedings.  To Seller’s
Knowledge, there are no pending tax reduction or tax certiorari proceedings
pending with respect to the Real Property and Improvements.

 

(u)                                       Condemnation, Zoning.  Seller has
received no written notice of and to Seller’s Knowledge there are no,
(i) pending or contemplated annexation or condemnation proceedings, or private
purchase in lieu thereof, affecting or which would affect the Real Property, or
any part thereof, (ii) proposed or pending proceeding to change or redefine the
zoning classification of all or any part of the Real Property, (iii) proposed or
pending special assessments which might affect the Real Property or any portion
thereof, and (iv) no proposed change(s) in any road patterns or grades with
respect to the roads providing a means of ingress and egress to the Real
Property.  Seller agrees to furnish Purchaser with a copy of any such notice
promptly after receipt thereof.

 

(v)                                       Recorded Documents.  Seller has not
received any written notice of any claim of a monetary breach or other material
breach (including, but not limited to, a breach that would or could exist with
the provision of notice and/or the passage of time) by Seller with respect to
any covenant, restriction or other document of record to which Seller is a party
or by which Seller is bound.

 

(w)                                     No Disputes.  There is no pending or, to
Seller’s Knowledge, threatened judicial, municipal or administrative proceedings
or investigation, or labor or other disputes affecting the Property, the
operation of the Property, or in which Seller is, will or may be a party by
reason of Seller’s ownership of the Property or any portion thereof, or which
would affect the sale of the Property in accordance with the terms hereof.

 

(x)                                       Documents Provided.  Although Seller
is not making any representation or warranty as to the truth or accuracy of any
Documents, to Seller’s Knowledge, true, correct and, in all material respects,
complete copies of the Documents have been provided or made available to
Purchaser.

 

(y)                                       Tenant Improvement Costs and Leasing
Commissions.  Schedule 10.4(e) attached hereto is a true, correct and complete
schedule of tenant improvement costs and leasing commissions with respect to the
Leases, subject to any contrary information set forth in any Tenant Estoppel.

 

39

--------------------------------------------------------------------------------



 

(z)                                  Seller’s Knowledge.  Seller represents that
Dean Cingolani, and, as to Lease and leasing representations, Jeff Warner are
individuals affiliated with Seller and by reason of their position, have
knowledge concerning the knowledge representations and warranties by Seller made
in this Agreement.  “Seller’s Knowledge” means the present actual (as opposed to
constructive or imputed) knowledge solely of Dean Cingolani, Senior Vice
President of Property Management of MCRC, the general partner of the Seller’s
property manager, MCRLP, and, as to Lease and leasing representations, Jeff
Warner, Senior Vice President of Leasing of MCRC, without any independent
investigation or inquiry whatsoever.

 

Section 8.2                                   Purchaser’s Representations and
Warranties.  Subject to the limitations set forth in Section 8.3, Purchaser
represents and warrants to Seller the following:

 

(a)                                 Status. Purchaser is a duly organized and
validly existing limited liability company under the laws of the State of
Delaware.

 

(b)                                 Authority. The execution and delivery of
this Agreement and all the documents to be delivered by Purchaser at the Closing
and the performance of Purchaser’s obligations hereunder and under such other
documents, have been or will be duly authorized by all necessary actions on the
part of Purchaser, and this Agreement constitutes, and such other documents will
at Closing constitute, the legal, valid and binding obligation of Purchaser.

 

(c)                                  Non-Contravention.  The execution and
delivery of this Agreement by Purchaser and the consummation by Purchaser of the
transactions contemplated hereby will not violate any judgment, order,
injunction, decree, regulation or ruling of any court or Authority or conflict
with, result in a breach of or constitute a default under the organizational
documents of Purchaser, any note or other evidence of indebtedness, any
mortgage, deed of trust or indenture, or any lease or other material agreement
or instrument to which Purchaser is a party or by which it is bound.

 

(d)                                 Consents. Except for any consents binding
on, or applicable to, Seller or any Property, no consent, waiver, approval or
authorization is required from any person or entity (that has not already been
obtained) in connection with the execution and delivery of this Agreement by
Purchaser or the performance by Purchaser of the transactions contemplated
hereby.

 

(e)                                  Anti-Terrorism.  Neither Purchaser, nor any
officer, director, shareholder, partner, investor or member of Purchaser is
named by any Executive Order of the United States Treasury Department as an
Identified Terrorist.  Purchaser is not engaging in this transaction on the
behalf of, either directly or indirectly, any Identified Terrorist.

 

Section 8.3                                   Survival of Representations and
Warranties. The representations and warranties (but not covenants) of Seller and
Purchaser set forth in Article VIII, and/or the documents delivered by Seller
and/or Purchaser at Closing, will survive the Closing for a period of nine
(9) months, after which time they will merge into the Deed. Neither Seller nor
Purchaser will have any right to bring any action against the other party as a
result of any untruth or inaccuracy of such representations or warranties,
unless and until the aggregate amount of all liability and losses arising out of
all such untruths or inaccuracies, exceeds Seven Hundred Fifty Thousand and
00/100 Dollars ($750,000.00), however, once such threshold has been satisfied
Seller and Purchaser, as applicable, may bring such action with respect to the
first dollar of such liability or losses (i.e, the $750,000.00 is a threshold
and not a deductible). In addition, in no event will Seller’s or Purchaser’s
liability for all such untruths or inaccuracies exceed, in the aggregate, the
sum of Ten Million and 00/100 Dollars ($10,000,000.00). Seller shall have no
liability following Closing with respect to any of such representations or
warranties, if (i) (x) prior to 6:00 p.m. on the Effective Date, Seller has
disclosed to Purchaser in the Data Room materials expressly and clearly confirm,
or expressly and clearly contradict, or are expressly and clearly in conflict
with, any such representation or warranty of Seller, or (y) after 6:00 p.m. on
the Effective Date, but prior to the expiration of the Evaluation Period, Seller
has disclosed to Purchaser by email (sent to Tim Jones -

 

40

--------------------------------------------------------------------------------



 

TJones@rmcdev.com, and Richard Shea - RShea@cbshealaw.com) and by posting in the
Data Room, materials that are described in such email as “DISCLOSURE MATERIALS”
and which expressly and clearly confirm, or expressly and clearly contradict, or
are expressly and clearly in conflict with, any such representation or warranty
of Seller; or (ii) Purchaser obtains actual knowledge prior to the expiration of
the Evaluation Period, including, without limitation, as a result of Purchaser’s
due diligence tests, investigations and inspections of the Property that
expressly and clearly contradicts, or is expressly and clearly in conflict with,
any of such Seller’s representations or warranties, or (iii) prior to 6:00 p.m.,
Eastern Time on the date that is two (2) Business Days prior to Closing, Seller
provides notice to Purchaser that any such representation or warranty is not
true and correct, and in each case, Purchaser nevertheless consummates the
transaction contemplated by this Agreement. Purchaser’s actual knowledge for all
purposes of this Agreement shall be deemed to mean the actual knowledge (as
opposed to constructive or imputed) of Timothy Jones and/or Jeremy M. Frank,
without any independent investigation or inquiry whatsoever.  The Closing
Surviving Obligations and the Termination Surviving Obligations will survive
Closing without limitation unless a specified period is otherwise provided in
this Agreement. All other representations, warranties, covenants and agreements
made or undertaken by Seller under this Agreement, unless otherwise specifically
provided herein, will not survive the Closing but will be merged into the Deed
and other Closing documents delivered at the Closing. Notwithstanding anything
herein to the contrary, the foregoing survival and liability limitations shall
not be applicable with respect to (a) any breach or default by a party, with
respect to which the aggrieved party shall have its applicable rights and
remedies set forth in Article XIII; (b) Seller’s liability for breach of
Sections 8.1(q) or 8.1(y); and (c) Seller’s liability for breach of the Seller’s
estoppel delivered pursuant to Section 10.3(y).

 

Notwithstanding anything to the contrary in this Agreement or the Other PSAs, as
to the seller and the purchaser under this Agreement or the Other PSAs,
respectively, the $750,000.00 floor and $10,000,000.00 cap set forth in the
paragraph immediately above and the $750,000.00 floor and $10,000,00.00 cap set
forth in the Other PSAs are aggregate amounts to be applied to this Agreement
and the Other PSAs and may be reached solely under this Agreement or either of
the Other PSAs, or partially under this Agreement and the Other PSAs, so that
the aggregate floor under this Agreement and the Other PSAs is $750,000.00 and
the aggregate cap under this Agreement and the Other PSAs is $10,000,000.00.

 

ARTICLE IX

CONDITIONS PRECEDENT TO CLOSING

 

Section 9.1                                   Conditions Precedent to Obligation
of Purchaser.  The obligation of Purchaser to consummate the transaction
hereunder shall be subject to the fulfillment on or before the Closing Date of
all of the following conditions, any or all of which (except as provided below)
may be waived by Purchaser, in its sole discretion, in writing or by proceeding
to Closing:

 

(a)                                 Seller shall have delivered to Escrow Agent,
Purchaser or Purchaser’s counsel, as mutually agreed to prior to Closing by
Seller’s and Purchaser’s counsel, all of the items required to be delivered to
Purchaser pursuant to the terms of this Agreement, including but not limited to,
those provided for in Section 10.3.

 

(b)                                 All of the representations and warranties of
Seller contained (i) in this Agreement (other than Section 7.5(b) and
subsections (i), (ii), (v), (viii), (ix) and (x) of Section 8.1(i)) shall have
been true and correct in all material respects when made and shall be true and
correct in all material respects as of the date of Closing, (ii) in
Section 7.5(b) and subsections (i), (ii), (v), (viii), (ix) and (x) of
Section 8.1(i) shall have been true and correct in all respects when made and
shall be true and correct in all respects as of the date of Closing, with
appropriate modifications permitted under this Agreement, it being understood
and agreed that, subject to the obligations of Seller under Sections 7.1 above
and 10.3(k) below, and the provisions of Article XI below and Article XIII
below, after the expiration of the Evaluation Period, Purchaser shall assume the
risk of any adverse changes at the Property, including but not limited to tenant

 

41

--------------------------------------------------------------------------------



 

defaults, the commencement of eviction actions in accordance with this
Agreement, the receipt of violation notices, and the termination of Service
Contracts in accordance with this Agreement.

 

(c)                                  Seller shall have performed and observed,
in all material respects, all material covenants and agreements of this
Agreement to be performed and observed by Seller as of the Closing Date.

 

(d)                                 Intentionally Omitted.

 

(e)                                  As of the Closing there shall not be any of
the following by or against or with respect to Seller: (i) a case under Title 11
of the U.S. Code, as now constituted or hereafter amended, or under any other
applicable federal or state bankruptcy law or other similar law; (ii) the
appointment of a trustee or receiver of any property interest; or (iii) an
assignment for the benefit of creditors.

 

(f)                                   The closing of the transactions
contemplated under the Other PSAs must occur simultaneously with the Closing on
the Closing Date. Notwithstanding anything to the contrary contained in this
Agreement, this condition precedent cannot be waived unilaterally by Purchaser.

 

(g)                                  The lead Title Company (or Commonwealth
Land Title Insurance Company, if Purchaser’s lead title company is not willing
to do so), shall have irrevocably committed to issue a Title Policy with respect
to the Real Property to Purchaser subject only to the Permitted Exceptions
applicable thereto and, to the extent permitted under applicable law and
regulations, containing affirmative coverage over the ROFO (RM) Rights, the ROFO
(Mack) Rights and any other right of first offer, right of first refusal,
purchase option or any other potential right with request to the Property, any
portion thereof or any direct or indirect interest therein under, or with
respect to, the Contribution and Exchange Agreement (RM) and/or the Mack
Contribution and Exchange Agreement; provided, however, that the issuance of the
Title Policy pursuant to this Section 9.1(g) shall not be a condition to Closing
if Purchaser has failed to wire the premiums therefor to Escrow Agent on the
Closing Date or Purchaser has failed as of Closing to satisfy all material
conditions and requirements applicable to Purchaser that are imposed by the
Title Company as a condition to the issuance of each such Title Policy.

 

(h)                                 Any other condition precedent to Purchaser’s
obligation to close the transactions set forth in this Agreement that is
expressly set forth in this Agreement.

 

(i)                                     This Agreement has not been terminated
in accordance with its express terms and conditions.  Notwithstanding anything
to the contrary contained in this Agreement, this condition precedent cannot be
waived unilaterally by Purchaser.

 

Section 9.2                                   Conditions Precedent to Obligation
of Seller.  The obligation of Seller to consummate the transaction hereunder
shall be subject to the fulfillment on or before the Closing Date (or as
otherwise provided) of all of the following conditions, any or all of which
(except as provided below) may be waived in writing by Seller in its sole
discretion:

 

(a)                                 Escrow Agent shall have received the
Purchase Price as adjusted pursuant to, and payable in the manner provided for,
in this Agreement and has been irrevocably authorized by Purchaser and is
committed to deliver the same to Seller.

 

(b)                                 Purchaser shall have delivered to Escrow
Agent, Seller or Seller’s counsel, as mutually agreed to prior to Closing by
Seller’s and Purchaser’s counsel, all of the items required to be delivered to
Seller pursuant to the terms of this Agreement, including but not limited to,
those provided for in Section 10.2.

 

42

--------------------------------------------------------------------------------



 

(c)                                  All of the representations and warranties
of Purchaser contained in this Agreement shall be true and correct in all
material respects as of the date of Closing (with appropriate modifications
permitted under this Agreement or not materially adverse to Seller).

 

(d)                                 Purchaser shall have performed and observed,
in all material respects, all material covenants and agreements of this
Agreement to be performed and observed by Purchaser as of the Closing Date.

 

(e)                                  The closing of the transactions
contemplated under the Other PSAs must occur simultaneously with the Closing on
the Closing Date. Notwithstanding anything to the contrary contained in this
Agreement, this condition precedent cannot be waived unilaterally by Seller.

 

(f)                                   This Agreement has not been terminated in
accordance with its express terms and conditions.  Notwithstanding anything to
the contrary contained in this Agreement, this condition precedent cannot be
waived unilaterally by Seller.

 

(g)                                  Purchaser shall have delivered to Seller,
on or before March 8, 2019, a notice setting forth the names of those persons
currently employed at the Real Property by Seller (or its affiliated property
manager) to whom Purchaser, one of Purchaser’s Affiliates, or a third party
property manager being retained by Purchaser will make an offer of employment
and the compensation offered (the “Employee Notice”); and if Purchaser intends
to make no such offers, the Purchaser shall so state in the Employee Notice. 
Purchaser will make, or cause one of Purchaser’s Affiliates, or a third party
property manager being retained by Purchaser to make, such offers of employment
and employ any such employees accepting such offer as of the Closing Date.  For
avoidance of doubt, any such employees will be new “at will” employees of
Purchaser or Purchaser’s Affiliate(s) and neither Purchaser nor any Purchaser
Affiliate will assume any accrued liabilities or other obligations of Seller or
any Seller affiliate to any such employee.  Seller will defend, indemnify and
hold harmless Purchaser and Purchaser’s Affiliates from and against any such
claims by any such employees.

 

ARTICLE X

CLOSING

 

Section 10.1                            Closing. The consummation of the
transaction contemplated by this Agreement shall take place on March 28, 2019 or
such other date mutually agreed to by Seller and Purchaser (as such date may be
extended pursuant to the terms and conditions of this Agreement, the “Scheduled
Closing Date”), through an escrow closing at the offices of the Escrow Agent. 
At Closing, the events set forth in this Article X will occur, it being
understood that the performance or tender of performance of all matters set
forth in this Article X are mutually concurrent conditions which may be waived
in writing by the party for whose benefit they are intended.

 

Section 10.2                            Purchaser’s Closing Obligations. On the
Closing Date, Purchaser, at its sole cost and expense, will deliver to Escrow
Agent the following items (which shall be delivered by Escrow Agent to Seller
upon Closing); provided that Seller’s and Purchaser’s respective counsel may
mutually agree on the delivery of certain such items directly to Seller or
Seller’s counsel:

 

(a)                                 The Purchase Price, after all adjustments,
credits and prorations are made as herein provided, by Federal Reserve wire
transfer of immediately available funds, in accordance with the timing and other
requirements of Section 3.2;

 

(b)                                 A counterpart original of the Assignment of
Lease Obligations, duly executed by Purchaser;

 

(c)                                  A counterpart original of the Assignment of
Service Contracts, duly executed by Purchaser;

 

43

--------------------------------------------------------------------------------



 

(d)                                 A counterpart original of the Ground Lease
Assignment, duly executed and acknowledged by Purchaser;

 

(e)                                  A counterpart original of the Assignment of
Maintenance Declaration, duly executed by Purchaser;

 

(f)                                   Evidence reasonably satisfactory to Seller
and the Title Company that the person executing the Assignment of Lease
Obligations, the Assignment of Service Contracts, the Ground Lease Assignment,
the Assignment of Maintenance Declaration and the Tenant Notice Letters on
behalf of Purchaser has full right, power and authority to do so;

 

(g)                                  Form of written notice executed by
Purchaser and to be addressed and delivered to the Tenants by Purchaser in
accordance with Section 10.6 herein, acknowledging (i) the sale of the Property
to Purchaser, (ii) that Purchaser has received and that Purchaser is responsible
for the Security Deposit (specifying the exact amount of the Security Deposit)
assigned or credited to Purchaser pursuant to this Agreement, or noting that a
letter of credit Security Deposit is not transferrable and demanding replacement
thereof and (iii) directing all future rent and other sums to be paid to
Purchaser or whomever Purchaser shall designate (the “Tenant Notice Letters”);
provided that, pursuant to Section 10.4(a)(ii), if any Letter of Credit Security
Deposit is not transferrable, the applicable Tenant Notice Letter shall demand
such Tenant to deposit with Purchaser a replacement cash or letter of credit
security deposit;

 

(h)                                 Form of written termination, executed by
Purchaser and to be addressed and delivered by Purchaser in accordance with
Section 10.6 herein to the service providers under Service Contracts which
Purchaser has identified to be terminated pursuant to Section 5.3(d) (the
“Service Contract Termination Notices”);

 

(i)                                     A counterpart of the Closing Statement,
duly executed by Purchaser;

 

(j)                                    A certificate, dated as of the date of
Closing, stating that the representations and warranties of Purchaser contained
in Section 8.2 are true and correct in all material respects as of the Closing
Date (with appropriate modification permitted under this Agreement or not
materially adverse to Seller);

 

(k)                                 Such executed transfer tax forms and such
other documents as may be reasonably necessary or appropriate to effect the
consummation of the transaction which is the subject of this Agreement
including, but not limited to form TP-584 and RP-5217 and, as applicable, the
City of Yonkers transfer tax form;

 

(l)                                     Intentionally Omitted; and

 

(m)                             Such other documents as may be reasonably
necessary or appropriate to effect the consummation of the transaction which is
the subject of this Agreement (provided, however, no such additional document
shall expand any obligation, covenant, representation or warranty of Purchaser
or result in any new or additional obligation, covenant, representation or
warranty of Purchaser under this Agreement beyond those expressly set forth in
this Agreement).

 

Section 10.3                            Seller’s Closing Obligations.  On the
Closing Date, Seller, at its sole cost and expense, will deliver to Escrow Agent
the following documents on a per Property or Properties basis as designated by
Purchaser (which shall be delivered by Escrow Agent to Purchaser upon Closing);
provided that Seller’s and Purchaser’s respective counsel may mutually agree on
the delivery of certain such items directly to Purchaser or Purchaser’s counsel:

 

(a)                                 A bargain and sale deed without covenant
against the grantor’s acts in the form attached hereto as Exhibit L (the
“Deed”), duly executed and acknowledged by Seller, conveying to

 

44

--------------------------------------------------------------------------------



 

Purchaser each Fee Property and the Improvements located thereon, subject only
to the Permitted Exceptions applicable thereto;

 

(b)                                 A blanket assignment and bill of sale in the
form attached hereto as Exhibit D (the “Bill of Sale”), duly executed by Seller,
assigning and conveying to Purchaser title to the Personal Property;

 

(c)                                  A counterpart original of an assignment and
assumption of Seller’s interest, as lessor, in the Leases, Security Deposits and
Leasing Commission Agreements in the form attached hereto as Exhibit C (the
“Assignment of Lease Obligations”), duly executed by Seller, conveying and
assigning to Purchaser all of Seller’s right, title and interest, as lessor, in
and to the Leases, Security Deposits and Leasing Commission Agreements;

 

(d)                                 A counterpart original of an assignment and
assumption of all of Seller’s right, title and interest in and to the Service
Contracts, but only to the extent that same are assignable, and, to the extent
assignable,  the Licenses and Permits in the form attached hereto as Exhibit B
(the “Assignment of Service Contracts”), duly executed by Seller, conveying and
assigning to Purchaser all of Seller’s right, title, and interest, if any, in
and to the assignable Service Contracts and Licenses and Permits; provided,
however, if any such assignment is subject to the re-issuance by the vendor of a
replacement contract or warranty in favor of Purchaser, or confirmation that the
vendor is recognizing or approving such assignment, then Seller shall be
permitted to deliver such reissued contract or warranty or such confirmation
after Closing in order that the contract or warranty may continue to run in
favor of Seller until Closing;

 

(e)                                  A counterpart original of an assignment and
assumption of the lessee’s interest in and to the Ground Lease, in recordable
form and in form attached hereto as Exhibit E (the “Ground Lease Assignment”),
duly executed and acknowledged by Seller, subject only to the Permitted
Exceptions applicable thereto;

 

(f)                                   A counterpart original of an assignment
and assumption of all of the Seller’s rights, obligations and duties under the
South-West Maintenance Declaration, the Mid- West Maintenance Declaration and
the Talleyrand Maintenance Declaration, as the case may be, in the form attached
hereto as Exhibit K (the “Assignment of Maintenance Declaration”);

 

(g)                                  The Tenant Notice Letters, duly executed by
Seller;

 

(h)                                 The Service Contract Termination Notices,
duly executed by Seller;

 

(i)                                     Evidence reasonably satisfactory to
Purchaser and Title Company that the person executing the documents delivered by
Seller pursuant to this Section 10.3 on behalf of Seller has full right, power,
and authority to do so;

 

(j)                                    A certificate in the form attached hereto
as Exhibit I (“Certificate as to Foreign Status”) certifying that Seller is not
a “foreign person” as defined in Section 1445 of the Internal Revenue Code of
1986, as amended;

 

(k)                                 A certificate, dated as of the date of
Closing (the “Bring-Down Certificate”), stating that the representations and
warranties of Seller contained in (i) this Agreement (other than
Section 7.5(b) and subsections (i), (ii), (v), (viii), (ix) and (x) of
Section 8.1(i)) are true and correct in all material respects as of the Closing
Date (with appropriate modifications to reflect any changes therein permitted by
this Agreement) and (ii) Section 7.5(b) and subsections (i), (ii), (v), (viii),
(ix) and (x) of Section 8.1(i) are true and correct in all respects as of the
Closing Date (with appropriate modifications to reflect any changes therein
permitted by this Agreement), or identifying any representation or warranty
which no longer is true and correct and explaining the state of facts giving
rise to the change.  In no event shall Seller be liable to Purchaser for, or be
deemed to be in default hereunder, if any representation or warranty is no
longer true and correct in all material respects (or, if applicable, in all
respects), except such change with respect to

 

45

--------------------------------------------------------------------------------



 

Seller’s representations and warranties pursuant to Sections 8.1(a), (b), (c),
(e), (n), (o) and (q), unless such change results (x) from or causes a breach of
an independent express obligation or covenant of Seller under this Agreement or
(y) from a material breach of any representation or warranty of Seller when made
pursuant to this Agreement, in which event the provisions of Section 13.1 below
shall apply. If such change does not (1) constitute or cause a breach of an
independent express obligation or covenant of Seller under this Agreement, or
(2) result from a breach of any representation or warranty of Seller when made
by Seller pursuant to this Agreement, then, solely with respect to the
post-Closing obligations and liabilities of Seller under this Agreement,
Seller’s representations and warranties set forth in this Agreement shall be
deemed to have been modified as of Closing by all statements made in the
Bring-Down Certificate;

 

(l)                                     The Lease Schedule, updated to show any
changes, dated as of no more than five (5) Business Days prior to the Closing
Date and an accounts receivable report with respect to the Property, dated no
earlier than five (5) Business Days prior to Closing;

 

(m)                             Such executed transfer tax forms and such other
documents as may be reasonably necessary or appropriate to effect the
consummation of the transaction which is the subject of this Agreement
including, but not limited to form TP-584 and RP-5217 and, as applicable, the
City of Yonkers transfer tax form;

 

(n)                                 the Condominium Estoppel Certificate, and,
to the extent in Seller’s or its affiliates’ possession or control, the books,
records and bank accounts for the Condominium;

 

(o)                                 the Association Estoppel Certificate and to
the extent in Seller’s or its affiliates’ possession or control, the books,
records and bank accounts for the applicable Association;

 

(p)                                 A written resignation, effective as of
Closing, of any members and/or officers of the Condominium Board or the board of
any Maintenance Association, affiliated with Seller or any Seller Affiliate, if
any;

 

(q)                                 An Owner’s affidavit with respect to all the
Real Property for the benefit of the Title Company, substantially in the form
attached hereto as Exhibit M;

 

(r)                                    the Tenant Estoppels as required as a
condition to close pursuant to Section 7.2, the Ground Lessor Estoppel required
as a condition to close by Section 7.3 and the SNDA’s as required as a condition
to close by Section 7.4.

 

(s)                                   The ROFO (Mack) Affidavit, duly executed
by Seller;

 

(t)                                    Evidence of the termination of
(x) Seller’s existing property management agreements for the Properties and
(ii) any other agreement with respect to any Property entered into with any
Seller’s Affiliate, including, without limitation, any construction, leasing,
development or other similar agreements;

 

(u)                                 A counterpart of the Closing Statement, duly
executed by Seller;

 

(v)                                 Certificates of title for all Motor Vehicles
executed by Seller to convey title to Purchaser; provided that notwithstanding
anything to the contrary in this Agreement the delivery of such certificates
shall not be a condition precedent to Closing, and if not completed at Closing,
such conveyances shall be completed within ten (10) Business Days after Closing;

 

(w)                               Certified copies issued by the New York
Department of State of the name change and entity conversion certificates for
Seller, as described in the introduction of this Agreement;

 

(x)                                 The ROFO (RM) Affidavit, duly executed by
Seller;

 

46

--------------------------------------------------------------------------------



 

(y)                                 A Seller estoppel, in the commercially
reasonable form to be agreed to by Seller and Purchaser prior to expiration of
the Evaluation Period, pursuant to which Seller certifies that it is not in
default of its obligations under (i) the Talleyrand Maintenance Association
Documents, (ii) that certain Easement Agreement, dated August 10, 2014, with
respect to the 240 White Plains Road Real Property; and (iii) that certain
Shared Parking Easement Agreement, dated July 28, 2014, with respect to the 1
Executive Boulevard and 3 Executive Boulevard Real Properties pursuant to
Section 10.6(b) of that agreement.  Notwithstanding the foregoing, and in lieu
of such Seller estoppel, and not as a condition to Closing, Seller shall use
commercially reasonable efforts to obtain such an estoppel from the requisite
counterparties to such documents and easements; and

 

(z)                                  Such other documents as may be reasonably
necessary or appropriate to effect the consummation of the transaction which is
the subject of this Agreement (provided, however, no such additional document
shall expand any obligation, covenant, representation or warranty of Seller or
result in any new or additional obligation, covenant, representation or warranty
of Seller under this Agreement beyond those expressly set forth in this
Agreement).

 

Immediately after the Closing, Seller shall make available to Purchaser for pick
up by Purchaser at Seller’s location where the same are presently located, to
the extent in Seller’s or its property manager’s possession or control, all
original (or, to the extent not available, copies of) Leases, Lease files,
maintenance records, warranties, Service Contracts, Licenses and Permits, plans
and specifications, certificates of occupancy, keys and other items pertaining
to the Property which are being conveyed to Purchaser hereunder.

 

Section 10.4                            Prorations.

 

(a)                                 Seller and Purchaser agree to adjust, as of
11:59 p.m. on the day preceding the Closing Date (the “Proration Time”), the
following (collectively, the “Proration Items”):

 

(i)                                     Rental, in accordance with
Section 10.4(b) below.

 

(ii)                                  Cash Security Deposits and any prepaid
rents, together with interest required to be paid thereon.  The amount of any
cash Security Deposits held by Seller under Leases shall be credited against the
Purchase Price (and Seller shall be entitled to retain such cash security
deposits), and any Security Deposits in the form of letters of credit
(collectively, the “Letters of Credit”) shall be transferred to Purchaser as set
forth below.  Within three (3) Business Days after the Closing Date, Seller
shall (1) deliver to the issuers of the Letters of Credit the required transfer
documents in order for the issuers to process a change in the beneficiary and
pay (or cause the Tenant to pay) any required transfer fee, with copies provided
to Purchaser, or (2) if a Letter of Credit is not transferrable by its terms,
insert in the Tenant Notice Letter to the respective Tenant demanding such
Tenant to either deliver a replacement cash or letter of credit security deposit
to Purchaser for the requisite security deposit pursuant to the terms and
conditions of the applicable Lease, and Seller shall return such Letter of
Credit to the issuer at such time Purchaser confirms to Seller that such
replacement cash or letter of credit security deposit was delivered to
Purchaser.  To the extent a required transfer fee for which a Tenant is
responsible under its Lease is paid by Seller, Purchaser shall bill the Tenant
and use commercially reasonable efforts to seek to collect such amounts on
behalf of Seller after Closing; it being understood and agreed that Purchaser
shall have no obligation to commence any legal action against any Tenant. To the
extent that any Letter of Credit is not transferred to Purchaser at Closing, or
the documents delivered to effect such transfer are not accepted by the issuer
thereof, Seller shall, at Purchaser’s request and with Purchaser’s cooperation,
reasonably cooperate with Purchaser as Purchaser shall reasonably request to
effect such transfer. For any Letter of Credit to be transferred after Closing,
until such transfer is effected: (A) at Purchaser’s instruction upon a Tenant
default, Seller will draw upon the Letter of Credit and pay the

 

47

--------------------------------------------------------------------------------



 

proceeds to Purchaser; and (B) under no circumstances will Seller draw upon the
Letter of Credit without written authorization from Purchaser. Seller agrees
that after the expiration of the Evaluation Period it will not pursue any
eviction action or initiate any litigation against any Tenants or apply or draw
on any Security Deposits of any Tenants against the payment of rent or other
default of a Tenant; provided that Seller shall give prompt notice to Purchaser
for any such application or draw of Security Deposits prior to the expiration of
the Evaluation Period.  Seller’s and Purchaser’s obligations under this
Section 10.4(a)(ii) shall survive Closing.

 

(iii)                               Reserved.

 

(iv)                              Utility charges payable by Seller, including,
without limitation, electricity, water charges and sewer charges.  If there are
meters on the Real Property, Seller will cause readings of all said meters to be
performed not more than five (5) days prior to the Closing Date, and a per diem
adjustment shall be made for the days between the meter reading date and the
Closing Date based on the most recent meter reading.  Final readings and final
billings for utilities will be made if possible as of the Closing Date, in which
event no proration will be made at the Closing with respect to utility bills. 
Seller will be entitled to all deposits presently in effect with the utility
providers, and Purchaser will be obligated to make its own arrangements for any
deposits with the utility providers.

 

(v)                                 Real estate taxes and assessments due and
payable for the calendar year.  If the Closing Date shall occur before the tax
rate is fixed, the apportionment of real estate taxes and assessments shall be
upon the basis of the tax rate for the preceding year applied to the latest
assessed valuation.  If, subsequent to the Closing Date, real estate taxes and
assessments (by reason of change in either assessment or rate or for any other
reason other than as a result of the final determination or settlement of any
tax appeal) for the Real Property and/or Improvements should be determined to be
higher or lower than those that are apportioned, a new computation shall be
made, and Seller agrees to pay Purchaser any increase shown by such
recomputation and vice versa; provided, however, that if any increase in the
assessed value of the Real Property and/or Improvements results from
improvements made to the Property by Purchaser, then Purchaser shall be solely
responsible for any increase in taxes attributable thereto.  With respect to tax
appeals, any tax refunds or credits attributable to tax years prior to the tax
year in which the Closing occurs shall belong solely to Seller, regardless of
whether such refunds are paid or credits are given before or after Closing.  Any
tax refunds or credits attributable to the tax year in which the Closing occurs
shall be apportioned between Seller and Purchaser based on their respective
periods of ownership in such tax year, but only after giving effect to any tax
exemption that may otherwise be available to Purchaser post-Closing.  For
example, if the Purchaser is totally exempt from the payment of real estate
taxes post-Closing, then Purchaser would not share in any portion of the refund
or credit.  If, however, the Purchaser is only partially exempt, then the
apportionment shall be based on each party’s respective percentage of the total
real estate tax obligations of the Property for such tax year.  The expenses of
any tax appeals for the period in which the Closing occurs shall be apportioned
between the parties in the same manner as the refunds and/or credits.  The
provisions of this Section 10.4(a)(v) shall survive the Closing.

 

(vi)                              The value of fuel stored at the Real Property,
at Seller’s most recent cost, including taxes, on the basis of a reading made
within ten (10) days prior to the Closing by Seller’s supplier.

 

(vii)                           Rents and other charges payable under the Ground
Lease.

 

48

--------------------------------------------------------------------------------



 

(viii)                        Common charges, assessments, and other charges and
expenses with respect to the Condominium due and payable pursuant to the
Condominium Documents for the month in which the Closing occurs.

 

(ix)                              Charges, assessments and fees due and payable,
if any, pursuant to the applicable Association Documents for the month in which
the Closing occurs.

 

(x)                                 Amounts payable under the Service Contracts.
 For avoidance of doubt, Purchaser shall be responsible for amounts payable
during any post-Closing “tail period” under any Service Contracts which are
being terminated by a Service Contract Termination Notice.  Furthermore, Seller
shall be responsible for all amounts payable under the Agency Agreement which
was terminated by Seller in accordance with the terms and conditions of this
Agreement.

 

(xi)                              If at the time of Closing, the Real Property
is affected by an assessment or assessments that are or may become payable in
installments, the assessments payable on the date of or after Closing shall be
payable by Purchaser, and the assessments payable prior to Closing shall be paid
by Seller at or prior to Closing and any such payments by Seller or Purchaser
shall be apportioned at Closing based on the customary rules and protocols of
the location of each Property.

 

(xii)                           Such other items that are customarily prorated
in transactions of this nature shall be ratably prorated in accordance with the
customary rules and protocols of the location of each Property.

 

Seller will be charged and credited for the amounts of all of the Proration
Items relating to the period up to and including the Proration Time, and
Purchaser will be charged and credited for all of the Proration Items relating
to the period after the Proration Time.  The estimated Closing prorations shall
be set forth on a preliminary closing statement to be prepared by Seller and
submitted to Purchaser and Escrow Agent for review prior to the Closing Date
(the “Preliminary Closing Statement”).  The Preliminary Closing Statement, once
finalized, shall be signed by Purchaser, Seller and Escrow Agent, and shall be
the “Closing Statement” for the transaction.  The Closing Statement may be
delivered electronically.  The prorations shall be paid at Closing by Purchaser
to Seller (if the prorations result in a net credit to Seller) or by Seller to
Purchaser (if the prorations result in a net credit to Purchaser) by increasing
or reducing the cash to be delivered by Purchaser in payment of the Purchase
Price at the Closing.  If the actual amounts of the Proration Items are not
known as of the Closing Date, the prorations will be made at Closing on the
basis of the best evidence then available; thereafter, when actual figures are
received, re-prorations will be made on the basis of the actual figures, and a
final cash settlement will be made between Seller and Purchaser.  No prorations
will be made in relation to insurance premiums, and Seller’s insurance policies
will not be assigned to Purchaser.  The provisions of this Section 10.4(a) will
survive the Closing for twelve (12) months; provided, however, that the
provisions of Section 10.4(a)(v) shall survive until the date that is thirty
(30) days following Purchaser’s receipt of the final tax bill or the resolution
of any tax appeal, whichever is later, with respect to each Property.

 

(b)                                 Purchaser will receive a credit on the
Closing Statement for the prorated amount (as of the Proration Time) of all
Rental previously paid to or collected by Seller and attributable to any period
following the Proration Time.  After the Closing, Seller will cause to be paid
or turned over to Purchaser all Rental, if any, received by Seller after Closing
and Purchaser shall apply such Rental as set forth below.  “Rental” as used
herein includes fixed monthly rentals, additional rentals, percentage rentals,
escalation rentals (which include each Tenant’s proration share of building
operation and maintenance costs and expenses as provided for under the Lease, to
the extent the same exceeds any expense stop specified in such Lease),
retroactive rentals, all administrative charges, utility charges, tenant or real
property association dues, storage rentals, special event proceeds, temporary
rents, vending machine receipts and other sums and charges payable by Tenants
under the Leases or from other occupants or users of the

 

49

--------------------------------------------------------------------------------



 

Property. Rental is “Delinquent” when it was due prior to the Closing Date, and
payment thereof has not been made on or before the Proration Time.  Delinquent
Rental will not be prorated.  Purchaser agrees to use good faith collection
procedures during the first twelve (12) full calendar months after Closing with
respect to the collection of any Delinquent Rental, but Purchaser will have no
liability for the failure to collect any such amounts and will not be required
to pursue legal action to enforce collection of any such amounts owed to Seller
by any Tenant.  All sums collected by Purchaser from and after Closing from
Seller and/or each Tenant in respect of Delinquent Rental, Operating Expenses,
or tenant billings for work orders, special items performed or provided at the
request of a Tenant or other specific services, will be applied (i) first, to
amounts which are then due and payable in connection with the month in which the
Closing occurred, (ii) second, to amounts which are then due and payable in
connection with the month or months following Closing, and (iii) third, to
amounts which are then due and payable in connection with the month or months
preceding Closing.  Any sums due Seller will be promptly remitted to Seller. 
Seller reserves the right to bill and collect from Tenants any Delinquent Rental
for periods prior to Closing, but may not pursue any eviction actions or
initiate any litigation in pursuit of such Delinquent Rents.  The provisions of
this Section 10.4(b) will survive the Closing for twelve (12) months, except
that the preceding sentence of this Section 10.4(b) shall survive Closing
without such 12-month limitation.

 

(c)                                  At the Closing, Seller shall deliver to
Purchaser a list of additional rent, however characterized, under each Lease,
including without limitation, real estate taxes, electrical charges, utility
costs and operating expenses (collectively, “Operating Expenses”) billed to
Tenants for the calendar year in which the Closing occurs (both on a monthly
basis and in the aggregate), the basis on which the monthly amounts are being
billed and the amounts incurred by Seller on account of the components of
Operating Expenses for such calendar year.  Upon the reconciliation by Purchaser
of the Operating Expenses billed to Tenants, and the amounts actually incurred
for such calendar year, Seller and Purchaser shall be liable for overpayments of
Operating Expenses, and shall be entitled to payments from Tenants, as the case
may be, on a pro-rata basis based upon each party’s period of ownership during
such calendar year.  Seller reserves the right to bill and collect from any
Tenant directly for any Operating Expenses relating to any calendar year
preceding the calendar year in which Closing occurs, but may not pursue any
eviction actions or initiate any litigation in pursuit of such Operating
Expenses. The provisions of this Section 10.4(c) will survive the Closing for
fifteen (15) months, except that the preceding sentence of this
Section 10.4(c) shall survive Closing without such 15-month limitation.

 

(d)                                 With respect to specific tenant billings for
work orders, special items performed or provided at the request of a Tenant or
other specific services, which are collected by Purchaser after the Closing Date
but relate to the foregoing specific services rendered by Seller prior to the
Proration Time, then notwithstanding anything to the contrary contained herein,
Purchaser shall cause amounts collected from such Tenant which are specifically
earmarked to be payment for such specific services to be paid to Seller on
account thereof.  The provisions of this Section 10.4(d) shall survive Closing.

 

(e)                                  Notwithstanding any provision of this
Section 10.4 to the contrary, subject to Closing hereunder, Purchaser will be
solely responsible for any leasing commissions, tenant improvement costs or
other expenditures (collectively, “New Leasing Costs”) that are or will be
incurred in connection with any (i) Lease and/or Lease amendments, renewals
and/or expansions entered into during (or, if pursuant to an option, exercised
during) the period commencing on January 1, 2019 and ending on the day
immediately prior to the Effective Date, (ii) Lease amendments, renewals and/or
expansions entered into on or after the Effective Date in accordance with
Section 7.1 above, or, if pursuant to an option, exercised on or after the
Effective Date, and/or (iii) new leases entered into on or after the Effective
Date in accordance with Section 7.1 above.  Purchaser will pay to Seller at
Closing, in addition to the Purchase Price, an amount equal to any New Leasing
Costs paid by Seller.  In addition, Purchaser shall be solely responsible for
any free rent, rent credit(s) and/or rent abatement(s) (1) for periods on and
after the Closing provided in any Leases in existence as of the Effective Date,
and (2) provided in any Leases, entered into by Seller, and approved by
Purchaser, on or after the Effective Date in accordance with Section 7.1 of this
Agreement.  Except as provided on Schedule 10.4(e) and subject to reduction in
the case of the Leases to

 

50

--------------------------------------------------------------------------------



 

Montefiore Medical Center pursuant to Section 10.9(a), if applicable, Seller
shall be solely responsible for and agrees to pay or discharge at or prior to
Closing, or give Purchaser a credit against the Purchase Price, for any unpaid
leasing commissions (including, without limitation, those payable to any Seller
Affiliate or third party leasing broker or representative), tenant improvement
costs, or other landlord expenditures relating to the current term of Leases (as
opposed to any future extension terms) entered into on or prior to the
December 31, 2018.  Furthermore, with respect to the tenant improvement costs
set forth on Schedule 10.4(e), as indicated on such Schedule, Seller shall
either (A) as indicated by “MCRLP Guaranty”, remain obligated after the Closing
to pay such tenant improvement costs to the respective Tenant (or pay the same
to Purchaser for disbursement to the respective Tenant) only if and when
requested by such Tenant in accordance with the terms and conditions of its
Lease, (B) as indicated by “Seller Escrow”, escrow with the Escrow Agent such
tenant improvement costs for disbursement to the respective Tenant (or
disbursenment to Purchaser for disbursement to the respective Tenant) only if
and when requested by such Tenant in accordance with the terms and conditions of
its Lease; with any undisbursed amount to be returned to Seller as each
respective Tenant no longer has the right to request such tenant improvement
costs pursuant to its Lease, or (C) as indicated by “Credit Purchaser”, give
Purchaser a credit against the Purchase Price for such tenant improvement
costs.  Furthermore, Seller shall be responsible for all amounts payable under
the Agency Agreement which was terminated by Seller in accordance with the terms
and conditions of this Agreement; provided that Purchaser shall be responsible
for any commissions if and to the extent Purchaser retains the broker thereunder
for any leasing transaction.  At Closing, the parties will equitably adjust
based on projected total costs and the amounts paid by Seller as of the Closing,
with a true-up post-Closing.  Schedule 10.4(e) provides an initial allocation of
Seller and Purchaser responsibility for tenant improvement costs and leasing
commissions included within New Leasing Costs, subject to final allocation
pursuant to the Closing Statement by Seller and Purchaser prior to the Closing. 
The provisions of this Section 10.4(e) shall survive Closing.

 

(f)                                   With respect to any Lease terminations
exercised by a Tenant after December 31, 2018 in accordance with the terms and
conditions of its Lease, Purchaser shall be entitled to receive any lease
termination or similar payments received by Seller after December 31, 2018,
including, without limitation, the lease termination payment received from the
tenant, My Publisher.  To the extent any such payment is received by Seller
prior to Closing, Purchaser shall be granted a Purchase Price credit in the
amount of such payment at Closing.

 

Section 10.5                            Costs of Title Company and Closing
Costs.  Costs of the Title Company and other Closing costs incurred in
connection with the Closing will be allocated as follows:

 

(a)                                 Seller shall pay (i) Seller’s attorney’s
fees; (ii) one-half (1/2) of any escrow fees; (iii) all realty transfer fees and
taxes; and (iv) the cost of discharging any liens or Title Objections that
Seller is obligated to, or has agreed to, discharge pursuant to the terms and
conditions of this Agreement.

 

(b)                                 Purchaser shall pay (i) Purchaser’s
attorney’s fees; (ii) the costs of Purchaser’s due diligence investigations with
respect to the Property, including but not limited to the cost of the Updated
Survey; (iii) the costs of recording the Deed and all other documents, except
for discharges of any liens that Seller is obligated to, or has agreed to,
discharge pursuant to the terms and conditions of this Agreement; (iv) all
premiums and other costs in connection with obtaining the Title Policy, any
mortgagee title insurance policy that Purchaser desires to obtain (the
“Mortgagee Title Policy”) and any additional coverage or endorsements or
deletions (including, without limitation, the deletion of the survey exception)
to the Title Policy and/or Mortgagee Title Policy that are desired by Purchaser;
(v)  if agreed to by Purchaser in advance in writing to Seller, any and all
fees, charges, costs and expenses, including but not limited to the cost of any
work, incurred in connection with transferring any warranties to Purchaser,
provided that, and notwithstanding anything to the contrary in this Agreement,
if Purchaser does not so agree, Seller does not have any obligation to assign or
transfer any applicable warranties to Purchaser; and (vi) one-half (1/2) of any
escrow fees.

 

51

--------------------------------------------------------------------------------



 

(c)                                  Any other costs and expenses of Closing not
provided for in this Section 10.5 shall be allocated between Purchaser and
Seller in accordance with the custom in the area in which the Property is
located.

 

(d)                                 The provisions of this Section 10.5 shall
survive Closing or the earlier termination of this Agreement.

 

Section 10.6                            Post-Closing Delivery of Tenant Notice
Letters and Service Contract Terminations.  Immediately following Closing,
Purchaser will deliver to (i) each Tenant a Tenant Notice Letter, as described
in Section 10.2(g), and (ii) the respective service providers, a Service
Contract Termination Notice, as described in Section 10.2(h).

 

Section 10.7                            Like-Kind Exchange.  Purchaser and
Seller hereby acknowledge that either party may now or hereafter desire to enter
into a partially or completely nontaxable exchange or exchanges (a “Section 1031
Exchange”) involving the Property (and/or any one or more of the properties
comprising the Property) under Section 1031 of the Internal Revenue Code of
1986, as amended, and the Treasury Regulations promulgated thereunder.  In
connection therewith, and notwithstanding anything herein to the contrary, each
party consents to the other party taking any action in furtherance of
effectuating a Section 1031 Exchange, including, without limitation, assigning,
or causing the assignment of, this Agreement and all of such other party’s
rights hereunder with respect to any or all of the Property, and/or to convey,
transfer or sell any or all of the Property, to:  (a) a “qualified intermediary”
(as defined in Treasury Regulations Section 1.1031(k)-1(g)(4)(iii)) (a “QI”); 
(b) an “exchange accommodation titleholder” (within the meaning of Revenue
Procedure 2000-37, 2000-40 IRB, as may hereafter be amended or revised)
(“EAT”);  (c)  one or more limited liability companies (“LLCs”) that are
wholly-owned by an EAT; or (d)  one or more LLCs that are wholly-owned by such
other party and/or any affiliate of such other party and thereafter assigning
its interest in such LLCs to an EAT.  Each party agrees to (i) cooperate with
the other party in effectuating the transactions described in (a) through (d),
above, (ii) accept conveyance of any or all of the Property from a QI or an EAT
or from any of the LLCs referred to in (c) or (d), above, and (iii) pay the
consideration therefor to a QI or an EAT or any of the LLCs referred to in
(c) or (d), above; provided, however, that (1) neither party shall be required
to delay the Closing or incur any liabilities or obligations and (2) the
requesting party shall pay all costs associated with such Section 1031 Exchange
including reimbursing the non-requesting party for any costs that it incurs in
connection therewith (other than di minimis expenses relating to reviewing and
executing documents required in connection with the transaction, which shall not
be reimbursed); and provided further that the requesting party shall provide
whatever safeguards are reasonably requested by the non-requesting party, and
not inconsistent with the requesting party’s desire to effectuate a Section 1031
Exchange involving any or all of the Property, to ensure that all of the
requesting party’s obligations under this Agreement shall be satisfied in
accordance with the terms thereof.  Nothing set forth in this Section shall
require Purchaser or an EAT to take title to any property other than the
Property from anyone other than Seller by direct deed. Purchaser and Seller
acknowledge that a Section 1031 Exchange can only be accomplished on a
nontaxable basis with respect to the Real Property and the Improvements and
cannot be accomplished on a nontaxable basis with respect to the Personal
Property.  Purchaser and Seller hereby agree that, between the date of this
Agreement and the Closing Date, Seller and Purchaser will jointly prepare and
agree to a schedule that lists and attributes a value to all of the Personal
Property located at each individual Fee Property and/or Ground Leased Property
that will be included in the sale of the Property.  The respective obligations
of Seller and Purchaser under this Section 10.7 shall survive the Closing and
shall not be merged therein.

 

Section 10.8                            Assignment of Existing Mortgage(s).  At
Purchaser’s option, Seller shall use its commercially reasonable efforts to
arrange for the holder of any existing mortgage(s), if any, on the Property to
assign such mortgage(s) on the Property to Purchaser’s lender as customary in
the State of New York, and to cooperate in all commercially reasonable manners
in connection with such assignment.  If the holder of an existing mortgage
agrees to such assignment, Purchaser shall pay the reasonable costs and

 

52

--------------------------------------------------------------------------------



 

expenses of the holder’s counsel in connection with the preparation of the
assignment of such existing mortgage.

 

Section 10.9                            Specified Post Closing Covenants of
Seller.

 

(a)                                 In the event that Montefiore Medical Center
exercises its termination right (up to approximately 29,000 square feet) to
reduce the size of its space (i.e., for a reduction of up to approximately
29,000 square feet) in accordance with the terms and conditions of its Lease,
Seller shall make a one-time payment to Purchaser in an amount equal to $70.00
per square foot multiplied by the square footage of space actually terminated
pursuant to such termination right.  Such payment shall be made in full by
May 1, 2019. For clarification, there shall be no offset to such amount if
Purchaser is able to later lease the space forfeited by the tenant. 
Notwithstanding anything to the contrary, if a payment is to be made by Seller
to Purchaser pursuant to this Section, the TI credit and the leasing commission
credit owed by Seller to Purchaser regarding the Lease for Montefiore Medical
Center will be reduced by, respectively, (i) in the case of the TI credit, 72.65
of the $15.00 per square foot TI credit attributable to the square feet of space
actually terminated pursuant to such termination right (e.g. if 29,000 sq. ft.
terminated, then 72.65 x $15.00 x 29,000 sq. ft. = $316,027.50), and (ii) in the
case of the leasing commission credit, an amount equal to that portion of the
leasing commission calculated in accordance with the respective leasing
commission agreement on the rental attributable to the square feet of space
actually terminated pursuant to such termination right.

 

(b)                                 Seller shall reimburse Purchaser for
out—of-pocket costs, capped at $200,000.00, incurred by Purchaser to (i) close
out any building permits with respect to the Property which remain open as of
Closing, (ii) cure any outstanding violations with respect to the Property
and/or (iii) otherwise address deficiencies with respect to lack of certificates
of occupancy or similar approvals with respect to the Property.  Notwithstanding
anything to the contrary in this Agreement or the Other PSAs, such $200,000.00
payment cap is an aggregate amount to be applied with respect to Seller under
this Agreement and the seller under the Other PSAs and may be reached solely
under this Agreement or either of the Other PSAs, or partially under this
Agreement and the Other PSAs.

 

(c)                                  The provisions of this Section 10.9 will
survive the Closing.

 

ARTICLE XI

CASUALTY AND CONDEMNATION

 

Section 11.1                            Casualty.  If, prior to the Closing
Date, the Property or any portion thereof is destroyed or damaged by fire or
other casualty (a “Damage Event”), Seller will promptly notify Purchaser of such
Damage Event.  If there is a Material Damage Event with respect to an individual
Property, Purchaser shall have the option, to be exercised within fifteen (15)
days after receipt of notice of such Material Damage Event, to amend this
Agreement to remove the individual Property that is the subject of the Material
Damage Event from this Agreement and, if necessary, the Scheduled Closing Date
shall be automatically extended to give Purchaser the full fifteen (15) day
period to make such election.  If Purchaser so elects to amend this Agreement,
the Purchase Price shall be accordingly reduced by the Allocation for such
individual Property, and the parties shall enter into an amendment to this
Agreement confirming the removal of such individual Property and the applicable
reduction of the Purchase Price.  “Material Damage Event” with respect to an
individual Property means a Damage Event with respect to such individual
Property if: (i) the cost of restoration or repair exceeds the greater of
(x) ten percent (10%) of the Allocation for such individual Property and
(y) $500,000.00; (ii) the Damage Event, including any abatements of rent for a
Major Tenant, is not covered by Seller’s or such Tenant’s insurance (excluding
any deductible paid for by Seller or such Tenant); (iii) ingress or egress to,
the parking for, or the current use and operation of such individual Property
are materially and adversely affected with no viable alternative available in
lieu thereof; (iv) the Damage Event causes any Major Tenant’s Lease to
automatically terminate by its terms or any Major Tenant terminates its Lease in
accordance with its terms because of such Damage Event or any Major Tenant has
not waived in writing any right which it has, if any, to terminate its Lease
because of

 

53

--------------------------------------------------------------------------------



 

such Damage Event unless such right is not likely to arise; or (v) the Damage
Event causes any Ground Lease to automatically terminate by its terms or any
ground Lessor terminates any Ground Lease in accordance with its terms because
of such Damage Event or any ground lessor has not waived in writing any right
which it has, if any, to terminate any Ground Lease because of such Damage
Event.  In addition to the foregoing, in the event that there is a Damage Event
or Damage Events with respect to the Property or any portions thereof, or the
“Property” or any portion thereof under either of the Other PSAs, where the cost
of restoration or repairs, in the aggregate, exceeds twenty percent (20%) of the
total Purchase Price under this Agreement and the Other PSAs (a “Total Damage
Event”), Purchaser shall have the option to be exercised within fifteen (15)
days after receipt of notice of any such Damage Event, to terminate this
Agreement in its entirety, and the Closing Date shall be automatically extended
to give Purchaser the full fifteen (15) day period to make such election.  Upon
such termination, the Earnest Money Deposit shall be returned to Purchaser,
whereupon Seller and Purchaser will have no further rights or obligations under
this Agreement, except with respect to the Termination Surviving Obligations. 
In the event of a Damage Event which is not a Material Damage Event or a Total
Damage Event, or if Purchaser does not otherwise elect to remove an individual
Property from the terms of this Agreement with respect to a Material Damage
Event or to terminate this Agreement in the event of a Total Damage Event in
accordance with the terms hereof, then (a) at Closing Seller will assign and
turn over to Purchaser Seller’s insurance proceeds, including, without
limitation, business interruption insurance, net of reasonable collection costs
(or if such have not been awarded, all of its right, title and interest therein)
payable with respect to the Damage Event (which right of Purchaser shall survive
Closing), (b) Seller will not be obligated to repair such damage or destruction,
and (c) the parties will proceed to Closing pursuant to the terms hereof without
abatement of the Purchase Price (except for any reduction thereto by the
Allocation of any individual Property that has been removed from this
Agreement), except that Purchaser will receive a credit against the Purchase
Price for any insurance deductible amount.  In the event Seller elects to
perform any work in an effort to make the Property safe and secure after the
Damage Event and to protect the Property from further damage, Seller will be
entitled to deduct its reasonable costs and expenses from any amount to which
Purchaser is entitled under this Section 11.1, which right shall survive the
Closing.  Seller shall not settle any claim with respect to any destruction,
damage, fire or Damage Event concerning the Property or any part thereof or
spend any award or proceeds for repairs or restoration without obtaining
Purchaser’s prior written consent in each case, which consent shall not be
unreasonably withheld, conditioned or delayed.

 

Section 11.2                            Condemnation of Property.  If
proceedings in eminent domain are threatened, instituted or concluded with
respect to, or if any of the Authorities prior to the Closing Date indicates in
writing its offer to purchase, any individual Property or any part thereof,
prior to the Closing, Seller shall notify Purchaser in writing of such fact
promptly after obtaining knowledge thereof.  In the event of any such threatened
or actual condemnation or sale in lieu thereof with respect to any individual
Property or any part thereof,  (i) where the award or the cost of restoration
exceeds the greater of (x) ten percent (10%) of the Allocation for such
individual Property and (y) $500,000.00, (ii) which materially and adversely
affects the ingress or egress to, the parking for, or the current use and
operation of the individual Property with no viable alternative available in
lieu thereof,  (iii) where any Major Tenant’s Lease automatically terminates by
its terms or any Major Tenant terminates its Lease in accordance with its terms
because of such condemnation, or any Major Tenant has not waived in writing any
right which it has, if any, to terminate its Lease because of such condemnation
unless such right is not likely to arise, or (iv) where any Ground Lease
automatically terminates by its terms or the ground lessor terminates any Ground
Lease in accordance with its terms because of such condemnation or any ground
lessor has not waived in writing any right which it has, if any, to terminate
any Ground Lease because of such condemnation (each, a “Major Taking”),
Purchaser will have the option, to be exercised within fifteen (15) days after
receipt of notice of such Major Taking, to amend this Agreement to remove the
individual Property that is the subject of such Major Taking from the Property
and, if necessary, the Scheduled Closing Date shall be automatically extended to
give Purchaser the full fifteen (15) day period to make such election.  If
Purchaser so elects to amend this Agreement, the Purchase Price shall be
accordingly reduced by the Allocation for such individual Property, and the
parties shall enter into an amendment to this Agreement confirming the removal
of such individual Property and the applicable reduction of the Purchase Price.
In the event that

 

54

--------------------------------------------------------------------------------



 

either (i) any condemnation or sale in lieu of condemnation of the Property
which is not a Major Taking; or (ii) Purchaser does not elect to amend this
Agreement pursuant to the preceding sentence, (a) at the Closing Seller will
assign and turn over to Purchaser any and all awards for and/or the proceeds of
such condemnation or sale, net of reasonable collection costs (or if such have
not been awarded, all of its right, title and interest therein), to the extent
the same are applicable to the Property (which right of Purchaser shall survive
Closing), (b) Seller will not be obligated to restore the Property, and (c) the
parties will proceed to Closing pursuant to the terms hereof without abatement
of the Purchase Price (except for any reduction thereto by the Allocation of any
individual Property that has been removed from this Agreement).  Unless
Purchaser has elected to amend this Agreement to eliminate an individual
Property, Seller shall not settle any claim with respect to any condemnation,
condemnation proceeding or offer concerning the Property or any part thereof or
spend any award for repairs or restoration without obtaining Purchaser’s prior
written consent in each case, which consent shall not be unreasonably withheld,
conditioned or delayed.

 

Section 11.3                            Supersede Statute.   The provisions of
this Section 11.1 and 11.2 are intended to, and for all purposes shall be deemed
to, supersede and override the provisions of NY General Obligations Law
Section 5-1311.

 

ARTICLE XII

CONFIDENTIALITY

 

Section 12.1                            Confidentiality. Seller and, prior to
the Closing, Purchaser each expressly acknowledge and agree that the
transactions contemplated by this Agreement and the terms, conditions, and
negotiations concerning the same will be held in the strictest confidence by
each of them and will not be disclosed by either of them except to their
respective legal counsel, accountants, consultants, officers, partners,
directors, and shareholders, and in the case of Purchaser, its Permitted Outside
Parties, and except and only to the extent that such disclosure may be necessary
for their respective performances hereunder.  Purchaser further acknowledges and
agrees that, unless and until the Closing occurs, all information obtained by
Purchaser in connection with the Property will not be disclosed by Purchaser to
any third persons, other than Permitted Outside Parties, without the prior
written consent of Seller.  Nothing contained in this Article XII will preclude
or limit either party to this Agreement from disclosing or accessing any
information otherwise deemed confidential under this Article XII in response to
lawful process or subpoena or other valid or enforceable order of a court of
competent jurisdiction or any filings with governmental authorities or filings
with any national stock exchange required by reason of the transactions provided
for herein pursuant to advice of counsel, or as may be otherwise required by
law.  Nothing in this Article XII will negate, supersede or otherwise affect the
obligations of the parties under the Right of Access and Confidentiality
Agreement or Confidentiality Agreement.  In addition, prior to the Closing, any
release to the public of information with respect to the sale contemplated
herein or any matters set forth in this Agreement will be made only in a form
approved by Purchaser and Seller and their respective counsel, which approval
shall not be unreasonably withheld, conditioned or delayed. The provisions of
this Section 12.1 are subject to the Section 12.2.

 

Section 12.2                            Notwithstanding anything to the contrary
in Section 12.1, upon the execution of this Agreement, MCRLP and MCRC shall have
the right to make such public announcements or filings as may be required by
(i) the Securities Act, (ii) the Exchange Act, (iii) the rules and listing
standards of the New York Stock Exchange, Inc., or (iv) any other law of a
jurisdiction to which MCRLP and MCRC are subject.  MCRLP and MCRC also shall
have the right to make such public announcements or filings as they may deem
reasonably prudent, and shall be entitled to make such filings or announcements
upon advice of counsel as may be otherwise be deemed necessary; provided that in
all cases, such filings or announcements shall not include reference to HIG
(other than via attachments of this Agreement or the Other PSAs to an 8-K or
other regulatory filing) and shall be substantially consistent with the Form 8-K
(or other regulatory filing) and related press release which Purchaser has
approved prior to expiration of this Agreement.  In this connection, it should
be noted that MCRC has determined that the entry into this

 

55

--------------------------------------------------------------------------------



 

Agreement will need to be disclosed within four (4) Business Days of its
execution on a Current Report on Form 8-K under Item 1.01 thereof and that this
Agreement will be filed as an exhibit thereto or be filed as an exhibit to the
MCRC’s next following periodic report filed pursuant to the Exchange Act. 
Purchaser acknowledges receipt and approval of a draft of such Form 8-K.

 

Section 12.3                            The provisions of this Article XII will
survive the Closing or any termination of this Agreement.

 

ARTICLE XIII

REMEDIES

 

Section 13.1                            Default by Seller.  In the event the
Closing and the transactions contemplated hereby do not occur as herein provided
by reason of any failure of the Purchaser’s conditions to close pursuant to
Section 9.1, Purchaser may, as Purchaser’s sole and exclusive remedies, if such
condition failure is not cured within ten (10) Business Days’ after Purchaser’s
notice to Seller expressly setting forth such condition failure, elect by notice
to Seller at any time, but in no event later than twenty (20) Business Days
following the Scheduled Closing Date, any of the following: (a) if such
condition failure is with respect to one or more individual Property(ies) or
properties under either of the Other PSAs which, in the aggregate, have an
Allocation of more than $50,000,000.00, or the entire transaction contemplated
by this Agreement, terminate this Agreement in its entirety in which event
(i) Purchaser will receive from the Escrow Agent the Earnest Money Deposit,
whereupon Seller and Purchaser will have no further rights or obligations under
this Agreement, except with respect to the Termination Surviving Obligations,
and if such condition failure is under (1) Section 9.1(a) - except due to a
failure under Section 10.3(n), (o), (r) or (v), (2) Section 9.1(b) or
(3) Section 9.1(c), Seller shall reimburse Purchaser for Purchaser’s Transaction
Costs (which obligation of Seller shall survive the termination of this
Agreement); (b) if such condition failure is applicable to one or more
individual Property(ies) or properties under either of the Other PSAs which, in
the aggregate, have an Allocation of less than or equal to $50,000,000.00, amend
this Agreement to remove one or more such individual Property(ies) affected by
such condition failure and reduce the Purchase Price by an amount equal to the
Allocation for such Property(ies); (c) enforce specific performance of Seller’s
obligation to close the transactions contemplated hereby in accordance with the
terms hereof and to convey the Property to Purchaser (and Purchaser shall have
the right to file a lis pendens against the Property in connection therewith),
it being understood and agreed that the remedy of specific performance shall not
be available to enforce any other obligation of Seller hereunder (for
clarification, in conjunction with its remedy under Section 13.1(c) hereof,
Purchaser’s remedy of specific performance may be pursued with respect to all
Properties not removed from this Agreement pursuant to Section 13.1(b)); or
(d) waive such condition failure (except as prohibited pursuant to Section 9.1,
unless agreed to by Seller) and close the transactions contemplated by this
Agreement.  Purchaser expressly waives its rights to seek damages in the event
of Seller’s default hereunder, except pursuant to this Section 13.1 or in
connection with Seller’s willful failure to close the transactions contemplated
hereby or seller under either of the Other PSAs willfully failing to close
thereunder, in either which case, if specific performance is not available to
Purchaser hereunder or purchaser under the Other PSAs, Purchaser shall have all
available remedies available to Purchaser at law and/or in equity.  Purchaser
shall be deemed to have elected (a) or (b), as applicable, above if Purchaser
fails to notify Seller of its election prior to the date that is twenty (20)
Business Days following the Scheduled Closing Date. Notwithstanding the
foregoing, nothing contained in this Section 13.1 will limit Purchaser’s
remedies at law, in equity or as herein provided in pursuing remedies for a
breach by Seller of any of the Termination Surviving Obligations. Seller and
Purchaser agree that any termination of either of the Other PSAs pursuant to the
default by seller provisions in such Other PSA shall automatically terminate
this Agreement pursuant to the corresponding provisions of this Agreement and
Purchaser shall have the right to pursue its applicable corresponding remedies
with respect thereto.  For the avoidance of doubt, if any representation or
warranty of Seller was true when made but thereafter, prior to Closing, shall no
longer be true in any material respect as a result of circumstances outside of
the reasonable control of Seller, while such change shall be a failure of a
condition to Purchaser’s obligation to close, it shall not be a default by
Seller.

 

56

--------------------------------------------------------------------------------



 

Section 13.2                            Default by Purchaser.  In the event the
Closing and the consummation of the transactions contemplated herein do not
occur as provided herein by reason of any default of Purchaser, Purchaser and
Seller agree it would be impractical and extremely difficult to fix the damages
which Seller may suffer.  Purchaser and Seller hereby agree that if Purchaser’s
default is not cured within ten (10) Business Days after Seller’s notice to
Purchaser expressly setting forth such default (a) an amount equal to the
Earnest Money Deposit is a reasonable estimate of the total net detriment Seller
would suffer in the event Purchaser defaults and fails to complete the purchase
of the Property, and (b) such amount will be the full, agreed and liquidated
damages for Purchaser’s default and failure to complete the purchase of the
Property, and will be Seller’s sole and exclusive remedy (whether at law or in
equity) for any default of Purchaser beyond the foregoing notice and cure period
resulting in the failure of consummation of the Closing, whereupon this
Agreement will terminate and Seller and Purchaser will have no further rights or
obligations hereunder, except with respect to the Termination Surviving
Obligations.  The payment of such amount as liquidated damages is not intended
as a forfeiture or penalty but is intended to constitute liquidated damages to
Seller. Notwithstanding the foregoing, nothing contained herein will limit
Seller’s remedies at law, in equity or as herein provided in the event of a
breach by Purchaser of any of the Termination Surviving Obligations. Seller and
Purchaser agree that any termination of either of the Other PSAs pursuant to the
default by purchaser provisions in such Other PSA shall automatically terminate
this Agreement.  Notwithstanding anything herein to the contrary, Purchaser
shall have the right to cure any and all Purchaser defaults by delivering all of
Purchaser’s closing deliverables under and in accordance with Section 10.2 of
this Agreement and otherwise being ready, willing and able to close the
transactions contemplated by this Agreement on the Scheduled Closing Date.

 

ARTICLE XIV

NOTICES

 

Section 14.1                            Notices.

 

(a)                                 Except to the extent expressly provided to
the contrary elsewhere in this Agreement, all notices or other communications
required or permitted hereunder shall be in writing, and shall be given by any
nationally recognized overnight delivery service with proof of delivery, or by
e-mail (provided that such e-mail is identified as an official notice pursuant
to this Section 14.1), sent to the intended addressee at the addresses or e-mail
address set forth below, or to such other addresses or e-mail address or to the
attention of such other persons as the addressee will have designated by written
notice sent in accordance herewith. Unless changed in accordance with the
preceding sentence, the addresses for notices given pursuant to this Agreement
will be as follows:

 

If to Purchaser:

 

RMC Acquisition Entity, LLC

 

 

c/o Robert Martin Company, LLC

 

 

100 Clearbrook Road

 

 

Elmsford, NY 10523

 

 

Attn.: Timothy Jones

 

 

(914) 593-7915 (tele.)

 

 

E-mail: tjones@rmcdev.com

 

 

 

with a copy to:

 

Cohn Birnbaum & Shea P.C.

 

 

100 Pearl Street — 12th Floor

 

 

Hartford, CT 06103

 

 

Attn.: Richard J. Shea, Jr.

 

 

(860) 493-2230 (tele.)

 

 

E-mail: rshea@cbshealaw.com

 

 

 

with a copy to:

 

Kirkland & Ellis LLP

 

 

601 Lexington Avenue

 

57

--------------------------------------------------------------------------------



 

 

 

New York, NY 10022

 

 

Attn: Christopher L. Hartmann, P.C.

 

 

(212) 446-4730 (tele.)

 

 

E-mail: christopher.hartmann@kirkland.com

 

 

 

If to Seller:

 

c/o Mack-Cali Realty Corporation

 

 

Harborside 3

 

 

210 Hudson Street,

 

 

Suite 400

 

 

Jersey City, NJ 07311

 

 

Attn.: Mr. Ricardo Cardoso

 

 

(732) 590-1048 (tele.)

 

 

E-mail: Rcardoso@mack-cali.com

 

 

 

with a copy to:

 

Gary T. Wagner, Esq.

 

 

at the same address

 

 

(732) 590-1516 (tele.)

 

 

E-mail: Gwagner@mack-cali.com

 

 

 

With a copy to

 

Lawrence J. Reiss, Esq.

 

 

c/o Mack-Cali Realty Corporation

 

 

100 Clearbrook Road

 

 

Elmsford, New York 10523

 

 

(914) 593-7908 (tele.)

 

 

E-mail: Lreiss@mack-cali.com

 

 

 

And with a copy to

 

Seyfarth Shaw LLP

 

 

620 Eighth Avenue

 

 

New York, New York 10018

 

 

Attention: Miles M. Borden, Esq.

 

 

(212) 218-5266 (tele.)

 

 

E-mail: mborden@seyfarth.com

 

 

 

If to Escrow Agent:

 

First American Title Insurance Company

 

 

National Commercial Services

 

 

666Third Avenue, 5th Floor

 

 

New York, New York 10017

 

 

Attn: Anthony Moretta

 

 

(212) 850-0618 (tele.)

 

 

E-mail: amoretta@firstam.com

 

(b)                                 Notices given by (i) overnight delivery
service as aforesaid shall be deemed received and effective on the first
Business Day following such dispatch and (ii) e-mail as aforesaid shall be
deemed given at the time and on the date of the e-mail provided same is sent
prior to 6:00 p.m. Eastern Time on a Business Day (if sent later, then notice
shall be deemed given on the next Business Day).  Notices may be given by
counsel for the parties described above, and such notices shall be deemed given
by said party for all purposes hereunder.

 

ARTICLE XV

ASSIGNMENT

 

Section 15.1                            Assignment: Binding Effect.  Purchaser
shall not have the right to assign this Agreement, except as expressly provided
herein. Purchaser may assign all or any portion of this Agreement,

 

58

--------------------------------------------------------------------------------



 

upon written notice to Seller given not less than ten (10) Business Days prior
to the Closing Date, identifying the assignee or assignees, (i) (a) to any
entity or entities in which RMC and/or direct or indirect equity holders in RMC
owns or holds a direct or indirect economic interest of at least ten percent
(10%) or (b) to a joint venture entity between one or more Purchaser’s
Affiliates and an entity owned and/or controlled, directly or indirectly, by HIG
or any affiliate of HIG (each such entity described in the foregoing clause
(i)(a) or (i)(b), a “Permitted Assignee”), (ii) to one or more entities created
and wholly owned by Purchaser or a Permitted Assignee to acquire the Property,
and/or (iii) pursuant to the terms of Section 10.7 hereof. This Agreement, and
the terms, covenants, and conditions herein contained, shall inure to the
benefit of and be binding upon the heirs, personal representatives, successors,
and assigns of each of the parties hereto, and in no event (including an
assignment of this Agreement) shall Purchaser named hereunder be relieved or
released from its obligations hereunder. Subject to the terms of Section 10.7,
Seller shall not have the right to assign this Agreement or its rights or
obligations hereunder, without first obtaining the written consent of Purchaser
in its sole and absolute discretion.

 

ARTICLE XVI

BROKERAGE

 

Section 16.1                            Brokers.  If the Closing occurs, Seller
agrees to pay to Holiday Fenoglio Fowler, L.P. (the “Broker”) a brokerage
commission pursuant to a separate agreement by and between Seller and Broker. 
Purchaser and Seller represent that they have not dealt with any brokers,
finders or salesmen in connection with this transaction other than Broker, and
agree to indemnify, defend and hold each other harmless from and against any and
all loss, cost, damage, liability or expense, including reasonable attorneys’
fees, which either party may sustain, incur or be exposed to by reason of any
claim for fees or commissions made through the other party or its affiliates.
The provisions of this Article XVI will survive any Closing or termination of
this Agreement.

 

ARTICLE XVII

ESCROW AGENT

 

Section 17.1                            Escrow.

 

(a)                                 Escrow Agent will hold the Earnest Money
Deposit in escrow in an interest-bearing account of the type generally used by
Escrow Agent for the holding of escrow funds until the earlier of (i) the
Closing, or (ii) the termination of this Agreement in accordance with any right
hereunder. The Earnest Money Deposit is, except as otherwise provided in this
Agreement, non-refundable to Purchaser and shall be credited against the
Purchase Price at the Closing. All interest earned on the Earnest Money Deposit
shall become part of the Earnest Money Deposit and shall paid to the party
entitled to the Earnest Money Deposit pursuant to the terms of this Agreement.
In the event this Agreement is terminated for any other reason, then the Earnest
Money Deposit will be disbursed by the Escrow Agent to the party entitled
thereto pursuant to the applicable terms and provisions of this Agreement. In
the event the Closing occurs, the Earnest Money Deposit will be released to
Seller, and Purchaser shall receive a credit against the Purchase Price in the
amount of the Earnest Money Deposit. Escrow Agent shall not release the Earnest
Money Deposit to either party until Escrow Agent has been requested in writing
by Seller or Purchaser to release the Earnest Money Deposit and has given the
other party written notice of such request and five (5) Business Days thereafter
to dispute, or consent to, the release of the Earnest Money Deposit. Purchaser
represents that its tax identification number, for purposes of reporting the
interest earnings, is 46-2953085.  Seller represents that it is a disregarded
entity as defined in Treasury Regulations
Section 1.1445-2(b)(2)(iii) (“Disregarded Entity”).  Mack-Cali Realty, L.P.
(“Owner”) is the direct owner of Seller and is not a Disregarded Entity. Seller
represents that Owner’s tax identification number, for purposes of reporting the
interest earnings, is 22-3315804.

 

(b)                                 Escrow Agent shall not be liable to any
party for any act or omission, except for Escrow Agent’s bad faith, gross
negligence, willful misconduct or beach of this Agreement, and the parties agree
to indemnify Escrow Agent and hold Escrow Agent harmless from any and all
claims, damages,

 

59

--------------------------------------------------------------------------------



 

losses or expenses arising in connection herewith, except to the extent arising
from Escrow Agent’s bad faith, gross negligence, willful misconduct or breach of
this Agreement.  The parties acknowledge that Escrow Agent is acting solely as
stakeholder for their mutual convenience.  In the event Escrow Agent receives
written notice of a dispute between the parties with respect to the Earnest
Money Deposit, Escrow Agent shall not release and deliver the Earnest Money
Deposit to either party but may either (i) continue to hold the Earnest Money
Deposit until otherwise directed in a writing signed by all parties hereto or
(ii) deposit the Earnest Money Deposit with the clerk of any court of competent
jurisdiction if such dispute is not resolved within ninety (90) days of notice
thereof. Upon such deposit, Escrow Agent will be released from all further
duties and responsibilities hereunder. Escrow Agent shall have the right to
consult with separate counsel of its own choosing (if it deems such consultation
advisable) and shall not be liable for any action taken, suffered or omitted by
it in accordance with the reasonable advice of such counsel.

 

(c)                                  Escrow Agent shall not be required to
defend any legal proceeding which may be instituted against it with respect to
the Earnest Money Deposit, the Property or the subject matter of this Agreement
unless requested to do so by Purchaser or Seller and unless Escrow Agent is
indemnified to its satisfaction against the cost and expense of such defense. 
Escrow Agent shall not be required to institute legal proceedings of any kind
and shall have no responsibility for the genuineness or validity of any document
or other item deposited with it or the collectability of any check delivered in
connection with this Agreement. Escrow Agent shall be fully protected in acting
in good faith in accordance with any written instructions given to it hereunder
and believed by it in good faith to have been signed by the proper parties.

 

(d)                                 Escrow Agent acknowledges and agrees to the
terms and provisions of Article IV of this Agreement.

 

(e)                                  The provisions of this Article XVII shall
survive Closing or the earlier termination of this Agreement.

 

ARTICLE XVIII

MISCELLANEOUS

 

Section 18.1                            Waivers.  No waiver of any breach of any
covenant or provisions contained herein will be deemed a waiver of any preceding
or succeeding breach thereof, or of any other covenant or provision contained
herein.  No extension of time for performance of any obligation or act will be
deemed an extension of the time for performance of any other obligation or act.

 

Section 18.2                            Recovery of Certain Fees.  In the event
a party hereto files any action or suit against another party hereto by reason
of any breach of any of the covenants, agreements or provisions contained in
this Agreement, then in that event the prevailing party will be entitled to have
and recover certain fees from the other party including all reasonable
attorneys’ fees and costs resulting therefrom. For purposes of this Agreement,
the term “attorneys’ fees” or “attorneys’ fees and costs” shall mean the fees
and expenses of counsel to the parties hereto, which may include printing,
photocopying, duplicating and other expenses, air freight charges, and fees
billed for law clerks, paralegals and other persons not admitted to the bar but
performing services under the supervision of an attorney, and the costs and fees
incurred in connection with the enforcement or collection of any judgment
obtained in any such proceeding.  The provisions of this Section 18.2 shall
survive the entry of any judgment, and shall not merge, or be deemed to have
merged, into any judgment.

 

Section 18.3                            Construction.  Headings at the beginning
of each Article and Section are solely for the convenience of the parties and
are not a part of this Agreement.  Whenever required by the context of this
Agreement, the singular will include the plural and the masculine will include
the feminine and vice versa.  This Agreement will not be construed as if it had
been prepared by one of the parties, but rather as if both parties had prepared
the same.  All exhibits and schedules referred to in this Agreement are attached
and incorporated by this reference, and any capitalized term used in any exhibit
or schedule which is not defined in such exhibit or schedule will have the
meaning attributable to such term in the body of this

 

60

--------------------------------------------------------------------------------



 

Agreement. In the event the date on which Purchaser or Seller is required to
take any action under the terms of this Agreement is not a Business Day, the
action will be taken on the next succeeding Business Day. If more than one
entity executes this Agreement as Purchaser, then each of the entities
constituting Purchaser shall be jointly and severally liable for the obligations
of all such entities hereunder. If more than one entity executes this Agreement
as Seller, then each of the entities constituting Seller shall be jointly and
severally liable for the obligations of all such entities hereunder.

 

Section 18.4                            Counterparts.  This Agreement may be
executed in multiple counterparts, each of which, when assembled to include a
signature for each party contemplated to sign this Agreement, will constitute a
complete and fully executed Agreement.  All such fully executed counterparts
will collectively constitute a single agreement.  The delivery of a copy of an
executed counterpart of this Agreement via electronic means, such as e-mail,
PDF, or facsimile, shall be as legally binding on the party so delivering same
as the delivery of a counterpart bearing an original signature.

 

Section 18.5                            Severability.  If any term or other
provision of this Agreement is invalid, illegal, or incapable of being enforced
by any rule of law or public policy, all of the other conditions and provisions
of this Agreement will nevertheless remain in full force and effect, so long as
the economic or legal substance of the transactions contemplated hereby is not
affected in any adverse manner to either party.  Upon such determination that
any term or other provision is invalid, illegal, or incapable of being enforced,
the parties hereto will negotiate in good faith to modify this Agreement so as
to reflect the original intent of the parties as closely as possible in an
acceptable manner to the end that the transactions contemplated hereby are
fulfilled to the extent possible.

 

Section 18.6                            Entire Agreement.  This Agreement, the
Other PSAs, the Confidentiality Agreement, the Right of Access and
Confidentiality Agreement and the Environmental Due Diligence Agreement are the
final expression of, and contain the entire agreement between, the parties with
respect to the subject matter hereof, and supersedes all prior understandings
with respect thereto.  This Agreement may not be modified, changed, supplemented
or terminated, nor may any obligations hereunder be waived, except by written
instrument, signed by the party to be charged or by its agent duly authorized in
writing, or except as otherwise expressly permitted herein.

 

Section 18.7                            Governing Law. THIS AGREEMENT WILL BE
CONSTRUED, PERFORMED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK. SELLER AND PURCHASER HEREBY IRREVOCABLY SUBMIT TO THE JURISDICTION OF
ANY STATE OR FEDERAL COURT SITTING IN THE STATE OF NEW YORK IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT AND HEREBY IRREVOCABLY
AGREE THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING SHALL BE HEARD AND
DETERMINED IN A STATE OR FEDERAL COURT SITTING IN THE STATE OF NEW YORK.

 

Section 18.8                            No Recording.  Subject to Section 13.1
with respect to Purchaser’s right to file a lis pendens with respect to the
Property, the parties hereto agree that neither this Agreement nor any affidavit
or memorandum concerning it will be recorded, and any recording of this
Agreement or any such affidavit or memorandum by Purchaser or Seller will be
deemed a material default by (as applicable) Purchaser or Seller hereunder.

 

Section 18.9                            Further Actions. The parties agree to
execute such instructions to the Title Company and such other instruments and to
do such further acts as may be reasonably necessary to carry out the provisions
of this Agreement.

 

Section 18.10                     Exhibits.  The following sets forth a list of
Exhibits to the Agreement:

 

Exhibit A-1                                  Legal Description of 1, 3 and 5
Westchester Plaza

Exhibit A-2                                  Legal Description of  2, 4, and 6
Westchester Plaza

 

61

--------------------------------------------------------------------------------



 

Exhibit A-3                                  Intentionally deleted

Exhibit A-4                                  Intentionally deleted

Exhibit A-5                                  Intentionally deleted

Exhibit A-6                                  Intentionally deleted

Exhibit A-7                                  Legal Description of 7 Westchester
Plaza

Exhibit A-8                                  Legal Description of 8 Westchester
Plaza

Exhibit A-9                                  Legal Description of 50 Executive
Boulevard

Exhibit A-10                           Legal Description of 77 Executive
Boulevard

Exhibit A-11                           Intentionally deleted

Exhibit A-12                           Legal Description of 101 Executive
Boulevard

Exhibit A-13                           Legal Description of 300 Executive
Boulevard

Exhibit A-14                           Legal Description of 350 Executive
Boulevard

Exhibit A-15                           Legal Description of 399 Executive
Boulevard

Exhibit A-16                           Legal Description of 400 and 500
Executive Boulevard

Exhibit A-17                           Intentionally deleted

Exhibit A-18                           Legal Description of 525 Executive
Boulevard

Exhibit A-19                           Legal Description of 11 Clearbrook Road

Exhibit A-20                           Legal Description of 75 and 125
Clearbrook Road

Exhibit A-21                           Legal Description of 100 Clearbrook Road

Exhibit A-22                           Intentionally deleted

Exhibit A-23                           Legal Description of 150 Clearbrook Road

Exhibit A-24                           Legal Description of 175 Clearbrook Road

Exhibit A-25                           Legal Description of 200 Clearbrook Road

Exhibit A-26                           Legal Description of 250 Clearbrook Road

Exhibit A-27                           Legal Description of 1 Odell Plaza

Exhibit A-28                           Legal Description of 3 Odell Plaza

Exhibit A-29                           Legal Description of 5 and 7 Odell Plaza

Exhibit A-30                           Intentionally deleted

Exhibit A-31                           Legal Description of 1 Executive
Boulevard

Exhibit A-32                           Intentionally deleted

Exhibit A-33                           Legal Description of 3 Executive
Boulevard

Exhibit A-34                           Legal Description of 4 Executive Plaza

Exhibit A-35                           Legal Description of 6 Executive Plaza

Exhibit A-36                           Legal Description of 100 Corporate
Boulevard

Exhibit A-37                           Legal Description of 200 Corporate
Boulevard South

Exhibit A-38                           Legal Description of 225 Corporate
Boulevard

Exhibit A-39                           Legal Description of 1 Skyline Drive

Exhibit A-40                           Legal Description of 2 Skyline Drive

Exhibit A-41                           Intentionally deleted

Exhibit A-42                           Legal Description of 5 Skyline Drive

Exhibit A-43                           Intentionally deleted

Exhibit A-44                           Legal Description of 7 Skyline Drive

Exhibit A-45                           Legal Description of 8 Skyline Drive

Exhibit A-46                           Intentionally deleted

Exhibit A-47                           Legal Description of 11 Skyline Drive

Exhibit A-48                           Legal Description of 12 Skyline Drive

Exhibit A-49                           Legal Description of 15 Skyline Drive

Exhibit A-50                           Legal Description of 17 Skyline Drive

Exhibit A-51                           Legal Description of 200 Saw Mill River
Road

Exhibit A-52                           Legal Description of 240 White Plains
Road

Exhibit B -                                      Assignment of Service Contracts

Exhibit C -                                      Assignment of Lease Obligations

Exhibit D -                                      Bill of Sale

 

62

--------------------------------------------------------------------------------



 

Exhibit D-1 -                           Motor Vehicles

Exhibit E -                                       Ground Lease Assignment

Exhibit F -                                        Service Contracts

Exhibit G -                                      Lease Schedule

Exhibit H -                                     Tenant Estoppel

Exhibit H-1                                 Ground Lease Estoppel

Exhibit I -                                          Certificate as to Foreign
Status

Exhibit J -                                          Leasing Commission
Agreements

Exhibit K -                                      Assignment of Maintenance
Declaration

Exhibit L -                                       Deed

Exhibit M -                                   Owner’s Affidavit

Exhibit N -                                      Association Estoppel
Certificate

Exhibit O-                                         HIG Wire Instructions

Exhibit P -                                        Major Tenants and SNDA
Tenants

Exhibit Q -                                      ROFO (Mack) Affidavit

Exhibit R -                                      ROFO (RM) Affidavit

Exhibit S -                                        SNDA

Exhibit T -                                       Condominium Estoppel
Certificate

Schedule 1.1                           List of Property by Park; List of Fee
Property and Ground Leased Property

Schedule 3.1 -                    Purchase Price Allocation

Schedule 7.5 -                    ROFO Party

Schedule 8.1 -                    Exceptions to Seller’s Representations and
Warranties

Schedule 8.1(r) -                                                       
Accounts Receivable Aging Report

Schedule 10.4(e) -                                               Tenant
Improvement Costs and Leasing Commissions

 

Section 18.11                     No Partnership.  Notwithstanding anything to
the contrary contained herein, this Agreement shall not be deemed or construed
to make the parties hereto partners or joint venturers, it being the intention
of the parties to merely create the relationship of Seller and Purchaser with
respect to the Property to be conveyed as contemplated hereby.

 

Section 18.12                     Limitations on Benefits.  It is the explicit
intention of Purchaser and Seller that no person or entity other than Purchaser,
any Permitted Assignee, Seller and Seller’s Affiliates and their permitted
successors and assigns is or shall be entitled to bring any action to enforce
any provision of this Agreement against any of the parties hereto, and the
covenants, undertakings and agreements set forth in this Agreement shall be
solely for the benefit of, and shall be enforceable only by, Purchaser, any
Permitted Assignee, Seller and Seller’s Affiliates or their respective
successors and assigns as permitted hereunder.  Except as set forth in this
Section 18.12, nothing contained in this Agreement shall under any circumstances
whatsoever be deemed or construed, or be interpreted, as making any third party
(including, without limitation, Broker) a beneficiary of any term or provision
of this Agreement or any instrument or document delivered pursuant hereto, and
Purchaser and Seller expressly reject any such intent, construction or
interpretation of this Agreement.

 

Section 18.13                     Discharge of Obligations.  Subject to
Section 18.14, the acceptance of the Deed and Ground Lease Assignment by
Purchaser shall be deemed to be a full performance and discharge of every
representation and warranty made by Seller herein and every agreement and
obligation on the part of Seller to be performed pursuant to the provisions of
this Agreement, in each case except those which are herein specifically stated
to survive the Closing.

 

Section 18.14                     Survival.  The provisions of this Agreement
that contemplate performance after the Closing and the obligations of the
parties not fully performed at the Closing shall survive the Closing and shall
not be deemed to be merged into or waived by the instruments of Closing.

 

63

--------------------------------------------------------------------------------



 

Section 18.15                     Other PSAs.

 

(a)                                 The Closing under this Agreement and the
closings under the Other PSAs shall occur simultaneously and the closings under
this Agreement and the Other PSAs are each conditioned upon closing under the
other;

 

(b)                                 A default by Seller under this Agreement
shall be a default by the seller under the Other PSAs, and a default by the
seller under either of the Other PSAs shall be a default by Seller under this
Agreement, and, in either case, entitling Purchaser under this Agreement and
purchaser under the Other PSAs, as applicable, to its specified remedies for a
Seller default under this Agreement and a seller default under the Other PSAs;
provided that such Purchaser and purchaser must pursue the same such remedy
under this Agreement and the Other PSAs;

 

(c)                                  A default by Purchaser under this Agreement
shall be a default by purchaser under the Other PSAs, and a default by purchaser
under either of the Other PSAs shall be a default by Purchaser under this
Agreement, and, in either case, entitling Seller under this Agreement and seller
under the Other PSAs, as applicable, to its specified remedies for a Purchaser
default under this Agreement and a purchaser default under the Other PSAs;
provided that such Seller and seller must pursue the same such remedy under this
Agreement and the Other PSAs;

 

(d)                                 In the event that Seller or Purchaser under
this Agreement or seller or purchaser under either of the Other PSAs exercises
any right to extend the Scheduled Closing Date or any other time period
thereunder, then such right shall also be automatically exercised under the
other agreements; and

 

(e)                                  In the event that either this Agreement or
either of the Other PSAs is terminated or terminates for any reason, then the
other agreement shall also automatically terminate.

 

(f)                                   In the event that either this Agreement or
either of the Other PSAs is terminated or terminates for any reason and any of
such agreements are reinstated or a termination notice thereunder becomes null
and void, then the other agreements shall also automatically be reinstated or
the termination notice thereunder shall also become null and void.

 

Section 18.16                     Non-Solicitation.  In consideration of
Purchaser entering into this Agreement, and to induce Purchaser to undertake the
efforts and incur the costs associated with evaluating the Property and
proceeding to Closing hereunder, Seller hereby agrees not to solicit or
entertain any offer from any other person to sell or otherwise transfer all or
any part of the Property or any portion thereof or any direct or indirect
interest therein during the term of this Agreement.

 

Section 18.17                     Amendment and Restatement.  This Agreement
amends and restates in its entirety the Existing Agreement.

 

[Remainder of Page Intentionally Left Blank.

Signature blocks appear immediately on next page.]

 

64

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, Seller and Purchaser have respectively executed this
Agreement as of the Effective Date.

 

 

PURCHASER:

 

 

 

RMC ACQUISITION ENTITY, LLC

 

 

 

By:

/s/ Timothy M. Jones

 

Name:

Timothy M. Jones

 

Title:

Member

 

65

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, Seller and Purchaser have respectively executed this
Agreement as of the Effective Date.

 

 

SELLER:

 

 

 

MACK-CALI CW REALTY ASSOCIATES L.L.C.

 

By:

Mack-Cali Realty, L.P., its sole member

 

By:

Mack-Cali Realty Corporation, its general partner

 

 

 

 

By:

/s/ Gary T. Wagner

 

 

Gary T. Wagner, General Counsel

 

 

 

CROSS WESTCHESTER REALTY ASSOCIATES L.L.C.

 

By:

Mack-Cali Realty, L.P., its sole member

 

By:

Mack-Cali Realty Corporation, its general partner

 

 

 

 

By:

/s/ Gary T. Wagner

 

 

Gary T. Wagner, General Counsel

 

 

 

CLEARBROOK ROAD ASSOCIATES L.L.C.

 

By:

Mack-Cali Texas Property L.P., its sole member

 

By:

Mack-Cali Sub XVII, Inc., its general partner

 

 

 

By:

/s/ Gary T. Wagner

 

 

Gary T. Wagner, General Counsel

 

 

 

SO. WESTCHESTER REALTY ASSOCIATES L.L.C.

 

By:

Mack-Cali Realty, L.P., its sole member

 

By:

Mack-Cali Realty Corporation, its general partner

 

 

 

By:

/s/ Gary T. Wagner

 

 

Gary T. Wagner, General Counsel

 

66

--------------------------------------------------------------------------------



 

 

MACK-CALI SO. WEST REALTY ASSOCIATES L.L.C.

 

By:

Mack-Cali Realty, L.P., its sole member

 

By:

Mack-Cali Realty Corporation, its general partner

 

 

 

By:

/s/ Gary T. Wagner

 

 

Gary T. Wagner, General Counsel

 

 

 

225 CORPORATE REALTY L.L.C.

 

By:

Mack-Cali Texas Property L.P., its sole member

 

By:

Mack-Cali Sub XVII, Inc., its general partner

 

 

 

By:

/s/ Gary T. Wagner

 

 

Gary T. Wagner, General Counsel

 

 

 

3 ODELL REALTY L.L.C.

 

By:

Mack-Cali Texas Property L.P., its sole member

 

By:

Mack-Cali Sub XVII, Inc., its general partner

 

 

 

By:

/s/ Gary T. Wagner

 

 

Gary T. Wagner, General Counsel

 

 

 

MID- WESTCHESTER REALTY ASSOCIATES L.L.C.

 

By:

Mack-Cali Realty, L.P., its sole member

 

By:

Mack-Cali Realty Corporation, its general partner

 

 

 

By:

/s/ Gary T. Wagner

 

 

Gary T. Wagner, General Counsel

 

 

 

MACK-CALI MID- WEST REALTY ASSOCIATES L.L.C.

 

By:

Mack-Cali Realty, L.P., its sole member

 

By:

Mack-Cali Realty Corporation, its general partner

 

 

 

By:

/s/ Gary T. Wagner

 

 

Gary T. Wagner, General Counsel

 

67

--------------------------------------------------------------------------------



 

 

SKYLINE REALTY L.L.C.

 

By:

Mack-Cali Realty, L.P., its sole member

 

By:

Mack-Cali Realty Corporation, its general partner

 

 

 

By:

/s/ Gary T. Wagner

 

 

Gary T. Wagner, General Counsel

 

 

 

12 SKYLINE ASSOCIATES L.L.C.

 

By:

Mack-Cali Realty, L.P., its sole member

 

By:

Mack-Cali Realty Corporation, its general partner

 

 

 

By:

/s/ Gary T. Wagner

 

 

Gary T. Wagner, General Counsel

 

 

 

5/6 SKYLINE REALTY L.L.C.

 

By:

Mack-Cali Realty, L.P., its sole member

 

By:

Mack-Cali Realty Corporation, its general partner

 

 

 

By:

/s/ Gary T. Wagner

 

 

Gary T. Wagner, General Counsel

 

 

 

TALLEYRAND REALTY ASSOCIATES L.L.C.

 

By:

Mack-Cali Realty, L.P., its sole member

 

By:

Mack-Cali Realty Corporation, its general partner

 

 

 

By:

/s/ Gary T. Wagner

 

 

Gary T. Wagner, General Counsel

 

68

--------------------------------------------------------------------------------



 

MCRLP joins in this Agreement solely for purposes of agreeing to (i) be liable
for Seller’s post-closing obligations under this Agreement and any Closing
documents; however, subject in all respects to all of the terms, provisions and
limitations on all such obligations as are set forth in this Agreement and/or
any such Closing documents, and (ii) the terms and conditions of Section 7.5(c).

 

 

MACK-CALI REALTY, L.P.,

 

By:

Mack-Cali Realty Corporation, its general partner

 

 

 

By:

/s/ Gary T. Wagner

 

 

Gary T. Wagner, General Counsel

 

MCRC joins in this Agreement solely for purposes of agreeing to the terms and
conditions of Section 7.5(c).

 

 

MACK-CALI REALTY CORPORATION,

 

 

 

By:

/s/ Gary T. Wagner

 

 

Gary T. Wagner, General Counsel

 

69

--------------------------------------------------------------------------------



 

 

As to Articles IV, X, XIII, and XVII only:

 

 

 

ESCROW AGENT:

 

 

 

 

 

FIRST AMERICAN TITLE INSURANCE COMPANY

 

 

 

By:

/s/ Antonio Moretta

 

Name:

Antonio Moretta

 

Title:

Senior Underwriting Counsel

 

70

--------------------------------------------------------------------------------



 

 

As to Section 7.5(a) only:

 

 

 

ROFO (RM) PARTY:

 

 

 

/s/ Brad W. Berger

 

Brad W. Berger, as Trustee of the Brad W. Berger Revocable Trust

 

 

 

/s/ Greg Berger

 

Greg Berger

 

 

 

 

 

/s/ Timothy M. Jones

 

Timothy M. Jones, as Trustee of the Robert F. Weinberg 2013 Trust

 

 

 

 

 

RFW MANAGEMENT INC.,

 

a New York corporation

 

 

 

By:

/s/ Robert F. Weinberg

 

Name:

Robert F. Weinberg

 

Title:

President

 

71

--------------------------------------------------------------------------------



 

EXHIBIT A-1 1,3AND5WESTCHEST ER PLAZA All tbat certain plot, piece or parcel of
land situate, baing in tba '!'own of Creenbarqh, -county of w-tcbaatar of
N-York, bowldecl and cteecri))ed as foll.OWII: lyinq and and State BBGDIIIDtG at
a point clUbult SCNth 10 411 1 0010 hilt 272.23 feet tra. MoniiMint #23, located
on the soutberl.y aide of HWJter Lane aa shown on a certain -P entitled,
"SUbdivision Map of Cross Westchester Induatrial Perk", dated JUl.y 25, 11157
IIJU1 filed in the Westchester COUnty Clerk's ortice, Division of Land Recorda,
lWqust 2P, 1967 as Kap No. 15544; THEilCB froa Mid point of beqinning alonq
other ls nds now or forlllerly 1. 2. of Robert Martin North 83 39' COIIIJIInY:
OO" :aa.t 317.14 feet; and oo• Jsst 288. oo teet to the -terly North 156 48•
aide of w..tcbaster Plaza; TJIEilCB along the -: Solltherly on a curv. to the
right bavinq a radiua of 1. 2. 485.00 teet a distenoe of 110.31 feet; and South
06 d&qreea 21' OO" BaiJt 489.41 feat to land• now or f=-rly of Westchester
B.illa concSominitm; west 5155.00 f-t 'l'IIENCB alonq said laneS., SoUth 83
deqreea 39 1 0010 to land now or for118rly of Greenbarqb HOWling AUthority;
'l'HENCE alon; ••14 last mentioned lands and landa now or torMrly of YWcon ty
Corp., Korth 10 degr...-491 w.at !516.87 f-t to the point of BBX;J:JmJ:a:i.
BICCBPT:IIlG 'l'HEPKPW ao .uch tbareof aa -• conveyed to the Town of G:Aenbw:9h
by the deed :Aeorded in I.ibo!r 6920 cp 658. 'IOGoBiBER w:rm the benefit& and
S'OBJBCT '1'0 the as contained in ths Decleratian of Right of way recordecl in
r.tbezo 6809 cp 2!53 and in Liber 6809 cp 201. 72

GRAPHIC [g60191la017i001.gif]

 



EXHIBIT A-2 2, 4 AND 6 WESTCHESTER PLAZA ALL that OU"tain plot , pieoe or pero.l
o1: l.AUid ait.-te, lying aJII1 and state beinq in tha 'l'Oim ot G ,county o1:
Weatcbeater o1: N• Yorlc boundad and ckK:ribad as followa: BBCillllfDrG at a
point on the aouthu-ly aide of Eleeoutiva Boulevard M14 point o1: be¢Jin1nq
bein9 4t!l,l.O f-t east o1: llorament No. 23 as a--=-! alonq the ecrutherly
li.De of part of HUnter L&M aJII1 pert or Execut1vs Boulevard u llhown on Hap
N1lllber 1!5!144 1 RIIJII'IllfG 'ft!BKC:JI aO\ltherly on a Ol1r'nl to tb.a ript
o1: 25,00 fa.t a lanqth of 39 . :l7 r .t to a point; havinq a racliWI aa.t
217,00 feet to a 0011 RtJMII'DfG Tlll!IICB South 23 4-vreaa l.2' point/
RllJINllfG TBDCE acrose lle8Pla.za Worth 66 cieogr-48' OO" Bast 25.00 feat to a
point iD. .taeater Plasa; · IUIHHDIG 'l'HERCII aoutherly we.tehenar Pl aaa on a
c::arw to tha ri¢t .havi.nq a radi us of 485.00 feat a d.latanc. of 76.37 fHt to
the point and p1ac. of baVJ.nni.Dv l RlJNNDJ(; THJ!IJCB through lande
bel.onqi.nq to RObert Martin coapany the followinq cour.aaa and 41stancea: blat
513. !11 fHt to a point ) l,.North 83 d3t 1 0011 2. South 06 dagr-21 1 Baat
477.St taat1 and 0010 3. South 46 4!13'OO" wa.t ue.u feet to lands now or
foraarly Waatchutar HUla Condoain.iUIIJ .IWICWIJf(; TIIDfCit a.lonq lan4a now
c:onc1caini.UIII the followinll cCNraaa orfly Westcbaater B.i.l.l.a aDd
cliJ;t&nce.s South 77 489Z'aa• 27 ' oo• ...t31.20 r. .t, aJid 1. s-th 83
d89Z'-02 •00" We8t 235.80 teatJ 2. 3. t l.3t . St0 f..t to a poiJit; South 83
degrees Jt' OO" liall Rumr.III'G TIIENCB in part along lands-of . Robert Hartin
company and partly through Weat:Ciheater Plua the foll-inq two (2) courses and
distances: North 06 degr-• 21' oo• wect 4ag.41 f-t: to a point:; and 1. 2 •
llort:hwe&terly on a curve to tile left having a radiu. of 485.00 f-t a distance
of 66.26 f-t to the point or place Of Bl!GI:NNDG, EXCAP'l'IMG 'l'flEREPJiOM ao
.uch thereof u was conveyed to tbe Town of Greenburgh by D.-4 reacm:t.ed in
XJ.bar 690 cp 658. . TOGETHER WITH the bena1'ita and SUBJECT '1'0 the t>Ul:'dena
contained 1n Declaration of Rigbt of Way :recorded in L:lbar 680cp 253 abd
lJ.her 6879 cp 436. 73

GRAPHIC [g60191la017i002.gif]

 



 

EXHIBIT A - 3

 

INTENTIONALLY DELETED

 

74

--------------------------------------------------------------------------------



 

EXHIBIT A - 4

 

INTENTIONALLY DELETED

 

75

--------------------------------------------------------------------------------



 

EXHIBIT A — 5

 

INTENTIONALLY DELETED

 

76

--------------------------------------------------------------------------------



 

EXHIBIT A- 6

 

INTENTIONALLY DELETED

 

77

--------------------------------------------------------------------------------



 

EXHIBIT A -7 7 WESTCHESTER PLAZA All that certain plot, place or parcel of land
situate, lying and being in the Town of Greenburgh, County of Westchester and
state of New York, bounded and described as follows: BEGINNING at a point on the
southerly side of Executive Boulevard distant 1155.29 feet easterly as measured
along said southerly side of Executive Boulevard and Hunter Lane from the
intersection of the southerly side of Hunter Lane with the easterly side of Saw
Kill River Road, which said point of beginning is also distant 258.24 feet
easterly froa Monument 23 as shown on R„0. Map 15544 located on the said
southerly side of Hunter Lane; RUNNING THENCE along the southerly side of
Executive Boulevard, the following; courses and distances: 1.   Easterly on a
curve to the left having a radius of 500,00 feet a distance of 121.73 feet to a
point of tangency; 3.   North 66 degrees 4*• 00” East 165,13 feet to a point;
THENCE South 23 degrees 12* 00* East 242.00 feet to a point of curve; THENCE
southerly along a curve to the right having a radius of 485.00 feet a distance
of 32.32 feet to a point on the center line of Westchester Plaza West; RUNNING
THENCE along the center line of Westchester Plaza, South 66 degrees 43’ 00” Nest
288.17 feet to a point; THENCE South 83 degrees 39’ 00” West 80.34 feet to a
point; THENCE North 06 degress 21* 00” West 277-67 feet to the point and place
of BEGINNING. EXCEPTING THEREFROM so much thereof as was conveyed to the Town of
Greenburgh by the deed recorded in Liber 6920 op 658. TOGETHER WITH the benefits
and SUBJECT TC the burdens as contained in a Declaration of Eight of Way
recorded in Liber 6809 cp 253 and Liber 6879 op 436.

GRAPHIC [g60191la021i001.gif]

 



EXHIBIT A -8 8 WESTCHESTER PLAZA Al.l tbat. c.rt&in plot, pt-or parc.l crt land
aitwate, lyillq aJtd in tlle 'l'Oimor . <:oanty of We8tcbaetm: and state ot 11ev
York , twtt"9 a partioo of Ja,.,a abaWn aa a certain .ap entit.lll4,
•SUWJ.vieion llllp of cr-WMtcbIndwltrial Parlt in tlle Town of G:l:eeJibur9h,
--Colmty,II.Y.•,mede bf Ward c:arpent.r . lJic., dat114 JUly 2!1, 15167 and
fU..S in the w..t ter c:owrty Clerk '• Grfia., Divieion of Lend Recorda, on
August 20 , 11167 as Jlap llo. 15544, beh'Cl-particularly bcNnded and de Cr.ihed
aa follows: BBaDIJIDtO at a point on the soutbeaatarly aide of Executive
Boulevard ..a.ured alld loe&t..s on 11&14 :up aa follows: .,.,FT"G at tlle
corner foz 1),y tba ia1:.c'aeation of the aaat.rly aide of Saw Kill River·aoa4
and the aoutherly aida of Banter LaM aa abGwft OD Aid -p; ly ddaof amt.r
x.aneand IUMRDIG tbeaoa alonc;J aai.d contiauing' along tba aoutheaat:arly aida
of EXecutive lloW.-.u::d aa aaid ata:ecta are laid out on Aiel :up tbe foll-1"9
caura.. and diatucea: . 11ast 897.05 feet to a point Rartb 82 degru-1a• oo• 1.
2. ..rluld. ..Kon-m: .... 23 - aa14 aap, lklrth 82 d8grees 18' oo• :saat 244.71
feet to a point of curve, xn a northeaat.rly di.ractiaa on .a curve to tbe lett
bavillq a ra.cU.taa of 1100.00 feet, a diataDce of 135.26 r-t 3. to • point of
tangeftcy, . . oo• Beat 165.13 f..t to tba po1Dt 4. llarth' ' 41' or plaoa of
b.qtanfmqJ ·-ly aide of J!latcu.Uve lloW...ard the folt-inq and '1'iDil«!!!
fr-Aid point ofba9i.DD.i."9 and continuimq &10119 the Jtortb U degzeaa 41' Baat
2111 97 feet to a point, 1. 2. llclrtlaeaaterly - a CULve to tba rigbt, baviJig
a rad:h•• of 195.00 f. t, aof 243.77 feet to a .,Oint and Jtortb 12 cta;rr_. 32'
llast, a .u.tanca of 14.03 feet to • point; 3. 79

GRAPHIC [g60191la021i002.gif]

 



'.I,B.D,tfeCEr Swt.b· 6-degr. . . r21.laat 408.4 5 fe•t to a po1.nu 1 U• (a
ai9htway daacru..d in line o Plua - Libcr 6879 cp 436); TBIIICI alonv tM
ceJ'Itar ·Une or W..tc;bMter •1aza &u:t, south 83 4..;r••• 3'' .,..t 3.80.10
feet to a point: in ttae center li.ne or w..t.c eatu Plaaa (a IU9bt of way
4ucri-in x.1 w,r 'ao9 cp 2!13); -ter Plaza, tbAI follovino;l 'l'IIIIICI al0D9 -
oeJ>ter l.1na coun• and dia-• r 1.lloly on a .,...._ to -laft bavinq a ra4iua of
us.oo feat, a diaUJ>Oe of 76.37 teet to a point and 2. •orth 23 ct.greee 12 •
w..t 242.0-0 fMt to 1:.-M point or place of BZGI:IIIIDIG . TOG&la&R wt!B an ..
...-.t rar riqbt ot wy ov.z-ter PU..a •• -t forth in LSNr 1809 cp 252 &DIS over
11eatcbe•t:er Pl.••• &aat U Mt: fa:rth iD I . Sbar M79 cp 4l6-.

GRAPHIC [g60191la021i003.gif]

 



EXHIBIT A -9 50 EXECUTIVE BOULEVARD all that certain plot, piece or parcel of
land situate, lying and being in the town of greenburgh, country of westchester
and state of new york bounded and described as follows: beginning at a point on
the southerly side of hunter lane where the same is intersected by the easterly
boundary line of lands now or formerly of frank and nicholas galiardi, said
point being distant 897.05 feet eastearlu as measured along said southerly side
of hunter lane from the intersaction of said southerly side of hunter lane with
easterly side of saw mill river road; 81

GRAPHIC [g60191la021i004.gif]

 



EXHIBIT A-10 77 EXECUTIVE BOULEVARD · lUl that certain plot, piece or parcal of
land situate, lyinq and bal..n!J in the orown of Creeuburqb, county of
Westchester alld. State of New York, bounded and cle Crl.bad u foUows: BEGDmiNG
at a point on tbe nortberly side of Executi-Bo\llevard at the southveatarly
corner of •lal:l4 DOW or formerlyof one lU.verd&le Avenue De-lopent eo., Die.,
ae tba - ia Shown on a certain .aap entitled,•Bu.bdiviaionMap of cross
Weatcbeatar Industrial Parle" filed in the Waatcbestar County clel'k 's Office,
Division of Land RecOrds on AuqW!t 28, 1967 aa !lap JJo. 15544, aaid point being
the followinq tvo (:1) cour&e8 llDI1 ctiat=cea troa the eaeterly and of a curve
havinq a radius of 25.00 teet and an arc length of 39 27 faet which connect. the
easterly aide of Clearbrook Road (fonM rly Ra.ark Park Road) with .the
:nortbe.rly side of BWlter Lane, aa sbown on Filact Map No. 15544: 1.Marth 82
degrees 18' East 393.09 teet; and 2.SoDt:h 07 d.gze-29' Eut 10.00 feet; RUHIIXNG
'lHli:NCB from aaid point of beqinninq,i:n part alonq the easterly li:ne of land
now or to ly of Allvaco Realty Corp. , Jforth 07 d -.o 29 1 oo• West 331. 79 r-t
to pxopt!L ty of the City of NeV York; TBDCE alouq aaid propc-ty 1 North 82
deo;Jrees 32' OO" East 280.17 teet to Ot.ller land of One JU.verdale A-..n &e
Dovelopaent eo., :IDe.; 'l'BEJICE alonq said land, South 07 d89X'eea 29' OO"
East 275.37 feet to the northerly lof Exec:utiva Boulevard; 'l'BEJICB al ong the
northerly aide of Executive Boulevard, South 66 de.,r-s 48 • OO" w-t 145.59 r-t
to a point; 'l'BEIJCE on a curve to the ri9)rt bavinq a radius of deqraes 18'
450. 00 r-t, a oo• west 19.81 di.tanoe of 121.74 r..t and south 82 teat to the
point of Bl!GINif.tiiC. 82

GRAPHIC [g60191la021i005.gif]

 



 

EXHIBIT A -11

 

INTENTIONALLY DELETED

 

83

--------------------------------------------------------------------------------



 

EXHIBIT A -ll 101EXECUTIVE BOULEVARD All that certain plot, piece or parcel of
land aituate, lying and being in the Town oGreanbu.rqb, County of Weatcbaatar
and State of Nev York, bounded and duc:rihe4 aa follow.: BECIIOI'DfG at a point
on the nort.berly aide of Executive Boulevard, sa id point being diatant 1651.82
f-t easterly aa -•urad along said northerly aide of Executive Boulevard from the
easterly side of Sav Kill River Road at the nortbeaat corner ot Parcel No. 54 aa
shown on Kap #4977-B; RumnNG thane. tbrouqb lof Robert llartin C0111pany North 7
daqreee 29'OO" Weat 210.44 feet to lands of The City of N-York; RON'NING thence
alonq tbe same Harth 82 de;reea J2' OO" Bast 714.71 feat to a aonuaant; RU!OIING
t.bance the tolloviDCJ two courses and diat&ncee to the northerly aida of
Executive Boulevard: south 1 deqraea 01' l8" Eaat 147.93 feet and South 30 d aes
23' 40" Weat 108.80 feet; RONNING thence aloDCJ the northerly aida of b:ecutive
Boulevard the follovin9 couraes and diatancea: southw. terly on a curve to the
lett having a radius of feet a diatance of 181.72 teat to a point; south 82 4
eea J2'OO" Weat 206.25 teat to a point of 21:1.00 curve and continuing in a
veaterly direction along a curve to the left baving a radiua of 1145.00 feat a
diatance of 259.50 r-t to the point and place of B!GYNNXMG. 84

GRAPHIC [g60191la025i001.gif]

 



 

EXHIBIT A -13 300 EXECUTIVE BOULEVARD All that cartain plot, piece or parcel of
land situate, lying and being in the Town of Green))urvh, Cowlty of Weatchester
alWl State of New York, · hein9 a portion of lande shown on a eerblin 1118p
entitled •8\lbCUvision Nap of ero.a-westchester I:ndustrial Park in the '1'-n
ofGreenburgh,Westcheeterco.,If.Y.• llade by Ward carpenter Engineers, Inc.,
dated J\ll.y 25, 1967 and tiled in the Westchester County Clerk's Office,
Division of Land Records, on August 20, 1967 as Map lfo. 15544, being more
particularly bounded alWl d-cribed as foll.owa: BEGINNING at a point on the
southerly side of! :E:xec:utive Boulevard distant 1921.92 feet eaaterly aa -ured
a1onq the southerly side of HIUlter LIU'I4 Wld l!lxeautive Boulevard fro. the
earner forli8C1 by the inter-.ction of the easterly aide of sav Mill River Road
anc1 the southerly side of HUnter Lane aa shown on said 1118p; RtnfNI:NG
'l'BENCE alonq the southerly side of Executive Boulevard. as shown on the
aforesaid Piled Map lfo. 15544, NOrth 82 deqrees 32' oo• East 192.22 feet to a
point of curve; THENCEcontinuingalonq ' the southwesterlyaide of Executive
Boulevard on a curve to the right having a radius of 225.00 feet a distance of
219.53 feat to a corner; RIJJINING 'l'BENCE in a westerly c:lirection throu9h
property now or fon erly of Robert Martin Properties, Inc., South 83 deqr-39'
00" West 125.57 feet to a corner; 'l'BENCE continuing in a southerly direction
through property liOW or formerl.y of Robert Martin Properties, Inc., the
following three (3) COUJ:&as and distances: South 06 degrees 21' OO" Bast 4.20
feet to a point of 1. 2. 3. curve; Southerly on a curve to the rigbt havin9 a
radius of 25.00 feet a di8tance of 18.92 feat to a point; and South 06 degrees
211 oo•Bast:0195.61 feet to the southeasterly c=ner of the herein clea=ihed
prwaiaea and the centar line of Westchester Plaaa Bast u recited in Way recorded
in the county Declarationof Right of Clerk's Of:fice, Division County, New York
in Liber of Land Records, westchester 6879 cp 436; RtiNNl:NG 'l'HENCE in a
weaterly dirac:tion alonq the center line of Westcheater Plua East, South 83
4aqraes 39 • OO" w.. t 248.oo feet to the southwesterly corner of tho herein
desc:ribed preais-; RONNING THENCE in a northerly direction through property nov
or fonerly ot Robert Martin Properties, :rnc., North 06 deqr es 21' 00" West 408
.45 feet to the afore•aid southerly side of Executive Boulevard, the point or
pl.ace of BI!IGDflf'IIfG. TOGHHER WI'l'B the benefits and sua.ncr '1'0 the
burd.ens aa eet forth in a Declaration of Riqht of Way recorded in Liber 6879 cp
436. TOOtrHER WITH the benefits and SOBJECT TO the burdens ae set forth in
Declaration of Easements recorded in Liber 8160 cp 206. 85

GRAPHIC [g60191la027i001.gif]

 



 

EXHIBIT A -14 350 EXECUTIVE BOULEVARD All that; certain plot, piece or parcel of
land situate, lying and being in the town of Gteenburghy County of Westchester
and State of New York, being a portion of lands shown on a certain nap entitled,
“Subdivision «ap of cross-westChester industrial Part of the I*ovn cf
Sreenburgh, Westchester bounty * N*.Y^* -Bade by Ward Carpenter Engineers, Inc.
dated July 25, ±967 and filed in the «fetttchfe?t*r County clerk’s Offieey
division of 1*J# itfeords on August 2R, 19£7 as Hap No. 15544, being more
particularly bounded and described as follow*: BEGINNING at a point oil the
southwesterly side of Executive Boulevard measured and located on said map as
follows,! COMMENCING at the corner formed by the intersection *f the easterly
side of say #111 Efctver Road and the southerly side of Hunter Lane as shown on
said nap; RUNNING tTHEKCU along said southerly side Of Hunter. Lane and
continuing along the southerly and southwesterly sides of Executive Boulevard as
said streets are laid out on said map/ the following seven (7J courses and
distances; 1*   North S2 degrees IS* CO* East 897,05 feat *0 « point marked as
Monument No* 31 on said map; 2-  North 82  degrees 1?* 00* Bast 244.71 feet to a
point of curve; 3,  m si northeasterly direction, on a curve to the left having
a radius of 500.00 feet, a diefc.a*i&e of 135,26 feet to a point of tangencyj
4-   North 66 degrees 40’ 0o” £*©t 385*10 feet to a point of curve; 5»  In
general easterly direction, oh a cuirve to the right having a radius of &35*oo
feat, a central angle of IS degrees 44’ 00”,  a distance Of 24&,77 feet as per
actual measurement and computation (243.77 feet as shown on said map) to a pOint
of tangency; 6.   Wcrth 52 degrees 32’ 00* East 206T25 feet to a point Of 86
curve;

GRAPHIC [g60191la029i001.gif]

 



7* In ‘southeasterly direction, on a curve to the right having a radius of
225.00 fetf a distance of 21$.53 feet to the point or plane or Jwginnln^ or the
premises herein being described, which beginning point marJCH the northeasterly
corner of said premises; RUNNING THENCE southerly along the westerly aid* Of
Executive Boulevard; 1. On a curve to the fight having a radios of 225.00  f*Bt,
a distance of 133 ??** to a point; and.. 2. Continuing along said side of
Executive ^ooievard on a course South QT degrees 38” East lSl^e-feet to a” point
Hhich. is the southeasterly corner of premises being described; RUNWJW OTreNcE
along the center line of Westchester Pliaa East, as defined in a certain
Declaration of Right of Way- recorded in Liber 6S79 of Conveyances at page 436,
on a course SOrith &$degree* 39* West 177,25 feet to a point; RUNNING THENCE
northwesterly on a course North Q& degrees 21» West 393,61 feet to a point of
curve;    * RUNNING THENCE northerly, oh a turn to the left having a radius of
25.00 feet, a distance of 13,92 feet to a point; THENCE North 06 degrees 21* 
west 4.Z& feet to a point; RUNNING THEKCE northeasterly on a course North S3
degrees 3S’ East 125*57 feet to a point an the westerly- side of Executive
Boulevard to the placn of BEGINNING. TOGETHER HUH the rights derived under and
SUBJECT Td the burdens Imposed by agreement creating Rights of «ay dated August
2J5r 1969 and recorded iit the Westchester County Clerk’s rifjfice* Division of
liaiid Records in tlber 6879 of Conveyances at page -tlo- 87

GRAPHIC [g60191la029i002.gif]

 



EXHIBIT A -15 399 EXECUTIVE BOULEVARD All tilat certain plot, piece or parcel of
land sitw.t., beihq in the Town of . County of .,_tcbe8t8r of Jf., York, bounded
and dMc:ri.bed - ton-: lyi.nq aDd aDd state BEGnntDIG at a pointin
thanort:lwallterlyaide of Executive Boul.evard diatant 2461.44 feet easterly aDd
southerly alonq the nortberly aida of Bunter Lane and in 9-.ral along tha
IIOrtberly nortb8aaterly. •id-of ...,. •t.iva BouleVU'dtroathe and interaeation
of tba northerly aide of Hunter LaM vith the eaaterly side of saw Mill.River
Road at the northaast corner of Parcel #54 as abown on Map No.4P77-8; RUIIJIDG
i'B£iiic:!l froa said point of t.Ji.Jminq, oo• Baat 379.15 feet to landa of Tba
City of Morth 82 de Jr n 32 • New York; RDJOil:NC 'l'BDfCJ! along th e - : North
so 4eq1 •• sa• oo• za.t 148.30 feet; and South 01 IM9r-151 OO"at 312.66 - tt to
a point; 1. 2. ktlliNIMG 'l'IIBMCE tbrollqb lUida of 'l"be Robert Karti.n
cewpany, SOUth 32 1 oo• w..t 468.0P feet to the eaaterly side of 82 Executive
Boulevard; RDNNIIIG 'l'lll!HCE alonq said eaaterly side of Executive Bolllevard,
the fol.LowiDq coursea and dis+•Dcea: Nort:bvesterly on a curve to the ri9bt
bavinc) a radiua of 1. 2. 3. 225.00 feet a distance of 5. 027 feet1 . North 07
de9r-28' 0011 Weat 220. l.O feet to a point of cur.-1 and Northwesterl y on a
carve to tbe left bavi.D; a 275. 00 feet a distance of 81.06 f eet to the plaa.
of 'BmiiOIDIG. radias of point and 88

GRAPHIC [g60191la029i003.gif]

 



EXHIBIT A -16 400 EXECUTIV E BOULEVARD All that cctain plot, piece or parcel of
land ait11ata, lying ...s being in the '!'own of Gr , Cou.Dty or w.tchaater
a.ncS state of )l.w 1Carlt1 ba1119 a portion of lilnds ahown on • certain Wliql
entitled •8\lbdiviaion JCap of croallldu8tria1 Parlt in the '!'own oGnanbartJb,
weatcbeaterco.,H.Y.• Mde by Ward <:art>-t.r J:Dgu..ra, :Inc. daJuly 25, 1967 and
Ul.ed in the lfaatcb..tar COUnty· Clerk'• Mfice, Diviaion Land a.corda, on
15544, beinv 110re partiovlarly bo\J:nckd Allgut 20,1967 aa Map No. and
deaaribed aa follows: BBGiliiiiNGata point on the southwesterly side of
EXecutive Boulevard diat&nt 2659.23 feat (by dee4, 2657.23 feet as abown on
Pilod Kap Mo. 15644 ba...S on f i eld aurvey) as --=ed in a 9enaral eut.rly anct
aoatherl.y direction al0D9 the al aouther1y dote• of Bunter Lane and tha 9eneral
SCNtharly ancS erly aides of Bxrocuthe Bolllevazd tlMo cormsr foraed by the
interaaation of the aoutharly aide of BUDtai' Lane with the easterly aide of saw
Kill ltiver lloed; TBI!IfCJ! along tbo aacthweatc:ly aide of JbeecUt:ive
Boulevard , the followinq cour-and di..tanceel South 07 deqreea 28' Bast 28.44 f
.t to a point of cu.rve; loutbe...terly on a curve to the left having a radius
of 1.. 2. 3. 275.00 r .t a distanoe of 224.86 feet to a point; and s-th 54 d-19
llaat 116.016 t .t to landa nov or 1 f ly of BObert F. Weiftber9 aDd M&rtin s.
krqar; 'l'BDCE alonq Aid landa, sov.th 3'4 d37' lamltl now or forworly of Bury
and Kildred weat 6U.218 feet to Levie; 'l'RDCE alonq aaid l.and&, llorth 43
&M9rees 07' West 272,807 teet to a point andother .Properties, rnc., lanc!anov
orfo lyof Robert Martin 'l'llliRC!: along aaid luc!a, the followiDg CC Urt aa
and diAttanceas llorth 46 cSeqre-53' 00" last 118. 9!1 teet to a point; 1. 2. 3.
w.at 477 . 59 r-t o a point; and But 291.84 feet to the po.int Worth o6
doMCJ%•-21• IIOrth 83 degr... 39 ' or plaoa of BZCJ:XNXHG. 'l"'Gkl'HER WI'l'S
the benefit• ancl SUBJECT to the bllrdana as set forth in a Deolaration of Right
ot Way recorded in Liber 687!1 cp 436 in Declaration of '£aa8Jient tor Parting
end Right of Way reoorded in ·.LU:Ier 6962 gp 172 as UMmded in Liber 7223 c:p
693 and further a.enclad in Liller 8273 cp 1!17. 89

GRAPHIC [g60191la029i004.gif]

 



 

EXHIBIT A -17

 

INTENTIONALLY DELETED

 

90

--------------------------------------------------------------------------------



 

EXHIE:T A -18 525 EXECUTIVE BOULEVARD All that certain plot, piece or parcel of
land situate, lying and beinq in the Town of Greenburgh, county of Westchester
and State of New York., being a portion of lands shown on a certain up
entitled,"Subdivision Hap of croaa-Weatchest.iar Industrial Park. of the Town of
Greenburqh, WestChester .County, N.Y. " made by Ward carpenter Bnqineers,Inc.,
surveyors,elated July 25,1967 and filed in the Westchester County Clerk's
Office, Division of Lalld Recorda on August 28, 1967 as Hap No. 15544, which
said parcel ia 110re particularly boundand das=ibed, according to said -p, as
follows: BEGINNING at a point on the northeasterly side of Bxe'cutive Boulevard
distant 225.12 feet southeasterly as me..ured along the saae from MOnument No.
12 as shown on said map; THENCE North 82 degrees 32'Bast 468.09 feet to lands of
the City of New York; THENCE along said lands, the following courses and
dictancesa South 01 degree 00" West 385.94 feet to a point1 151 1. 2. south so
degrees <43' 00" Weet 99.30 feat to a point; 134.40 feet to a MonWHnt south 17
degrees 46' 00" East 3. 4. No. 15; and oo• West 123.51 teet to a Konuaent south
25 deqraea 55' No. 16 on the easterly side of Executive Boulevard; THENCE alonq
the general easterly and northeasterlysidu of Executive Boulevard, the followinq
courses and distances: 1.Northwesterly on a curve to the lett having a radius of
275.00 feet, a distance of 385.09 feet to a point; North 54 deqreea 19' OO" Wast
231.19 feet to a point; 2. 3. Northwesterly on a curve to the right having a
radius of 225.00 teet, a distance of 178.96 feet to the point or place of
BEGINNING. TOGE'IBER W'I'I'B the benetite to be derived under and SUBJECT TO the
burden. J..poeed by a oartai.n Ea&eaentt -d• between Robert Martin Prope.rtiu,
Inc . and rirat AaU-ic:an Artificial Plovers, Inc. dated 5/16/72 and recorded
101_4/72 in Liber 7085 cp 104· TOGETHERW'I'l'H all riqbte, benefit• and
eaa...nt& appurtenant thereto. 91

GRAPHIC [g60191la033i001.gif]

 



EXHIBIT A-19 ll CLEARBROOK ROAD All tlult certain plot, piaoe or parcal or laJid
situate, lyi119 and mbauiJb, CCIUDty of --and Stata bdnq in tiM ot C:X o:
N-York, bowJ48d and d•cri.becl u rollOWIII ·B&DIMLW at a point OD the vwtaz l y
aide ot Cl.. bzoolt Road diataJrt. 715.99 feet aoutbCly trca tJae· ly andot a
curve baviDq a n4ius ot 25.00 faet t:be VMterly aida of Clearbrook Road with the
ly ai4a ot c:raaalaMa Jtoad l 'RtliDIDIG TBIIIfc:& alODq tha ly aida following
two ( 2) cour-and 4ietancu: or Cl.eerbrook lload, the dua south 417.79 raat; 1.
2. Southerly along tba arc of curve to tbe lett baviJ09 a no u-or s.o.oo faat a
di.tance or 6o.:n faet; 'tKiaiC:Z atill along Claarilroolt --.1 and
c::oatiDui:ftg alOIMJ liUid nov -22' :zs• te.st: 511.158 teet to or fw warly of
HodiJI, South 77 de;z • point; TIIBNC:Z tha following two (2) aDd distances:
110rt11 ot d&9Z'-38 1 10• w..t 297.42 reet to a point; and North 10 d.acJrea•
39' o7• -.t: 23t.04 feet to land now or tozwarly or Haritaga CWpwata o; tmt; 1.
2. CII alon!J 4 1aat -tianad land , Jilorth 77 daqraas 25 1 10• to tha point or
placa ot BIIC'lMMINoa. J!:ast 604. 41 feet OG EIBKR wrm tba ba!Mtita u aat forth
iD Declaration of RiQht or Way recorded in Ltber 7256 cp 100 and Liller 7256 cp
107 IUid aa aat torth in Daclaration of rigtlt to lay pipes and ..U.tain -
rec:or4e4 in x.iMJ: 7256 cp 94 IUid u aat torth iD Daclaratian or (A) Parldnq
J:a-tl and (B) Iavra-a and BoJraaa Ba-t J:auatdad in Libar 7326 cp 349. 92

GRAPHIC [g60191la033i002.gif]

 



EXHIBIT A-20 75 AND 125 CLEARBROOK ROAD All that certain plot, piece or parcel
of land known as Parcel 3 in the Town of GreenbUrgh, Wea checter County, Nsw
York, as shown on a certain map entitled, "Comprahensive Develop!llent Plan and
Subdivision Plat prepared fer Heritage Corporate Park, in the Town of
Greenburgh, Westchester County, New York,·sce:le·-1"-50', dated December 16,
1988, prepared by Kenneth B. Salzman, Land surveyor, filed on December ae, i9BB
as Hap No.23,520", described as: BEG:INNING in the west line of Clearbrook Road
at the nortb line of lands now or formerly of Rebert Martin Company, all as
depicted on a certa.in map entitled:"Subdivision Map of cross Westchsster
Executive Park :r:r in tbe Town of Greh, filed on September 21, 1973 as Map
No.18045"; THENCE along lands now or formerly of Robert Martin COlllpany,South
77 degrees 251 10" West 604.41 feet to the east line of lands now or formerly of
Swapco Associate$ at Gra urgh; · THENCE alonq the same North 12 degrees 34' So"
west 230.oo feet; THENCE due West 245.00 feet·to lands now or formerly of the
Town of Greenburgh, also deaicpusted as Parcel No.303-l, as depicted on a
certain map filed on June 25, 1979 as Hap No. 19968; THENCE Glonq the GGmc
.North 2 deqrees 281 30" West 55.00 feet, North 15 degrees 29' Parcel 2; 5411
EaGt 10.01 feet to the south line of THENCE alonq the same North 76 deqrees
03'36" East 526.59 feet to the west lien of Parcel 1; THENCE alonq the same and
along the south 1ine and east line of Parcel 1, South l.3 degrees 56' 24" Ea <t
11.24 feet, North 76 deqree.s 03' 36" East 243.10 feet, due North 449.98 feet to
the south line of Parce1 No. 13 as depicted on a certain map filed on May 5,
1986 as Map No.22300; THENCE alcnq the same South 72 degrees 32' 04" Bast 162.48
feet to the interse ion of a 25 foot radius curve in the west line of the
aforementioned Clearbrook Road; THENCE aJ.onq said curve concave to the west
throuqh a central angle of 45 degrees 57' 04" an are distance of 20.05 feet to a
point of reverse curvature; · · THENCE alone; a 425.00 foot radius curve concave
to the east throuqb a central angle o18 degrees 20 07" an arc distance of 136.0
feet 1 to a point of tangency; THENCE c.ontinuinq alene; the west line of
Clearbrook Read due South 580.00 feet to the point of BEGINNING. 93

GRAPHIC [g60191la033i003.gif]

 



EXHmrr A-21 100 CLEARBROOK ROAD All that certain plot, piece or parcal. ot: l4n4
aiuatc, 1yinv a.nc1 einq in tho Town or roenburqh, county of Westchester and
state of New York,being a portion oflands shown on a certain Bll!lP entitled
"Subc1ivision Map of crosa-WeetchAlater Executive Park II · in tbe Town oZ Gree
b., Weatc:haater co., N-York" -de by Ward carpenter Engineers, InC., &urveyora,
dated sept-••ber 215, 1972 and filed in the Westchester county Clerk's Office,
Division of Land Recorcla, on SeptUlbar 21, 1973 as llap Jfo. 18045, which said
parcel. iaora particularly bounded and deacribe4 as :toll0¥8: BEC;INNIJIG at a
point on the eaaterly aide of ·Clearbrook Road distant southerly aa -.ured alonq
Hid aallterlY cido· of Clearbrook Road, due South 18.43 feat :trom •proposed
monum.nt 2• as abown on the aforaaaid aap1 RllNNING THENCE northerly along the
easterly aida of Clearbrook Road, due North 18.43 feet and the followingt 1. On
a curve to the riql:rt having a radiua of J!!!S3.25 feet a central. &lJ9le ot 05
degrees 22 • oo• a distance of 332.82 :teet; . on a curve to the right having a
radius of 361.00 teet a cenb:al angle or: 11 degrees 18• 18" a diatanca of 71.23
2. faet1· 3, On a curve to the right having a racUus of 2!5.00 feet a central
anglo of 97 degrees 27 1 02" a distance of 42 .52 feet to the aouthorly side of
Gt'asslands Road! RUNNING RaBd! 1. 2. 3. 4. 'l'Hl!I'ICE easterly, alOng the
southerly aide o1: Grasslands south 65 d"'9%'ees 52' 40" Ba.at 58.30 teet South
71 doqrees 38 1 50" !act ga.6B f eet; South 74 deqrees 50! 40" East 106.OJ f-t;
south 07 doqrees 26 • DO" East 5,oo f-t to a aon nt and tbe westerly line of
lands of the city of New York; RUNNING TII'EHCE southerly along the westerly
line of lands of the City of New York, South 07 degrees 26' OO" East 309.99 feat
to the southeasterly corner of the herein dasoribotd pramiMIII 94

GRAPHIC [g60191la033i004.gif]

 



RUN!nNC CE weeterly through land now or fonerly of Robart llartin Properti. . ,
Xno., South 82 de 32 1 OO" West 355. 68 faet to the point or plaoe of BBGINNIN4.
TOGE'l'lmR WITHthe benefits and SUBJECT 'l'O the burdeneot an eaeeaant for
ingreas and eqr..a as aet forth in a Declaration of Right of !!e.Y recorda4 in
Libar 7256 cp 100; 'l'OGE'l'ilER wr.t'H tbe loenetits and SOBJIIC1' 'l'O the
burdens as set forth to :r..y Pipee and in "Declaration of Right Kaintain Same"
recorded 1n Liber 72!56 cp l.20. 95

GRAPHIC [g60191la033i005.gif]

 



 

EXHIBIT A-22

 

INTENTIONALLY DELETED

 

96

--------------------------------------------------------------------------------



 

EXHIBIT A-23 150 CLEARBROOK ROAD All that certain plot, piece or parcel of land
situate, lying and being in the Town of Greenburgh, County of Wefltchester and
State of New York, being a portion of lands shown on a certain sap entitled,
-subdivision Kap of Cross Westchester Executive Park II in the Town of
Greenburgh, Westchester Co., H.V.”, made by ward Carpenter Engineer, Inc.,
surveyors, dated September 26, 1972 and filed in the Westchester county Clerk’s
Office, Division of Land Records on September 21, 1973 as Map Ro. 1B045, which
said parcel is more particularly bounded and described as follows: BBGUWIWG at a
point on the easterly side of clearbrook Road distant southerly, as measured
along said easterly aide of Clearbrook Road, due South 18-43 feet fro* “prop.
Hon, 2” as shown on the aforesaid sap; HUNHIHG TS£HC£ easterly from said point
of beginning through lands of Robert Martin Company, Worth 82 degrees 32’ oo-
East 355.6ft r«t to the northeasterly corner of the herein described premises
and the westerly line of lands of the City of Rev York; RONNIHG THENCE southerly
along the westerly line of lands of the city of Hew York: l. 2, 3. 4. South 07
degrees 26’ 00” East 104.96 feet? south 12 degrees 32’ 00* East 27.70 feet;
south 07 degrees 30’ 00” East 76.70 feet? South 07 degrees 19*  00” East 252.06
feet to the southeasterly comer of the herein described premises? RDHHINC THEHCE
westorly through lands of Robert hart in Company, South 82 degrees 32’ 00- West
417.90 feet to the southwesterly comer of the herein described premises and the
easterly side of Clearbrook Road; RUNHIHG THEHCE along the easterly side of
Clearbrook Road, due North 465.28 feet to the northwesterly corner of the herein
described premises and the point or place of BEGIMWIHG,

GRAPHIC [g60191la037i001.gif]

 



EXHIBIT A-24 175 CLEARBROOK ROAD All tlult certain plot, piaoe or parcal or
laJid situate, lyi119 and mbauiJb, CCIUDty ot W..tcm..tar and Stata bd nq in tiM
ot C:X or N-York, bowJ48d and d•cri.becl u rollOWIIa ·B&DIMLW at a point OD the
vwtaz l y aide ot Cl.. bzoolt Road ot aencdurve diataJrt. 715.99 teet aoutbCly
b:ca tJae· l baviDq a n4ius ot 25.00 f..t:t:be VMterly aida of Clearbrook Road
with the ly ai4e ot c:raaal•M• Jtoad l 'RtliDIDIG TBIIIfe& alODq tba ly aida
tollovillg two ( 2) cour-and 4ietancu: or Cl.eerbrook lload, the due south
417.79 raat; 1. 2. Southerly along tba arc of curve to tbe lett baviJ09 a no
u-of s.o.oo faat a di.tance or 6o.:n r..t:; 'tKiaiC:Z atill along Clearilroolt
--.1 and c::oatiDui:ftg alOIMJ liUid nov -22' :zs• te.st: 511.158 teet to or fw
warly of HodiJI, South 77 de;z • point; TIIBNC:Z tha following two (2) aDd
distances: 1.IIO&tb ot 1 10• w..t 297.42 reet to a point; and d&9Z'-38 2. North
10 d.acJrea• 39 1 o7• -.t: 23t.04 feet to land now or fozwarly or Haritaga
CWpwatao; tmt; CII alon!J J!:ast 604. 41 feet 1a at -tianad land , Jilorth 77
daqraas 25 1 10• to tba point or placa ot BIIC'lMMINoa. OGEIBKRwrm tba baJMfita
u aat forth iD Declaration of RiQ1rt of Way recorded in Ltber 7256 cp 100 and
Liller 7256 cp 107 IUid aa aat forth in Daclaration of rigtlt to lay pipes and
..U.tain - rec:or4e4 in x.iMJ: 7256 cp 94 IUid u aat torth iD Daclaratian or (A)
Parldnq J:a-tl and (B) Iavra-a and BoJraaa Ba-t J:auatdad in Libar 7326 cp 349.
98

GRAPHIC [g60191la037i002.gif]

 



EXHIBIT A-25 200 CLEARBROOK ROAD All that certain plat, piece or parcel of land
situate, lying and being in the Town of Greenburgh, County of Westchester and
state of New York, bounded and described as follow? BEGINNING at a point in the
easterly side of ciearbrook Road distant 899.45 feet northerly fro* the
northerly end of a curve having a radius of £5.00 feet which curve connects the
easterly Bide of clearbrook Head with the northerly side of Hunter Lane? kumnNG
THENCE along the easterly side of ciearhroolc Road, the following four [4)
courses and distances: 1. worth 10 degrees is(1) DO” West 129*66 feet; 2. South
77 degrees 22’ 23” West  3.49 feet; 3. Northerly along the arc of a curve to the
right having a radius of 490,00 feet a distance of 49.23 feet; 4. due North
285.51 feet; THENCE along other lands of Robert Hart in Company, North 82
degrees 32t opff East 417-90 feet to land of the City of New York? THENCE along
the last mentioned land, south 07 degrees 19’ 00” EaBt 461.34 feet to other
property of Robert Hartin Conpany; •THENCE along the sane. South 83 degrees 32*
00” West 447.96 feet to the point and place of BEGINNING. TOGETHER WITH the
benefits as set forth in Declaration of Kight of Way recorded in Liber 7172 cp
206 and Liber 7256 cp  107*

 

GRAPHIC [g60191la037i003.gif]

 

 



EXHIBIT A-26 250 CLEARBROO K ROAD All tbat certain plot,· piece or parcel oland
situate, lyinq a11d :tleing in the Town oGreenburqb, CQanty oWeetc:ba.ter anc1
state of Ne"' York, bounded adeaCTitMld as follows: 'BEG'INN:DIG -at • point 011
tbe easterly side of Clearbrook Road distant 423,45 teet northerly as -INred
alo.ng t.bo autorly side of CJ.earbroolt JtoaCI frca the northerly and of a c=ve
hav:inq a radiua of 25 eat connoatinq the northal:'ly aide o.f Bunter Lane with
the oaaterly aide of Clearbrook oad; HUlfKXNG THEHCB North 10 degre..15 ' Weut
along aaid easterly side of C1aarbroolt Road 476.08 f-t. to a point; .Robert
Martin CCIIIPany1 North a :a land now or oraerly of the city THENCE along other
property of d8<Jr-" 32 • East 447.5l6 teet to of New York; · THENCJ! alonq said
land of the city ol Nav Yorkl South 07 deqrees li' Eaat 173.80 feet; and .Soath
07 degrees 25l' East 301.60 feat to a point; 1. 2. 'l'BENCE alonq other property
of Robert Hartin C011PftJ1Y 1 south 82 deqreee 31' West 424.47 feet. to the
-aterly aida of Clearbroolt ROad at the point and place of 8eGXNN'INC.
'!.'OC.E'l'HBR WI'l'R tba ben•fita over a in Liber 7172 cp 206, certain right of
way as aat forth 100

GRAPHIC [g60191la037i004.gif]

 



E.'CHIBIT A-27 l ODELLPLAZA All that certain plot, piece or parcel of land
situate, lyinq and beinq in the City of Yonkers, County of Westchester and state
"of New York, said parcel beinq more particularly bounded and described as
follows: BEGINNING at a point on the southerly side of Odell Avenue, distant 474
.04 feet easterly as measured alonq said southerly side of Odell Avenue from the
corner formed by the intersection of the .easterly side of North Broadway and
the souther1y &i.cie of Ocie11 Avenue; THENCE alone; said southerly side of
Odell Avenue, courses and distances: the following South 78 deqr.-13 • 00" Bast
180.79 f eet curve; to a point of 1. THENCE in radius of tangency; an easterly
direction on a 535.00 feet a distance of curve to the right 222.08 feet to a
havinq a point of THENCE South 54 deqrees 26 • OO" Bal!lt curve; THENCE in a
southeasterly direction on a radius of 190.00 feet a distance of 110. 51 feet to
a point of a curve to the right having 47.07 feet to a point; THENCE leavinq the
southerly side of Odell Avenue, South 49 deqrees 45' 37" West 45.00 feet to a
point of curve; THENCE in a southwesterly direction on a curve to the lett
having a radius of 238.41 feet (a chord bearinq of South 41 deqrees 22' 46" Wast
69.49 feet), an arc distance of 69.74 feet to a point of tanqency; THENCE South
33 deqrees oo• OO" West curve; 120.00 feet to a point of THENCE in a
southwesterly direction on a curve to the left having a radius of 251.07 feet (a
chord bearing of South 27 degrees 131 59" West 50.45 feet), an arc distance of
50.53 feet to a point of tanqancy; -continued-10 I

GRAPHIC [g60191la037i005.gif]

 



THENCE the followinq courses and distances: 21 degrees 28' 05• west south South
134.11 feet; 74.73 f-t; and 12 degrees 31' 42• West 2. 3. 68 degrees 31' ss•
west North 564.40 feet to lands now or formerly of Fredericlc Von Saal; THENCE
alonq said last 111entioned lands and partially along lands now or for erly of
H. and R. schwartz and lancis now or formerly of Robert L. Tully, the following
1.North 21 degrees 30' 2.South 74 degrees 54 1 3. North 21 degrees 2i• courses
and distances: 42" East 66.52 feet; 99.87 feet; 54• East 48• East 197.80 feet;
and oo• East 129.07 feet to a point on Odell Avenue to the point or place 4.
North 11 degrees 47 • the southerly side of of BEG:INN.ING. . . TOGETHER WJ:'I'H
the benefits and SO'B.JECT TO the burdensofthe Declaration of EaseJDents
recorded in Liber 7763 cp 408 as amended and aodif1ed in Liber 7837 cp 723,
Liber 7857 cp 375 and Liber 9025 in Li.ber 7752 cp 130 and the License Agreeaent
contained cp 427 as partial.ly assigned by Liber 7763 cp 527. 102

GRAPHIC [g60191la037i006.gif]

 



Westchester and State of New York, afld being more particularly bounded and
described as follows:  Avauie. said pom. being distant 1C3*,4S feel as measured
RUNNING THENCE from said point of beginning along the so.uh westerly side of
Odell Avenue right, having a radius of 190.00 feet, a Jcmgth of 75.21 feet to a
point; south 8 degrees 6 minutes 30 seconds East 567.25 feet to a point; RUNNING
THENCE in a westerly direction, South S9 degrees 4 minutes 00 second, West
454.79 feet to » point: RUNNING THENCE in a northerly direct. North 0 degress 44
minutes IB second* West (deed ‘East”) 178.96 RUNNING THENCE North 12 degrees 31
minute* 42 seconds East 124.73 Feet; RUNNING THENCE North 21 degrees 28 minutes
5 seconds East 134.11 feet; THENCE orj a curve IO the right, having a radius of
251.07 feet, a length of 50.53 feet; THENCE north 33 degrees 00 minutes 00
seconds East 120.00 feet: THENCE on a curve to the right, having a radius of
238.41 feet, a length of 69.74 feet; Avenue; said excepted parrel being more
particularly bounded and described as follows: on a curve co the as BEGINNING at
a point on the southwesterly side of Odell Avenue, 5aid point being distant
easterly 1 109 70 feet side of THENCE Odell Avenue along a radial line of North
72 degress 26 minutes 24 seconds East 50.00 feet to a

GRAPHIC [g60191la037i007.gif]

 



THENCE in a southerly direction along the easterly side of Odell Avenue on a
eurve to the right having a radius of 240.00 feet, an arc length of 39.60 feet
commencing oo a radial of North 72 degrees 26 minutes 24 se<:onds East; TH E NCE
south 8 degrees 06 minutes 30 seconds Eas425.99 feet to a point of curvature;
THENCE on a curve to the right having a ridius of 3,065 feet, an arc length of
135.60 feet (deed 135.92 feet) to a point on the $0Utherly side of the herein
de..cribed parcel; THENCE over Odeli Avenue in a westerly direction South 89
degrees 04 minutes 00 seconds West 50.17 feel to a point on the westerly side of
Odell Avenue; · THENCE in a northerly direction on a curve to the left having a
radius'of 3,015 feet, an arc length of 129.33 feet (deed 129.63 feet) to a point
of lllngency; THENCE North 8 degrees 06 minutes 30 seconds West 425.99 feet to a
point of curvature; THENCE oo a cuvve to the left having a radius of 190.00
feet, an arc length of 31.24 feet to a poimt, the point 31ld place of beginning.
TOGETHER with the bcnefiu but subject to the burdem of a certain Li<:ense
Agreemetll recorded in Liber 7752 Page 47, assigned in Liber 7763 Page 527 and
funber assigned in Liber 12618 Page 222, and also TOGETHER with the bcoefou but
SUBJECT to the bur11en:s of a Declaration n!Cor<led in Liber 7763 Page 408,
supplemented in Libcr 7837 Page 723 and Liber 7857 Page 357 and amended in Page
14 and Libcr 9620 Page liS. Liber 9025 Page 130. Libcr 9436 104

GRAPHIC [g60191la037i008.gif]

 



EXHIBIT A-29 5 A ND 7 ODELL PLAZA PARCEL A All that certain plot, piece or
parcel of land situate, lyinq and beinq in the City of Yonkers, county of
Westchester and State of N-York beinq bounded and d i.bed a. foll-ows: · The
point of the within dea=ibed parcel is located the f ollovinq ·courses and
distanfroiD the corner fonaed by the intersection of the ea.terly side of North
Broadway with the southerly side of Odell Avenue; RtJNN:ING along the southerly
side of Odell Avenue, South 78 degrees 13' oo• East 474 .04 f . t; THENCE partly
throw;hlands now orfonaerly ofRobert Hartin COlllpany and partly alonq the lands
now or fo ly of Robert L. Tully, now or formerly of B. and R.Schwartz and nov
foraery of Frederick Von saal, the following four (4) courses and distances:
SOUth 11 deqree& 47 1 OO" West 129.07 feet; 1. 2. 3. 4. South 21 deqrees 22 •48"
We&t 197 .80 feet; North 74 deqreea 54' 54" West 99.87 feet; South 21 deqreea 30
' 42" West 166.52 f..t to the point of beqinninq of the within des=ibed parcel;
THENCE throuC)b the lands nov or foraarly of Robert Martin Collpany1 the
.tollowinq :rive (S) courses and di_stances: feet; South South South SOuth 68
deqrees 55" East 42" West 18" East 1. 2. 3. 4 . s. 31' 31' 44' 564.40 12 deqrees
00 deqrees 50.00 f-t; f eet; 178.96 21 deqrees 222.05 f-t; 27' 28" West North 68
deqr-32 32" west 529.77 feet to the land& 1 now or foraerly of Erwin H. Rock;
THENCE alonq said lands .and continu.inq alonq the lands now or fon erly of
Desicpwr Ho.et 1 rnc. !Uld DorliiiUl iWilson and nov or for.arly of Frederick
Von Saal 1 the follovinq thr-(3) cour•-and distances: 1 . North 21 deqreea 28
'OS" East 265.92 feet; 2 .North 72 deqrees 06 1 46" West 110. 42 feet; 3.North
21 deqr_. 30' 42" East 178.22 f eet to the poil:lt and place of BBGXNNDIG.
'l'OCE!H!R WlTH the i and SlJBJECT TO the I:Nrdena ofthe Declaration of
Easements recorded in Liber 7763 cp 408 as aaended and •edified in Liher 7837 cp
723 1 Liber 7857 cp 375 an4 Liber 9025 cp 130 and the License Aqret contained in
L7752 cp 427 as parti ally aasiqned by Liber 7763 cp 527. 105

GRAPHIC [g60191la037i009.gif]

 



PARCEL B ALL that certain plece or parcel of land s uate, lying and being
located in the cof Yonkers, County of Westchester, State of New York and being
more particularly bounded and described as follows: Beginning at a point fonned
by the division line between property now or formerly ASCRE,LLC (Tax Lot
56,Block 3415), property now or fonnerty Robert Martin Company LLC (Tax Lot94,
Bloclo: 3415); thence over and across property now or fonnerty Robert Martin
Company LLC (Tax Lot 94,Block 3415),S. 21"2728" W.,a distance of 50.00 feet;
thence N. 68°32'32" W.,a distance of 207.54 feet; thence N.21°27'28" E., a
distance of 50.00 feet to a point on the division line between property now or
formerly So. Westchester Associates L.P.(Tax Lot 54,Block 3415), property now or
formerly Robert Martin Company LLC (Tax Lot 94,Block 3415); thence al ong said
division line,S.68"32'32" E.,a distance of 207.54 feet to the point and place of
beginning. ' Being part of the same premises conveyed to the party of the first
party herein by deed recorded on 1/3/13 as Control No. 523623476. Containing
10,377 square feet or 0.2382 acres, more or less. 106

GRAPHIC [g60191la037i010.gif]

 



 

EXHIBIT A-30

 

INTENTIONALLY DELETED

 

107

--------------------------------------------------------------------------------



 

EXHIBIT A-31 1EXECUTIVE BOULEVARD ALL that certain plot, pi-or parcel of land ,
eit aate, lyinq an4 beir19 in the City of Yonlcers, Wutcb-ter COWlty 1 lfeW York
, be inq .ore particularly boUnded and cS..aribed u toll -: BEGINNDfG at a point
on the..eterly aide of lfOl'th yv bic:h lallda naw en-fo ly of point 1a at the
eouthwaterly ·corner of Julia Dyclalan Anc1rua MNICirial, u llhovn on the
S\1Wiviei011 Hap prepared f or llobert Hartin C<apc tny in the City of Yonbrs,
dated April 30 , 1981, and filed in the ottioe of the Cleric of W.atcbeater
County ( Division of Land. R-eorda) on March 25, 1982 , u Hap llo. 20862 ;
RONNDIG thence alonq the soutberly eicle of lands IIIOV or fly of the eaid Julia
Dyc:Qan Alldrua Neaorial u ebown on the afore-id Filed Hap, the tollovill;eleven
(11)ooureu and dietaneea: South 63 deqr-115' 29• Ban U . IIO f-t; south .68 44
30• Bast 111.74 teet; 1 SOUth 69 degz:... 271 36• Bast 54.21 f-t; 15.71 feet;
91. .. f-t: SOUth 73 30 1 21• Bast 8cNth 73 dAIQz:-• 311 35• Bast 60. 87 teet;
South 11 cSeqreee 22 1 o&• But llorth 14 South 89 deqreee de9reee 411 01• East
51.U feet; 27 1 u• Eaet8.52 feet; 1 30• Ba3s0t so.n t . t; south 16 South 82
SOUth 76 37 1 46• East 10.27 feet; and degr •• deqre-31 1 44• Baet 20.86 feet.
RDNNIJIG thence throuqb property now or for.erly of Robert Martin Coclp•ny , the
followiftCJ tour ( 4 ) cour._ and IU.tanc. . : :l9 degl;e.. 37 1 16" w. .t
218.09 south south South feet ; 60 degreu 22 1 44" But 107.54 13 <!eqreu 35 1
32" w. .t 229.12 feet; t; and f SOUth 211 -1367" Weet 149.71 f. t to a point .on
the 1 Executive Soulevard.. llhown onthe arly aideof afoz:.eaid Piled Hap;
THENCE along the nortbarly aide of Executive Bou.l.vard and easterly side
ofNcn-th Broadway, as shownon theafor. . a id Map, the followinq three (3)
couraea and distances: 108

GRAPHIC [g60191la041i001.gif]

 



,,. w. .t 607.50 f"tf llortb 60 d.. 22' lifortherly on a curve to tba ri9ht,
COIIJI8Ct:inq tba northerly aida of Exaautiva 110\llavard to tba aa•tarly aide
of North Broadway, bavinq a radiue of 44 . 00 feet, a di.tance of 69.22 fMt, the
ba9i.nnin9 poi.Dt of aald curv. lulvinq a radial of liforth 29 36' 45• Baat an4
tba aDd point of the curve bavinq a radial of South 60 daqree8 14 • 32• ..t f
aDd lforth 29 deqr-55'2e• zan a d i.tance ot 403.39 teet, to tba poi.Dt or place
of B&GIJnfDJG. TOGEliitR WITH and SUBJBCT TO a 24 toot vida acce.a Ma-ent
:nmninq alonq tha aa.terly porti on of tha above ciMcribad praai-u contained in
x.i"'er 7837 cp 723 aDd 'aOClUied byaDd b.tat.s Buppl-m:&ry Declarationof South
Waatch .tarExaoutivePark llai.ntanance .1.8aociation clat.s October 12 ,
racordad in 1987 and 9025 c:p 130. T.i hu' 109

GRAPHIC [g60191la041i002.gif]

 



 

EXHIBIT A-32

 

INTENTIONALLY DELETED

 

110

--------------------------------------------------------------------------------



 

EXHI BI T A-33 3 EXECUTIVE BO ULEVARD All that certain plot, piece or parcel of
land situate, lying and being in the City of Yonkers, county of Westchester and
State of New York, being more particularly bounded and described as follows:
BEGINNING at a point located at the easterly end of the fol.lowing eleve.n {11)
courses and distances, tbe westerly point of beginni.nq of such eleven (1i)
courses and distances being at a point on the southwesterl y corner of lands now
or formerly of Julia Dyc:k:man Andrus Me110rial, as shown on the SUbdivision Kap
prepared for Robert Martin Company in the City of Yonkers, dated April 30, 1981
(Division of Land Records) on March 25, 1982 as Map No. 20862, and which courses
and distances then run alOJ39 the southerly side of lands now or formerly of the
said Julia Dyckman Andrus Memorial, andfiled · in the Office of the Clerkof
Westchester County as shown on the aforesaid filed map as fo lovs: 29• 30• East
43.90 feet; 1. 2. 3. 4. 5. 6-7. 8. South south south South 63 68 69 73 degrees
degrees degrees degrees 161 East 1'9.74 feet ; 44' feet ; 27 1 36• East East
East East East East 54.28 27• 3S• 85.71 feet ; 30 1 311 feet; South ·south 73 77
degrees degrees 91.84 22' 06" 6·0.87 feet; North 84 degrees 58.44 feet; 48 1 08"
feet; South 89 degrees 27 1 8.52 14" South 86 degrees South 82 degrees 50.47
feet; 30' 30" 9. 10. 1 . EaSt 37' 46" East 10.27. feet; 44" East 20.86 feet to
the point of South 76 degrees 38' beq inning of the within described parcel;
RUNNING THENCE froa said point of beginning, the following courses and
distances: four ( 4 ) 1. 2. 3. 4. South south 76 degrees 76 degrees 75 degrees
79 degrees 38 1 44" East 134.72 feet; 24 1 37" East 219.31 feet; 47' 41" East
60.22 feet; 131 25" East 360. 41 feet; South South Ill

GRAPHIC [g60191la045i001.gif]

 



RtJN!UNG THENCE through property of Robert Martin Co.pany, South 10 deqree.s 46'
35• West 91.05 feet to a point on the northerly side of Executive Boulevard;
THENCE alonq the northerly side of Exee11tive Boul.evard, southerly on a curve
to the left baving a radius of 328.00 feet a central anqle of 34 4egree& 13' 29"
a 41stanoe of 195.926 feet to a point; RUNN:tNG THENCE through property of
Robert Martin C0111pany, the folloWing six (6) . courses and distances: 76
degrees 09' ZO" West 390.59 feet; 1. North degrees 30' oo•w-t 13 62.27 teet; 2.
3. 4. 5. 6. South 34• 203.11 feet; 2.43 feet; North 70 degrees 17' West North 13
deqreaa 35 ' 32" Bast 44• Weat 107.54 f-t; North 60 North 29 or place WITH the
deqreaa 22 ' 37 1 16• Bast 218.09 to the point f-t degre-of BEGDINDIG. TOGEl'H£R
benefits of and SUBJECT TO the burdens ofa Declaration of Ea ;recordlld in Liber
7763 cp 408, as amended and modified in I.iber 7837 cp 723, Liber 7857 cp 375
and Liber 9025 cp 130 . TOGETHER WITH a non-exclusive easement appurtenant to
the preaises described above, for the i nstallation and maintenance of electric,
gas and telephone lines over and a=oss a thirty-two (32) foot wide strip over a
portion of the premises on the southerly side of the premises des=ibed above
(which adjacent premises on the south are identified as Bl.ock 3455 Lot 70 on
the Tax Hap of the City of Yonkers), the westerly and northerly boundary lin-of
such strip being des=ibed as follows: BEGI:NIIDIG at a point on the northerly
side of E:lcec:Utive Boul.evard, aa shown on II&P entitl.ed, •SUbdivision Map
prepared for Robert Martin Comp any• prepared by Ward carpenter Engineers, lJic.
dated April 30 , 1981 and fil.ed in the County Cl.erk's Office (Division of Land
Records)Westchester County on Karch 25, 1982 as Map No. 20862, said point of
beginning baing distant south 60 degrees 22' 44" East 607.so feet aa -asured
along the northerlyside of Exee11tive Boulevard, frOD the -sterly end ofa curve
having a radius of 44.00 feet connecting North Broadway; R'DlllUNG THENCE froa
said point of 1Je9i.nning along the westerly and then northerly line of the
herein ·described thirty-two (32)foot vide strip vitb the following thr-(3)
coarse& and distances: 1 . 2. 3. IJorth 29 4egr-37 '16·Ba&t 149. 78f-t; lforth
13 degrees 35' 32• East 227.39 feet; and s 70 degrees 17 ' 34• East 203.11 feet.
112

GRAPHIC [g60191la045i002.gif]

 



EXHIBIT A-34 4 EXECUTIVE PLAZA ALL that .certain plot , pi-or parcel or land,
situate, lyinq and beinq in the City of Yollltera, county of Westchester and
state of New York, beinq more particularly bounded and described as follo. :
BEGINNING at a point on the southerly aide of Executive Boulevarcl, said point
baing South 60 degrees 22 1 44" East 290.33feet from the northeasterly and of a
curve hAving a radiu.a of 94. oo feet tor a lenqth of 147.43 feet, which curve
connecta the aoutheaatarly side of North Y with the 801ltbvesterlyside of
Executive Boulevarcl (said curve and the allgnaent of zxec:utive Boulavarcl
being ahovn on a certain -p entitle4 "8\IWiv.iaion Hap Prepared f Robert Martin
CCJIIPilny in the City of Yonkers, Westcheater Coanty, N·Y•. prepared by Ward
carpe!)ter J!l;nqineers, Inc. dated April 30, 1981, and filed in the Wutchester
county Clerk's Office (Division of Land Recorda) on March 23, 1982 as Map No.
20862); RUNIUNG thence fr-Pid point of beqinning, the following couraea and
diatanc..: on a curve to the right having a radius of 25,00 f eet,. tor a lenqth
of 39.35 feet; South 29 degrees 48 1 00• West 719.13 feet; south South South 60
deqr-• 11' 42" East 329.39 feet; 12.oo feet; 13 deqreea 33 • 28West 62 degrees
43' 47" East 102.88 feet; 60 deqrees so• 59" East South 85.14 feet; Worth 12
degrees 35' 02" East 521.32 feet; Jlorth 60 degrees 11' 26" West 314.36 feet;
North 29 deqrees 48 1 OO" East 227.48 feet to a point or curve to the right,
having a radius of 25.00 feet, a length of ·39.19 feet alonq the last aantioned
curve to a point on the southerly side of Executive Boulevard; Along the
southerly side of Exee11tive Boulevard North 60 degx>ees 22' 44" West 102.00
feet , to the point of BEGXNXING. SUbject, however, to the riC)hts of the
llortqaqor to create road, ckainage, HWer, watar, and driveway us.-nts over the
subject property, subject however to the provisions of South Westchester
Executive Park Maintenance Asalociation Declaration dated ·May 3, 1982, recorded
in the Office of the Clerk of Weatchester County (Division of Land Records)
(•Clerk's Office•) on Kay S, 1982, in Li.ber 7763 of conveyances, at page 408, u
..ended and suppl...nted by tba(i) Suppl8111efttary Declaration aade as of June
a, 1983, recorded in the Clerk's Office on June u, 1983, in Liber 7837 ot 113

GRAPHIC [g60191la045i003.gif]

 



EXHIBIT A-35 6 EXECUTIVE PLAZA all that certain plot, piece or parcel of land
situate, lying and being in the city of younkers, county of westchester and
state of new york, being more particularly bounded and described as follow:
BEGINNING at a point on the southerly side of executive boulevard, said point
being distant south 60 degrees 22’ 44” east 562.41 feet from the notheasterly
end of a curve having a radius of 94.00 feet for a length of 147.43 feet, which
curve connects the southeasterly side of north broadway with the osuthewesterly
side of executive 114

GRAPHIC [g60191la045i004.gif]

 



RUNJID!G THENCE Nprth 59 deqrees 23' 38" East 164 ,69 feet;· 'l'IIENCB lclon9 a
curve to the left having a radius ot 225.00 feet tor ..• distance of 182.42
feet; RONN:ING THENCE North 12 deqraes 56' 25" East 618.04 feet to a point of
curve; THENCE al.ong a curve to the let't havinq a radius of 25.oo feet for
adistance o:t 35.41 teet to the southerly side of Executive .Bou.levazd; ,
TBEIICE. al.ongthe southerly side o:tExecutiveBoulevard,the following courses
and distances: l..Along a curve to the ri9bt bavinq a radius of 328.00 teat tor
a cU.c;t.ance of 44.85 feet; iUld 2. North 60 deqreos 22' 44" West 242.06 feet
to the point of BEGDINIJIG, TOGETHB:R !nTH the benefits and SUBJECT TO the
burdena ot a Declaration of Easements recorded in Liber 7763 cp 408, 110di£ied
by Liber 7837 cp 723 and Libo.r 7857 cp 375 and •-nded and restated in Liber
9025 cp 130. 11 5

GRAPHIC [g60191la045i005.gif]

 



EXHIBITA-36 illOCORPORATEBOULEVARD All that certain plot, piece or parcel of
land situate, lying and being in the City of Yonkers, County of wastchaster and
state of New Yor, more particularly unded and described as follows: 'BEGINNING
at a point on the easterly side of Entarprise Boulevard distant 17 . 6 feet
southerly from the southerly end of the arc of a curve having _a radius
ofs.ooteat, a length of 36.02 teat, which aaid curve connects the aoutherly aide
of Elcec:utive Boulevard and the easterly side of Enterpriae Boulevard; RUNNING
thence frOID said point ot beqinni.nq the tollowinq courses and diatancaa: South
77 degrees 031 35"·East 35.00 feet; THENCE easterly on a curve to the left
having a radius of 11 .53 feat, a distance of 73.81 feet; THENCZ South THENCE
south 53 degrees 51' 40" East 218.28 feet; 12 dec;Jreea 56' 25" wast 336.83 teet
to a point; RUNNING thence through Corporate Drive the following courses and
diatancos; south 81 daqrees 28' 05" west 184.45 feet; THENCE northwesterly on a
curve to the riqbt havinq a radius of 195.00 feat, a distance of 136.53 feet;
THENCE North sa daqra..24' 56•west 209.91 feet to the aaaterly aida of
Enterprise Boulevardt s· East 53.66 Rtli!NDJG thence along the sua, North 12
deqrees 56' feet and North 12 deqraas 56' 5• Bast 349.51 feet to the point or
place Of Bl!GINNING. THOSE certain non-excluaiva drainage, a"'er and water
eas-ants appurtenant to Parcel I daacribod above, created by that certain south
Westchester Executive Park Maintenance Association Declaration dated May 3, 1982
by Robert Martin coapany, recorded -continued 116

GRAPHIC [g60191la045i006.gif]

 



on May 5, 1982 in Liber 7763, at paqe 408 with the Office of the county Clerk of
Weatcheater county, New York, asodifiad by the followin9 documents, all of which
were recorded with said Office: a) Suppleaentaey Declaration of South
Westcheater Executive Park Maintenance Aas iation dated aa of June 8, 1983 by
Robert Martin Company, recorded on June 13, 1983 in r.tMr 7837, at paqe 723; (b)
Suppl-.ntary o+:laration of south W..tchester . Executive Park Maintenance
Aasopiation dated as of Auquat15, 1983 by RDbert Martin CDliiP&Jly, recorded on
Auquat 29, 1983 in Libar 7857, at pa9e 375; (c) ADendedl and R..tated
SupplementarY Declaration of south Westcheeter Executive Park Maintorianoe
Association, dated aa of ·October 12, 1987 by RDbert MArtin Company, recorded on
November 12, 1987 in Liber 902'5, at p119e 130; and (d) suppleaentary
Declaration Ho. 3 of South westchellt.er Executive Park Maintenance Association
dated as of llarch 13, 1989 by Robert Martin COIIpany and Yonkers Industrial
Devel piiMint Aqency, recorded on March 15, 1989 in Liber 9476, at paqe 14 1]
and (e) Suppl-ntary Declaration No. 4 of south Westcheater Executive Park
Maintenance Association dated as of Auquat 23 1 1989 y Robert Martin Company and
Yonkers Xndustrial Oevalop ent AqanfY• recorded on September 6, 1989 in Liber
9620, at paqe 115 (hereinafter collectively called the "Daclaration•). TBOSE
certain nbn-excluai ve driveway easeae.nts appurtenant to Parcel 'I eacr' above,
created by the Declaration ovar, upon and acroae the followinq deacribed
property; . . I ALL that cartaiJi ·piece or parcel of land beinq a 24 foot vide
Access Easaaent Situate, lyinq and beinq in the City of Yonkera, Countyof
Westf:hester,State of NewYorkand bein9 or• particularly bounded and described a•
follows: BBC:INNDfC at a iInt on the easterly aide of a propoeed road called
Enterpriae BouleVard, ea.id point beinq distant eoutnerly 196.28 feet as
-aaured.!alonq the followinq courses and distances fr01111 the southerly aide of
Executive Boulevard: I on a curve :to th• left havin9 a radius of 25.00 lenqth
of 36.02 feat to a point of tanqency an feet· an arc s· West 160.2p feet;
-continued-south 12 d ees 56' 117

GRAPHIC [g60191la045i007.gif]

 



Said latter point on the southerly aida of Executive Boulevard as shown on
"SUlxUvision Map prepared. for Robert Martin COIIIPany" dated April 30, 1!181
prepared by Ward c-arpenter Engineara, Inc. and filed in the
WestcheatarcountyClark's Office, (Divisionof Land Records) on March 25, 1982 aa
Map No. 20862, beinq distant easterly !142.56 feet as -asured along the
southerly side of Executive BouleVa%\d fr0111 the easterly end of a· curve
connecting the easterly side of Broadway ·to said southerly side of Executive
Boulevard and havinq a rad'ius of 94.00 f-t and measured along the f ollowinq
courses and distances: South 60 deqrees 22' 44" East 804.47 f-t; THENCE on a
curve to the left having a ra'dius of 328.00 feet an arc lenqth, of 138.09 feet;
· RONNING thence from said point of beginning around the perimeter of the herein
described 24 foot wide Access Easement; South 77 daqreea 03 • 35" East 235.00
feet; · THENCE on a curve to the l111ft bavinq a radius of 100 .53 feet, an arc
lenqth of 72.85 feet with a delta angle of 41 degrees 31' 11"; THENCE South 53
deqrees 511 40" East 233.51 faet and SOUth 12 deqrees 56 • West 314.73 feet to
-a point and the northerly line 2511 of a proposed road called Corporate Drivel
· RUNNING thence along said West 25.72 fest; northerly line, South 81 deqrees 53
30" 1 THENCE North 12 deqr-s 56' 25• East 308.14 f-t and North 53 daqrees 51'
40" West 203.57 fest; 'l'HENCE on a curve to the right co-ncing on a radial of
South 21 deqrees 20' 54" East having a radius of 124.53 teet, an aro lenqth of
74.52 feet with a delta anqle of 34 cleqreas 17' 19" and North 77 deqrees 03'
35" West 235.00 feet to a point on the easterly side of a proposed road called
Enterprise Boulevard; -continued-118

GRAPHIC [g60191la045i008.gif]

 



RONNING thence along the easterly side of said proposed road North 1:2 degrees
56' 25" East 24.00 foot to the point: and place of BEGINNING. AND ALL tbat
certain piece or parcel of land being an Access Easement situate, lying and
being in the city of Yonkers, County of Westchester, State of New York and being
more particularly bounded and described as follows: BEGINNING at a point on the
easterly side of a proposed road called Enterprise Boulevard, said point being
distant southerly 557.79 feet as meaaured along the following courses ·and
distances from the southerly side of Executive Boulevard: on a curve to the left
having a radius of 25.00 feet an arc length of 36.02 feet to a point of tangencY
and South 12 degrees 56' 25" West 521.77 feet; Said latter point on the
southerly side of Executive Boulevard as shown on "Subdivision Map prapared for
Robert Martin COlllpany" dated April 30, 1981 prepared by Ward carpanter
Engineers, Inc. and filed in the WestchesterCountyClerk's Office, (Divisionof
Land Records) on March 25, 1982 as Map No. 20862, being distant easterly 942.56
feat as m.eastirad along the southerly side of Executive Boulevard from the
easterly end of a curve connecting the easter;ty side of Broadway to said
southerly side of Executive Boulevard and having a radius of 94.oo feet and
measured along the followin.g courses and di.stances: South 60 degrees 221 44"
East 804.47 feet; THENCE on a curve to the left having a radius of 28.00 feet an
arc length of 138.09 feet; RONNING thence from said point of beginning around
the perimeter of the herein described Access Easement on a curve to the .left
having a radius of 25.00 feet, an arc length of 30.08 feet with a delta angel ot
68 det;Jt'ee111 57' 05"; -continued-119

GRAPHIC [g60191la045i009.gif]

 



TBDCE South 56 degrees oo• •.o• East 181.83 feet; THENCE on a ca1ve . to the
'lett having arc lenqth or 1!56.13 feet w,ith a dal.ta a radius of 212.50 feet ,
an angle of 42 degrees 0!5•.50"; TBJ:IfCE North 81 deqrees 53 • JO" Bast 177.76
feet, South 12 degrees 56'25" West 53.81 feat , south 81degrees 53'30 11 West
181.3!5 feet;. THEHCE on a curve to the right having a radius of 272.50 feJtt,
an arc lenqth of 200.21 feat with a delta angle of 42 degrees 0!5' so• and North
56 degrees oo• 40" West 125.48 feet; THEHCE on a curve to the lett having a
radius of 25.00 feet, an arc length of 46.58 feet with a delta angle of 106
degrees 44 1 52" to the point on the easterly side of a proposed road called
Enterprise Boulevard; RUNJaNG thence along the easterly aide of said proposed
road on a curve to the left having a radius of 275.00 feet an arc length of
20.64 feat cinq on a radial of South 72 degrees 451 31" Bast and having a delta
anqle of 4 degr... 18'04" and Korth 12 deqre­ Bast 95.04 feet to the point.and
place of BEGINNING. !56'2!5" 120

GRAPHIC [g60191la045i010.gif]

 



 

EXHIBIT A-37 200 CORPO RAT E BOULEYARD SOUT H All that certain plot, piece or
parcel of land situate, lying and beinq in the City of Yonkers, county of
westchester and State of New Vork, mora particularly bounded and described as
follows: BEGINNING at a point on the center iine of Corporate Drive distant the
followinq courses and distances from the easterly side of Enterprise Boulevard:
South 58 deqrces 24' 56" East 209.91 teet; THENCE on a curve to the left h.avinq
a radius of 195 feet, a distance of 1.6 feet to the point·or place of beqinninq;
RUNNING thence alonq the center line of Corporate Drive the followinq three
courses and distances: on a curve to 1;Jle left havinq a radius of .195 feet, a
1. central anqle of 39 eqrees 38'48" a distance of 134.93 feet; 2. thence North
81 deqrees 28' 5" East 184.45 feet; and thence North 81 deqrees 28' OS" East
101.15 teet to a J. corner; THENCE leavinq Corporate Drive and runninq South 5
daqreea 31' 32"· East 141.32 teet; THENCE on a cUrve to the riqht bavinq a
rad.ius C?f 201 feet, central anqle of 11 deqrees 08' 10•, a d.istance of -39.07
feet; THENCE South 05 deqrees 36 1 39" We:St 207.94 feet; THENCE on a curve to
the right havinq a radius of 201 feet, central a.nqle of 13 deqrees 32' 50", a
distance of 47-53 feet; THENCE south 19 deqrees 09' 29" West 122.91 feet to a
corner; THENCE North 78 deqrees 11' 25" West 104.23 feet; THENCE on a curve to
the left havinq a radius of 231.50 feet, central anqle of 19 deqrees 57' 11•, a
distance of 80.62 feet; THENCE South 81 deqrees 51' 28" West 230.15 feet to a
corner; a a a . -continued-121

GRAPHIC [g60191la047i001.gif]

 



THENCE North 0.8 degrees 05' 06" West 31' 52" west 60 feet; 181.28 teet, North
07 degrees THENCE on a ·curve to the right having a radius of 350 feet,a central
angle of 34 degrees 55' 31", a distance of 213.35 feet; THENCE North 27 degrees
23' 39" East a-distance of 112.63 teet to of the center line of BEGINNING.
Corporate Drive and the point or place 122

GRAPHIC [g60191la047i002.gif]

 



EXHIBIT A-38 225 CORPORATE BOULEVARD ALL that ccr1ain plot, piece or parcel of
land situale, lying and being in ll)e City of Yonkem, County ofWcstcbesltrand
Stare ofNew York, more particularly bounded and described as foUows: BEGINNING
at a point on 'the southerly side of Enterprise Boulevard (SO foot Wide Right of
Way), which said point is the northeasterly comer of the property herein
described;said beginning point marks the division line of the property herein
described and land now or formerly of Suma Federal Credit Union; RUNNING THENCE
along the division line between the property hetein described andland now or
formerly of Suma Federal Credit Unioo.lbe following courses and distances: South
30 degrees 36 minutes 22 10e90nds East, 58.0S feet to a point; South 03 degrees
44 minutes 57 seconds East, 13.47 feet to apo ofcuzve; On a curve bearing to
IPrighl, haviDg a ra<liu.s of 150.00 feet an arc lcn_gth of6l.15 feet to a
point; Sollth 70 degrec;s 23 minutes 24 seconds East, 92.61 feet to·a point of
cuzve; On a curve bearing to the left, having a radius oflSO.OO feet an
arc1ength.of 40.8I feet to a a) b) c) d) e) point; - South 85 degrees 58 minutes
44 seconds East, 39.98 feet to the.center lime of Cotporate f) Boulevard South
(30 Foot·Wide Access Basement); · THENCE aloog thecenter liDe of cotPo Boulevard
South, the foll01Ying course and disfanoos: On a curve bearing to the left
having a radiuso£350.00 feet marc leogtb of70.57 feet 1o a point; a) South 07
degrees 3I minutes 52 seconds But, 60.00 feet to a point; b) c) - South 08
degrees os·minutes 06 soconds East, 181.28 feet to the division line ofthe
property herein desco'bcd and land now or formerly ofRMC Developmeo.t Co.LLC;
'l'IIENCE along the division line of the propertyheldn described and land now or
fonnedy ofRMC Development Co.LLC, South 81 degrees S I mintrtts 28 soconds West,
300.67 feet to lbe division line of the property herein described and landnow or
formerly of Scbott America; THENCE·along the division line of the property
herein desco'bed and land now«formerly ofSchott America, the following courses
and distances: North 08 degrees 06 minutes 30 seconds West, 308.78feet to apoint
of curve; On a curve bearing 1o the left having a radius of280.01 feet an arc
lmgth of46.I9 feet to a a) b) point; South ndegrees 26 minutes 17 sccoods West,
40.01 feet to a point; c) , 123

GRAPHIC [g60191la047i003.gif]

 



THENCE on a curve bearing to left, having a radius of240.00 feet an arc length
of37.68 feet tO a point of cmve; THENCE on a curve bearing to the rigbt, having
aradiusof25.00 feet an arc length of37.50 feet to the S?utherly ado of
Enterprise Boulevard (SO Foot Wide Right of Way); THENCE aloog the southcdy
sideof Enterprise Bou!CM.rd, North 59 degrees 23 minutes 38 SCCODds East, 117.40
feet to the point or place ofBEGINNING. 124

GRAPHIC [g60191la047i004.gif]

 



EXIITBIT A-39 1SKYLINE DRIVE ALL that certain plot, piece or parcel of lane!,
situate, lying and being in the Town of Mount Pleasant, County of Westchester
and State of New York, being known and desiqnated as Lot 1 as shown on a certain
llllP entitled , "Kap of Property prepared for Robert Martin company" dated
6/3/81 and last redated 7/30/81 and filed in the westchester county Clerk's
Office on August 14, 1981, as Map No. 20691, said lot being more particularly
bounded and described as follows: BEGINNING at a point on the south side of Saw
Mill River Road, where the lii8Jie is inte.raected by the easterly line of
la.nda of the Consolidated Edison Co pany; RUNNING THENCE al ng the south side
of saw Mill River Road: 1. North 71 deqreas 45 1 20East 0.10 feet; North 70
deqrees 10' 2. 3. East 68.94 feet; and North 89 deqrees 36 1 40" East 81,85 feet
to lands now or formerly of Fred Nilsson; THENCE along said lands nov or
formerly of Nilsson the follovinq five (5 ) courses and distances: 1. 2. south
56 deqraas 23' 20• East 33.50 feat; South_67 degrees 081 20" East 33.50 feet; 3.
4, south 72 degrees 01'20• East 70.00 feet; southerly on a ourve to the!gbt
havinq a radius of 76.oo feet a central angle of 79 deqreas 18', a distance of
105.19 feet; south 07 degrees 161 40" West 431.58 feet to a point; 5. THENCE
North 80 degrees 04 1 40" West 82.14 feet to a point; THENCE North 09 degrees
55'20" East 109.17 feet; THENCE northerly on a curve to the left having a radius
of 170.00 feet, a distance of 257.00 feet to a point; THENCE North 76 degrees
411 47• West 46.63 Consolidated Edison Company; feet tolands of 125

GRAPHIC [g60191la047i005.gif]

 



THENCE alonq said lands of the Consolidated Edieon Company, North 09 deqrees 00
• West 214 .69 feet to the point or place of 'BEGINNING. TOGETHER WITHthe
benefit• andSUBJEC'l' '1'0 the burdensotthe Sanitary Sewer and storm Water
Drainage Easement recorded in Liber 7528 cp 382. TOGETHEit ·WITH the benefits
endSU'S3EC'l' TO the burdensof the EaaeJD.ent Aqreeaaent between·Conaolidated.
Edison Company of New York, Inc., and Robert Martin Company recorded in Liber
7693 cp 610, Liber 7693 cp_ 628 and Liber 7693 cp 619. '1'0 the burdem;ot as
lllllended by Liber TOGETHER WITH the benefits and SUBJECT Declaration recorded
in Liber 7716 cp 704, cp 558. the 7720 126

GRAPHIC [g60191la047i006.gif]

 



EXHIBIT A-40 2 AND 4 SKYLINE D RIVE ALL that certain plots, pieces or parcels of
land,situate, lying and being in tho Town or Mount Plea&ant, County of
westchester and state of New York, known and designated as LOt 4 on a certain up
entitled, "Subdivision up prepared for Robert Martin Coaapany" dated 12/18/84
and filed in the westchester county Clerk's Office, Division oLand Records on
4/7/86, as Map No. 22280, which said lot is more particularly bounded and
described as follows: BEGINNING at a point.in the centerline of Skyline Drive,
said point being the point of intersection of the easterly line of lands now or
formar1y of Consolidated Edison co., the westerly line ot Lot No. 1 on
Westchester County Clerk's filed Map No. 20691 end the northerly line of the
herein described premises, all as shown on Map No. 22280 aforesaid; RONNXNG
THENCE along the centerline of Skyline Drive the following ten (10) courses and
distances: South 76 degrees 41' 47" East 46.63 feet to a point of 1. 2. 3.
curve; Along a curve to tbe riqbt having a radius of 170 feat for a distance of
257 feet to a point of tangency. south 09 degrees s· o· west 109.17 feet to a
point of curve; Along a curve to tbe riqbt having a radius of 15 feet 4. s. 6.
7. 8. 9. 10. for a distance of 82.83 feet to a point of tangency; South 42
degrees 391 West 188.94 feet to a point of curve; Alonq a curve to the left
having a raQis of 180 feet for a distance of 98.81 feet to a point of tangency;
South 11 degrees 111 '50" west 257.97 feet to a point of curve; Alonq a curve to
the right having a rad.ius of 60 :teet for a distance of 78.7 0 feet to a point
of tangency; south 86 deqreea 20'SO" West 235.22 feet to a point of curve; Alonq
a curve to the left having a radius of 185.00 feet for adistance of 240.77
feetto thedivision line between the nerein described premises and Lot No. 10 on
Westchester County Clerk's Filed Map No. 21547; RUNNING THENCE along said
division line North 78 degrees 13' 20" Wast.201.33 feat to the division line
between the herein described pruu.ses and lands now or fon erly of Consolidated
Edison co.; RUNNING THENCE along the same the following four (4) cours.. and
distances: · 1. North 41 degrees 22'40" East 996.79 feet; 2. south 65 degrees
22'10" East72.92 teet; 3. 4. North 11 degrees 04 1 20" East 267.98 feet; and
North 09 dagre..00 1 OO" Weat78.12 feet to the point or place of BEGINNING. 127

GRAPHIC [g60191la047i007.gif]

 



 

EXHIBIT A-41

 

INTENTIONALLY DELETED

 

128

--------------------------------------------------------------------------------



 

EXHIBIT A-42 5 AND 6 SKYLINE DRIVE PARCEL I AM) H - COMPOSITE DKSCRTOONi ALL
that certain piece Of pared of tend together situate, lying mid feeing in ihc
Town of ML Pleasant, County of Westchester, State of New York being known and
designated BS Lot* 5 and 6 ax shown on “Map of Property prepared foi Robert
Martin Company” dated June 3, 1981 with subsequent icdnlc prepared by Ward
Carpenter Engineers, Inc, and filed in the Westchester Cwmry Oafs Office
(Division of Land Records) August 14,1981 as Map No. Z0691 and being mote
particularly bounded end described as follows: BEGINNING at a point on the
centerUne of SfcyUne Drive East said point being distant easterly 41 67 feet as
measured alor.g staid ccnterline from the tiaateriy end of a curve having a
radius of 50.00 ibet connecting Skyline Drive; RUNNING THENCE Gem said point of
beginning along the cenk-r line of Skyline Drive East and the northerly side of
Lob C and 5t South 77 degrees 0? minutw 10 teconds East 508.9S feet to a point
and the centerhnt of a “Right of Way and Division line” as shown PO a map
entitled “Map of Land in Ihe Town of ML Pleasant” dated July 8, 1903 and filed
in the Westchester County Clerks Office (Division ofl Jind Records) October 19t
1904 us Map No, 1409; SUNNING THENCE in a southerly direction along said hue,
South 00 degrees 43 minutes 20 seconds East 479 feet to a pttifit and property
of the County cf TVcgtehesier, RUNNING THENCE along property of the County of
Westchester; 1North 82 degrees 42 minute 30 seconds West 160.72 feet; 2 Sutnh
flfi degrees 42 minutes 30 seconds East 424, i 1 feet; 3 North 77 degrees 09
minute 10 seconds West 23B,83 feet; 4 North 67 degrees 49 minute 27 seconds West
7,41 feet; 5 North 79 degrees 28 minutes U seconds West 31.80 feet; and 6 North
7S degrees 07 minutes 46 seconds West 107,57 feet to a point and fee division
line between Lots 5 and 9 as shown on said Map No. 20691;

[g60191la051i001.gif]

 



RUNNING THENCE in a 11011h«ly dltec:tion aloog aaid divisioo line, North 12SO
mlnules SO I!Cro!lds Bast 287.30 feel to a point and the division liDe
betwcenl.oll6and 9; RUNNING 11DNCE aJona Hid divilioo tioe: 1. NOI(b 77 degreea
09lllinutet 10 tcconds West 218.00 feet; IIDd North 12 delfCC' SO minutes SO
ICCXlnds But 10.82 feet 10 a point IDd tbcf divisi011 between Lot 6 aDd ''Other
property of Robert Mvtin COIIIpllly" u shown on said Map No.20691: 2. R.l.INNING
THENCE In a nortborty dirc:dlon·along said division line, Nom 12 clcp-eea so·
minuteSO IIClC()II(!s East S8S.12 feet 10 the centerline of Skyline Drive East
the poiDIIIDd piiOC of BEGINNING. TOGBTIIER with and easement and ri(lbt of w..y
thirty (30) fed io width ad1\IIDII'OUI!d,. tho CCIIt« liDe of whicb coincides
wilh •part of tloo cuterly bowldary of said pnlllli-. wbich Mid CORia' line is
dcsipalcd ..·"Diviaion Liue*, IIlii which "Diviaion Lillo" and riali or'"¥ "" '
llhown on a cc:rWD map mliof landIn Town of Mount P!easent, WCIItdlcllllr
Caul:lly, N""' Yode, fonnerly of Fitch Landon an more recently of A.E. Bliss,
abowin& dlvirion of aanc into two equal portiom", JUdo bY, WatlfCa:pcatcr and
Soo, C.B.'a, dalcd JUly 8, 19031111d fllod in the Office lbc Register of
Westcbcltcr County, Division of Land RccoiiSt, 011 October 19, 1904 ..MapNo.
1409. 'fOGB'fllER with tile provlslom of a ccnaio 18Jecmcnt dated March 2, 1953,
by and bolwocn Fred Nilsson and C.Powers Taylor recorded in WOlilcbestcr County
Clert'a Ofllco, Dhilllon of Lmcl Roocmls, oo MiliCh S, 1953 iD La'bar
5181ofDocds at Pf8e 9S,said asn-1all'cct Qa only that part of the aboYO
deacribod parcel ooaveyed 10 C. PowCIII Taylor by deed nconled Ill Libc:r 4887
Cp 170 and biag tho rightJ of the parties thereto to 1bc eleeiJic liooa, polol,
wirea aad app'llrtm•PC"t ex1aldiPs &om S.W Mill Jtiver Road over the right of
waythe JAop«tieeofNiJuon and Tayloralbown oa R.O.Map No.7928. 130

[g60191la051i002.gif]

 



TOGETHER with the provisions of an agreement dated April 10, 1967 by and between
Bertha Langle and others HE parties of the first, second, third, fourth and
fifth puts aid C Powers Taylor, party of the aixlh part and receded in
Westchester Qjimty Cleit’s Office (Division of Land Records) in Liber 6699 of
Deeds, at pago 44Q, said agreement only affecting that part of the above
described p&ral convoyed to C Powers TaiyJor by deed recorded in Liber 4BJ7 Cp
170 and providing a permanent easement eighteen (18) ieet ia width along the
easterly line of the above-deWibed prejnise$ for the construction and
maintenance of a road. TOGETHER with the provisions of an casement Jbr sanitary
sewer lines and Moon water drainage Enes granted by Eosedale Nurseries, foe, 1©
Robert Martin Company, dated December 2tL 1978 and recorded December 29,1978 in
Liber 7528 Cp 3S2. TOGETHER with the provisions of un casement fur ingress and
egress granted by Consolidated Edison Company of New Yori, Inc., to Robert
Martin Company dated March 12, 1981 and recorded April I4> 1931 in Libm 7693 of
deeds at page 610. TOGETHER with the provisions of an easement for storm water
detention basins and storm drainage lutes granted by Consolidated Edison Company
of New York, mc to Robert Martin Company dated Marsh 12, 1981 and recanted on
April 14, 19*1 in Liber 7693 of deeds at page 6ZS. TOGETHER with the provisions
of * sewer easement contained in dedaratioa recorded in Liber 7716 Cp 7*2,
TOGETHER with me provisions of a driveway easement contained in declaration
recorded in Liber 771* Cp 787. 131 TOGETHER with the provisions of a driveway
easement contained in declaration recorded in Liber 7716 Cf 792, 131

[g60191la051i003.gif]

 



 

EXHIBIT A-43

 

INTENTIONALLY DELETED

 

132

--------------------------------------------------------------------------------



 

EXHIBIT A-44 7 SKYLINE DRIVE ALL that certain plots, pi•cee or parcels of land,
aituate, lying and being in the Town of Mount Pleasant, County of Weetcheater
and State of New York, known and designated as Lot 7 on a certain map entitlad,
•subdivision Hap prepared for Robert Martin Coltlpany• dated 5/23/83 and filed
in the Westchester County Clerk••Office, Division of L.nd Records on 12/16/83,
as Map No. 21422, which said lot ia more particularly bounded and described aa
follows: BIIGDDIDJG at a point in the centerline of Skyline Drive Bast where the
same ie intersected by the division line between Lot No. 6 on Westchester County
Clerk's Map No. 20691 and Lot No. 7 on Map No. 21 22 aforesaid; RUNNING T.BKNCB
South 12 degree•so minutes so seconds along said divi.ni.on line, 585.11 feet to
tho division line between the herein described premises and Lot No. 9 on
Westchester County Clerk1 s Map No. 20691; c North 77 degrees 09 minutes 10
seconds Neat along RRG said division line, 486.20 feet to a point in the
centerline of skyline Drive eat, said point being tbe t.he h tr in described
premises; aouthweeterly corner or ll.tJIOJDI'CJ TBBRCB along the centerline o£
following rour (4) courses and distances: Skyline Drive westthe 1. North l-1
degrees 46 1'1\inutes 40 seconds kat, a point of curve; On a curve to the
righhaving a radius ot distance of 240.77 faet1 North 86 degrees :010 minutes so
seconds Eaat, 302.93 feet to 165.00 feet, a 235.22 feet to 3. a point of curve;
On a curve to the left having a radius of 60.00 feet, a distance of 78.70 feat
to a point in the centerline of Skyline Drive; R'OJQIXJIG TBII3TCI! along sam.e
North 11 degrees 11 minutes so seconds East 23.91 feet to a point; RTHENCE
southeasterly along the centerline of Skyline Drive on a curve to the left
having a radius of 50.00 feet, a d stance of 77. 0 teet to a poi.nt io. the
centerl.ine of Sky.l..ine Drive l!:ast; TRENCB eontinui.ng al.ong same South 77
degrees 09 mi.nutee J.O seconds East, 4J..G7 feet to the point or place of
D3GXNNXNG. TOG&'l.'illtlt wrrH Driveway Ease12\8nt recorded in Li.be:t" 771.7 Cp
. J. and Liber 771.6 ep. 792. CA£fect•pr •••and mo:t"e) TOGETBl!:R wrra Grant of
Basements for Sanitary Sewer and Storm Water and JEJOre) TOGETHER wrrH Easements
for ingress and agrees over SkyLine Drive (Bast and West) as shown on Piled Map
No. 20691, 21422 and 22280. (Affects pram.i.Ar-anc! DOra> TOGE'1'SJtR WJ:TB the
ef i.ts and SUBJBCT 'rO the bu.rd.ena of. a oecl.arat i.on recorded :in Liber
7716 Cp . 704, and amended by Liber 7720 ep. 558. (Af£actspremise& and mo:r:e)
TOGJtlHElit wrra: an'Easetnent from Con Ec:l:lson to Robert M&rti.n Company
recorded in L er. 307 Cp. 15&. ( facts pr aes an4 mora) Drainage Li.nes recorded
in L r 7528 Cp. 382. CAf£ect8 es 133

GRAPHIC [g60191la055i001.gif]

 



EXHIBIT A-45 8 AND 10 SKYLINE DRIVE All that, certain plot, piece or parcel at
land situate, lying and being in the Town of sit. Pi assent, County of
Westchester and state of New yoric, shown and designated ae Lot 20 an a map
entitled, “Subdivision map prepared for Robert Martin Company” dated 9/1/83 and
filed 5/9/64 in the office of the Clerk of Westchester County, Division of Land
Records as Hap So. 31547, which said lot may be described as follows; BEGINNING
at the intersection of the center line of Skyline Drive-West with the northerly
line of lands of the County of Westchester which said centerline at the point is
also the division line between Lot 5 as shown on County ClerK Maa No. 20691, and
said Lot 10 as Shown on Map Not 21547| THENCE, from said paint of beginning,
along said lands of the caujftty of Westchester, the following three (3) courses
and distances; 1) 2) 3) North 76 degrees 24’ 12** West, 137.10 feet; Nerth 74
degrees 36* 47* Wast, 307*33 feet; and North 74 degrees 54* 35” west,   82.85
feet to the easterly line of lands now or formerly of Consolidated Edison
Company; THENCE, along sane. North 41 degrees 22’ 40” East, 658.05 feet to the
northwesterly corner of the herein described parcel; THENCE, along other
property of the Robert Hiartin Co., South 7B degrees 13’ 20” East, 201.33 feet
to tbe centerline of said Skyline Drive West; THENCE, along same, being in part
along other propei-ty of the Robert Martin Co.( and in part along said Lot 9,
South 11 degrees 46* 40” West, 600,64 feet to the point or place of BEGINNING.
TOGETHER with the provisions of an Eaeament for sanitary sewer lines and storm
water drainage lines granted by Rgsedale Nurseries, Inc., to Robert Martin
Company, dated, December 28, 1978 and recorded December 29, 197B in Liber 7528
Cp 382.

GRAPHIC [g60191la055i002.gif]

 



1'0GE'liiER WI'l'll.the provbions o!an Ea.sl!lllent for ingress and e<JrUS
qranted CODaolidatecl lflti50Jl Coap.ny of New York, Inc. to Robert 198l. in
Martin ca.pany dated March 12 1• 1981 and record.ecl April 14, Liber 7693 of
deed at paqe 610. TOGJ:'l'HER with the provisioniaof an Ease111e11tfor storm
water detention llaains lli.bc1 storm drainaq• lin-granted by Consolidated
Bdiacm eoapeny of New York, Inc. to Robert Martin Collrpany dated March 12, 1
981 ani1 recorded April 1.., 1981 in Li7693 of deeds at paqe 628. TOGE'l'HER
with the provisions of eaa-nts for ingress ancl egress, dra qe syatems, sewer
aystalu and water sys"telll set forth in the declarations dated 7/30/81, and
recorded 8/5/81 in Liber 7716 ep 70.. as amended by instrwleut datad 8/Z0/81,
recoraed 8/21/81 i.n Liber 7720 Cp 558. . . TOGETHER with the ·J:Hmefits of tbe
sewer eaa-.nt granted by ·the CoWlty of 1featabester to Robert Hartin CCIIIIpany
dated October 10, 1980 and recorded October 15, 1980 in I·iber 7658 · Cp 364
a:nd au depictad on Piled Map No.20309. · Policy insures that the prem:i.&ea
hereinabove deacrit.d (the insured pralllisea ) ia contiguoua with Skyline Drive
west which is in .turn to Skyline Drive which is in turn contiquous with the
c-•o41n1t1i1g1uUoltus granted by Consolidated Edison to Martin company Robert
recorded in t.ibo.!r 7693 Cp 610. 135

GRAPHIC [g60191la055i003.gif]

 



 

EXHIBIT A-46

 

INTENTIONALLY DELETED

 

136

--------------------------------------------------------------------------------



 

EXHIBIT A-47 11 SKYLINE DRIVE ALL that certain piece or parcel of land, situate,
lying and being in the Town of Mt. Pleasant, County of Westchester and state of
New York, a. .beinq more Par:ti'7'1larly bounded and described as follows: . .
BEGINNING at a point formed by the intersection of the center line of a 50.00
foot wide Right of Way and the division line between property of the County of
Westchester and ParJ:I, as shown on "Subdivision Map prepared for corham
Artificial Plower co., Inc.", dated June 20, 1973, prepared by ward carpenter
Engineers Inc., and filed in WestchesterCountyClerk's Office (Division of Land
Records) November 9, 1973, as County Clerk Map No. 18087, said point of
beqinning being distant easterly 289.02 feet, as measured along said division
line on a course of south 73 degrees 06 1 43" East from the site of a 11onum.ent
at the intersection of said division line and the easterly side of Saw Mill
River Road; RONNING'l'BENCEfromsaid point of beginning in anortherly direction
along the canter line of a 50.00 foot wide Right of Way and the westerly side of
the herein described parcel, North 19 degrees 05' 39" East, 60.04 feet to a
point; THENCE on a curve to the right havi.ng a radius of 250.00 feet, a delta
angle of 37 degrees 31 1 42", an arc length of 163.75 feet to a point of
tangency; '!'HENCE North 56 degrees 37 1 21" Bast, 167.97 feet to a point;
THENCE on a curve to the left havinq a radius of 175.00 feet, a delta angle of
38 degrees 47' 1911 , an arc length of 118.47 feet to a point of tangency;
'!'HENCE frOJII the center line of the aforesaid SO.00 foot wide Right of Way in
an easterly direction alonq the follow courses and distances: 1. 2. 3. 4. South
72 degrees 10' OO" East 77.96 feet; North 41 degrees 21' 08" East 51.07 feet;
South 48 degrees 38 1 51" East 230.00 feet; and South 41 degrees 22' 40" West
437.71 feet to a point and the division line between property of the County of
Westchester and Parcel No. II, as shown on tho aforesaid county Clerk Map No•.
18087; THENCE in a westerly direction along said division line: 1·. North 73
degrees 06 1 13" west 326.19 feet; and 2.· · North 73 deqrees. 0643" West 8.44
feet to a point and the intersection of said division line and the southerly end
of a 50.00 foot wide Right of Way, the point or place of BEGZNHING. 137

GRAPHIC [g60191la059i001.gif]

 



EXHmiT A-48 12 SKYLINE DRIVE · All that certain pl<ce or parcel of land situate,
lying and bei"ll in lbe T Cowuy of Westchester and S1au of New York, and being
more pmticularly bounded and cGenbcd as folloWJ: . BEGINNING at a point oo the
ccntcrlinc·or a SO foot wick 1\iaht-<>f-Way, said point beiDa. nonbcrly 9S2.48
feet, as me&SUI<d alona the centerline of said Rjgbl-<>f·Wey, the following
oounn and diSI8nees from its intersection with the division line between
property of the County of Wcstcbcller and P :el U.as shown on a map entitled
"Subdivision Map pre for Codwn Artificial Flo..,. Co. Inc.• dated June 20, 1913,
prepnd by Wan! Calpc:ntcr Eogineen, Inc. and filed on November 9, 1973, in the
Westchester County Clerk's Office (Division of Land Rcc:ads) as Mop No. 18087,
North 19" OS' 39' East60.04 feet 10 a point of curvatan:; . THENCE oo a curve 10
the right having a rodius.of250.00 feean an: length of 163.75 feet 10 a point of
tangenoy; THENCE North 56•3T 21"East 167.97 feet to a point of curvature; THENCE
on a cUrve 10 the left having a radius of 17S.OO feet, an arc leogth of 111.47
feet10 point of tangency, THENCE North 17" SO' 02" East 27S.24 feet10 a point of
c:urvalllre; THENCE on a curve to the right having a radius of 200.00 fccan arc
length of 85.62 ,. fcctiO a point oftingcncy; TBENci: Nonll4:1" Zl' 49" East
81.39 feet to said point of bcginning; said latter point of beginnins on the
division line between pcopcrt}' of the County of Westchester and Pan:el 11 on
said filed M8p No.18081,being clislant easterly 289.02 feet as mcasuredolong
said division line on a course of Soulh 73'06' 43" East from its intersection
with the easterly sick of Saw M111 RJvcr Road, said latter point bcina the site
of a mon11l\1eot; RUNNING TIIJlNCE from said poiDl of besinnin1 over and across
propcny of the County of Westcbcstcr North 4&-38' os• West 79.42 feet, North Js•
32' ss• Wc:ot 111.89 feet, and North.4SO JT 20' West 100.00 feet 10 a point oo
the division line between popaty now or fOI'IIWiy the County of Westcbcster and
pope.ty now or formerly Collsolidated f-.dioon of New Yorlc; 138

GRAPHIC [g60191la059i002.gif]

 



THENCE along said division line North·4t• 22' 40' East 271.00 feet to a point on
the division line between property now or fonnerly Mid·Westcbcsler Realty
Assoeiales L.P. (formerly Robert MlrtinConipaoy);' 111ENCE along said division
line South 74• 54' 35" East 82.85 feet, South 74• 36' 47" East 307.23 feet, Mid
South 76• 24' 12' East 90.46 f•"et to aj>oinl oa tbc ocnu:rline'of a SO foot
wide Ril!ht,-ofW. ay; THENCE al011g tbc ocnterlinc of said SO foot wide
RisJtt-of-Way on a cUM! to the risJtt having a ..diu.s of 175.00 fact, an arc
leng1h of54.00 feet to a point of tangency; 111ENCE Southno 15' to• West 131.98
feet to a point of curvature; THENCE oa a curve to tbc left baviJlg a nodiu.s of
175.00 feet, 14 azc length of91.29 feet , to apoint .oftangency mENCESouth42"21'
49" West 21M8 feet to tbc point and pillceofBEGINNINC. 139

GRAPHIC [g60191la059i003.gif]

 



EXHIBIT A-49 15 SKYLINE DRIVE ALL that certain piece or parcel of land, situate,
lying and beinq in the Town of Mt.Pleasant,County of Westchester and State of
Hew York,ad beinq more paz:'ti larly bounded and deacribed as follows: BEGINNING
at a point on the canter line of a 50.00 foot wide Right of Way1 said point
beinq distant northerly 510.23 feet, as aeasured along the center line of said
Right of way, the following courses and distances from its intersection with the
division line between property of the County of Westchester and Parcel II, as
shown on "Subdivision Map prepared for corham Artificial Flower Co., Inc." dated
June 20, 1973, prepared by Warcl carpenter Enqineers Inc.and filed in the
Westchester County Clerk's Office (Division of Land Records)November 9, 1973, as
county Clerk Map No.18087, North 19 degrees OS' 39" East, 60.04 feet; RUNNING
THENCE on a curve to the right having a radius of 25D.OO feet, a delta angle of
37 degrees 31 1 42", an arc length of 163.75 feet to a point of tangency; THENCE
North 56 degrees 371 21•East, 167.97 feet; THENCE on a curve to the left having
a radius of 175.00 feet, a delta angle of 38 degrees 47 1 19",an arc lenqth of
118.47 feet the point of beginning of the within described parcel;the point on
the division line between Parcel II and property of the County of Waatchaster aa
shown on said County Clerk Map No.18087 1 also baing distant easterly, 289.02
feet, as measured alonq·said division line on a course of South 73 degrees D6'
43" East from the site of a monwaent at the intersection of said division line
and the easterly side of saw Mill River Road; · THENCE from said point of
beginning a northerly direction along the center line of a 50.DO foot wide Right
of·Way, the following courses and distances: 1.North 17 degrees 50'02East,
275.24 feet to a point. THENCE on a curve to the right a radius of 2DD.OO feet,
a delta angle of 24 degrees 31'47", an arc length of 85.62 feet to a point of
tangency; a point; courses and 49" East, 114.90 feet to THENCE North 42 degrees
21' directionthefollowing THENCEin an easterly distances: 1. south 48 degrees
38' 08" East 244.59 feet; 34.13 feet; 2.south 41 degrees 21' 52" west 3.SOuth 48
degrees 361 08" East 181.43 feet; and south 41 degrees 22' 40" West 334.09 feet;
4. 'l'HENCE in a westerly direction: 1. North 48 degrees 38 1 51" West 230.00
feet; 2.south 41 degrees 21'OB" West51.07 feet; and 3. North 72 degrees 10'DO"
West 77.96 teet to a point and the center line of a 50.00" foot wide Riqbt of
Way, the point and place of BEGINNING. 140

GRAPHIC [g60191la059i004.gif]

 



EXIDBIT A-50 17 SKYLINE DRIVE ALL that certain piece or parcel of land, situate,
lying and being in the Town ot Mt.I>leasant, County of' Westchester and state of
N•w York, an...d .being more partic.ularly bounded and dascribe.d asfollows:
BEGINNING at a point on the.center line of a so.oo foot wide Right of Way, said
point beiJ19 distant northerly 98!5.99 feet, as measured along the center line
of said Right of Way, the following 'cour•es and distances from its intersection
with the division line between property of the county of West ester and Parcel
II, as shown on "Subdivision Map prepared for Corham Artificial Flower co.,
Inc.• dated June 20, 1973, prepared by Ward Carpenter Engineers Inc. and
filed·in the Westchester County Clerk's Office (Division of Land Records)
November 9, 1973, as county Clerk Map No. 18087, North 1i degrees 051 39" East,
60.04 feat; RUNNXNG THENCE on a curve to the right having a radius of 250.00
feet, a delta angle of 37 degrees 31'42", an arc lenqth of 163,75 feet to a
point of tangency; TBENCE North 56 degrees 37'21" East 167.97 feet; THENCE on a
curve to the left havinr; a radius of 175;oo feet, a delta angle of 38 degrees
47'19", an arc length of 118.47 feet to a point of tangency; THENCE North 7
degrees 50 02" East 275.24 feet to a point; 1 THENCE on a curve to the right
having a radius or 200.00 feet, a delta angle of 24 deqrees 31 1 47", an arc
length of 85.62 feet to a oint of tangency; THENCE North 42 degrees 211 49" East
114.90 feet to a point, the point of beginning of the within deaeribed
parcel;the point on the division line between Parcel II and property of the
county of westchester, as shown on said County Clark Map No. la087, also .
beingdistant ea&terly, 289.02feet,ae measuredalong said division line on a
course of south 73 degrees 06 1 43" East from its intersection with the easterly
side·of Saw Mill River Road, said latter point being the site of a monument; 141

GRAPHIC [g60191la059i005.gif]

 



THENCE northeasterly from said point of beqinning along the center line of &
50.00 foot wide Right of Way, the following courses and distances: 1·. Rorth 42
degrees 21·'21" East 183.47 feet to a point; THENCE on a curve to the ri11ht
having a radil.as of 175.00 feet, a delta angle of 29 deqrees 53' 49", an arc
lenqth of 92 . 29 feet to a point of tanqenc::Y; THENCE North 72 deqrees 15 1
10" East 181.98 feeti THENCE on a curve to the left bavinq a radius of 175.00
feet, a delta angle of 17 degree 40 1 44", an arc lenqth of 54.00 feet to a
point and the division line between Lot 10 and property of the County of
Westchester, ae sbown on Map of Property prepared for Robert Martin company"
dated June 3, 1981with subsequent rev.isions preparedbyWard carpenter
EngineersInc.and filed inthe Westchester county Clerk••Offica (t>ivision of Land
Rec::ord.s) August 14,1981,asMapNo. 20691;and :beinqidentically shown on
'Subdivision Map · preparedf orRobertMArtinCOmpany•dated September 11, 1993,
prepared by Ward Carpenter Engineers Inc. and filed in the westchester county
clerk's Office (Division of Land Records) May.9, 1984 as Map No. 2 547 THENCE in
an easterly direction alonq said division line, South 76 degrees 24' 12" East
71.66 feet to a point;. THENCE the followinq courses and distances: degrees
447.68 f eet; 54 .57 f eet; 1. 2. 3. 4. s. south 1 461 40" West 40" West South
41 deqrees 221 North 48 degrees North 41 degrees 36 ' 08" West feet; 181.43
34.13 teet; and 21'52" East North 48 cieqreea 38 1 OS" West 244.59 feet to a
point and the the center line of a so.oo foot wide Right of Way, point end place
of BEGINNING. 142

GRAPHIC [g60191la059i006.gif]

 



EXHIBIT A-51 200 SAW MILL RIVER ROAD EXHIBIT A-51 200 SAW MILL RIVER ROAD All
that certain plot, piece or parcel of land situate, lying and being in the Town
of Mt. Pleasant, County of Westchester and State of New York, shown as Lot
Number 8 on a certain map entitled, “Subdivision Hap Prepared for Robert Kartin
Properties, Inc., situated in Hawthorne, Town of Mt. Pleasant, Westchester
County, N.Y.”, made by Chas, H.Sells, Inc., surveyors, dated October 30, 1969
and revised Kerch 3D, 1973 and filed in the Westchester County Clerk’s office,
Division of Land Records on April 25, 1973 as Hap He. 17971, being more
particularly bounded and described as follows: BEGINNING at a point on the
easterly side of the highway leading from Hawthorne to Tarrytown known as Saw
Mill River Road where the same is intersected by the southerly line of Lot 37
now shown on Map of Joshua M. Sprague Subdivision filed in the office of the
County Clerk, Division of Land Records, formerly Register’s office of
Westchester County as Map Number 1659; THENCE RUNNING along the southerly line
of said Lot 37 and continuing along Lot 38 as shown on said subdivision map,
South Si degrees 02’ 24* East 280.89 feet to a point in the southerly terminus
of Rutledge Avenue; SUNNING THENCE in a general southerly direction through
other lands of Robert Martin Properties, Inc., the following six (6) courses and
distances: South 07 degrees 38* 09* West   31.00 northerly line of a certain map
entitled, Hap Section 2 Bradhurst Manor*; 1, 2, 3. 4. 5. 6. South 10 degrees 24*
South 78 degrees 27* South 00 degrees 52* North 89 degrees 07* South 30 degrees
30* 57” East 123.41 feet; 59” East 82.21 feet; 16” West 301.87 feet; 44” West
27*00 feet? 13* West 127.08 feet; and feet to the “Subdivision RUNNING THENCE
westerly and along said northerly line of said Map No. 10610, North 81 degrees
58* 49* West 346.00 feet to the aforesaid easterly side of Saw Kill River Road;
and 143

GRAPHIC [g60191la059i007.gif]

 



RONNING THENCE northerly anc:i alonq aai.d easterly side of Saw Kill River Road,
the followinq two {2) courses and distances: 1. 2. North 10 deqreea 58.'11" East
123.08 feet; North 04 degrees 55' 1" East 455.79 feet or place of BEGINNING. and
to the point 144

GRAPHIC [g60191la059i008.gif]

 



EXHIBIT A-52 240 WHITE PLAINS ROAD ALL that certain piece or parcel of land,
situate, lying and being located in the Village of Tarrytown, Town of
Greenburgh, County of Westchester, State of New York being more particularly
bounded and described as follows: BEGINNING at a point fom1ed by the southerly
side ofTarrytown White Plains Road/Route 1 19 (as widened) and the easterly side
of Meadow Street as shown on a certain map entitled "New York State Department
of Transportation Description and Ma p for the Acquisition of Property" filed in
the Westchester County Clerk's Office (Division of Land Records) on May I , 1993
as Map No. 24132; RUNNING THENCE along the southerly side of Tarrytown White
Plains Road/Route 1 19 (as widened) the following courses and distances:North 80
degrees I 0 minutes 32 secondEast, 122.00 feet; THENCE on a curve to the left
having a radius of 1746.59 feet, an arc length of 121.17 feet to a point; THENCE
South 5 degrees 50 minutes 59 secondEast, 1 .50 feet; THENCE on a curve to the
left having a radius of 101 1 .50 feet, an arc length of 174.16 feet to a point;
THENCE North 74 degrees 08 minutes 37 seconds Eat.224.06 feet to a point; THENCE
on a curve to the right having a radius of 1704.50 feet, an arc length of I
09.02 feet to a point; THENCE South 12 degrees 13 minutes 03 seconds Eat. 1 .50
feet to a point; THENCE North 79 degrees 02 minutes 45 seconds Eat.75.23 feet,
North 76 degrees 31 min utes 23 seconds East, 74.40 feet to a point on the
easterly side of Lot I as shown on a map entitled "Talleyrand Subdivision Map"
prepared by Ward Carpenter Engineers, Inc.dated March 29, 1 982 and filed in the
Westchester County Clerk's Office (Division of Land Records) on April 29, 1982
aMap No. 20901; RUNNING THENCE alutg the easterly side of Lot I South 7 degrees
54 min utes 19 seconds East, 9.07 feet to a point on the southerly side of
Tarrytown White Plains Road (Route 1 19)as widened; THENCE North 77 degrees 12
minutes 56 seconds Eat 22.14 feet to a point on the ea terly side of the herein
described parcel; THENCE on a curve to the left having a radius of25.00 feet, an
arc length of 15.00 feet to a point; THENCE South 7 degrees 09 minutes 55
seconds East, 67.38 feet to a point; THENCE on a curve to the left having a
radius of 120.00 feet, an arc length of 67.96 feet to a point; THENCE South 39
degrees 36 minutes 48 seconds Eat.74.25 feet; 145

GRAPHIC [g60191la059i009.gif]

 



THENCE South 34 degrees 31 minutes 39 seconds East, 45.65 feet; THENCE on a
curve to the right having a radius of 185.00 feet, an arc length of 196.58 feet;
THENCE South 26 degrees 21 minutes 21 seconds West, 448.37 feet, North 63
degrees 38 min utes 39 seconds West, 309.24 feet, South 26 degrees 21 minutes 21
seconds West, 86.32 feet, North 63 degrees 38 minutes 39 seconds West, 347.86
feet, North 83 degrees 29 minutes 04 seconds West, 53.48 feet to a point on the
easterly side of Meadow Street; THENCE along the easterly side of Meadow Street
North 18 degrees 38 min utes 39 seconds West,438.71 feet to the southerly side
ofTarrytown White Plains Road (Route 1 19) awidened as shown on the aforesaid
filed Map No. 24132, the point and place ofBEGINN!NG. J::XCJ::I'TINU
THJ::Ktl'KUM so much of the premises that was conveyed to H'Y2 Talleyrand, LLC
by Deed dated aof A ugust 12, 2014 and recorded on September 3, 2014 under
Control No.542153008. 146

GRAPHIC [g60191la059i010.gif]

 



 

EXHIBIT B

 

ASSIGNMENT AND ASSUMPTION OF SERVICE CONTRACTS, LICENSES AND PERMITS

 

THIS ASSIGNMENT AND ASSUMPTION OF SERVICE CONTRACTS, LICENSES AND PERMITS (this
“Assignment”) is made as of                   , 20   by and between
                   , a limited liability company organized under the laws of the
State of New York, having an office located at c/o Mack-Cali Realty Corporation,
Harborside 3, 210 Hudson Street, Suite 400, Jersey City, New Jersey 07311
(“Assignor”), and                      , a                            , having
an office located at                          (“Assignee”).

 

W I T N E S S E T H:

 

WHEREAS, Assignor is the owner of real property commonly known as             ,
               , New York (the “Property”), which Property is affected by
certain service agreements, maintenance contracts, equipment leasing agreements,
warranties, guarantees, bonds, construction contracts, open purchase orders and
other contracts for the provision of labor, services, materials or supplies
relating solely to the Property, as set forth on Exhibit A attached hereto and
made a part hereof (hereinafter collectively referred to as the “Contracts”);

 

WHEREAS, Assignor has entered into that certain Agreement of Sale and Purchase
(the “Sale Agreement”), dated                   , 20  , with Assignee, wherein
Assignor has agreed to convey to Assignee all of Assignor’s right, title and
interest in and to the Property;

 

WHEREAS, Assignor desires to assign to Assignee, to the extent assignable, all
of Assignor’s right, title and interest in and to: (i) the Contracts and
(ii) all licenses, permits, certificates of occupancy, approvals,
authorizations, variances, consents, dedications, subdivision maps and
entitlements in connection with the Property now or hereafter issued, approved
or granted by any governmental or quasi-governmental bodies or agencies having
jurisdiction over the Property or any portion thereof, together with all
renewals and modifications thereof (collectively, the “Licenses and Permits”),
and Assignee desires to accept the assignment of such right, title and interest
in and to the Contracts and Licenses and Permits and to assume Assignor’s rights
and obligations thereunder.

 

NOW, THEREFORE, in consideration of the mutual covenants and conditions herein
contained and for other good and valuable consideration, the parties, intending
to be legally bound, do hereby agree as follows:

 

1.                                      Assignor hereby assigns, sells,
transfers, and sets over to Assignee, its successors and assigns, to the extent
assignable as of the date hereof, all of Assignor’s right, title and interest in
and to the Contracts.  Assignee hereby accepts the foregoing assignment and
transfer and agrees to assume, fulfill, perform and discharge all the various
commitments, obligations and liabilities of Assignor under and by virtue of the
Contracts from and after the date hereof.

 

2.                                      Assignor hereby assigns, sells,
transfers, and sets over to Assignee, its successors and assigns, to the extent
assignable, all of Assignor’s right, title and interest in and to the Licenses
and Permits, and Assignee hereby accepts such assignment, sale and transfer from
and after the date hereof.

 

3.                                      Assignee hereby agrees to indemnify and
hold Assignor harmless from all loss, expense or liability (including, without
limitation, reasonable attorneys’ fees and disbursements) relating to the
Contracts and Licenses and Permits accruing from or after the date hereof, and
Assignor hereby agrees to indemnify and hold Assignee harmless from all loss,
expense or liability (including, without limitation,

 

147

--------------------------------------------------------------------------------



 

reasonable attorneys’ fees and disbursements) relating to the Contracts and
Licenses and Permits accruing prior to the date hereof.

 

4.                                      This Assignment is made without
representation, warranty (express or implied) or recourse of any kind, except as
may be expressly provided herein or in the Sale Agreement.

 

5.                                      This Assignment shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and assigns.  This Agreement shall be governed by, and construed
under, the laws of the State of New York.

 

6.                                      This Agreement may be executed in one or
more counterparts, each of which shall be deemed to be an original Assignment,
but all of which shall constitute but one and the same Assignment.

 

7.                                      Capitalized terms used but not defined
herein shall have the meanings ascribed to them in the Sale Agreement.

 

IN WITNESS WHEREOF, Assignor and Assignee do hereby execute and deliver this
Assignment as of the date and year first above written.

 

 

ASSIGNOR:

 

 

 

 

 L.L.C.

 

By:                   , its sole member

 

By:                   , its general partner

 

 

 

By:

 

 

Gary T. Wagner, General Counsel

 

 

 

 

 

ASSIGNEE:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

148

--------------------------------------------------------------------------------



 

Exhibit A

 

Contracts

 

149

--------------------------------------------------------------------------------



 

EXHIBIT C

 

ASSIGNMENT AND ASSUMPTION OF LEASE OBLIGATIONS

 

THIS ASSIGNMENT AND ASSUMPTION OF LEASE OBLIGATIONS (this “Assignment”) is made
as of                   , 20   by and between                           , a
limited liability company organized under the laws of the State of New York,
having an office located c/o Mack-Cali Realty Corporation, Harborside 3, 210
Hudson Street, Suite 400, Jersey City, New Jersey 07311 (“Assignor”), and
                , a                   , a                 , having an office
located at               (“Assignee”).

 

W I T N E S S E T H:

 

WHEREAS, the property commonly known as            ,         , New York (the
“Property”) is affected by certain leases and other agreements with respect to
the use and occupancy of the Property, which leases and other agreements are
listed on Exhibit A annexed hereto and made a part hereof (the “Leases”);

 

WHEREAS, Assignor has entered into that certain Agreement of Sale and Purchase
(“Agreement”) with Assignee dated                    , 20  , wherein Assignor
has agreed to assign and transfer to Assignee all of Assignor’s right, title and
interest in and to (i) the Leases, (ii) all security deposits paid to Assignor,
as landlord (together with any interest which has accrued thereon, but only to
the extent such interest has accrued for the benefit of the tenant), to the
extent such security deposits have not yet been applied toward the obligations
of any tenant under the Leases, which security deposits are listed on Exhibit B
annexed hereto and made a part hereof (“Security Deposits”), and (iii) the
Leasing Commission Agreements entered into in connection with the Leases, which
leasing commission agreements are listed on Exhibit C annexed hereto and made a
pert hereof (the “Leasing Commission Agreements”);

 

WHEREAS, Assignor desires to assign to Assignee all of Assignor’s right, title
and interest in and to the Leases, Security Deposits, and Leasing Commission
Agreements, and Assignee desires to accept the assignment of such right, title
and interest in and to the Leases, Security Deposits, and Leasing Commission
Agreements and to assume all of Assignor’s rights and obligations under the
Leases, with respect to the Security Deposits, and under the Leasing Commission
Agreements.

 

NOW, THEREFORE, in consideration of the mutual covenants and conditions herein
contained and for other good and valuable consideration, the parties intending
to be legally bound, do hereby agree as follows:

 

1.                                      Assignor hereby assigns, sells,
transfers, sets over and conveys to Assignee, its successors and assigns, all of
Assignor’s right, title and interest in and to (i) the Leases, (ii) Security
Deposits, and (iii) the Leasing Commission Agreements.  Assignee, from and after
the date hereof, hereby accepts this assignment, sale, transfer and conveyance
and agrees to assume, fulfill, perform and discharge all the various
commitments, obligations and liabilities of Assignor under and by virtue of the
Leases, including but not limited to the obligation to properly maintain, apply
and return the Security Deposits in accordance with terms and conditions of the
Leases, and under the Leasing Commission Agreements.

 

2.                                      Assignor hereby agrees to defend,
indemnify and hold harmless Assignee from any liability, damages, causes of
actions, out-of-pocket expenses and reasonable attorneys’ fees incurred by
Assignee by reason of the failure of Assignor to fulfill, perform and discharge
all of the various commitments, obligations and liabilities of Assignor under
and by virtue of the Leases, Security Deposits and Leasing Commission Agreements
with respect to the period of Assignor’s ownership prior to the

 

150

--------------------------------------------------------------------------------



 

effective date hereof, including, without limitation, the return of Security
Deposits and the payment of brokerage commissions relating thereto.

 

3.                                      Assignee hereby agrees to defend,
indemnify and hold harmless Assignor from any liability, damages, causes of
actions, out-of-pocket expenses and reasonable attorneys’ fees incurred by
Assignor by reason of the failure of Assignee to fulfill, perform and discharge
all of the various commitments, obligations and liabilities of Assignee under
and by virtue of the Leases, Security Deposits and Leasing Commission Agreements
assigned hereunder from and after the effective date hereof, including, without
limitation, the return of Security Deposits and the payment of brokerage
commissions relating thereto.

 

4.                                      This Assignment is made without
representation, warranty (express or implied) or recourse of any kind, except as
may be expressly provided herein or in the Agreement.

 

5.                                      This Assignment shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and assigns.  This Assignment shall be governed by, and construed
under, the laws of the State of New York.

 

6.                                      This Assignment may be executed in one
or more counterparts, each of which shall be deemed to be an original
Assignment, but all of which shall constitute but one and the same Assignment.

 

7.                                      Capitalized terms used but not defined
herein shall have the meanings ascribed to them in the Agreement.

 

IN WITNESS WHEREOF, Assignor and Assignee do hereby execute and deliver this
Assignment as of the date and year first above written.

 

 

ASSIGNOR:

 

 

 

 

 L.L.C.

 

By:                      , its sole member

 

By:                      , its general partner

 

 

 

By:

 

 

Gary T. Wagner, General Counsel

 

 

 

 

 

ASSIGNEE:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

151

--------------------------------------------------------------------------------



 

Exhibit A

 

Description of Leases

 

152

--------------------------------------------------------------------------------



 

Exhibit B

 

Security Deposits

 

153

--------------------------------------------------------------------------------



 

Exhibit C

 

Leasing Commission Agreements

 

154

--------------------------------------------------------------------------------



 

EXHIBIT D

 

BILL OF SALE

 

, a New York limited liability company (“Seller”), for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
hereby grants, bargains, sells, transfers and delivers to
                      , a                       (“Buyer”), all of Seller’s
right, title and interest in and to all equipment, appliances, tools, supplies,
machinery, artwork, furnishings, any construction documents, “as built” plans
and specifications and floor plans for the existing improvements and landscape
plans, surveys, environmental site assessments and warranties relating to and
only to the extent reflecting current conditions at the Real Property (but
specifically excluding any such items which may have been prepared for or
identify potential capital improvements or development), and other tangible
personal property attached to, appurtenant to, located in and used exclusively
in connection with the ownership or operation of the real property commonly
known as                , New York (the “Real Property”) and situated at the
Real Property on the date hereof, but specifically excluding all personal
property leased by Seller or owned by tenants or others, if any (the “Personal
Property”), to have and to hold the Personal Property unto Buyer, its successors
and assigns, forever.

 

Seller makes no representation or warranty to Buyer, express or implied, in
connection with this Bill of Sale or the sale, transfer and conveyance made
hereby, except as may be set forth in that certain Agreement of Sale and
Purchase, dated February   , 2019 and entered into by and among Seller, and RMC
Acquisition Entity, LLC.

 

EXECUTED under seal this       day of             , 20  .

 

 

 

L.L.C.

 

 

 

By:                       , its sole member

 

By:                       ,its general partner

 

 

 

By:

 

 

Gary T. Wagner, General Counsel

 

155

--------------------------------------------------------------------------------



 

EXHIBIT D-1 MOTOR VEHICLES 156

GRAPHIC [g60191la065i001.gif]

 



 

EXHIBIT E

 

ASSIGNMENT AND ASSUMPTION OF GROUND LEASE AGREEMENT

 

THIS ASSIGNMENT AND ASSUMPTION OF GROUND LEASE AGREEMENT (this “Assignment”) is
made as of                   , 20   (the “Effective Date”) by and between
                          L.L.C., a limited liability company organized under
the laws of the State of New York, having an office located c/o Mack-Cali Realty
Corporation, Harborside 3, 210 Hudson Street, Suite 400, Jersey City, New Jersey
07311 (“Assignor”), and                 , a                   , having an office
located at                       (“Assignee”).

 

W I T N E S S E T H:

 

WHEREAS, Assignor is the tenant under that certain lease [INSERT RESPECTIVE
GROUND LEASE DESCRIPTION FROM PSA] (collectively, as amended and assigned, the
“Ground Lease”), covering that certain parcel of land in the Town of Mount
Pleasant, County of Westchester, State of New York, as more particularly
described in the Ground Lease, and commonly known by the address      Skyline
Drive, Mount Pleasant, New York, [being Section       , Block   , Lot   , as
shown on the tax map of the Town of Mount Pleasant] [as more particularly
described on Exhibit A annexed hereto and made a pert hereof].

 

WHEREAS, Assignor and Assignee are parties to that certain Agreement of Sale and
Purchase dated                    , 20   (“Agreement”), wherein Assignor has
agreed to assign to Assignee all of Assignor’s right, title and interest in and
to the Ground Lease, and Assignee has agreed to accept the assignment of such
right, title and interest in and to the Ground Lease and to assume all of
Assignor’s right, title and interest in the Ground Lease.

 

NOW, THEREFORE, in consideration of the sum of Ten Dollars, the mutual covenants
and conditions herein contained and for other good and valuable consideration,
the parties intending to be legally bound, do hereby agree as follows:

 

1.                                      Assignor hereby assigns, sells,
transfers, sets over and conveys to Assignee, its successors and assigns, all of
Assignor’s right, title and interest in and to the Ground Lease from and after
the Effective Date.  Assignee hereby accepts the assignment, sale, transfer and
conveyance of Assignor’s right, title and interest in and to the Ground Lease
and agrees to assume, fulfill, perform and discharge all the various
commitments, obligations and liabilities (collectively, “Obligations”) of
Assignor under and by virtue of the Ground Lease arising from and after the
Effective Date.

 

2.                                      Assignee hereby agrees to indemnify and
hold Assignor harmless from all loss, expense or liability (including, without
limitation, attorneys’ fees and disbursements) relating to the Obligations
accruing from or after the Effective Date.

 

3.                                      Assignor hereby agrees to indemnify and
hold Assignee harmless from all loss, expense or liability (including, without
limitation, attorneys’ fees and disbursements) relating to the Obligations
accruing prior to the Effective Date.

 

4.                                      This Assignment is made without
representation, warranty (express or implied) or recourse of any kind, except as
may be expressly provided herein or in the Agreement.

 

5.                                      This Assignment shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and assigns.  This Assignment shall be governed by, and construed
under, the laws of the State of New York.

 

157

--------------------------------------------------------------------------------



 

6.                                      This Assignment may be executed in one
or more counterparts, each of which shall be deemed to be an original
Assignment, but all of which shall constitute but one and the same Assignment.

 

IN WITNESS WHEREOF, Assignor and Assignee do hereby execute and deliver this
Assignment as of the date and year first above written.

 

 

ASSIGNOR:

 

 

 

 

 L.L.C.

 

By:                      , its sole member

 

By:                      , its general partner

 

 

 

By:

 

 

Gary T. Wagner, General Counsel

 

 

 

 

 

ASSIGNEE:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

158

--------------------------------------------------------------------------------



 

EXHIBIT F

 

Service Contracts

 

Contractor

 

Service

 

Owner

 

Agreement
Date

 

Month-to-
Month

 

Applies to

 

Contract
#

A&A Maintenance Enterprise, Inc.

 

Handyman Services

 

Entities listed on Exhibit B

 

June 6, 2017

 

No

 

CWEP - All Buildings

 

17-026

A&A Maintenance Enterprises, Inc.

 

Matron and Janitorial

 

3 Odell Realty L.L.C.

 

January 19, 2018

 

Yes

 

SWEP - 3 Odell Plaza Only

 

18-007

ABM Air Conditioning & Heating, Inc.

 

HVAC Maintenance

 

Entities listed on Exhibit B

 

October 9, 2015

 

Yes

 

MWEP - 4, 5, 6, 8, 10, 11, 12, 15 Skyline Drive and 200 Saw Mill Rd Only

 

15-072

ABM Air Conditioning & Heating, Inc.

 

HVAC Maintenance

 

Entities listed on Exhibit B

 

October 12, 2015

 

Yes

 

CWEP - All Buildings

 

15-074

ABM Air Conditioning & Heating, Inc.

 

HVAC Maintenance

 

Mid-Westchester Realty Associates L.L.C.

 

July 22, 2016

 

No

 

MWEP - 17 Skyline Drive Only

 

16-088

ABM Air Conditioning and Heating, Inc.

 

HVAC Maintenance

 

So. Westchester Realty Associates L.L.C. and Mack-Cali So. West Realty
Associates L.L.C.

 

October 26, 2015

 

Yes

 

SWEP - 1, 5, and 7 Odell Plaza, 4 and 6 Executive Plaza, 100 and 200 Corporate
Blvd Only

 

15-089

ABM Air Conditioning and Heating, Inc.

 

HVAC Maintenance

 

Mack-Cali CW Realty Associates L.L.C.

 

January 31, 2018

 

No

 

CWEP - 101 Executive Blvd Only

 

18-011

ABM Air Conditioning and Heating, Inc.

 

HVAC Maintenance - Annual

 

3 Odell Realty L.L.C.

 

December 15, 2017

 

No

 

SWEP - 3 Odell Plaza Only

 

17-043

ABM Air Conditioning and Heating, Inc.

 

HVAC Maintenance (AVR Realty Associates)

 

Mack-Cali So. West Realty Associates L.L.C.

 

April 1, 2018

 

No

 

SWEP - 1 Executive Blvd Only

 

18-017

ABM Air Conditioning and Heating, Inc.

 

HVAC Maintenance (Bronx Lebanon Hospital)

 

Mack-Cali So. West Realty Associates L.L.C.

 

December 6, 2016

 

No

 

SWEP - 1 Executive Blvd Only

 

16-146

 

159

--------------------------------------------------------------------------------



 

Contractor

 

Service

 

Owner

 

Agreement
Date

 

Month-to-
Month

 

Applies to

 

Contract
#

ABM Air Conditioning and Heating, Inc.

 

HVAC Maintenance (Opengate)

 

Mack-Cali Mid-West Realty Associates LLC

 

June 13, 2017

 

No

 

MWEP - 10 Skyline Drive Only

 

17-029

ABM Janitorial Services NE, Inc.

 

Janitorial Services

 

Entities listed on Exhibit G

 

October 15, 2015

 

No

 

CWEP — 100 Clearbrook Rd Only. MWEP: 2, 7, 8 Skyline Drive Only, SWEP — 1 and 3
Executive Blvd Only.

 

15-066

ABM Janitorial Services, Inc.

 

Handyman Services

 

Entities listed on Exhibit B

 

December 23, 2015

 

Yes

 

MWEP - All Buildings and Associations

 

15-076

ABM Janitorial Services, Inc.

 

Janitorial Services for Opengate

 

Mack-Cali Mid-West Realty Associates LLC

 

January 19, 2018

 

Yes

 

MWEP - 10 Skyline Drive Only

 

18-010

All Safe Fire Sprinkler Corp.

 

Fire Sprinkler Inspection and Service

 

Entities listed on Exhibit B

 

May 11, 2018

 

No

 

SWEP - All Buildings

 

18-023

All Safe Fire Sprinkler Corp.

 

Fire Sprinkler System Services

 

Entities listed on Exhibit B

 

September 1, 2016

 

No

 

CWEP - All Buildings; MWEP - All Buildings

 

16-102

Alternative Pest Control

 

Exterminating and Pest Control

 

Entities listed on Exhibit B

 

September 14, 2016

 

No

 

MWEP - All Buildings and Associations; CWEP - All Buildings

 

16-107

Alternative Pest Control

 

Extermination and Pest Control Services

 

Mack-Cali CW Realty Associates L.L.C.

 

December 20, 2017

 

No

 

CWEP - 101 Executive Blvd Only

 

17-045

Automated Control Logic, Inc.

 

Andover Automation Systems

 

Entities listed on Exhibit B

 

January 19, 2017

 

Yes

 

CWEP - 100 Clearbrook Rd Only; MWEP - 2, 7, and 17 Skyline Drive Only; SWEP - 3
Executive Blvd Only

 

17-007

B & H Security

 

Monitoring Services - Central Station

 

So. Westchester Realty Associates L.L.C. and Mack-Cali So. West Realty
Associates L.L.C.

 

October 1, 2016

 

No

 

SWEP - 1 and 3 Executive Blvd Only

 

16-129

BH Security

 

Security Systems Inspection - Annual

 

Skyline Realty L.L.C.

 

January 22, 2016

 

No

 

MWEP - 7 Skyline Drive Only

 

16-003

BH Security

 

Security Test and Inspection - Annual

 

Mack-Cali CW Realty Associates L.L.C.

 

September 22, 2017

 

No

 

CWEP - 100 Clearbrook Rd Only

 

17-036

 

160

--------------------------------------------------------------------------------



 

Contractor

 

Service

 

Owner

 

Agreement
Date

 

Month-to-
Month

 

Applies to

 

Contract
#

Blondie’s Holiday House

 

Holiday Decorations

 

So. Westchester Realty Associates L.L.C. and Mack-Cali So. West Realty
Associates L.L.C.

 

October 15, 2015

 

No

 

SWEP - 1 and 3 Executive Blvd Only

 

15-080

Blondie’s Holiday House

 

Holiday Decorations

 

Mack-Cali CW Realty Associates L.L.C.

 

December 14, 2015

 

Yes

 

CWEP - 100 Clearbrook Rd Only

 

15-101

Blondie’s Holiday House

 

Holiday Decorations

 

Skyline Realty Associates, L.L.C.

 

December 14, 2015

 

Yes

 

MWEP - 7 Skyline Drive Only

 

15-102

Blondie’s Holiday House

 

Interior Plant Maintenance

 

Skyline Realty Associates, L.L.C.

 

October 12, 2015

 

No

 

MWEP - 7 Skyline Drive Only

 

15-069

Blondie’s Treehouse

 

Interior Plant Maintenance

 

So. Westchester Realty Associates L.L.C. and Mack-Cali So. West Realty
Associates L.L.C.

 

October 15, 2015

 

No

 

SWEP - 1 and 3 Executive Blvd Only

 

15-081

Blondies Treehouse, Inc.

 

Interior Plant Maintenance

 

Mack-Cali CW Realty Associates L.L.C.

 

September 15, 2016

 

No

 

CWEP - 100 Clearbrook Rd Only

 

16-108

County Waste Management

 

Rubbish & Recycling Removal Service

 

Entities listed on Exhibit B

 

December 8, 2017

 

No

 

MWEP - All Buildings; SWEP - All Buildings;

 

17-041

Croker Fire Drill Corporation

 

Fire Drill Tests

 

So. Westchester Realty Associates L.L.C. and Mack-Cali So. West Realty
Associates L.L.C.

 

August 27, 2015

 

No

 

SWEP - 1 and 3 Executive Blvd Only

 

15-048

Croker Fire Drill Corporation

 

Fire Drill Tests

 

3 Odell Realty L.L.C.

 

September 1, 2018

 

No

 

SWEP — 3 Odell Plaza Only

 

18-042

Daikin Applied

 

HVAC Maintenance and Inspection

 

Mack-Cali So. West Realty Associates L.L.C.

 

December 19, 2016

 

No

 

SWEP - 1 Executive Blvd Only

 

16-150

Daikin Applied

 

HVAC Maintenance and Inspection

 

So. Westchester Realty Associates L.L.C.

 

December 19, 2016

 

No

 

SWEP - 3 Executive Blvd Only

 

16-151

Industrial Cooling Corp.

 

Building Automation System Inspection and Maintenance

 

Mid-Westchester Realty Associates L.L.C. and Skyline Realty L.L.C.

 

July 1, 2016

 

No

 

MWEP - 1, 2, and 7 Skyline Only

 

16-096

Interactive Touchscreen Solutions, Inc.

 

Navigo System Maintenance

 

Mack-Cali So. West Realty Associates L.L.C.

 

December 15, 2017

 

No

 

SWEP - 1 Executive Blvd Only

 

17-042

 

161

--------------------------------------------------------------------------------



 

Contractor

 

Service

 

Owner

 

Agreement
Date

 

Month-to-
Month

 

Applies to

 

Contract
#

Interstate Fire & Safety Equipment Company, Inc.

 

Ventilation System Cleaning

 

Skyline Realty L.L.C.

 

June 21, 2016

 

No

 

MWEP - 7 Skyline Drive Only

 

16-082

Johnson Controls, Inc.

 

Building Management System

 

So. Westchester Realty Associates L.L.C. and Mack-Cali So. West Realty
Associates L.L.C.

 

January 24, 2017

 

No

 

SWEP - 1 Executive Blvd Only

 

17-011

Matthew & Tony General Landscaping, Inc.

 

Landscaping

 

Mack-Cali CW Realty Associates L.L.C.

 

January 19, 2018

 

No

 

CWEP - 101 Executive Blvd Only

 

18-003

Matthew & Tony General Landscaping, Inc.

 

Landscaping Services [1]

 

Entities listed on Exhibit E

 

January 20, 2018

 

No

 

SWEP - All Buildings, Associations, and Land Parcels

 

18-001

Matthew & Tony General Landscaping, Inc.

 

Snow Removal

 

Mack-Cali CW Realty Associates L.L.C.

 

January 19, 2018

 

No

 

CWEP - 101 Executive Blvd Only

 

18-002

Matthew & Tony General Landscaping, Inc.

 

Snow Removal

 

Entities Listed on Exhibit D

 

September 26, 2018

 

No

 

CWEP — All Buildings

 

18-232

Matthew & Tony General Landscaping, Inc.

 

Snow Removal

 

Entities listed on Exhibit D

 

September 26, 2018

 

No

 

SWEP - All Properties and Land Parcels

 

18-235

Open Systems Metro NY Inc.

 

Burglar Alarm Maintenance and Monitoring

 

Mack-Cali CW Realty Associates L.L.C.

 

June 1, 2018

 

No

 

CWEP - 101 Executive Blvd Only

 

18-025

Open Systems Metro NY Inc.

 

Fire Alarm Maintenance and Monitoring

 

Mack-Cali CW Realty Associates L.L.C.

 

January 1, 2019

 

No

 

CWEP - 101 Executive Blvd Only

 

18-057

Open Systems Metro NY, Inc.

 

Fire Alarm Maintenance and Inspection

 

Mack-Cali So. West Realty Associates LLC

 

February 1, 2018

 

No

 

SWEP - 1 Executive Blvd Only

 

18-035

Open Systems Metro NY, Inc.

 

Fire Alarm Maintenance and Inspection

 

So. Westchester Realty Associates L.L.C.

 

February 1, 2018

 

Yes

 

SWEP - 3 Executive Blvd Only

 

18-036

 

162

--------------------------------------------------------------------------------



 

Contractor

 

Service

 

Owner

 

Agreement
Date

 

Month-to-
Month

 

Applies to

 

Contract
#

Open Systems Metro NY, Inc.

 

Fire Alarm Maintenance and Inspection

 

3 Odell Realty LLC

 

February 1, 2018

 

No

 

SWEP - 3 Odell Plaza Only

 

18-034

Pride & Service Elevator

 

Elevator Maintenance

 

Entities listed on Exhibit B

 

October 5, 2017

 

Yes

 

CWEP - 100 Clearbrook Rd Only; MWEP - 7 and 17 Skyline Drive Only

 

17-038

Pride & Service Elevator

 

Elevator Maintenance

 

Mack-Cali So. West Realty Associates L.L.C.

 

May 1, 2012

 

Yes

 

SWEP — 1 Executive Blvd Only

 

12-052

Pride & Service Elevator

 

Elevator Maintenance

 

Entities Listed on Exhibit B

 

April 4, 2013

 

Yes

 

CWEP — 100 Clearbrook Road only. MWEP — 7 and 17 Skyline Only. SWEP — 1 and 3
Executive Blvd Only

 

13-048

Red Hawk Fire & Security, LLC

 

Fire Alarm Maintenance

 

Entities listed on Exhibit B

 

September 20, 2018

 

No

 

CWEP - 77 and 101 Executive Blvd and 100 Clearbrook Rd Only; MWEP - 1, 2, and 7
Skyline Drive Only

 

18-048

S&S Fire Suppression Systems

 

Sprinkler System Inspections

 

Mack-Cali CW Realty Associates LLC

 

October 1, 2018

 

No

 

CWEP - 101 Executive Blvd Only

 

18-043

S&S Fire Suppression Systems

 

Sprinkler System Inspections

 

Entities Listed on Exhibit B

 

May 17, 2016

 

No

 

SWEP — All properties

 

16-066

SaniPro Disposal Services d/b/a Surburban Carting Co.

 

Recycling and Rubbish Removal Services

 

Mack-Cali CW Realty Associates LLC

 

January 19, 2018

 

No

 

CWEP - 101 Executive Blvd Only

 

18-005

Scarsdale Security Systems, Inc.

 

Fire Alarm Monitoring and Testing

 

Mack-Cali CW Realty Associates L.L.C.

 

January 1, 2016

 

No

 

CWEP — 50 Executive Blvd and 100 Clearbrook Rd

 

18-013

Scarsdale Security Systems, Inc.

 

Monitoring

 

Mack-Cali CW Realty Associates L.L.C.

 

October 19, 2012

 

No

 

CWEP — 100 Clearbrook Rd

 

N/A

Schindler Elevator Corporation

 

Elevator Maintenance and Inspection

 

Mack-Cali CW Realty Associates L.L.C.

 

January 1, 2016

 

No

 

CWEP - 250 Clearbrook Rd Only

 

15-045

 

163

--------------------------------------------------------------------------------



 

Contractor

 

Service

 

Owner

 

Agreement
Date

 

Month-to-
Month

 

Applies to

 

Contract
#

Suburban Carting Company

 

Rubbish Removal & Recycling

 

Entities listed on Exhibit B

 

April 15, 2016

 

No

 

CWEP - All Buildings; SEP - All Buildings

 

16-022

ThermoTest North, Inc.

 

Infrared Scanning

 

So. Westchester Realty Associates L.L.C., Mack-Cali So. West Realty Associates
L.L.C., 3 Odell Realty L.L.C.

 

November 15, 2016

 

No

 

SWEP — All Buildings

 

16-097

Three D Industrial Maintenance Corp.

 

Catch Basin Cleaning & Street Sweeping Services

 

Entities listed on Exhibit B

 

November 22, 2016

 

Yes

 

MWEP - All Buildings and Associations

 

16-136

Three D Industrial Maintenance Corp.

 

Snow Removal

 

Entities listed on Exhibit D

 

September 26, 2018

 

No

 

MWEP - All Buildings and Associations, including land parcel at 14-16 Skyline
Drive

 

18-234

Three D Industrial Maintenance Corp.

 

Catch Basin Cleaning

 

So. Westchester Realty Associates L.L.C., Mack-Cali So. West Realty Associates
L.L.C., 3 Odell Realty L.L.C., South West Maintenance Corp., 225 Realty LLC.

 

November 22, 2016

 

No

 

MWEP - All Buildings including Land Parcel

 

17-034

Tri-State Façade Services

 

Window and Façade Cleaning

 

So. Westchester Realty Associates L.L.C. and Mack-Cali So. West Realty
Associates L.L.C.

 

January 19, 2018

 

No

 

SWEP - All Buildings

 

18-008

Tri-State Façade Services, Inc.

 

Window and Façade Cleaning

 

Entities listed on Exhibit B

 

January 12, 2016

 

No

 

CWEP - 100 Clearbrook Rd Only; MWEP - 1, 2, 7, 11, 12, 15, and 10 Skyline Drive
Only

 

16-002

Tyco Integrated Security

 

Monitoring

 

Mack-Cali CW Realty Associates L.L.C.

 

October 2, 2015

 

No

 

CWEP - 1 Westchester Plaza Only

 

N/A

Tyco Integrated Security

 

Monitoring

 

Mack-Cali CW Realty Associates L.L.C.

 

October 14, 2015

 

No

 

CWEP - 11 Clearbrook Rd Only

 

N/A

Tyco Integrated Security

 

Monitoring

 

Mack-Cali CW Realty Associates L.L.C.

 

October 14, 2015

 

No

 

CWEP - 150 Clearbrook Rd Only

 

N/A

Tyco Integrated Security

 

Monitoring

 

Mack-Cali CW Realty Associates L.L.C.

 

October 5, 2015

 

No

 

CWEP - 2 Westchester Plaza Only

 

N/A

 

164

--------------------------------------------------------------------------------



 

Contractor

 

Service

 

Owner

 

Agreement
Date

 

Month-to-
Month

 

Applies to

 

Contract
#

Tyco Integrated Security

 

Monitoring

 

Mack-Cali CW Realty Associates L.L.C.

 

October 28, 2015

 

No

 

CWEP - 250 Clearbrook Rd Only

 

N/A

Tyco Integrated Security

 

Monitoring

 

Mack-Cali CW Realty Associates L.L.C.

 

October 2, 2015

 

No

 

CWEP - 3 Westchester Plaza Only

 

N/A

Tyco Integrated Security

 

Monitoring

 

Mack-Cali CW Realty Associates L.L.C.

 

October 9, 2015

 

No

 

CWEP - 300 Executive Blvd Only

 

N/A

Tyco Integrated Security

 

Monitoring

 

Cross Westchester Realty Associates L.L.C.

 

October 9, 2015

 

No

 

CWEP - 350 Executive Blvd Only

 

N/A

Tyco Integrated Security

 

Monitoring

 

Mack-Cali CW Realty Associates L.L.C.

 

October 29, 2015

 

No

 

CWEP - 4 Westchester Plaza Only

 

N/A

Tyco Integrated Security

 

Monitoring

 

Mack-Cali CW Realty Associates L.L.C.

 

October 14, 2015

 

No

 

CWEP - 400 Executive Blvd Only

 

N/A

Tyco Integrated Security

 

Monitoring

 

Mack-Cali CW Realty Associates L.L.C.

 

October 2, 2015

 

No

 

CWEP - 5 Westchester Plaza Only

 

N/A

Tyco Integrated Security

 

Monitoring

 

Mack-Cali CW Realty Associates L.L.C.

 

October 14, 2015

 

No

 

CWEP - 500 Executive Blvd Only

 

N/A

Tyco Integrated Security

 

Monitoring

 

Cross Westchester Realty Associates L.L.C.

 

October 28, 2015

 

No

 

CWEP - 525 Executive Blvd Only

 

N/A

Tyco Integrated Security

 

Monitoring

 

Mack-Cali CW Realty Associates L.L.C.

 

October 2, 2015

 

No

 

CWEP - 6 Westchester Plaza Only

 

N/A

Tyco Integrated Security

 

Monitoring

 

Mack-Cali CW Realty Associates L.L.C.

 

October 15, 2015

 

No

 

CWEP - 7 Westchester Plaza Only

 

N/A

Tyco Integrated Security

 

Monitoring

 

Cross Westchester Realty Associates L.L.C.

 

October 2, 2015

 

No

 

CWEP - 75 Clearbrook Rd Only

 

N/A

Tyco Integrated Security

 

Monitoring

 

Mack-Cali CW Realty Associates L.L.C.

 

October 9, 2015

 

No

 

CWEP - 77 Executive Blvd Only

 

N/A

Tyco Integrated Security

 

Monitoring

 

Mack-Cali CW Realty Associates L.L.C.

 

October 2, 2015

 

No

 

CWEP - 8 Westchester Plaza Only

 

N/A

Tyco Integrated Security

 

Monitoring

 

Mid-Westchester Realty Associates L.L.C.

 

October 28, 2015

 

No

 

MWEP - 1 Skyline Dr Only

 

N/A

Tyco Integrated Security

 

Monitoring

 

Mack-Cali Mid-West Realty Associates L.L.C.

 

October 9, 2015

 

No

 

MWEP - 10 Skyline Dr Only

 

N/A

Tyco Integrated Security

 

Monitoring

 

Mid-Westchester Realty Associates L.L.C.

 

October 28, 2015

 

No

 

MWEP - 11 Skyline Dr Only

 

N/A

 

165

--------------------------------------------------------------------------------



 

Contractor

 

Service

 

Owner

 

Agreement
Date

 

Month-to-
Month

 

Applies to

 

Contract
#

Tyco Integrated Security

 

Monitoring

 

12 Skyline Associates L.L.C.

 

October 28, 2015

 

No

 

MWEP - 12 Skyline Dr Only

 

N/A

Tyco Integrated Security

 

Monitoring

 

Mid-Westchester Realty Associates L.L.C.

 

October 29, 2015

 

No

 

MWEP - 15 Skyline Dr Only

 

N/A

Tyco Integrated Security

 

Monitoring

 

Mack-Cali Mid-West Realty Associates L.L.C.

 

October 15, 2015

 

No

 

MWEP - 200 Saw Mill River Rd Only

 

N/A

Tyco Integrated Security

 

Monitoring

 

Mid-Westchester Realty Associates L.L.C.

 

October 28, 2015

 

No

 

MWEP - 4 Skyline Dr Only

 

N/A

Tyco Integrated Security

 

Monitoring

 

5/6 Skyline Realty L.L.C.

 

October 15, 2015

 

No

 

MWEP - 5 Skyline Dr Only

 

N/A

Tyco Integrated Security

 

Monitoring

 

5/6 Skyline Realty L.L.C.

 

October 9, 2015

 

No

 

MWEP - 6 Skyline Dr Only

 

N/A

Tyco Integrated Security

 

Monitoring

 

Mack-Cali Mid-West Realty Associates L.L.C.

 

October 9, 2015

 

No

 

MWEP - 8 Skyline Dr Only

 

N/A

Tyco Integrated Security

 

Monitoring

 

Mack-Cali So. West Realty Associates L.L.C.

 

October 28, 2015

 

No

 

SWEP - 1 Executive Blvd Only

 

N/A

Tyco Integrated Security

 

Monitoring

 

So. Westchester Realty Associates L.L.C.

 

October 15, 2015

 

No

 

SWEP - 1 Odell Plaza Only

 

N/A

Tyco Integrated Security

 

Monitoring

 

Mack-Cali So. West Realty Associates L.L.C.

 

October 9, 2015

 

No

 

SWEP - 100 Corporate Blvd Only

 

N/A

Tyco Integrated Security

 

Monitoring

 

So. Westchester Realty Associates L.L.C.

 

October 9, 2015

 

No

 

SWEP - 200 Corporate Blvd South Only

 

N/A

Tyco Integrated Security

 

Monitoring

 

Mack-Cali So. West Realty Associates L.L.C.

 

October 28, 2015

 

No

 

SWEP - 4 Executive Plaza Only

 

N/A

Tyco Integrated Security

 

Monitoring

 

So. Westchester Realty Associates L.L.C.

 

October 9, 2015

 

No

 

SWEP - 5 Odell Plaza Only

 

N/A

Tyco Integrated Security

 

Monitoring

 

So. Westchester Realty Associates L.L.C.

 

October 28, 2015

 

No

 

SWEP - 6 Executive Plaza Only

 

N/A

Tyco Integrated Security

 

Monitoring

 

So. Westchester Realty Associates L.L.C.

 

October 9, 2015

 

No

 

SWEP - 7 Odell Plaza Only

 

N/A

US Renewable, LLC

 

Recycling - Electronics, Ink, and Toner

 

Entities listed on Exhibit B

 

June 16, 2014

 

No

 

All Buildings in Transaction

 

14-058

 

166

--------------------------------------------------------------------------------



 

Contractor

 

Service

 

Owner

 

Agreement
Date

 

Month-to-
Month

 

Applies to

 

Contract
#

US Security Associates, Inc.

 

Security Patrol Services

 

Entities listed on Exhibit B

 

October 7, 2016

 

Yes

 

All Buildings in Transaction including Associations and Land

 

16-124

UtiliVisor

 

Electric Meter Readings

 

Mack-Cali CW Realty Associates L.L.C.

 

July 1, 2018

 

No

 

CWEP - 50 Executive Blvd Only

 

18-018

UtiliVisor Energy Oversight

 

Electric and Water Meter Readings

 

So. Westchester Realty Associates L.L.C. and Mack-Cali So. West Realty
Associates L.L.C.

 

November 1, 2018

 

No

 

SWEP - 1 and 3 Executive Blvd, 5 Odell Plaza Only

 

18-050

Water Dynamics

 

Water Treatment (Montefiore)

 

Mack-Cali So. West Realty Associates L.L.C.

 

May 10, 2018

 

No

 

SWEP - 100 Corporate Blvd Only

 

18-021

Water Dynamics Inc.

 

Water Treatment Program

 

Mack-Cali CW Realty Associates L.L.C.

 

November 1, 2018

 

No

 

CWEP - 100 Clearbrook Rd Only

 

18-053

Water Dynamics, Inc.

 

Water Treatment Services

 

Mid-Westchester Realty Associates L.L.C. and Skyline Realty LLC

 

May 10, 2010

 

Yes

 

MWEP - 1, 2, 7 and 17 Skyline Dr Only

 

18-022

Water Dynamics, Inc.

 

Water Treatment Services

 

So. Westchester Realty Associates L.L.C. and Mack-Cali So. West Realty
Associates L.L.C.

 

May 10, 2018

 

Yes

 

SWEP - 1 and 3 Executive Blvd Only

 

18-020

 

--------------------------------------------------------------------------------

[1] Contract # 18-001 (Matthew and Tony General Landscaping, dated January 20,
2018) originally included Scavenger services.  Scavenger only was terminated in
attached letter dated May 1, 2018.

 

Rooftop Antenna Management Agreement

 

Management and Transmitting Sites Agreement between Apex Site Management, L.P.,
Manager, and Mack-Cali Realty Corporation, Owner, dated July 6, 1998

· Letter Agreement re Amendment to Management Agreement, dated October 5, 1999.

· Letter Agreement re Amendment to Management Agreement, dated November 1, 1999.

· Letter Agreement re Amendment to Management Agreement, dated November 19,
1999.

· Letter Agreement re Amendment to Management Agreement, dated January 7, 2000.

· Letter Agreement re Amendment to Management Agreement, dated July 25, 2000.

· Amendment to Management of Transmitting Sites Agreement, dated February 11,
2003

·  Seventh Amendment to Management of Transmitting Sites Agreement, dated
January 12, 2017

 

167

--------------------------------------------------------------------------------



 

Note:  This should go on every service contract exhibit, regardless of whether
there is rooftop activity

 

Leased Equipment

 

None

 

Roof Warranties

 

7 Westchester Plaza

20 Year System Warranty from Sika Sarnafil, dated August 4, 2014.

 

8 Westchester Plaza

20 Year System Warranty from Sika Sarnafil, dated September 7, 2016.

 

200 Clearbrook Road

20 Year System Warranty from Sika Sarnafil, dated June 20, 2014.

 

11 Skyline Drive

20 Year System Warranty from Sika Sarnafil, dated November 15, 2012.

 

15 Skyline Drive

20 Year System Warranty from Sika Sarnafil, dated August 12, 2015.

 

17 Skyline Drive

20 Year System Warranty from Sika Sarnafil, dated November 15, 2012.

 

10 Skyline Drive

Seaman Corporation Commercial Roofing Warranty, dated October 23, 2010.

 

4 Executive Drive

20 Year System Warranty from Sika Sarnafil, dated June 29, 2015.

 

100 Corporate Blvd

20 Year System Warranty from Sika Sarnafil, dated September 10, 2012.

 

168

--------------------------------------------------------------------------------



 

200 Corporate Blvd

20 Year System Warranty from Sika Sarnafil, dated October 17, 2017.

 

240 White Plains Road

GAF Diamond Pledge Roof Guarantee dated October 9, 2006.

 

169

--------------------------------------------------------------------------------



 

EXHIBIT G

 

Lease Schedule

 

1 WESTCHESTER PLAZA

 

British Apparel Collection, LTD

Standard Form of Loft Lease between RM CW Realty Associates, Owner, and British
Apparel Collection, LTD., Tenant dated July 22, 1997.

·                  First Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner, and British Apparel Collection, LTD., Tenant dated March 31,
2003.

·                  Second Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner, and The British Apparel Collection, LTD., Tenant dated August 24,
2007.

·                  Sublease between The British Apparel Collection, LTD., 
Sublandlord, and JIN International Business, Inc., d/b/a “As Seen On TV”,
Subtenant, dated April 16, 2009.

·                  Consent to Sublet between Mack-Cali CW Realty Associates
L.L.C., Owner, The British Apparel Collection, LTD., Tenant, and JIN
International Business, Inc., Subtenant, dated April 27, 2009.

·                  Sublease between The British Apparel Collection, LTD.,
Sublandlord, and JIN International Business, Inc., d/b/a “As Seen On TV”,
Subtenant, dated December 21, 2012.

·                  Third Amendment between Mack-Cali CW Realty Associates L.L.C,
Owner, and The British Apparel Collection, LTD., Tenant dated April 6, 2018.

·                  First Amendment between The British Apparel Collection LTD,
Sub-Landlord, and JIN International Business Inc., d/b/a “As Seen On TV”,
Sub-Tenant, dated April 6, 2018.

·                  First Amendment to Consent to Sublet between Mack-Cali CW
Realty Associates L.L.C., Owner, The British Apparel Collection, LTD., Tenant,
and JIN International Business, Inc.,  Subtenant, dated May 3, 2018.

 

Carrier Enterprise Northeast, LLC

Standard Form of Loft Lease between Mack-Cali CW Realty Associates L.L.C., Owner
and Carrier Enterprise Northeast, LLC, Tenant dated November 30, 2012.

·                  Commencement Date Agreement between Mack-Cali Realty
Corporation L.L.C., Owner, and Carrier Enterprise Northeast, LLC, Tenant dated
April 3, 2013.

·                  First Amendment between Mack-Cali Realty Corporation L.L.C.,
Owner, and Carrier Enterprise Northeast, LLC, Tenant dated June 24, 2015.

·                  Second Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner, and Carrier Enterprise Northeast, LLC, Tenant dated November 27,
2018.

 

R.S. Knapp Company, Inc.

Standard Form of Loft Lease between Robert Martin Company, Landlord, and R.S.
Knapp Company, Inc. Tenant, dated February 26, 1987.

·                  C&E Letter between Robert Martin Company, Landlord, and R.S.
Knapp Company, Inc., Tenant dated April 10, 1987.

·                  First Lease Amendment between Robert Martin Company,
Landlord, and R.S. Knapp Company, Inc., Tenant, dated March 11, 1992.

·                  Second Lease Amendment between Robert Martin Company,
Landlord, and R.S. Knapp Company, Inc., Tenant, dated March 3, 1995.

·                  Third Amendment between Mack-Cali CW Realty Associates,
L.L.C., Owner, and R.S. Knapp Company, Inc., Tenant, dated November 1, 1999.

·                  Fourth Amendment between Mack-Cali CW Realty Associates,
L.L.C., Owner, and R.S. Knapp Company, Inc., Tenant, dated September 24, 2004.

·                  Fifth Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner, and R.S. Knapp Company, Inc., Tenant, dated June 21, 2010.

 

170

--------------------------------------------------------------------------------



 

·                  Sixth Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner, and R.S. Knapp Company, Inc., Tenant, dated June 18, 2015.

 

University Pathology, P.C.

Standard Form of Loft Lease between Mack-Cali CW Realty Associates, L.L.C.,
Owner, and University Pathology, P.C., Tenant dated August 13, 2010.

·                  First Amendment to Lease between Mack-Cali CW Realty
Associates, L.L.C., Owner and University Pathology, P.C. d/b/a Alliance
Laboratories of Westchester, Tenant, dated August 2, 2016.

 

Verizon New York, Inc.

Telecommunication Facilities License Agreement between Mack-Cali CW Realty
Associates L.L.C., Owner, and Verizon New York Inc. dated April 1, 2008.

 

100 CLEARBROOK ROAD

 

Bioscrip Nursing Services LLC -fka- MIM Corporation

Standard Form of Office Lease between RM CW Realty Associates, Owner, and MIM
Corporation, Tenant, dated June 30, 1998.

·                  C&E Letter between RM CW Realty Associates, Landlord, and MIM
Corporation, Tenant, dated September 21, 1998.

·                  Consent to Sublet between Mack-Cali CW Realty Associates
L.L.C., Owner, MIM Corporation, Tenant, and New York ADIMA, L.L.C., Subtenant,
dated January 22, 2002.

·                  Sublease between New York ADIMA, L.L.C., Tenant, MIM
Corporation, Landlord, and RM CW Realty Associates, Prime Landlord, dated
January 22, 2002.

·                  Change of Name Certificate from “MIM Corporation” to
“Bioscrip, Inc.” dated March 9, 2005.

·                  First Amendment between Mack-Cali CW Realty Associates,
L.L.C., Owner, and Bioscrip, Inc., Tenant, dated March 30, 2007.

·                  Landlord’s Subordination between Mack-Cali CW Realty
Associates, L.L.C., Landlord, Bioscrip, Inc., Borrower, and Jefferies Finance
LLC, Secured Party dated May 13, 2010.

·                  Second Amendment between Mack-Cali CW Realty Associates,
L.L.C., Owner and Bioscrip, Inc., formerly known as MIM Corporation, Tenant
dated September 30, 2010.

·                  Landlord Waiver Agreement Letter between Mack-Cali CW Realty
Associates L.L.C., Landlord, BioScrip, Inc., Tenant, and Healthcare Finance
Group, LLC, Collateral Agent dated December 28, 2010.

·                  Third Amendment between Mack-Cali CW Realty Associates,
L.L.C., Owner, and Bioscrip Inc., (formerly known as MIM Corporation) Tenant
dated June 1, 2011.

·                  Landlord Subordination between Bioscrip, Inc., Borrower,
Mack-Cali CW Realty Associates L.L.C., Landlord, and Suntrust Bank, Secured
Party, dated November 20, 2013.

·                  Fourth Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner, Bioscrip, Inc., formerly known as MIM Corporation, Assignor, and
Bioscrip Nursing Services, LLC, Tenant dated October 19, 2015.

·                  Landlord Waiver Notice between Mack-Cali CW Realty Associates
L.L.C., Landlord and SunTrust Bank, Agent dated June 29, 2017.

·                  Fifth Amendment to Lease between Mack-Cali CW Realty
Associates L.L.C., Owner, and Bioscrip Nursing Services, LLC, Tenant dated
April 1, 2018.

 

Black Marjieh & Sanford LLP fka Black Marjieh Leff & Sanford LLP fka Marjieh Law
LLP

Short Form Lease between Mack-Cali CW Realty Associates L.L.C., Landlord and
Marjieh Law LLP, Tenant dated May 11, 2017.

·                  Good Guy Guaranty of Lease between Mack-Cali CW Realty
Associates L.L.C., Landlord and Marjieh Law LLP, Tenant, dated May 10, 2017.

 

171

--------------------------------------------------------------------------------



 

·                  Black Marjieh Leff & Sanford LLP Partnership Resolution
Changing Name of Partnership dated June 16, 2017.

·                  License Agreement between Mack-Cali CW Realty Associates
L.L.C., Landlord and Marjieh Law LLP, Tenant, dated May 4, 2018.

·                  Commencement Date Agreement between Mack-Cali CW Realty
Associates L.L.C., Landlord and Marjieh Law LLP, Tenant, dated January 23, 2018.

·                  First Amendment to Lease between Mack-Cali CW Realty
Associates L.L.C., Landlord and Black Marjieh Leff & Sanford LLP, Tenant dated
April 30, 2018.

·                  Black Marjieh & Sanford LLP Notice of Name Change and
Withdrawal of Partner dated July 23, 2018.

 

Cablevision Lightpath Inc., fka CSC Holdings (TA)

Telecom License Agreement between Mack-Cali CW Realty Associates L.L.C., Owner
and CSC Holdings, Inc., Provider, dated July 20, 2001.

·                  Amendment to Telecom License Agreement between Mack-Cali CW
Realty Associates L.L.C., Owner, and CSC Holdings, Inc. and Cablevision
Lightpath, Inc., collectively referred to as Provider, dated October 15, 2002.

·                  Renewal Notice Email, dated August 31, 2006.

·                  Second Amendment to Telecom License Agreement between
Mack-Cali CW Realty Associates LLC c/o Mack-Cali Realty, LP, Owner, and
Cablevision Lightpath, Inc., Provider dated February 6, 2015.

 

Cellular Sciences, Inc.

Temporary Lease between Mack-Cali CW Realty Associates, L.L.C., Landlord, and
Cellular Sciences, Inc., Tenant, dated October 20, 2010.

·                  First Amendment between Mack-Cali CW Realty Associates
L.L.C., Landlord, and Cellular Sciences, Inc., Tenant, dated February 27, 2012.

·                  Second Amendment between Mack-Cali CW Realty Associates
L.L.C., Landlord, and Cellular Sciences Inc., Tenant, dated February 26, 2015.

·                  Third Amendment between Mack-Cali CW Realty Associates
L.L.C., Landlord and Cellular Sciences Inc., Tenant, dated January 15, 2016.

·                  Fourth Amendment between Mack-Cali CW Realty Associates
L.L.C., Landlord and Cellular Sciences Inc., Tenant, dated June 12, 2017.

·                  Fifth Amendment/Commencement Date Agreement between Mack-Cali
CW Realty Associates L.L.C., Landlord, and Cellular Sciences, Inc., Tenant,
dated July 1, 2017.

 

Clearbrook Café LLC

License Agreement between Mack-Cali CW Realty Associates L.L.C., Licensor, and
Clearbrook Café LLC, Licensee, dated June 15, 2016.

 

CooperFriedman Electric Supply Co., Inc.

Short Form Lease between Mack-Cali CW Realty Associates L.L.C, Landlord, and
CooperFriedman Electric Supply Co., Inc., Tenant dated December 17, 2018.

 

National Alliance on Mental Illness of Westchester Inc.

Temporary Lease between Mack-Cali CW Realty Associates L.L.C., Owner, and
National Alliance on Mental Illness of Westchester, Inc., Tenant, dated July 30,
2010.

·                  C&E Letter between Mack-Cali CW Realty Associates L.L.C.,
Owner and National Alliance on Mental Illness of Westchester, Inc., Tenant
dated, October 18, 2010.

·                  First Amendment between Mack-Cali CW Realty Associates,
L.L.C., Owner and National Alliance on Mental Illness of Westchester, Inc.,
Tenant dated June 13, 2011.

·                  Second Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner and National Alliance on Mental Illness of Westchester, Inc.,
Tenant, dated July 17, 2013.

 

172

--------------------------------------------------------------------------------



 

·                  Third Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner and National Alliance on Mental Illness of Westchester, Inc.,
Tenant dated October 14, 2016.

·                  Fourth Amendment/Commencement Date Agreement between
Mack-Cali CW Realty Associates L.L.C., Owner and National Alliance on Mental
Illness of Westchester, Inc., Tenant, dated January 31, 2017.

·                  Fifth Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner and National Alliance on Mental Illness of Westchester, Inc.,
Tenant, dated July 17, 2017.

 

New Cingular Wireless PCS fka Cellular Telephone Company

Standard Form of Office Lease between Robert Martin Company, Owner and Cellular
Telephone Company, Tenant, dated December 3, 1992.

·                  License Agreement between Mack-Cali CW Realty Associates,
L.L.C., Licensor and Cellular Telephone Company d/b/a AT&T Wireless, Licensee,
dated June 30, 2003.

·                  Renewal Letter between Mack-Cali CW Realty Assoc LLC, Lessor,
and Cellular Telephone Company dba AT&T Wireless d/b/a Cingular Wireless,
Lessee, dated December 31, 2007.

·                  Letter from Mack-Cali CW Realty Associates, L.L.C., Licensor
regarding New Cellular Wireless PCS, LLC, successor to Cellular Telephone
Company, Licensee, dated August 31, 2011.

·                  Renewal Letter between New Cingular Wireless PCS, LLC d/b/a
AT&T Mobility successor to Cellular Telephone, Lessee, and Mack-Cali CW Realty
Assoc LLC, Lessor dated October 1, 2012.

·                  First Amendment to License Agreement between Mack-Cali CW
Realty Associates L.L.C., Licensor and New Cingular Wireless PCS, LLC, Licensee
dated March 15, 2017.

·                  Renewal Letter between New Cingular Wireless PCS, LLC and
Mack-Cali CW Realty Assoc L.L.C. dated July 3, 2018.

 

Oakley Construction, LLC

Temporary Office Lease between Mack-Cali CW Realty Associates L.L.C., Landlord
and Oakley Construction LLC, Tenant dated December 1, 2014.

·                  First Amendment to Lease/Commencement Date Agreement between
Mack-Cali CW Realty Associates L.L.C., Landlord and Oakley Construction LLC,
Tenant, dated December 5, 2014.

·                  Second Amendment to Lease between Mack-Cali CW Realty
Associates L.L.C., Landlord and Oakley Construction LLC, Tenant, dated
January 5, 2016.

·                  Third Amendment to Lease between Mack-Cali CW Realty
Associates L.L.C., Landlord and Oakley Construction LLC, Tenant, dated
January 5, 2017.

 

Omnipoint Facilities Network 2

License Agreement between Mack-Cali CW Realty Associates, L.L.C., Licensor and
Omnipoint Facilities Network 2, LLC, Licensee, dated March 22, 2004.

·                  Renewal Notice Letter regarding Mack-Cali CW Realty
Associates, L.L.C., and Omnipoint Communications, Inc., dated January 23, 2009.

·                  Email of Correct Rent Commencement Date between Mack-Cali CW
Realty Associates, L.L.C., Licensor and Omnipoint Communications, Inc., Licensee
dated February 3, 2009.

·                  Renewal Notice Letter between Mack-Cali CW Realty Associates,
L.L.C., and T-Mobile Northeast LLC, successor interest to Omnipoint Facilities
Network 2, LLC, dated December 11, 2013.

 

Pyrotek, Inc.

Standard Form of Office Lease between Mack-Cali CW Realty Associates L.L.C.,
Owner and Pyrotek, Inc., Tenant, dated September 25, 2001.

·                  Standard Form of License Agreement between Mack-Cali CW
Realty Associates, L.L.C., Licensor and Pyrotek, Inc., Licensee, dated
November 28, 2001.

·                  C&E Letter between Mack-Cali CW Realty Associates L.L.C.,
Owner/Landlord and Pyrotek, Inc., Tenant dated December 20, 2001.

 

173

--------------------------------------------------------------------------------



 

·                  Letter regarding Option for Additional Space between
Mack-Cali CW Realty Associates L.L.C., Owner and Pyrotek Inc., Tenant dated
August 1, 2006.

·                  First Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner and Pyrotek Incorporated, Tenant dated February 19, 2008.

·                  First Amendment between Mack-Cali CW Realty Associates
L.L.C., Licensor and Pyrotek Incorporated, formerly incorrectly referred to as
Pyrotek, Inc., Licensee, dated February 19, 2008.

·                  Second Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner and Pyrotek Incorporated, Tenant dated November 20, 2012.

·                  Second Amendment between Mack-Cali CW Realty Associates
L.L.C., Licensor and Pyrotek Incorporated, Licensee dated November 20, 2012.

·                  Third Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner and Pyrotek Incorporated, Tenant, dated October 23, 2018.

·                  Third Amendment between Mack-Cali CW Realty Associates
L.L.C., Licensor and Pyrotek Incorporated, Licensee, dated October 29, 2018.

 

Robert Martin Company

Standard Form of License Agreement between Robert Martin Company, Licensor, and
Robert Martin Company, Licensee, dated June 15, 1994

·                  License Agreement between Cali CW Realty Associates LP,
Licensor, and Robert Martin Company, LLC, Licensee, dated January 31, 1997.

·                  Renewal Notice Letter between CW Realty Associates LP,
Licensor, and RMC Development Company, LLC, (f/k/a Robert Martin Company LLC)
Licensee, dated March 16, 1998.

·                  Second Amendment between Mack-Cali CW Realty Associates
L.L.C., Licensor, and RMC Development Company, LLC, Licensee, dated March 29,
1999.

·                  Third Amendment between Mack-Cali CW Realty Associates
L.L.C., Licensor, and Robert Martin Company, Licensee, dated December 30, 2005.

·                  Fourth Amendment between Mack-Cali CW Realty Associates
L.L.C., Licensor, and Robert Martin Company, LLC, Licensee, dated September 29,
2008.

·                  Fifth Amendment between Mack-Cali CW Realty Associates L.L.C,
Licensor and Robert Martin Company, LLC, Licensee, dated October 31, 2009.

·                  Sixth Amendment between Mack-Cali CW Realty Associates
L.L.C., Licensor, and Robert Martin Company, LLC, Licensee, dated September 13,
2011.

·                  Seventh Amendment between Mack-Cali CW Realty Associates
L.L.C., Licensor, and Robert Martin Company, LLC, Licensee, dated September 18,
2012.

·                  Eighth Amendment between Mack-Cali CW Realty Associates
L.L.C, Licensor, and Robert Martin Company, LLC, Licensee, dated March 15, 2018.

 

Trustco Bank, N.A.

Standard Form of Office Lease between Mack-Cali CW Realty Associates L.L.C,
Owner, and Trustco Bank, N.A., Tenant, dated January 18, 2002.

·                  C&E Letter between Mack-Cali CW Realty Associates LLC,
Owner/Landlord, and Trustco Bank, N.A., Tenant, dated March 11, 2002.

·                  First Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner, and Trustco Bank, Tenant, dated September 18, 2015.

 

Teleport Communications New York

Telecom License Agreement between Mack-Cali CW Realty Associates L.L.C., Owner
and Teleport Communications New York, Provider, dated February 6, 2012.

·                  Renewal Notice Letter between Mack-Cali CW Realty Associates
L.L.C., Owner, and TC Systems, Inc. and its affiliate Teleport Communications
America, LLC, as a successor in interest to Teleport Communications New York
Tenant, Provider, dated October, 28, 2016.

 

174

--------------------------------------------------------------------------------



 

Verizon New York, Inc.

Telecommunication Facilities License Agreement between Mack-Cali CW Realty
Associates L.L.C., Owner and Verizon New York Inc. dated April 1, 2008.

 

Warshauer Mellusi Warshauer Architects, P.C.

Short Form Lease between Mack-Cali CW Realty Associates L.L.C., Landlord and
Warshauer Mellusi Warshauer Architects P.C., Tenant, dated December 30, 2013.

 

101 EXECUTIVE BOULEVARD

 

Metropolitan Transportation Authority

Lease between Mack-Cali CW Realty Associates L.L.C., Landlord and Metropolitan
Transportation Authority, Tenant, dated November 9, 2017.

·                  Condominium Formation Notice between Mack-Cali CW Realty
Associates L.L.C., Landlord and Metropolitan Transportation Authority, Tenant
dated January 10, 2018.

·                  Commencement Date Agreement between Mack-Cali CW Realty
Associates L.L.C., Landlord and Metropolitan Transportation Authority, Tenant
dated August 21, 2018

·                  Memorandum of Lease between Mack-Cali Realty Associates
L.L.C., Landlord and Metropolitan Transportation Authority, Tenant dated
November 30, 2018

 

11 CLEARBROOK ROAD

 

Central West Rare Coins, Inc.

Guaranty of Lease between Mack-Cali CW Realty Associates L.L.C., Owner, and
Central West Rare Coins, Inc., Tenant, and Brian Bauman, Guarantor, dated May 4,
2013.

·                  Standard Form of Loft Lease between Mack-Cali CW Realty
Associates L.L.C., Owner and Central West Rare Coins, Inc., Tenant, dated May 8,
2013.

·                  Commencement Date Agreement between Mack-Cali CW Realty
Associates L.L.C., Owner and Central West Rare Coins, Inc., Tenant, dated
June 30, 2014.

·                  First Amendment between Mack-Cali CW Realty Associates L.L.C,
Owner, and Central West Rare Coins, Inc., Tenant, dated July 29, 2014.

 

Eco-Prima, Inc.

Standard Form of Loft Lease between Mack-Cali CW Realty Associates L.L.C., Owner
and Eco-Prima, Inc., Tenant, dated June 22, 2009.

·                  C&E Letter between Mack-Cali CW Realty Associates, L.L.C.,
Owner, Eco-Prima, Inc., Tenant, dated August 27, 2009.

·                  First Amendment between Mack-Cali CW Realty Associates,
L.L.C., Owner, Eco-Prima, Inc., Tenant, dated October 16, 2014.

·                  Second Amendment between Mack-Cali CW Realty Associates,
L.L.C., Owner, Eco-Prima, Inc., Tenant, dated March 24, 2015.

·                  Third Amendment between Mack-Cali CW Realty Associates,
L.L.C., Owner, Eco-Prima, Inc., Tenant, dated May 21, 2015.

·                  Fourth Amendment/Commencement Date Agreement between
Mack-Cali CW Realty Associates, L.L.C., Owner, and Eco-Prima, Inc., Tenant,
dated August 20, 2015.

 

M&R Manufacturing, Inc. dba Jam Printing

Standard Form of Loft Lease between Mack-Cali CW Realty Associates L.L.C., Owner
and M&R Manufacturing, Inc. d/b/a Jam Printing, Tenant dated May 30, 2002.

 

175

--------------------------------------------------------------------------------



 

·                  First Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner and M&R Manufacturing, Inc. d/b/a Jam Printing, Tenant, dated
July 31, 2002.

·                  Second Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner and M&R Manufacturing, Inc. d/b/a Jam Printing, Tenant, dated
December 22, 2005.

·                  Third Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner and M&R Manufacturing, Inc. d/b/a Jam Printing, Tenant, dated
June 19, 2007.

·                  Fourth Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner and M&R Manufacturing, Inc. (d/b/a JAM Printing), Tenant, dated
August 19, 2011.

·                  Fifth Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner and M&R Manufacturing, Inc., (d/b/a Jam Printing) Tenant, dated
June 25, 2015.

·                  Sixth Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner and M&R Manufacturing, Inc., (d/b/a Jam Printing) Tenant dated
July 18, 2016.

 

The Play Place, LLC

Standard Form of Loft Lease between Mack-Cali CW Realty Associates L.L.C., Owner
and The Play Place LLC, Tenant, dated January 16, 2012.

·                  Good Guy Guaranty of Lease between The Play Place LLC,
Tenant, Mack-Cali CW Realty Associates L.L.C., Owner, and Shawn Dyer, Luis
Cabrera and Marjan Kaljaj, collectively the Guarantor, dated January 13, 2012.

·                  C&E Letter between Mack-Cali CW Realty Associates L.L.C.,
Owner/Landlord and The Play Place, LLC, Tenant, dated May 29, 2012.

·                  First Amendment to Lease between Mack-Cali CW Realty
Associates L.L.C., Owner and The Play Place, LLC, Tenant, dated June 6, 2014.

 

Verizon New York, Inc.

Telecommunication Facilities License Agreement between Mack-Cali CW Realty
Associates L.L.C., Owner and Verizon New York, Inc., dated April 1, 2008.

 

125 CLEARBROOK ROAD

 

ADT, LLC -fka- ADT Security Services, Inc.

Standard Form of Loft Lease between Mack-Cali CW Realty Associates L.L.C., Owner
and ADT Security Services, Inc., Tenant dated November 20, 2000.

·                  Guaranty of Lease between Tyco International (US), Inc.,
Guarantor, ADT Security Services, Inc., Tenant, and Mack-Cali CW Realty
Associates L.L.C., Landlord, dated January 25, 2001.

·                  C&E Letter between Mack-Cali Realty Corporation,
Owner/Landlord and ADT Security Systems, Inc., Tenant, dated April 10, 2002.

·                  First Amendment to Lease between Cross Westchester Realty
Associates, L.L.C., Owner and ADT Security Services, Inc., Tenant dated
February 3, 2012.

·                  Notice of Name Change and Sublease Email between Cross
Westchester Realty Associates, Landlord, ADT Security Services, Inc., Tenant,
Tyco Integrated Security LLC, Sublandlord, and ADT LLC, Subtenant dated
August 17, 2012.

·                  Second Amendment to Lease between Cross Westchester Realty
Associates L.L.C., Owner and Tyco Integrated Security LLC, successor to ADT
Security Services, Inc., Tenant, dated June 28, 2013.

·                  Third Amendment to Lease between Cross Westchester Realty
Associates L.L.C., Owner, and ADT LLC, successor-in-interest to Tyco Integrated
Security LLC (formerly known as ADT Security Services, Inc.) dba ADT Security
Services, Tenant. dated September 9, 2013.

·                  Fourth Amendment to Lease between Cross Westchester Realty
Associates L.L.C., Owner, and ADT LLC, successor-in-interest to Tyco Integrated
Security LLC (formerly known as ADT Security Services, Inc.) dba ADT Security
Services, Tenant, dated January 29, 2019.

 

176

--------------------------------------------------------------------------------



 

AHG of New York, Inc.

Standard Form of Loft Lease between Cross Westchester Realty Associates L.L.C.,
Owner and AHG of New York, Inc., Tenant, dated August 16, 2016.

·                  First Amendment to Lease between Cross Westchester Realty
Associates L.L.C., Owner, and AHG of New York, Inc., Tenant dated February 1,
2017.

 

Honeywell International Inc.-fka- Ademco Distributions, Inc.

Standard Form of Loft Lease between Mack-Cali CW Realty Associates L.L.C., Owner
and Ademco Distribution, Inc., Tenant dated, October 20, 2000.

·                  C&E Letter between Mack-Cali CW Realty Associates L.L.C.,
Owner and Ademco Distribution, Inc., Tenant dated April 17, 2002.

·                  Merger Letter between Clearbrook Realty Associates, LLC,
Owner, and Ademco Distribution, Inc. dated March 18, 2003.

·                  First Amendment between Cross Westchester Realty Associates
L.L.C, (previously incorrectly stated as Mack-Cali CW Realty Associates L.L.C.),
Owner, and Honeywell International Inc. (successor-in-interest to Ademco
Distribution, Inc.), Tenant, dated September 22, 2011.

·                  Notice Modification Letter between Cross Westchester Realty
Associates L.L.C. c/o Mack-Cali Realty Corporation, Owner and Honeywell
International Inc. d/b/a ADI, Tenant, dated December 3, 2012.

·                  Lease between Cross Westchester Realty Associates L.L.C.,
Landlord, and Honeywell International, Inc., Tenant, dated March 4, 2013.

·                  First Amendment between Cross Westchester Realty Associates
L.L.C., Landlord, and Honeywell International, Inc., Tenant, dated February 28,
2018.

·                  Assignment and Assumption of Leases between Honeywell
International Inc., Assignor, and Ademco Inc., Assignee, dated October 15, 2018.

 

Verizon New York, Inc.

Telecommunication Facilities License Agreement between Clearbrook Road
Associates L.L.C., Owner, and Verizon New York Inc., dated April 1, 2008.

 

150 CLEARBROOK ROAD

 

Cablevision Lightpath Inc., fka CSC Holdings (TA)

Telecom License Agreement between Mack-Cali CW Realty Associates L.L.C., Owner
and CSC Holdings, Inc., Provider, dated July 20, 2001.

·                  Amendment to Telecom License Agreement between Mack-Cali CW
Realty Associates L.L.C., Owner, CSC Holdings, Inc., and Cablevision
Lightpath, Inc., collectively referred to as Provider, dated October 25, 2002.

·                  Renewal Notice Letter between Mack-Cali CW Realty Associates
L.L.C., c/o Mack-Cali Realty, LP, Owner, and Cablevision Lightpath, Inc.,
Provider, dated August 31, 2006.

·                  Renewal Email between Mack-Cali CW Realty Associates L.L.C.,
c/o Mack-Cali Realty, LP, Owner, and Cablevision Lightpath, Inc., Provider,
dated August 18, 2011.

·                  Second Amendment to Telecom License Agreement between
Mack-Cali CW Realty Associates LLC c/o Mack-Cali Realty, LP, Owner, and
Cablevision Lightpath, Inc., Provider, dated February 6, 2015.

 

Custom Pins, Inc.

Standard Form of Loft Lease between Mack-Cali CW Realty Associates L.L.C., Owner
and Custom Pins, Inc., Tenant, dated June 15, 2015.

·                  First Amendment to Lease/Commencement Date Agreement between
Mack-Cali CW Realty Associates L.L.C., Owner and Custom Pins, Inc., Tenant,
dated August 31, 2015.

 

177

--------------------------------------------------------------------------------



 

Digiscribe International, LLC

Standard Form of Loft Lease between Mack-Cali CW Realty Associates L.L.C., Owner
and Digiscribe International LLC, Tenant, dated June 30, 2003.

·                  First Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner and Digiscribe International LLC, Tenant dated, April 24, 2007.

·                  Second Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner and Digiscribe International, LLC, Tenant dated June 30, 2011.

·                  C&E Letter between Mack-Cali CW Realty Associates L.L.C.,
Owner and Digiscribe International, LLC, Tenant dated November 21, 2011.

·                  Third Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner and Digiscribe International, LLC, Tenant dated August 23, 2018.

 

Fitness by Lifestyle, LLC

Standard Form of Loft Lease between Mack-Cali CW Realty Associates L.L.C., Owner
and Fitness by Lifestyle, LLC, Tenant, dated February 27, 2015.

·                  Assignment and Assumption of Lease between Fitness by
Lifestyle, LLC, Assignor, Fitness by Lifestyle TWG, LLC, Assignee, and Mack-Cali
CW Realty Associates L.L.C., Owner, dated February 5, 2018.

·                  Arears Payment Plan Letter between Mack-Cali CW Realty
Associates L.L.C., Owner, and Fitness By Lifestyle, LLC, Tenant, dated
February 6, 2018.

·                  First Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner and Fitness by Lifestyle TWG, LLC, Tenant dated February 6, 2018.

·                  Guaranty of Lease between Trevor Spearman, Adrian Rodriguez,
Christopher T. Mattoni, collectively the Guarantor, Fitness by Lifestyle TWG,
LLC, Tenant, Fitness by Lifestyle, LLC, Tenant, and Mack-Cali CW Realty
Associates L.L.C., Owner dated February 6, 2018.

·                  Escrow Agreement between Mack-Cali CW Realty Associates,
L.L.C., Owner, Fitness by Lifestyle, LLC, Tenant,  Michael Margolies and Shawn
Dyer, sometimes collectively referred to as Guarantors, and Matthew J.
Keating, Esq., Escrow Agent, dated February 8, 2018.

 

Hypres, Inc.

Standard Form of Loft Lease between Mack-Cali CW Realty Associates L.L.C., Owner
and Hypres, Inc., Tenant, dated June 13, 2017.

·                  First Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner and Hypres, Inc., Tenant dated July 30, 2018.

 

Jacs Amusement, LLC

Standard Form of Loft Lease between Mack-Cali CW Realty Associates L.L.C., Owner
and Jacs Amusement, LLC, Tenant, dated June 14, 2012.

·                  Commencement Date Agreement between Mack-Cali CW Realty
Associates L.L.C., Owner and Jacs Amusement, LLC, Tenant dated August 1, 2013.

 

Positive Impressions, Inc.

Standard Form of Loft Lease between Mack-Cali CW Realty Associates L.L.C., Owner
and Positive Impressions, Inc., Tenant, dated May 15, 2002.

·                  Guaranty of Lease between Mack-Cali CW Realty Associates
L.L.C., Owner, Positive Impressions, Inc., Tenant, and James Doyle, Guarantor
dated May 24, 2002.

·                  First Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner and Positive Impressions, Inc., Tenant, dated January 29, 2007.

·                  Second Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner and Positive Impressions, Inc., Tenant dated April 5, 2010.

·                  Amended & Restated Second Amendment between Mack-Cali CW
Realty Associates L.L.C., Owner and Positive Impressions, Inc., Tenant, dated
June 18, 2010.

 

178

--------------------------------------------------------------------------------



 

·                  Third Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner and Positive Impressions, Inc., Tenant, dated June 27, 2014.

 

RX Vitamins, Inc.

Standard Form of Loft Lease between Mack-Cali CW Realty Associates L.L.C., Owner
and RX Vitamins, Inc., Tenant, dated January 6, 2006.

·                  C&E Letter between Mack-Cali CW Realty Associates, L.L.C.,
Owner/Landlord and RX Vitamins, Inc., Tenant, dated May 12, 2006.

·                  First Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner and RX Vitamins, Inc., Tenant, dated May 4, 2011.

·                  Second Amendment to Lease between Mack-Cali CW Realty
Associates L.L.C., Owner and RX Vitamins, Inc., Tenant, dated February 8, 2013.

·                  Third Amendment to Lease between Mack-Cali CW Realty
Associates L.L.C., Owner and RX Vitamins, Inc., Tenant, dated March 4, 2013.

·                  Fourth Amendment to Lease between Mack-Cali CW Realty
Associates L.L.C., Owner and RX Vitamins, Inc., Tenant, dated September 9, 2015.

·                  Fifth Amendment to Lease/Commencement Date Agreement between
Mack-Cali CW Realty Associates L.L.C., Owner and RX Vitamins, Inc., Tenant,
dated December 30, 2015.

·                  License Agreement between Northeast Graphic Machinery, LLC,
Licensor, and Kime Distributing Incorporated, Licensee, dated February 11, 2013.

·                  Sublease Agreement between RX Vitamins, Inc., Sublessor,
North East Graphic Machinery LLC, Sublessee, and Mack-Cali CW Realty Associates
L.L.C., Landlord, dated March 1, 2013.

·                  Consent to Sublet between Mack-Cali CW Realty Associates
L.L.C., Owner, RX Vitamins, Inc., Tenant, and Northeast Graphic Machinery, LLC,
Subtenant, dated March 5, 2013.

 

Sign Works, Inc.

Standard Form of Loft Lease between Mack-Cali CW Realty Associates L.L.C., Owner
and Sign Works, Inc., Tenant, dated March 14, 2005.

·                  C&E Letter between Mack-Cali WP Realty Associates, L.L.C.,
Owner and Sign Works, Inc., Tenant, dated July 11, 2005.

·                  First Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner and The Sign Works Incorporated, Tenant, dated November 23, 2009.

·                  Second Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner and The Sign Works Incorporated, Tenant dated September 27, 2013.

 

United States Postal Service

U.S. Postal Service Facilities Department Lease between Robert Martin Company,
Owner, and United States Postal Service, Tenant dated July 23, 1991.

·                  Tax Rider between Robert Martin Company, Owner, and U.S.
Postal Service, Tenant, dated July 23, 1991.

·                  Standard Form of Rider to Standard Form of Loft Lease between
Robert Martin Company, Landlord, and U.S. Postal Service, Tenant, dated
October 7, 1991.

·                  Lease Amendment/Lease Extension between United States Postal
Service, Tenant and Robert Martin Company, Owner, dated March 8, 1995.

·                  Memorandum of Lease between Mack-Cali Realty Corporation,
Lessor, and United States Postal Service, Lessee, dated September 27, 2000.

·                  Lease between Mack-Cali CW Realty Associates LLC, Owner and
United States Postal Service, Tenant, dated September 28, 2000.

·                  Lease and Rider between Mack-Cali CW Realty Associates LLC.,
Landlord, and United States Postal Service, Tenant, dated September 28, 2009.

 

179

--------------------------------------------------------------------------------



 

·                  Lease and Rider between Mack-Cali CW Realty Associates LLC,
Landlord, and United States Postal Service, Tenant, dated February 23, 2015.

 

Verizon New York, Inc.

Telecommunication Facilities License Agreement between Mack-Cali CW Realty
Associates L.L.C., Owner and Verizon New York Inc., dated April 1, 2008.

 

Wright Brothers Kitty Hawk Express Systems, Inc.

Standard Form of Loft Lease between Mack-Cali CW Realty Associates L.L.C.,
Owner, and Wright Brothers Kitty Hawk Express Systems, Inc., Tenant, dated
March 16, 2001.

·                  First Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner, and Wright Brothers Services f/k/a Wright Brothers Kitty Hawk
Express Systems, Inc., Tenant, dated February 9, 2004.

·                  Temporary Rental between Mack-Cali CW Realty Corporation,
Owner, and Wright Brothers Services f/k/a Wright Brothers Kitty Hawk Express
Systems, Inc., Tenant, dated March 9, 2004.

·                  First Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner, and Wright Brothers Services f/k/a Wright Brothers Kitty Hawk
Express Systems, Inc., Tenant, dated April 13, 2004.

·                  Second Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner, and Wright Brothers Services f/k/a Wright Brothers Kitty Hawk
Express Systems, Inc., Tenant dated August 13, 2004.

·                  Second Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner, and Wright Brothers Services f/k/a Wright Brothers Kitty Hawk
Express Systems, Inc., Tenant dated May 2, 2005.

·                  Third Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner, and Wright Brothers Services f/k/a Wright Brothers Kitty Hawk
Express Systems, Inc., Tenant dated May 2, 2005.

·                  Surrender of Lease between Mack-Cali CW Realty Associates
L.L.C., Owner, and Wright Brothers Services f/k/a Wright Brothers Kitty Hawk
Express Systems, Inc., Tenant, dated June 5, 2006.

·                  Third Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner, and Wright Brothers Services, Inc. (f/k/a Wright Brothers Kitty
Hawk Express Systems, Inc.), Tenant, dated June 25, 2007.

·                  Fourth Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner, and Wright Brothers Services Inc. (f/k/a Wright Brothers Kitty
Hawk Express Systems, Inc.), Tenant, dated December 8, 2008.

·                  Fifth Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner, and Wright Brothers Services Inc. (f/k/a Wright Brothers Kitty
Hawk Express Systems, Inc.), Tenant, dated June 27, 2011.

·                  Sixth Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner, and Wright Brothers Services Inc. (formerly known as Wright
Brothers Kitty Hawk Express Systems, Inc.), Tenant, dated September 4, 2013.

·                  Seventh Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner, and Wright Brothers Services Inc. (formerly known as Wright
Brothers Kitty Hawk Express Systems, Inc.), Tenant, dated September 12, 2014.

·                  Eighth Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner, and Wright Brothers Services Inc. (formerly known as Wright
Brothers Kitty Hawk Express Systems, Inc.), Tenant, dated March 12, 2018.

 

175 CLEARBROOK ROAD

 

All Air Incorporated

Standard Form of Loft Lease between Robert Martin Company, Owner and All Air
Incorporated, Tenant, dated May 11, 1992.

·                  C&E Letter between Robert Martin Company, Owner and All
Air, Inc., Tenant, dated June 18, 1992.

·                  First Amendment between RM CW Realty Associates, Owner and
All Air Incorporated, Tenant, dated May 12, 1997.

·                  Second Amendment between RM CW Realty Associates, Owner and
All Air Incorporated, Tenant, dated July 8, 1998.

 

180

--------------------------------------------------------------------------------



 

·                  Third Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner and All Air Incorporated, Tenant, dated May 24, 2001.

·                  Fourth Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner and All Air Incorporated, Tenant, dated January 20, 2006.

·                  Fifth Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner and All Air Incorporated, Tenant, dated March 23, 2011.

·                  Sixth Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner and All Air Incorporated, Tenant, dated May 9, 2013.

·                  Commencement Date Agreement between Mack-Cali CW Realty
Associates L.L.C., Owner and All Air Incorporated, Tenant, dated September 17,
2013.

·                  Seventh Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner and All Air Incorporated, Tenant, dated October 7, 2013.

·                  Eighth Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner and All Air Incorporated, Tenant, dated September 29, 2018.

 

Another Step, Inc.

Standard Form of Loft Lease between Mack-Cali CW Realty Associates L.L.C., Owner
and Another Step, Inc., Tenant, dated January 18, 2006.

·                  First Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner and Another Step, Inc., Tenant, dated March 31, 2009.

·                  C&E Letter between Mack-Cali CW Realty Associates L.L.C.,
Owner/Landlord and Another Step, Inc., Tenant, dated June 16, 2009.

·                  Second Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner and Another Step, Inc., Tenant, dated November 15, 2013.

 

Cablevision Lightpath Inc., fka CSC Holdings (TA)

Telecom License Agreement between Mack-Cali CW Realty Associates L.L.C., Owner
and CSC Holdings, Inc., Provider dated July 18, 2001.

·                  Amendment to Telecom License Agreement between Mack-Cali CW
Realty Associates L.L.C., Owner, CSC Holdings, Inc., and Cablevision
Lightpath, Inc., collectively referred to as Provider dated October 15, 2002.

·                  Renewal Notice Letter between Mack-Cali CW Realty Associates
LLC c/o Mack-Cali Realty, LP, Owner, and Cablevision Lightpath, Inc., Provider
dated August 31, 2006.

·                  Renewal Email between Mack-Cali CW Realty Associates LLC c/o
Mack-Cali Realty, LP, Owner, and Cablevision Lightpath, Inc., Provider dated
August 18, 2011.

·                  Second Amendment to Telecom License Agreement between
Mack-Cali CW Realty Associates LLC c/o Mack-Cali Realty, LP, Owner, and
Cablevision Lightpath, Inc., Provider dated February 6, 2015.

 

Crystal Spoon Corp., The

Standard Form of Loft Lease between Mack-Cali CW Realty Associates L.L.C., Owner
and The Crystal Spoon Corp., Tenant dated April 29, 2008.

·                  First Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner and The Crystal Spoon Corp., Tenant dated April 28, 2009.

·                  Second Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner and The Crystal Spoon Corp., Tenant dated March 31, 2010.

·                  United Sates Bankruptcy Court Southern District of New York
In re The Crystal Spoon Corp., Chapter 11, Case No: 16-22238-rdd; Order
Approving Extension of the Debtor’s Lease Pursuant to 11 U.S.C.§ 363(b) filed
August 1, 2018.

·                  Third Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner and The Crystal Spoon Corp., Tenant dated June 4, 2018.

 

181

--------------------------------------------------------------------------------



 

Ferguson Enterprises fka Wallwork Brothers Inc.

Standard Form of Loft Lease between Mack-Cali CW Realty Associates L.L.C., Owner
and Wallwork Brothers Inc. d/b/a Wallwork Group, Tenant dated March 31, 2004.

·                  Commencement Date Letter from Mack Cali CW Realty Associates,
L.L.C. to Wallwork Brothers, Inc., d/b/a Wallwork Group dated June 11, 2004.

·                  First Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner and Wallwork Brothers Inc., Tenant dated November 12, 2008.

·                  Second Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner and Wallwork Brothers Inc., Tenant dated November 7, 2010.

·                  Third Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner and Wallwork Bros., Inc., Tenant dated April 28, 2014.

·                  Fourth Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner and Wallwork Bros., Inc., Tenant dated August 29, 2017.

·                  Consent to Assignment and Assumption of Lease between
Mack-Cali CW Realty Associates L.L.C., Owner, Wallwork Bros., Inc., Tenant, and
Ferguson Enterprises, Inc., Assignee, dated December 7, 2018.

·                  Assignment and Assumption of Lease and Estoppel Agreement by
and among Wallwork Bros., Inc., Assignor, and Ferguson Enterprises, Inc.,
Assignee, dated December 10, 2018.

 

Hudson Valley Datanet, LLC

Telecom License Agreement between Mack-Cali CW Realty Associates L.L.C., Owner
and Hudson Valley DataNet LLC., Provider dated June 7, 2012.

·                  Renewal Email between Mack-Cali CW Realty Associates LLC,
Owner, and Hudson Valley DataNet LLC., Provider dated June 15, 2017.

 

Hypres, Inc.

Temporary Rental Agreement between Robert Martin Company, Landlord, and
Hypres, Inc., Tenant, dated August 29, 1983.

·                  Standard Form of Loft Lease between Robert Martin Company,
Landlord and Hypres, Inc., Tenant, dated September 26, 1983.

·                  Lease Amendment between Robert Martin Company, Landlord and
Hypres, Inc., Tenant, dated February 10, 1986.

·                  C&E Letter between Robert Martin Company, Landlord and
Hypres, Inc., Tenant, dated December 30, 1986.

·                  Lease Amendment between Robert Martin Company, Landlord and
Hypres, Inc., Tenant, dated April 23, 1987.

·                  Lease Amendment between Robert Martin Company, Landlord and
Hypres, Inc., Tenant, dated January 14, 1991.

·                  Lease Amendment between Robert Martin Company, Landlord and
Hypres, Inc., Tenant, dated April 8, 1992.

·                  Lease Amendment between RM CW Realty Associates, Landlord and
Hypres, Inc., Tenant, dated May 27, 1997.

·                  C&E Letter between RM CW Realty Associates, Landlord and
Hypres, Inc., Tenant dated, September 25, 1997.

·                  Lease Amendment between Mack-Cali CW Realty Associates
L.L.C., Landlord and Hypres, Inc., Tenant, dated December 6, 2002.

·                  Additional Space Letter between Mack-Cali CW Realty
Associates L.L.C., Landlord and Hypres, Inc., Tenant, dated March 26, 2003.

·                  Option to Extend Letter between Mack-Cali CW Realty
Associates L.L.C., Landlord and Hypres, Inc., Tenant, dated June 27, 2003.

 

182

--------------------------------------------------------------------------------



 

·                  Lease Amendment between Mack-Cali CW Realty Associates,
L.L.C., Landlord and Hypress, Inc., Tenant, dated July 31, 2003.

·                  Lease Amendment #10 between Mack-Cali CW Realty Associates
L.L.C., Landlord and Hypres, Inc., Tenant, dated September 30, 2006.

·                  Lease Amendment #11 between Mack-Cali CW Realty Associates
L.L.C., Landlord and Hypres, Inc., Tenant, dated June 27, 2008.

·                  C&E Letter between Mack-Cali CW Realty Associates L.L.C.,
Owner/Landlord and Hypres, Inc., Tenant, dated January 19, 2009.

·                  Lease Amendment #12 between Mack-Cali CW Realty Associates
L.L.C., Landlord and Hypres Inc., Tenant, dated December 29, 2011.

·                  Lease Amendment # 13 between Mack-Cali CW Realty Associates
L.L.C., Landlord and Hypres, Inc., Tenant, dated January 26, 2015.

·                  Standard Form of Loft Lease between Mack-Cali CW Realty
Associates L.L.C., Owner, and Hypres, Inc., Tenant, dated June 13, 2017.

 

ITG Electronics, Inc., successor-in-interest to The Inter-Technical Group, Inc.

Standard Form of Loft Lease between Robert Martin Company., Owner, The
Inter-Technical Group, Inc., Tenant dated December 8, 1994.

·                  C&E Letter between Robert Martin Company, Owner and The
Inter-Technical Group, Inc., Tenant dated March 1, 1995.

·                  First Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner, and The Inter-Technical Group, Inc., Tenant dated March 9, 1999.

·                  Second Amendment between Mack-Cali CW Realty Associates
L.L.C, Owner, and The Inter-Technical Group, Inc., Tenant, dated September 27,
2002.

·                  Third Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner, and The Inter-Technical Group, Inc., Tenant, dated September 29,
2004.

·                  Fourth Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner, and The Inter-Technical Group, Inc., Tenant, dated September 20,
2006.

·                  Fifth Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner, and The Inter-Technical Group, Inc., Tenant dated, September 20,
2007.

·                  Sixth Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner, and Inter-Technical Group, Inc., Tenant, dated June 30, 2009.

·                  Seventh Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner, and Inter-Technical Group, Inc., Tenant, dated January 26, 2011.

·                  Eighth Amendment to Lease between Mack-Cali CW Realty
Associates L.L.C., Owner, and The Inter-Technical Group, Inc., Tenant, dated
June 6, 2013.

·                  Commencement Date Agreement between Mack-Cali CW Realty
Associates L.L.C., Owner, and The Inter-Technical Group, Inc., Tenant, dated
September 14, 2013.

·                  Ninth Amendment to Lease between Mack-Cali CW Realty
Associates L.L.C., Owner, and The Inter-Technical Group, Inc., Assignor, and ITG
Electronics, Inc., successor-in-interest to The Inter-Technical Group, Inc.,
Tenant, dated September 17, 2018.

 

Matthews International Corporation

Standard Form of Loft Lease between Mack-Cali CW Realty Associates L.L.C., Owner
and Matthews International Corporation, Tenant, dated September 29, 2014.

·                  First Amendment to Lease/Commencement Date Agreement between
Mack-Cali CW Realty Associates L.L.C., Owner and Matthews International
Corporation, Tenant, dated August 24, 2015.

 

Mrs. Bloom’s Flower Shoppe, Inc.

Standard Form of Loft Lease between Mack-Cali CW Realty Associates L.L.C., Owner
and Mrs. Bloom’s Flower Shoppe, Inc., Tenant, dated August 26, 2003.

 

183

--------------------------------------------------------------------------------



 

·                  First Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner and Mrs. Bloom’s Flower Shoppe, Inc., Tenant, dated October 26,
2004.

·                  Sublease Agreement between Mrs. Bloom’s Direct, Inc.,
Sublessor, and Children@Play, Inc., Sublessee dated May 15, 2005.

·                  Consent to Sublet between Mack-Cali CW Realty Associates LLC,
Owner, Mrs. Bloom’s Direct, Inc., Tenant, to Children@Play, Inc., Subtenant,
dated June 1, 2005.

·                  Second Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner and Mrs. Bloom’s Direct, Inc., predecessor in-interest to
Mrs. Bloom’s Flower Shoppe, Inc., Tenant, dated June 15, 2005.

·                  Assignment of Lease between Mrs. Bloom’s Flower Shoppe, Inc.,
Assignor, Mrs. Bloom’s Direct, Inc., Assignee, and Mack-Cali CW Realty
Associates L.L.C., Owner, dated June 15, 2005.

·                  Third Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner and Mrs. Bloom’s  Direct, Inc., Tenant, dated September 18, 2009.

·                  Fourth Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner and Mrs. Bloom’s Direct, Inc., Tenant, dated June 30, 2016.

 

Parametrik, LLC

Standard Form of Loft Lease between Mack-Cali CW Realty Associates L.L.C., Owner
and Parametrik, LLC, Tenant, dated September 1, 2018.

 

Peapod, LLC

Standard Form of Loft Lease between Mack-Cali CW Realty Associates L.L.C., Owner
and Peapod, LLC, Tenant, dated September 25, 2014.

·                  First Amendment to Lease/Commencement Date Agreement between
Mack-Cali CW Realty Associates L.L.C., Owner and Peapod, LLC, Tenant dated
June 11, 2015.

 

Rekers (NA), Inc.

Standard Form of Loft Lease between RM CW Realty Associates, Owner and Rekers
(NA), Inc., Tenant, dated June 30, 1998.

·                  First Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner and Rekers (NA), Inc., Tenant, dated August 23, 2000.

·                  Second Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner and Rekers (NA), Inc., Tenant, dated June 2, 2004.

·                  Third Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner and Rekers (NA), Inc., Tenant, dated November 2, 2009.

·                  Fourth Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner and Rekers (NA), Inc., Tenant, dated September 20, 2010.

·                  Fifth Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner and Rekers (NA), Inc., Tenant, dated September 28, 2012.

·                  Sixth Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner and Rekers (NA), Inc., Tenant, dated November 19, 2014.

 

Sapphire Leasing Corp.

Standard Form of Loft Lease between Mack-Cali CW Realty Associates L.L.C., Owner
and Sapphire Leasing Corp., Tenant, dated August 25, 2006.

·                  First Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner and Sapphire Leasing Corp., Tenant, dated November 30, 2006.

·                  Second Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner and Sapphire Leasing Corp., Tenant, dated February 18, 2011.

·                  Third Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner and Sapphire Leasing Corp., Tenant, dated August 26, 2014.

 

184

--------------------------------------------------------------------------------



 

·                  Option to Renew Notice Letter between Mack-Cali CW Realty
Associates L.L.C., Owner and Sapphire Leasing Corp., Tenant, dated March 6,
2017.

 

Verizon New York Inc.

Telecommunication Facilities License Agreement between Mack-Cali CW Realty
Associates L.L.C., Owner and Verizon New York Inc., dated April 1, 2008.

 

2 WESTCHESTER PLAZA

 

Johnson Controls Security Solutions LLC, fka Tyco Integrated Security, LLC

Standard Form of Loft Lease between Mack-Cali CW Realty Associates L.L.C., Owner
and Tyco Integrated Security, LLC, Tenant, dated September 4, 2013.

·                  Commencement Date Agreement between Mack-Cali CW Realty
Associates L.L.C., Owner and Tyco Security LLC, Tenant, dated June 23, 2014.

·                  First Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner, and Johnson Controls Security Solutions LLC, formerly known as,
Tyco Integrated Security LLC, Tenant, dated August 15, 2018.

 

Orkin, Inc.

Standard Form of Loft Lease between Mack-Cali CW Realty Associates L.L.C., Owner
and Orkin, Inc., Tenant, dated November 9, 2006.

·                  C&E Letter between Mack-Cali CW Realty Associates, L.L.C.,
Owner and Orkin, Inc., Tenant, dated January 19, 2007.

·                  First Amendment to Lease between Mack-Cali CW Realty
Associates L.L.C., Owner and Orkin, Inc., Tenant, dated January 23, 2007.

·                  Name Change Certificate from “Orkin, INC” to “Orkin, LLC”
dated December 11, 2009.

·                  Second Amendment to Lease between Mack-Cali CW Realty
Associates L.L.C., Owner and Orkin, LLC, formerly known as Orkin, INC., Tenant,
dated April 9, 2014.

 

Strategem Security, Inc.

Standard Form of Loft Lease between Mack-Cali CW Realty Associates L.L.C., Owner
and Strategem Security, Inc., Tenant, dated December 27, 2005.

·                  C&E Letter between Mack-Cali CW Realty Associates, L.L.C.,
Owner/Landlord and Strategem Security, Inc., Tenant dated May 12, 2006.

·                  First Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner and Strategem Security Inc., Tenant, dated January 7, 2011.

·                  Second Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner and Strategem Security Inc., Tenant, dated March 3, 2016.

 

Verizon New York Inc.

Telecommunication Facilities License Agreement between Mack-Cali CW Realty
Associates L.L.C., Owner and Verizon New York Inc. dated April 1, 2008.

 

Westchester Community Opportunity Program, Inc.

Standard Form of Loft Lease between Mack-Cali CW Realty Associates L.L.C., Owner
and Westchester Community Opportunity Program, Inc., Tenant dated June 27, 2013.

·                  Commencement Date Agreement between Mack-Cali CW Realty
Associates L.L.C., Owner and Westchester Community Opportunity Program, Inc.,
Tenant dated January 7, 2014.

 

185

--------------------------------------------------------------------------------



 

200 CLEARBROOK ROAD

 

AirTemp Conditioning Service, Inc.

Standard Form of Loft Lease between Mack-Cali CW Realty Associates L.L.C., Owner
and AirTemp Conditioning Service, Inc., Tenant, dated November 21, 2014.

·                  First Amendment to Lease between Mack-Cali CW Realty
Associates L.L.C., Owner and AirTemp Conditioning Service, Inc., Tenant, dated
December 21, 2017.

·                  Second Amendment to Lease between Mack-Cali CW Realty
Associates L.L.C., Owner and AirTemp Conditioning Service, Inc., Tenant, dated
June 29, 2018.

·                  Third Amendment to Lease between Mack-Cali CW Realty
Associates L.L.C., Owner and AirTemp Conditioning Service, Inc., Tenant, dated
November 16, 2018.

 

Cablevision Lightpath Inc., fka CSC Holdings (TA)

Telecom License Agreement between Mack-Cali CW Realty Associates L.L.C., Owner
and CSC Holdings, Inc., Provider, dated July 20, 2001.

·                  Amendment to Telecom License Agreement between Mack-Cali CW
Realty Associates L.L.C., Owner, CSC Holdings, Inc. and Cablevision
Lightpath, Inc., collectively referred to as Provider, dated October 15, 2002.

·                  Renewal Notice Letter between Mack-Cali CW Realty Associates
LLC c/o Mack-Cali Realty, LP, Owner, and Cablevision Lightpath, Inc., Provider,
dated August 31, 2006.

·                  Renewal Email between Mack-Cali CW Realty Associates LLC c/o
Mack-Cali Realty, LP, Owner, and Cablevision Lightpath, Inc., Provider, dated
August 18, 2011.

·                  Second Amendment to Telecom License Agreement between
Mack-Cali CW Realty Associates LLC c/o Mack-Cali Realty, LP, Owner, and
Cablevision Lightpath, Inc., Provider, dated February 6, 2015.

 

Churchill Linen Services, Inc.

Standard Form of Loft Lease between Mack-Cali CW Realty Associates L.L.C., Owner
and Churchill Linen Services, Inc., Tenant, dated October 18, 2016.

·                  First Amendment to Lease/ Commencement Date Agreement between
Mack-Cali CW Realty Associates L.L.C., Owner and Churchill Linen Services, Inc.,
Tenant dated December 1, 2016.

 

Crystal Blue Cleaning Service, Inc.

Standard Form of Loft Lease between Mack-Cali CW Realty Associates L.L.C., Owner
and Crystal Blue Cleaning Service, Inc., Tenant, dated March 23, 2017.

 

The Food Bank for Westchester, Inc.

Standard Form of Loft Lease between Mack-Cali CW Realty Associates L.L.C., Owner
and The Food Bank for Westchester, Inc., Tenant dated June 30, 2011.

·                  Letter between Mack-Cali CW Realty Associates L.L.C., Owner
and The Food Bank for Westchester, Inc., Tenant dated July 1, 2011.

·                  C&E Letter between Mack-Cali CW Realty Associates L.L.C.,
Owner and The Food Bank for Westchester, Inc., Tenant dated October 27, 2011.

·                  Form W-9 Request for Taxpayer Identification Number and
Certification for The Food Bank for Westchester, Inc. DBA Feeding Westchester
dated April 6, 2018.

·                  N.Y.S. Department of State Division of Corporations Filing
Receipt for Assumed Name Certificate for The Food Bank for Westchester, Inc.,
Assumed Name, Feeding Westchester.

 

Gingernine LLC

Standard Form of Loft Lease between Mack-Cali CW Realty Associates L.L.C., Owner
and Gingernine LLC, Tenant, dated October 16, 2018.

·                  Guaranty of Lease between Gingernine LLC, Tenant, Mack-Cali
CW Realty Associates L.L.C., Owner and Jonard Industries Corporation, Guarantor,
dated October 12, 2018.

 

186

--------------------------------------------------------------------------------



 

·                  Commencement Date Agreement between Mack-Cali CW Realty
Associates L.L.C., Owner and Gingernine LLC, Tenant, dated February 1, 2019.

 

Hawthorne Foundation, Inc.

Standard Form of Loft Lease between Mack-Cali CW Realty Associates L.L.C., Owner
and Hawthorne Foundation Inc., Tenant, dated June 7, 2016.

 

Lifetouch National School Studios -fka- Herff Jones, Inc.

Standard Form of Loft Lease between Mack-Cali CW Realty Associates L.L.C., Owner
and Herff Jones, Inc., Tenant, dated July 20, 2010.

·                  C&E Letter between Mack-Cali CW Realty Associates L.L.C,
Owner, Herff Jones, Inc., Tenant dated August 30, 2010.

·                  Assignment of Real Estate Lease and Consent to Assignment
between Herff Jones, Inc., Assignor, Lifetouch National School Studios Inc.,
Assignee, and Mack-Cali CW Realty Associates, L.L.C., Lessor, dated April 26,
2011.

·                  Sublease Agreement between Lifetouch National School Studios
Inc., Sublandlord, RD Weis, Subtenant, and Mack-Cali Realty Associates, LLC,
Landlord dated February 20, 2014.

·                  Consent to Sublet between Mack-Cali Realty Associates,
Landlord, Lifetouch National School Studios Inc., Tenant, and RD Weis, Subtenant
dated February 20, 2014.

 

Proftech Corp.

Standard Form of Loft Lease between Robert Martin Company, Owner and Proftech
Corp., Tenant, dated January 5, 1994.

·                  C&E Letter between Robert Martin Company, Owner, and
Proftech, Inc, Tenant dated March 28, 1994.

·                  First Amendment between RM CW Realty Associates, Owner, and
Proftech Corp., Tenant, dated August 31, 1998.

·                  Second Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner, and Proftech Corp., Tenant, dated May 17, 2004.

·                  Third Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner, and Proftech Corp., Tenant, dated December 30, 2008.

·                  Fourth Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner, and Proftech LLC (successor-in-interest to Proftech Corporation),
Tenant, dated March 13, 2013.

·                  Assignment of Lease between Proftech Corporation, Assignor,
Proftech LLC, Assignee, and Mack-Cali CW Realty Associates L.L.C,
successor-in-interest to Robert Martin Company, Owner, dated March 13, 2013.

·                  Consent to Assignment of Lease between Mack-Cali CW Realty
Associates L.L.C., Owner, Proftech Corporation, Tenant, and Proftech LLC,
Assignee, dated March 13, 2013.

·                  Fifth Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner, and Proftech LLC, Tenant, dated August 13, 2015.

·                  Sixth Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner, and Proftech LLC, Tenant, dated February 7, 2019.

 

Verizon New York Inc.

Telecommunication Facilities License Agreement between Mack-Cali CW Realty
Associates L.L.C., Owner and Verizon New York Inc. dated April 1, 2008.

 

Wright Brothers Services, Inc.

Standard Form of Loft Lease between Mack-Cali CW Realty Associates L.L.C., Owner
and Wright Brothers Services Inc., Tenant, dated December 8, 2008.

·                  C&E Letter between Mack-Cali CW Realty Associates, L.L.C.,
Owner and Wright Brothers Services, Inc., Tenant, dated March 20, 2009.

 

187

--------------------------------------------------------------------------------



 

·                  First Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner and Wright Brothers Services Inc., Tenant, dated June 27, 2011.

·                  Second Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner and Wright Brothers Services Inc., Tenant, dated September 4,
2013.

·                  Third Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner and Wright Brothers Services Inc., Tenant, dated September 12,
2014.

·                  Fourth Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner and Wright Brothers Services Inc., Tenant, dated March 12, 2018.

 

240 WHITE PLAINS ROAD

 

Nikko Steakhouse & Lounge, Inc.

Lease between Talleyrand Realty Associates L.L.C., Owner and Nikko Steakhouse &
Lounge, Inc., Tenant, dated January 21, 2015.

·                  First Amendment to Lease/Commencement Date Agreement between
Talleyrand Realty Associates L.L.C., Owner, and Nikko Steakhouse & Lounge, Inc.,
Tenant, dated July 10, 2015.

·                  Second Amendment to Lease between Talleyrand Realty
Associates L.L.C., Owner, and Nikko Steakhouse & Lounge, Inc., Tenant dated
January 11, 2016.

·                  Third Amendment to Lease Amended and Restated Commencement
Date Agreement between Talleyrand Realty Associates L.L.C., Owner, and Nikko
Steakhouse & Lounge, Inc., Tenant, dated February 24, 2016.

 

250 CLEARBROOK ROAD

 

Achuck Family Partnership - fka- M&F Associates

·                  Agreement between Robert Martin Company, Purchaser, and
Transkrit Corporation, Seller dated October 19, 1976.

·                  Indenture of Lease between Robert Martin Company, Landlord,
and Transkrit Corporation, Tenant dated December 17, 1976.

·                  Assignment and Assumption Agreement between Transkrit
Corporation, Assignor, and M&F Associates, Assignee, dated May 31, 1985.

·                  Assignment and Assumption Agreement between Greene Family
Partnership, Assignor, and Achuck Family Partnership, Assignee, dated June 26,
1997.

·                  Notice of Assignment Letter by Steven C. Greene, Attorney and
Counsellor at Law, regarding Robert Martin Company, Landlord, and Transkrit
Corporation (as assigned by Transkrit Corporation to M&F Associates, then to
Greene Family Partnership and Achuck Family Partnership, as Tenants in Common),
and then assigned to Achuck Family Partnership, dated June 27, 1997.

 

The Artina Group, Inc.

Standard Form of Loft Lease between Robert Martin Company, Owner and The Artina
Group, Inc., Tenant, dated September 1, 1993.

·                  First Amendment between RM CW Realty Associates, Owner and
The Artina Group, Inc., Tenant, dated August 12, 1998.

·                  Second Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner and The Artina Group, Inc., Tenant, dated September 30, 2003.

·                  Third Amendment to Lease between Mack-Cali CW Realty
Associates L.L.C., Owner and The Artina Group, Inc., Tenant, dated February 15,
2005.

·                  C&E Letter between Mack-Cali CW Realty Associates L.L.C.,
Owner and The Artina Group, Inc., Tenant, dated June 24, 2005.

·                  Fourth Amendment to Lease between Mack-Cali CW Realty
Associates L.L.C., Owner and The Artina Group, Inc., Tenant, dated August 15,
2012.

 

188

--------------------------------------------------------------------------------



 

·                  Commencement Date Agreement between Mack-Cali CW Realty
Associates L.L.C., Owner and The Artina Group, Inc., Tenant dated May 23, 2014.

 

Berger Appliance, Inc.

Commencement Date Agreement between Mack-Cali CW Realty Associates L.L.C., Owner
and Berger Appliances, Inc., Tenant, dated January 31, 2017.

·                  Standard Form of Loft Lease between Mack-Cali CW Realty
Associates L.L.C., Owner and Berger Appliances, Inc., Tenant, dated April 7,
2017.

 

C & I Collectables, Inc.

Standard Form of Loft Lease between Mack-Cali CW Realty Associates L.L.C.,
Owner, C & I Collectables, Inc., Tenant, dated July 23, 2007.

·                  C&E Letter between Mack-Cali CW Realty Associates L.L.C.,
Owner, and C & I Collectables, Inc., Tenant dated November 29, 2007.

·                  Landlord Subordination Agreement between Mack-Cali CW Realty
Associates L.L.C., Landlord, C & I Collectables Inc., Lessee, and Geneva
Capital, LLC, Equipment Owner, dated September 22, 2010.

·                  First Amendment to Lease between Mack-Cali CW Realty
Associates L.L.C., Owner, and C & I Collectables Inc., Tenant, dated May 18,
2015.

·                  Second Amendment to Lease/Commencement Date Agreement between
Mack-Cali CW Realty Associates L.L.C., Owner, and C & I Collectables Inc.,
Tenant dated November 9, 2015.

 

Eco-Rental Solutions, LLC

Standard Form of Loft Lease between Mack-Cali CW Realty Associates L.L.C.,
Owner, and Eco-Rental Solutions, LLC, Tenant, dated August 1, 2014.

·                  First Amendment to Lease/Commencement Date Agreement between
Mack-Cali CW Realty Associates L.L.C., Owner, and Eco-Rental Solutions, LLC,
Tenant, dated October 9, 2014.

·                  Second Amendment to Lease between Mack-Cali CW Realty
Associates L.L.C., Owner, and Eco-Rental Solutions, LLC, Tenant, dated March 8,
2018.

 

Electronic Service Solutions, Inc. Westchester

Standard Form of Loft Lease between Robert Martin Company, LLC, Owner, and
Electronic Service Solutions, Inc. Westchester, Tenant, dated January 31, 1997.

·                  Guaranty of Lease between Electronic Service Solutions, Inc.,
Westchester, Tenant, Robert Martin Company, LLC, Owner, and Electronic Service
Solutions, Inc. New York, Guarantor dated January of 1997.

·                  First Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner, and Electronic Service Solutions, Inc. Westchester, Tenant dated
December 7, 1999.

·                  Second Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner, and Electronic Service Solutions, Inc. Westchester, Tenant dated
June 18, 2001.

·                  Third Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner, and Electronic Service Solutions, Inc. Westchester, Tenant dated
April 29, 2004.

·                  Satellite Dish Agreement between Mack-Cali CW Realty
Associates, L.L.C., Licensor, and Electronic Service Solution Inc. Westchester,
Licensee dated May 7, 2004.

·                  Fourth Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner, and Electronic Services Solutions, Inc. Westchester, Tenant dated
September 18, 2008.

·                  Fifth Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner, and Electronic Services Solutions, Inc., Westchester, Tenant
dated June 27, 2013.

·                  Sixth Amendment to Lease between Mack-Cali CW Realty
Associates L.L.C., Owner, and Electronic Service Solutions, Inc., Westchester,
Tenant dated May 18, 2015.

 

189

--------------------------------------------------------------------------------



 

·                  Seventh Amendment to Lease/Commencement Date Agreement
between Mack-Cali CW Realty Associates, L.L.C, Owner, and Electronic Service
Solutions, Inc., Westchester, Tenant dated January 8, 2016.

 

Fabrication Enterprises, Inc,

Standard Form of Loft Lease between Mack-Cali CW Realty Associates L.L.C.,
Owner, and Fabrication Enterprises, Inc., Tenant, dated September 12, 2002.

·                  First Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner, and Fabrication Enterprises, Inc., Tenant dated April 30, 2006.

·                  Second Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner, and Fabrication Enterprises, Inc. and Best Priced Products, Inc.,
collectively referred to as Tenant, dated May 11, 2009.

·                  C&E Letter between Mack-Cali CW Realty Associates L.L.C.,
Owner, and Fabrication Enterprises, Inc., Tenant dated January 13, 2010.

·                  Third Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner, and Fabrication Enterprises, Inc., Tenant dated February 16,
2012.

·                  Fourth Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner, and Fabrication Enterprises, Inc., Tenant dated March 29, 2013.

·                  Fifth Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner, and Fabrication Enterprises, Inc., Tenant dated November 13,
2013.

·                  Sixth Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner, and Fabrication Enterprises, Inc., Tenant dated December 3, 2014.

·                  Seventh Amendment to Lease/Commencement Date Agreement
between Mack-Cali CW Realty Associates L.L.C., Owner, and Fabrication
Enterprises, Inc., Tenant dated June 3, 2015.

·                  Eighth Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner, and Fabrication Enterprises, Inc., Tenant dated August 6, 2015.

 

General Phosphorix LLC

Standard Form of Loft Lease between Mack-Cali CW Realty Associates L.L.C.,
Owner, and General Phosphorix LLC, Tenant dated October 14, 2009.

·                  First Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner, and General Phosphorix LLC, Tenant dated February 22, 2011.

·                  Second Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner, and General Phosphorix LLC, Tenant dated June 30, 2011.

·                  Third Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner, and General Phosphorix LLC, Tenant dated July 28, 2011.

·                  Fourth Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner, and General Phosphorix LLC, Tenant dated October 26, 2011.

·                  Fifth Amendment to Lease between Mack-Cali CW Realty
Associates L.L.C., Owner, and General Phosphorix LLC, Tenant dated September 12,
2012.

·                  Agreement to Sublease between Mack-Cali CW Realty Associates
L.L.C., Owner, General Phosphorix, LLC, Sublessor, and FSJ Imports, LLC,
Subtenant, dated October 25, 2012.

·                  Consent to Sublet between Mack-Cali CW Realty Associates
L.L.C., Owner,  General Phosphorix LLC, Tenant, and FSJ Imports, LLC, Subtenant,
dated December 2012.

·                  Sixth Amendment to Lease between Mack-Cali CW Realty
Associates L.L.C., Owner, and General Phosphorix LLC, Tenant, dated March 28,
2013.

·                  Seventh Amendment to Lease between Mack-Cali CW Realty
Associates L.L.C., Owner, and General Phosphorix LLC, Tenant, dated January 3,
2017.

 

Jacobs Pills, Inc.

Standard Form of Loft Lease between Mack-Cali CW Realty Associates L.L.C.,
Owner, and Jacobs Pills, Inc., Tenant, dated December 31, 2015.

 

190

--------------------------------------------------------------------------------



 

·                  First Amendment to Lease between Mack-Cali CW Realty
Associates L.L.C., Owner, and Jacobs Pills, Inc., Tenant dated February 25,
2016.

 

Metro Filter Sales, Inc.

Standard Form of Loft Lease between Mack-Cali CW Realty Associates L.L.C.,
Owner, and Metro Filter Sales, Inc., Tenant, dated April 28, 2017.

·                  First Amendment/Commencement Date Agreement between Mack-Cali
CW Realty Associates L.L.C., Owner, and Metro Filter Sales, Inc., Tenant, dated
June 21, 2017.

 

Verizon New York, Inc.

Telecommunications Facilities License Agreement between Mack-Cali CW Realty
Associates L.L.C., Owner and Verizon New York, Inc. dated April 1, 2008.

 

3 WESTCHESTER PLAZA

 

Cablevision Lightpath Inc. fka CSC Holdings, Inc.

Telecom License Agreement between Mack-Cali CW Realty Associates L.L.C., Owner
and CSC Holdings, Inc., Provider dated August 23, 2001.

·                  Amendment to Telecom License Agreement between Mack-Cali CW
Realty Associates L.L.C., Owner, CSC Holdings, Inc. and Cablevision
Lightpath, Inc., collectively referred to as Provider, dated October 15, 2002.

·                  Second Amendment to Telecom License Agreement between
Mack-Cali CW Realty Associates LLC c/o Mack-Cali Realty, LP, Owner, and
Cablevision Lightpath, Inc., Provider dated February 6, 2015.

·                  Renewal Notice Email between Mack-Cali CW Realty Associates
L.L.C., Owner, and Cablevision Lightpath, Inc., Provider, dated March 6, 2007.

·                  Renewal Email between Mack-Cali Realty Corporation, Owner,
and Cablevision Lightpath, Inc., Provider, dated November 15, 2011.

 

Connoisseur Encounters Company, Inc.

Standard Form of Loft Lease between Mack-Cali CW Realty Associates L.L.C., Owner
and Connoisseur Encounters Company, Inc., Tenant, dated June 22, 2016.

·                  First Amendment to Lease/Commencement Date Agreement between
Mack-Cali CW Realty Associates L.L.C., Owner, and Connoisseur Encounters
Company, Inc., Tenant, dated November 17, 2016.

 

Fabrication Enterprises, Inc.

Temporary Lease between Mack-Cali CW Realty Associates L.L.C., Owner and
Fabrication Enterprises, Inc., Tenant, dated August 6, 2015.

·                  First Amendment to Lease/Commencement Date Agreement between
Mack-Cali CW Realty Associates L.L.C., Owner, and Fabrication Enterprises, Inc.,
Tenant dated March 17, 2016.

·                  Second Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner, and Fabrication Enterprises, Inc., Tenant dated June 26, 2018.

 

Limelight2, LLC

Standard Form of Loft Lease between Mack-Cali CW Realty Associates L.L.C., Owner
and Limelight, Inc., Tenant dated February 9, 2016.

·                  First Amendment to Lease/Commencement Date Agreement between
Mack-Cali CW Realty Associates L.L.C., Owner and Limelight, Inc., Tenant dated
March 4, 2016.

·                  Assignment of Lease between Limelight, Inc., Assignor,
Limelight2, LLC, Assignee, and Mack-Cali CW Realty Associates L.L.C., Owner
dated May 23, 2017.

 

191

--------------------------------------------------------------------------------



 

·                  Second Amendment to Lease between Mack-Cali CW Realty
Associates L.L.C., Owner and Limelight2, LLC, Tenant, dated May 24, 2017.

·                  Consent to Assignment of Lease between Mack-Cali CW Realty
Associates L.L.C., Owner, Limelight, Inc., Tenant, and Limelight2, LLC, Assignee
dated May 30, 2017.

 

Securitas Electronic Security, Inc.-fka- Diebold Enterprise Security
Systems, Inc.

Standard Form of Loft Lease between Mack-Cali CW Realty Associates, L.L.C.,
Owner and Diebold Enterprise Security Systems, Inc., Tenant dated February 23,
2009.

·                  C&E Letter between Mack-Cali CW Realty Associates, L.L.C.,
Owner and Diebold Enterprise Security Systems, Inc., Tenant dated March 23,
2009.

·                  Additional Space Letter between Mack-Cali CW Realty
Associates L.L.C., Owner, and Diebold Enterprise Security Systems, Inc., Tenant
dated July 8, 2010.

·                  First Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner, and Diebold Enterprise Security Systems, Inc., Tenant dated
June 24, 2011.

·                  Option to Renew Letter between Mack-Cali CW Realty Associates
L.L.C., Owner, and Diebold Enterprise Security Systems, Inc., Tenant dated
August 20, 2015.

·                  Assignment of Lease and Assumption Agreement between Diebold
Enterprise Security Systems, Inc., Assignor and Securitas Electronic
Security, Inc., Assignee, dated February 1, 2016.

·                  Consent of Owner by Mack-Cali CW Realty Associates L.L.C.,
dated February 1, 2016.

·                  Change of Name Certificate from Diebold Enterprise Security
Systems, Inc. to Securitas Electronic Security, Inc. dated February 5, 2016.

·                  Guaranty of Lease between Diebold Enterprise Security
Systems, Inc., Assignor, Securitas Electronic Security, Inc., Assignee, and
Mack-Cali CW Realty Associates L.L.C., Owner effective February 1, 2016.

·                  Second Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner, and Securitas Electronic Security, Inc., Tenant dated March 11,
2016.

·                  Notice Address Change Letter between Securitas Security
Services USA, Inc., Tenant, and Mack-Cali CW Realty Associates LLC c/o Mack-Cali
Realty Corporation, Owner, dated January 10, 2017.

 

Verizon New York Inc.

Telecommunications Facilities License Agreement between Mack-Cali CW Realty
Associates L.L.C., Owner and Verizon New York Inc. dated April 1, 2008.

 

Vivint Solar Developer, LLC

Standard Form of Loft Lease between Mack-Cali CW Realty Associates L.L.C., Owner
and Vivint Solar Developer, LLC, Tenant dated August 26, 2015.

·                  First Amendment to Lease/Commencement Date Agreement between
Mack-Cali CW Realty Associates L.L.C., Owner and Vivint Solar Developer, LLC,
Tenant dated November 20, 2015.

·                  Second Amendment to Lease between Mack-Cali CW Realty
Associates, L.L.C., Owner and Vivint Solar Developer, LLC, Tenant dated April 6,
2016.

 

Westchester County Electric, Inc.

Temporary Rental between Robert Martin Company, Owner, and Westchester County
Electric, Inc., Tenant dated June 20, 1996.

·                  First Amendment between RM CW Realty Associates, Owner, and
Westchester County Electric, Inc., Tenant, dated June 30, 1997.

·                  Second Amendment between Mack-Cali CW Realty Associates,
L.L.C., Owner, and Westchester County Electric, Inc., Tenant, dated April 22,
1999.

·                  Third Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner, and Westchester County Electric, Inc., Tenant, dated March 22,
2000.

 

192

--------------------------------------------------------------------------------



 

·                  Fourth Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner, and Westchester County Electric, Inc., Tenant, dated
September 26, 2001.

·                  Fifth Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner, and Westchester County Electric, Inc., Tenant, dated
September 29, 2004.

·                  Sixth Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner, and Westchester County Electric, Inc., Tenant, dated
September 27, 2007.

·                  Seventh Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner, and Westchester County Electric, Inc., Tenant, dated
September 30, 2010.

·                  Eighth Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner, and Westchester County Electric, Inc., Tenant, dated
September 30, 2013.

·                  Ninth Amendment between Mack-Cali CW Realty Associates,
L.L.C., Owner, and Westchester County Electric, Inc., Tenant, dated December 8,
2016.

 

Westchester Swim Studios, Inc.

Standard Form of Loft Lease between Mack-Cali CW Realty Associates L.L.C., Owner
and Westchester Swim Studios, Inc., Tenant dated February 1, 2016.

·                  Landlord’s Subordination between Westchester Swim
Studios, Inc., Borrower, Stearns Bank, National Association, Secured Party, and
Mack-Cali CW Realty Associates L.L.C., Owner dated March 22, 2016.

·                  First Amendment to Lease/Commencement Date Agreement between
Mack-Cali CW Realty Associates L.L.C., Owner, and Westchester Swim
Studios, Inc., Tenant dated August 18, 2016.

·                  Second Amendment to Lease between Mack-Cali CW Realty
Associates L.L.C., Owner, and Westchester Swim Studios, Inc., Tenant dated
January 6, 2017.

 

300 EXECUTIVE BOULEVARD

 

Flooring Liquidators, Inc.

Standard Form of Loft Lease between Mack-Cali CW Realty Associates L.L.C., Owner
and Flooring Liquidators, Inc., Tenant dated May 6, 2010.

·                  C&E Letter between Mack-Cali CW Realty Associates L.L.C.,
Owner and Flooring Liquidators, Inc., Tenant dated October 18, 2010.

·                  First Amendment to Lease between Mack-Cali CW Realty
Associates L.L.C., Owner and Flooring Liquidators Inc., Tenant dated August 22,
2014.

·                  Commencement Date Agreement/ Second Amendment to Lease
between Mack-Cali CW Realty Associates L.L.C., Owner, and Flooring Liquidators
Inc., Tenant dated October 17, 2014.

 

Game on 13 Inc.

Standard Form of Loft Lease between Mack-Cali CW Realty Associates L.L.C., Owner
and Game on 13 Inc., Tenant dated August 18, 2014.

 

Publishers Circulation Fulfillment, Inc.

Standard Form of Loft Lease between Mack-Cali CW Realty Associates L.L.C., Owner
and Publishers Circulation Fulfillment, Inc., Tenant dated June 24, 2002.

·                  C&E Letter between Mack-Cali CW Realty Associates LLC, Owner
and Publishers Circulation Fulfillment, Inc., Tenant dated May 14, 2003.

·                  First Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner and Publishers Circulation Fulfillment, Inc., Tenant dated May 1,
2007.

·                  C&E Letter between Mack-Cali CW Realty Associates L.L.C.,
Owner and Publishers Circulation Fulfillment, Inc., Tenant dated June 21, 2007.

·                  Second Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner and Publishers Circulation Fulfillment, Inc., Tenant dated
February 25, 2013.

 

193

--------------------------------------------------------------------------------



 

·                  Third Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner and Publishers Circulation Fulfillment, Inc., Tenant dated
September 29, 2015.

·                  Consent to Sublet between Mack-Cali CW Realty Associates
L.L.C., Landlord, Publishers Circulation Fulfillment, Inc., Tenant, and SKJ
Distributors, Inc., Subtenant dated October 17, 2016.

·                  Sublease Agreement between Mack-Cali CW Realty Associates
L.L.C., Landlord, Publishers Circulation Fulfillment, Inc., Sublandlord, and SKJ
Distributors, Inc., Subtenant dated October 17, 2016.

·                  Fourth Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner and Publishers Circulation Fulfillment, Inc., Tenant dated
August 9, 2018.

 

USCO, Inc.

Standard Form of Loft Lease between Mack-Cali CW Realty Associates L.L.C, Owner
and USCO, Inc., Tenant dated July 20, 2018.

·                  Commencement Date Agreement between Mack-Cali CW Realty
Associates L.L.C., Owner, and USCO, Inc., Tenant dated September 4, 2018.

 

Verizon New York Inc.

Telecommunications Facilities License Agreement between Mack-Cali CW Realty
Associates L.L.C., Owner and Verizon New York Inc. dated April 1, 2008.

 

350 EXECUTIVE BOULEVARD

 

Bray Sales, Inc.

Standard Form of Loft Lease between Cross Westchester Realty Associates L.L.C.,
Owner, and Bray Sales, Inc. (d/b/a J.T. Lynne Representatives), Tenant dated
May 16, 2012.

·                  First Amendment between Cross Westchester Realty Associates
L.L.C., Owner and Bray Sales Inc., d/b/a J.T. Lynne Representatives, Tenant
dated August 25, 2017.

 

Morry’s Camp, Inc. (d/b/a Project Morry)

Standard Form of Loft Lease between Cross Westchester Realty Associates L.L.C.,
Owner, and Morry’s Camp, Inc. (d/b/a Project Morry), Tenant dated January 3,
2012.

·                  Commencement Date Agreement between Cross Westchester Realty
Associates L.L.C., Owner, and Morry’s Camp, Inc. (d/b/a Project Morry), Tenant
dated October 1, 2012.

 

Verizon New York Inc.

Telecommunications Facilities License Agreement between Cross Westchester Realty
Associates L.L.C., Owner and Verizon New York Inc. dated April 1, 2008.

 

399 EXECUTIVE BOULEVARD

 

Town Sports International, LLC

Letter between Town of Greenburgh Department of Buildings and Mack-Cali Realty
Corp., Owner dated March 17, 2008.

·                  Standard Form of Loft Lease between Mack-Cali CW Realty
Associates L.L.C., Owner and Town Sports International, LLC, Tenant dated
March 31, 2008.

·                  C&E Letter between Mack-Cali CW Realty Associates L.L.C.,
Owner, Town Sports International LLC, Tenant dated January 14, 2009.

·                  First Amendment to Lease between Mack-Cali CW Realty
Associates L.L.C., Owner, and Town Sports International, LLC, Tenant dated
November 9, 2009.

·                  Renewal Letter between Mack-Cali CW Realty Associates L.L.C.,
Landlord, and Town Sports International, LLC, Tenant dated February 23, 2017.

 

194

--------------------------------------------------------------------------------



 

·                  Option to Renew Letter between Mack-Cali CW Realty Associates
L.L.C., Owner and Town Sports International, LLC, Tenant dated March 3, 2017.

 

Verizon New York Inc.

Telecommunications Facilities License Agreement between Mack-Cali CW Realty
Associates L.L.C., Owner and Verizon New York Inc. dated April 1, 2008.

 

4 WESTCHESTER PLAZA

 

Cablevision Lightpath Inc.

Telecom License Agreement between Mack-Cali CW Realty Associates L.L.C., Owner
and Cablevision Lightpath, Inc., Provider dated October 4, 2013.

·                  Renewal Letter between Mack-Cali CW Realty Associates L.L.C.
c/o Mack-Cali Realty, L.P., Licensor, and Cablevision Lightpath, Inc., Tenant
dated August 27, 2018.

 

Eastern Analytical Services, Inc.

Standard Form of Loft Lease between Robert Martin Company, Owner, and Eastern
Analytical Services, Inc., Tenant dated August 18, 1988.

·                  C&E Letter between Robert Martin Company, Owner, and Eastern
Analytical Services, Inc., Tenant dated September 2, 1988.

·                  First Amendment between Robert Martin Company, Owner and
Eastern Analytical Services, Inc., Tenant dated May 22, 1993.

·                  Second Amendment between RM CW Realty Associates, Owner, and
Eastern Analytical Services, Inc., Tenant dated February 17, 1998.

·                  Third Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner, and Eastern Analytical Services, Inc., Tenant dated December 31,
2002.

·                  Fourth Amendment between Mack-Cali CW Realty Associates,
L.L.C., Owner, and Eastern Analytical Services, Inc., Tenant dated September 28,
2007.

·                  Fifth Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner, and Eastern Analytical Services, Inc., Tenant dated May 3, 2013.

·                  Sixth Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner, and Eastern Analytical Services, Inc., Tenant dated December 10,
2018.

 

Infovalue Computing, Inc.

Temporary Lease between Mack-Cali CW Realty Associates L.L.C., Owner, and
Infovalue Computing, Inc., Tenant dated May 2, 2001.

·                  Satellite Dish Agreement between Mack-Cali CW Realty
Associates L.L.C., Licensor and Infovalue Computing, Inc., Licensee dated
May 16, 2001.

·                  Standard Form of Loft Lease between Mack-Cali CW Realty
Associates, L.L.C., Owner and Infovalue Computing, Inc., Tenant dated March 29,
2002.

·                  First Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner and Infovalue Computing, Inc., Tenant dated March 7, 2006.

·                  Second Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner and Infovalue Computing, Inc., Tenant dated February 19, 2009.

·                  Third Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner and Infovalue Computing, Inc., Tenant dated April 22, 2010.

·                  Fourth Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner and Infovalue Computing, Inc., Tenant dated June 28, 2012.

·                  Fifth Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner and Infovalue Computing, Inc., Tenant dated July 21, 2017.

 

195

--------------------------------------------------------------------------------



 

Novamed, LLC

Standard Form of Loft Lease between Mack-Cali CW Realty Associates L.L.C.,
Owner, and Novamed, LLC., Tenant dated June 8, 2007.

·                  First Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner, and Novamed, LLC, Tenant dated February 1, 2008.

·                  Second Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner, and Novamed, LLC, Tenant dated September 30, 2010.

·                  Amended and Restated Second Amendment between Mack-Cali CW
Realty Associates L.L.C., Owner, and Novamed, LLC, Tenant dated October 7, 2010.

·                  Letter between Novamed, LLC, Tenant and Mack-Cali CW Realty
Associates L.L.C., Owner dated December 28, 2010.

·                  C&E Letter between Mack-Cali CW Realty Associates L.L.C.,
Owner, and Novamed, LLC, Tenant dated January 31, 2011.

·                  Third Amendment to Lease between Mack-Cali CW Realty
Associates L.L.C., Owner, and Novamed-USA, Inc., Tenant dated June 8, 2017.

 

Retrieval-Masters Creditors Bureau, Inc.

Standard Form of Loft Lease between Mack-Cali CW Realty Associates L.L.C.,
Owner, and Retrieval-Masters Creditors Bureau, Inc., Tenant dated May 6, 2010.

·                  C&E Letter between Mack-Cali CW Realty Associates L.L.C.,
Owner, and Retrieval Masters Creditors Bureau, Inc., Tenant dated July 14, 2010.

·                  First Amendment to Lease between Mack-Cali CW Realty
Associates L.L.C., Owner, and Retrieval-Masters Creditors Bureau, Inc., Tenant
dated December 23, 2014.

·                  Second Amendment to Lease/Commencement Date Agreement between
Mack-Cali CW Realty Associates L.L.C., Owner, and Retrieval-Masters Creditors
Bureau, Inc., Tenant dated May 11, 2015.

 

Verizon New York Inc.

Telecommunications Facilities License Agreement between Mack-Cali CW Realty
Associates L.L.C., Owner and Verizon New York Inc. dated April 1, 2008.

 

400 EXECUTIVE BOULEVARD

 

A&G Printing, LLC

Standard Form of Loft Lease between Mack-Cali CW Realty Associates L.L.C.,
Owner, and A&G Printing, LLC, Tenant dated February 11, 2013.

·                  Commencement Date Agreement between Mack-Cali CW Realty
Associates L.L.C., Owner, and A&G Printing, LLC, Tenant dated March 12, 2013.

·                  First Amendment to Lease between Mack-Cali CW Realty
Associates L.L.C., Owner, and A&G Printing LLC, Tenant dated May 19, 2016.

 

Anixter Inc. -fka- Tri-Northern Holdings, Inc.

Standard Form of Loft Lease between Mack-Cali CW Realty Associates L.L.C.,
Owner, and Tri-Northern Holdings, Inc., Tenant dated March 3, 2011.

·                  First Amendment to and Assignment of Lease between Mack-Cali
CW Realty Associates L.L.C., Owner, Tri-Northern Holdings, Inc.,
Tenant/Assignor, and Anixter Inc., Tenant/ Assignee dated June 30, 2017.

 

Apria Healthcare, Inc.

Standard Form of License Agreement between Robert Martin Company, Licensor, and
Homedco, Inc., Licensee dated June 7, 1990.

 

196

--------------------------------------------------------------------------------



 

·                  First Amendment between Robert Martin Company, Licensor, and
Homedco, Inc., Licensee dated June 1, 1995.

·                  Standard Form of Loft Lease between Mack-Cali CW Realty
Associates L.L.C., Owner and Apria Healthcare, Inc., Tenant dated March 29,
2001.

·                  Second Amendment between Elmsford Realty Associates L.L.C.,
Licensor, and Apria Healthcare, Inc., Licensee dated March 29, 2001.

·                  Third Amendment between Elmsford Realty Associates L.L.C.
Licensor, and Apria Healthcare, Inc., Licensee dated September 30, 2002.

·                  Fourth Amendment between Amendment between Elmsford Realty
Associates L.L.C., Licensor, and Apria Healthcare, Inc., Licensee dated
September 30, 2008.

·                  First Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner, and Apria Healthcare, Inc., Tenant dated September 30, 2008.

·                  C&E Letter between Mack-Cali CW Realty Associates L.L.C.,
Owner, and Apria Healthcare, Inc., Tenant dated January 28, 2009.

·                  Second Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner, and Apria Healthcare, Inc., Tenant dated February 12, 2009.

·                  Additional Space Letter between Mack-Cali CW Realty
Associates L.L.C., Owner, and Apria Healthcare, Inc., Tenant, dated February 23,
2009.

 

Cablevision Lightpath, Inc.

Telecom License Agreement between Mack-Cali CW Realty Associates L.L.C., Owner
and Cablevision Lightpath, Inc., Provider dated April 22, 2015.

 

Capriquarious Enterprises, Inc. d/b/a Take Away Café

License Agreement between Mack-Cali CW Realty Associates L.L.C., Licensor, and
Capriquarious Enterprises, Inc. d/b/a Take Away Café, Licensee dated August 23,
2004.

·                  C&E Letter between Mack-Cali CW Realty Associates L.L.C.,
Owner/Landlord, and Capriquarious Enterprises, Inc. d/b/a Take Away Café, Tenant
dated March 15, 2005.

·                  First Amendment between Mack-Cali CW Realty Associates
L.L.C., Licensor, and Capriquarious Enterprises, Inc. d/b/a Take Away Café,
Licensee dated August 18, 2008.

·                  Second Amendment between Mack-Cali CW Realty Associates
L.L.C., Licensor, and Capriquarious Enterprises, Inc. d/b/a Take Away Café,
Licensee dated April 26, 2011.

·                  Third Amendment between Mack-Cali CW Realty Associates
L.L.C., Licensor, and Capriquarious Enterprises Inc., Licensee dated January 31,
2014.

·                  Fourth Amendment between Mack-Cali CW Realty Associates
L.L.C., Licensor, and Capriquarious Enterprises Inc., Licensee dated
December 20, 2017.

 

Data Clean Corporation

Standard Form of Loft Lease between Mack-Cali CW Realty Associates L.L.C., Owner
and Data Clean Corporation, Tenant dated August 22, 2016.

·                  First Amendment to Lease/Commencement Date Agreement between
Mack-Cali CW Realty Associates L.L.C., Owner, and Data Clean Corporation, Tenant
dated May 4, 2017.

 

Limelight2 LLC

Standard Form of Loft Lease between Mack-Cali CW Realty Associates L.L.C.,
Owner, and Limelight2 LLC, Tenant dated November 30, 2017.

 

T & A Electric, Inc.

Standard Form of Loft Lease between Mack-Cali CW Realty Associate L.L.C., Owner,
and T & A Electric, Inc., Tenant dated August 13, 2004.

 

197

--------------------------------------------------------------------------------



 

·                  C&E Letter between Mack Cali CW Realty Associates L.L.C.,
Owner, and T & A Electric, Inc., Tenant dated September 17, 2004.

·                  First Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner, and T & A Electric Inc., Tenant dated November 12, 2008.

·                  Second Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner, and T & A Electric, Inc., Tenant dated July 16, 2014.

·                  Third Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner, and T & A Electric, Inc., Tenant dated August 30, 2017.

 

Verizon New York Inc.

Telecommunications Facilities License Agreement between Mack-Cali CW Realty
Associates L.L.C., Owner and Verizon New York Inc. dated April 1, 2008.

 

5 WESTCHESTER PLAZA

 

Apple Maintenance & Services, Inc.

Standard Form of Loft Lease between Mack-Cali CW Realty Associates L.L.C.,
Owner, and Apple Maintenance & Services, Inc., Tenant dated February 18, 2010.

·                  C&E Letter between Mack-Cali CW Realty Associates L.L.C.,
Owner, and Apple Maintenance & Services, Inc., Tenant dated March 2, 2010.

·                  First Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner, and Apple Maintenance & Services, Inc., Tenant dated July 18,
2014.

·                  Second Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner, and Apple Maintenance & Services, Inc., Tenant dated January 25,
2018.

·                  Third Amendment between Mack-Cali Realty Associates L.L.C.,
Owner, and Apple Maintenance & Services, Inc., Tenant dated March 21, 2018.

 

Dolphin Construction Corp.

Standard Form of Loft Lease between Mack-Cali CW Realty Associates L.L.C.,
Owner, and Dolphin Construction Corp., Tenant dated August 28, 2009.

·                  License Agreement between Mack-Cali CW Realty Associates
L.L.C., Licensor, and Dolphin Construction Corp., Licensee dated March 16, 2012.

·                  First Amendment between Mack-Cali CW Realty Associates,
L.L.C., Owner, and Dolphin Construction Corp., Tenant dated December 10, 2014.

 

The Promptcare Companies, Inc.

Standard Form of Loft Lease between Mack-Cali CW Realty Associates L.L.C.,
Owner, and The Promptcare Companies, Inc., Tenant dated September 27, 2011.

·                  First Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner, and The Promptcare Companies, Inc., Tenant dated June 30, 2014.

·                  Second Amendment to Lease between Mack-Cali CW Realty
Associates L.L.C., Owner, and The Promptcare Companies, Inc., Tenant dated
March 31, 2017.

·                  Commencement Date Agreement between Mack-Cali CW Realty
Associates L.L.C., Owner, and The Promptcare Companies, Inc., Tenant dated
December 1, 2017.

 

Singer Holding Corporation

Standard Form of Loft Lease between Mack-Cali CW Realty Associates L.L.C.,
Owner, and Singer Holding Corporation, Inc., Tenant dated May 12, 1999.

·                  First Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner, and Singer Holding Corporation, Inc., Tenant dated November 18,
2002.

 

198

--------------------------------------------------------------------------------



 

·                  Second Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner, and Singer Holding Corporation, Tenant dated March 31, 2008.

·                  Third Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner, and Singer Holding Corporation, Tenant dated November 24, 2008.

·                  Fourth Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner, and Singer Holding Corporation, Tenant dated January 24, 2011.

·                  Fifth Amendment to Lease between Mack-Cali CW Realty
Associates L.L.C., Owner, and Singer Holding Corporation, Tenant dated
February 4, 2015.

 

Verizon New York Inc.

Telecommunications Facilities License Agreement between Mack-Cali CW Realty
Associates L.L.C., Owner and Verizon New York Inc. dated April 1, 2008.

 

Willemin-Macodel, Inc.

Standard Form of Loft Lease between Mack-Cali CW Realty Associates L.L.C.,
Owner, and Willemin-Macodel Inc., Tenant dated February 26, 2018.

·                  Commencement Date Agreement between Mack-Cali CW Realty
Associates L.L.C., Owner, and Willemin-Macodel, Inc., Tenant dated May 21, 2018.

 

50 EXECUTIVE BOULEVARD

 

Agent Support Services North, Inc.

Standard Form of License Agreement between Mack-Cali CW Realty Associates
L.L.C., Licensor, and Agent Support Services North, Inc., Licensee dated
March 12, 2004.

·                  First Amendment between Mack-Cali CW Realty Associates
L.L.C., Licensor, and Agent Support Services North, Inc., Licensee dated
November 22, 2006.

·                  Second Amendment between Mack-Cali CW Realty Associates
L.L.C., Licensor, and Agent Support Services North, Inc., Licensee dated
August 15, 2008.

·                  Third Amendment between Mack-Cali CW Realty Associates
L.L.C., Licensor, and Agent Support Services North, Inc., Licensee dated June 3,
2011.

 

Capriquarious Enterprises, Inc.

Standard Form of License Agreement between Mack-Cali CW Realty Associates
L.L.C., Licensor, and Capriquarious Enterprises, Inc., Licensee dated January 4,
2006.

·                  First Amendment between Mack-Cali CW Realty Associates
L.L.C., Licensor, and Capriquarious Enterprises, Inc., Licensee dated August 1,
2006.

·                  Second Amendment between Mack-Cali CW Realty Associates
L.L.C., Licensor, and Capriquarious Enterprises, Inc., Licensee dated July 5,
2007.

·                  Third Amendment between Mack-Cali CW Realty Associates
L.L.C., Licensor, and Capriquarious Enterprises, Inc., Licensee dated
September 16, 2008.

·                  Fourth Amendment between Mack-Cali CW Realty Associates
L.L.C., Licensor, and Capriquarious Enterprises, Inc., Licensee dated
September 15, 2009.

·                  Fifth Amendment between Mack-Cali CW Realty Associates
L.L.C., Licensor, and Capriquarious Enterprises, Inc., Licensee dated
November 3, 2010.

·                  Sixth Amendment between Mack-Cali CW Realty Associates
L.L.C., Licensor, and Capriquarious Enterprises, Inc., Licensee dated
December 12, 2011.

·                  Seventh Amendment between Mack-Cali CW Realty Associates
L.L.C., Licensor, and Capriquarious Enterprises, Inc., Licensee dated
January 17, 2013.

·                  Eighth Amendment between Mack-Cali CW Realty Associates
L.L.C., Licensor, and Capriquarious Enterprises, Inc., Licensee dated
January 31, 2014.

 

199

--------------------------------------------------------------------------------



 

·                  Ninth Amendment between Mack-Cali CW Realty Associates
L.L.C., Licensor, and Capriquarious Enterprises Inc., Licensee dated March 27,
2015.

·                  Tenth Amendment between Mack-Cali CW Realty Associates
L.L.C., Licensor, and Capriquarious Enterprises Inc., Licensee dated August 3,
2016.

·                  Eleventh Amendment between Mack-Cali CW Realty Associates
L.L.C., Licensor, and Capriquarious Enterprises Inc., Licensee dated March 17,
2017.

·                  Twelfth Amendment between Mack-Cali CW Realty Associates
L.L.C., Licensor, and Capriquarious Enterprises Inc., Licensee dated
December 20, 2017.

 

Dolphin Construction Corp.

License Agreement between Mack-Cali CW Realty Associates L.L.C., Licensor, and
Dolphin Construction Corp., Licensee dated March 16, 2012.

·                  First Amendment between Mack-Cali CW Realty Associates
L.L.C., Licensor, and Dolphin Construction Corp., Licensee dated December 22,
2014.

·                  Second Amendment between Mack-Cali CW Realty Associates
L.L.C., Licensor, and Dolphin Construction Corp., Licensee dated February 20,
2015.

 

Eastern Jungle Gym, Inc.

Standard Form of Loft Lease between Mack-Cali CW Realty Associates L.L.C.,
Owner, and Eastern Jungle Gym, Inc., Tenant dated February 12, 2013.

·                  Commencement Date Agreement between Mack-Cali CW Realty
Associates L.L.C., Owner, and Eastern Jungle Gym, Inc., Tenant dated June 27,
2013.

·                  Right of First Offer Letter between Mack-Cali CW Realty
Associates L.L.C., Owner, and Eastern Jungle Gym, Inc., Tenant dated May 5,
2016.

 

Emma Chemicals -fka- Zebulon Industries Inc.

Standard Form of License Agreement between Mack-Cali CW Realty Associates
L.L.C., Licensor, and Zebulon Industries Inc., Licensee dated February 12, 2009.

·                  First Amendment between Mack-Cali CW Realty Associates
L.L.C., Licensor, and Zebulon Industries Inc., Licensee dated February 24, 2010.

·                  Second Amendment between Mack-Cali CW Realty Associates
L.L.C., Licensor, and Zebulon Industries Inc., Licensee dated June 22, 2010.

·                  Third Amendment between Mack-Cali CW Realty Associates
L.L.C., Licensor, and Zebulon Industries Inc., Licensee dated April 1, 2011.

·                  Fourth Amendment between Mack-Cali CW Realty Associates
L.L.C., Licensor, and Emma Chemicals, Inc., (also doing business as Zebulon
Industries Inc.), Licensee dated December 3, 2014.

·                  Fifth Amendment between Mack-Cali CW Realty Associates
L.L.C., Licensor, and Emma Chemicals, Inc., (also doing business as Zebulon
Industries Inc.), Licensee dated December 23, 2015.

 

Ivan Abry

Standard Form of License Agreement between Mack-Cali CW Realty Associates
L.L.C., Licensor, and Ivan Abry, Licensee dated August 12, 1999.

·                  First Amendment between Mack-Cali CW Realty Associates
L.L.C., Licensor, and Ivan Abry, Licensee dated November 6, 2000.

·                  Second Amendment between Mack-Cali CW Realty Associates
L.L.C., Licensor, and Ivan Abry, Licensee dated September 24, 2001.

·                  Third Amendment between Mack-Cali CW Realty Associates
L.L.C., Licensor, and Ivan Abry, Licensee dated September 11, 2002.

·                  Fourth Amendment between Mack-Cali CW Realty Associates
L.L.C., Licensor, and Ivan Abry, Licensee dated September 30, 2003.

 

200

--------------------------------------------------------------------------------



 

·                  License Agreement between Mack-Cali CW Realty Associates
L.L.C., Licensor, and Ivan Abry, Licensee dated August 18, 2004.

·                  First Amendment between Mack-Cali CW Realty Associates
L.L.C., Licensor, and Ivan Abry, Licensee dated August 15, 2005.

·                  Second between Mack-Cali CW Realty Associates L.L.C.,
Licensor, and Ivan Abry, Licensee dated August 2, 2006.

·                  Third Amendment between Mack-Cali CW Realty Associates
L.L.C., Licensor, and Ivan Abry, Licensee dated January 9, 2007.

·                  Fourth Amendment between Mack-Cali CW Realty Associates
L.L.C., Licensor, and Ivan Abry, Licensee dated May 8, 2008.

·                  Fifth Amendment between Mack-Cali CW Realty Associates
L.L.C., Licensor, and Ivan Abry, Licensee dated March 6, 2009.

·                  Sixth Amendment between Mack-Cali CW Realty Associates
L.L.C., Licensor, and Ivan Abry, Licensee dated April 1, 2010.

·                  Seventh Amendment between Mack-Cali CW Realty Associates
L.L.C., Licensor, and Ivan Abry, Licensee dated March 22, 2011.

·                  Eighth Amendment between Mack-Cali CW Realty Associates
L.L.C., Licensor, and Ivan Abry, Licensee dated March 27, 2012.

·                  Ninth Amendment between Mack-Cali CW Realty Associates
L.L.C., Licensor, and Ivan Abry, Licensee dated August 1, 2013.

·                  Tenth Amendment between Mack-Cali CW Realty Associates
L.L.C., Licensor, and Ivan Abry, Licensee dated June 17, 2014.

·                  Eleventh Amendment between Mack-Cali CW Realty Associates
L.L.C., Licensor, and Ivan Abry, Licensee dated March 18, 2015.

·                  Twelfth Amendment between Mack-Cali CW Realty Associates
L.L.C., Licensor, and Ivan Abry, Licensee dated July 11, 2016.

·                  Thirteenth Amendment between Mack-Cali CW Realty Associates
L.L.C., Licensor, and Ivan Abry, Licensee dated December 14, 2017.

·                  Fourteenth Amendment between Mack-Cali CW Realty Associates
L.L.C., Licensor, and Ivan Abry, Licensee dated September 21, 2018.

 

James H. Brooks

Standard Form of License Agreement between Mack-Cali CW Realty Associates
L.L.C., Licensor, and James H. Brooks, Licensee dated April 21, 2006.

·                  First Amendment between Mack-Cali CW Realty Associates
L.L.C., Licensor, and James H. Brooks, Licensee dated January 18, 2007.

·                  Second Amendment between Mack-Cali CW Realty Associates
L.L.C., Licensor, and James H. Brooks, Licensee dated April 8, 2008.

·                  Third Amendment between Mack-Cali CW Realty Associates
L.L.C., Licensor, and James H. Brooks, Licensee dated March 19, 2009.

·                  Fourth Amendment between Mack-Cali CW Realty Associates
L.L.C., Licensor, and James H. Brooks, Licensee dated April 27, 2010.

·                  Fifth Amendment between Mack-Cali CW Realty Associates
L.L.C., Licensor, and James H. Brooks, Licensee dated March 24, 2011.

·                  Sixth Amendment between Mack-Cali CW Realty Associates
L.L.C., Licensor, and James H. Brooks, Licensee dated March 28, 2012.

·                  Seventh Amendment between Mack-Cali CW Realty Associates
L.L.C., Licensor, and James H. Brooks, Licensee dated May 2, 2013.

·                  Eighth Amendment between Mack-Cali CW Realty Associates
L.L.C., Licensor, and James H. Brooks, Licensee dated May 7, 2014.

 

201

--------------------------------------------------------------------------------



 

·                  Ninth Amendment between Mack-Cali CW Realty Associates
L.L.C., Licensor, and James H. Brooks, Licensee dated March 25, 2015.

·                  Tenth Amendment between Mack-Cali CW Realty Associates
L.L.C., Licensor, and James H. Brooks, Licensee dated July 11, 2016.

·                  Eleventh Amendment between Mack-Cali CW Realty Associates
L.L.C., Licensor, and James H. Brooks, Licensee dated January 9, 2018.

·                  Twelfth Amendment between Mack-Cali CW Realty Associates
L.L.C., Licensor, and James H. Brooks, Licensee dated September 28, 2018.

 

The Louis Berger Group, Inc.

Standard Form of License Agreement between Mack-Cali CW Realty Associates
L.L.C., Licensor, and The Louis Berger Group, Inc., Licensee dated December 3,
2009.

·                  C&E Letter between Mack Cali CW Realty Associates L.L.C.,
Owner/Landlord, and The Louis Berger Group, Inc., Tenant dated December 11,
2009.

·                  First Amendment between Mack-Cali CW Realty Associates
L.L.C., Licensor, and The Louis Berger Group, Inc., Licensee dated March 17,
2011.

 

The Sign Works Incorporated

Standard Form of License Agreement between Mack-Cali CW Realty Associates
L.L.C., Licensor, and The Sign Works Incorporated, Licensee dated August 14,
2009.

·                  First Amendment between Mack-Cali CW Realty Associates
L.L.C., Licensor, and The Sign Works Incorporated, Licensee dated June 29, 2010.

·                  Substitute Premises Letter between Mack-Cali CW Realty
Associates L.L.C., Licensor, and The Sign Works Incorporated, Licensee dated
March 31, 2011.

·                  Second Amendment between Mack-Cali CW Realty Associates
L.L.C., Licensor, and The Sign Works Incorporated, Licensee dated August 3,
2011.

·                  Third Amendment between Mack-Cali CW Realty Associates
L.L.C., Licensor, and The Sign Works Incorporated, Licensee dated July 30, 2013.

·                  Fourth Amendment between Mack-Cali CW Realty Associates
L.L.C., Licensor, and The Sign Works Incorporated, Licensee dated December 17,
2014.

 

Verizon New York Inc.

Telecommunications Facilities License Agreement between Mack-Cali CW Realty
Associates L.L.C., Owner and Verizon New York Inc. dated April 1, 2008.

 

Welby, Brady & Greenblatt, L.L.P.

Standard Form of License Agreement between Mack-Cali CW Realty Associates LLC,
Licensor, and Welby, Brady, Greenblatt, L.L.P., Licensee dated November 11,
2004.

·                  First Amendment between Mack-Cali CW Realty Associates L.L.C,
Licensor, and Welby, Brady & Greenblatt, L.L.P., Licensee dated April 30, 2013.

·                  Second Amendment between Mack-Cali CW Realty Associates
L.L.C, Licensor, and Welby, Brady & Greenblatt, L.L.P., Licensee dated
October 26, 2018.

 

500 EXECUTIVE BOULEVARD

 

Olympia Sports, Inc.

Standard Form of Loft Lease between Mack-Cali CW Realty Associates L.L.C, Owner,
and Olympia Sports, Inc., Tenant dated September 22, 1999.

·                  C&E Letter between Mack-Cali CW Realty Associates L.L.C.,
Owner, and Olympia Sports, Inc., Tenant dated February 11, 2000.

 

202

--------------------------------------------------------------------------------



 

·                  First Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner, and Olympia Sports Company, Incorporated (formerly incorrectly
identified as Olympia Sports, Inc.), Tenant dated May 28, 2009.

 

Professional Security Broadband, Inc.

Standard Form of Loft Lease between Mack-Cali CW Realty Associates L.L.C.,
Owner, and Professional Security Broadband, Inc., Tenant dated March 20, 2018.

 

Protect & Control, Inc. -  fka Deerfield Distributing, Inc. d/b/a Edist

Standard Form of Loft Lease between Mack-Cali CW Realty Associates L.L.C.,
Owner, and Deerfield Distributing, Inc. d/b/a Edist, Tenant dated August 20,
2009.

·                  First Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner, and Deerfield Distributing, Inc. (d/b/a Edist), Tenant dated
May 2, 2014.

·                  Second Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner, and Protect & Control, Inc., (successor-in-interest to Deerfield
Distributing, Inc. d/b/a Edist) Tenant dated November 28, 2017.

·                  Guaranty of Lease between Protect & Control, Inc., Tenant,
Mack-Cali CW Realty Associates L.L.C., Owner, and Deerfield Distributing, Inc.,
Guarantor dated November 28, 2017.

 

Singer Holding Corporation

Temporary Lease between Robert Martin Company, Owner and Original Consumers Oil
Heating Corp., Tenant dated June 26, 1990.

·                  Standard Form of Loft Lease between Robert Martin Company,
Owner, and Original Consumers Oil Heating Corp., Tenant dated October 22, 1990.

·                  Assignment of Lease between Original Consumers Oil Heating
Corp., Assignor, Singer Holding Corporation, Assignee, and Robert Martin
Company, LLC, Owner dated September 10, 1996.

·                  First Amendment between Mack-Cali CW Realty Associates,
L.L.C, Owner and Singer Holding Corporation, Tenant dated May 24, 1999.

·                  Landlord’s Waiver and Consent between Mack-Cali CW Realty
Associates, LLC, Landlord, and General Electric Capital Corporation, Lender
dated December 18, 2002.

·                  Second Amendment between Mack-Cali CW Realty Associates
L.L.C, Owner and Singer Holding Corporation, Tenant dated November 18, 2005.

·                  Third Amendment between Mack-Cali CW Realty Associates L.L.C,
Owner and Singer Holding Corporation, Tenant dated October 30, 2006.

·                  Fourth Amendment between Mack-Cali CW Realty Associates
L.L.C, Owner and Singer Holding Corporation, Tenant dated October 6, 2010.

·                  Space Sharing Agreement between Mack-Cali CW Realty
Associates, L.L.C, Owner and Singer Holding Corporation, Tenant dated
December 1, 2010.

·                  Fifth Amendment to Lease/Generator Agreement between
Mack-Cali CW Realty Associates L.L.C, Owner and Singer Holding Corporation,
Tenant dated April 8, 2015.

 

Special Citizens Futures Unlimited, Inc.

Standard Form of Loft Lease between Mack-Cali CW Realty Associates L.L.C.,
Owner, and Special Citizens Futures Unlimited, Inc., Tenant dated March 28,
2008.

·                  C&E Letter between Mack-Cali CW Realty Associates L.L.C.,
Owner, and Special Citizens Futures Unlimited, Inc., Tenant dated May 30, 2008.

·                  First Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner and Special Citizens Futures Unlimited, Inc., Tenant dated
June 14, 2018.

·                  License & Service Agreement between Special Citizens Futures
Unlimited, Inc, Licensor, and Advance Care Alliance of NY, Inc., Licensee dated
November 1, 2018.

 

203

--------------------------------------------------------------------------------



 

·                  Consent To License Agreement between Mack-Cali CW Realty
Associates L.L.C., Owner, Special Citizens Futures Unlimited, Inc, Licensor, and
Advance Care Alliance of NY, Inc., Licensee dated December 18, 2018.

 

Thyssenkrupp Elevator Corporation -fka- Dover Elevator Company

Standard Form of Loft Lease between Robert Martin Company, Owner, and Dover
Elevator Company, Tenant dated December 21, 1995.

·                  C&E Letter between Robert Martin Company, Owner and Dover
Elevator Company, Tenant dated February 26, 1996.

·                  First Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner, and Thyssenkrupp Elevator Corporation (formerly known as Dover
Elevator Company), Tenant dated December 5, 2001.

·                  Second Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner, and Thyssenkrupp Elevator Corporation (formerly known as Dover
Elevator Company), Tenant dated May 3, 2006.

·                  Third Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner, and Thyssenkrupp Elevator Corporation (formerly known as Dover
Elevator Company), Tenant dated July 22, 2011.

·                  Assignment of Lease and Assumption Agreement between
Thyssenkrupp Elevator Corporation (TKE) and Thyssenkrupp North America, Inc.
(TKNA) dated January 12, 2018.

·                  Fourth Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner, and Thyssenkrupp North America, Inc. (successor-in-interest to
Thyssenkrupp Elevator Corporation), Tenant dated January 18, 2018.

 

Verizon New York Inc.

Telecommunications Facilities License Agreement between Mack-Cali CW Realty
Associates L.L.C., Owner and Verizon New York Inc. dated April 1, 2008.

 

525 EXECUTIVE BOULEVARD

 

General Nutraceutical Technology, LLC

Standard Form of Loft Lease between Cross Westchester Realty Associates L.L.C.,
Owner, and General Nutraceutical Technology, LLC, Tenant dated April 29, 2016.

·                  Letter regarding Consent to Sublet between New Age
Restoration, Inc, as Tenant, General Nutraceutical Technology, LLC, as
Subtenant, and Cross Westchester Realty Associates L.L.C., as Owner, dated
January 17, 2017.

 

Hawthorne Foundation Inc.

Standard Form of Loft Lease between Cross Westchester Realty Associates L.L.C.,
Owner, and Hawthorne Foundation Inc., Tenant dated October 1, 2008.

·                  C&E Letter between Cross Westchester Realty Associates
L.L.C., Owner, and Hawthorne Foundation Inc., Tenant dated November 10, 2008.

·                  First Amendment between Cross Westchester Realty Associates
L.L.C., Owner, and Hawthorne Foundation Inc., Tenant dated November 29, 2018.

 

Multigon Industries, Inc.

Standard Form of Loft Lease between Cross Westchester Realty Associates L.L.C.,
Owner, Multigon Industries, Inc., Tenant dated January 14, 2013.

·                  First Amendment between Cross Westchester Realty Associates
L.L.C., Owner, and Multigon Industries, Inc., Tenant dated September 21, 2015.

·                  Second Amendment between Cross Westchester Realty Associates
L.L.C., Owner, and Multigon Industries, Inc., Tenant dated March 1, 2018.

 

204

--------------------------------------------------------------------------------



 

New Cingular Wireless PCS LLC

License Agreement between Cross Westchester Realty Associates L.L.C., Licensor,
and New Cingular Wireless PCS, LLC, Licensee dated December 17, 2015.

·                  Commencement Notice Letter between Mack Cali CW Realty Assoc
LLC, Licensor, and New Cingular Wireless PCS, LLC, Licensee dated November 18,
2016.

·                  First Amendment to License Agreement between Cross
Westchester Realty Associates L.L.C., Licensor, and New Cingular Wireless PCS,
LLC, Licensee dated May 17, 2017.

 

New York Blood Center, Inc.

Standard Form of Loft Lease between Robert Martin Company, Owner and N.Y. Blood
Center, Inc., Tenant dated March 30, 1990.

·                  C&E Letter between Robert Martin Company, Owner, and New York
Blood Center, Inc. Tenant dated September 26, 1990.

·                  Surrender of Lease between Robert Martin Company, Owner and
N.Y. Blood Center, Inc., Tenant dated July 22, 1992.

·                  First Amendment between Robert Martin Company, Owner, and
N.Y. Blood Center, Inc., Tenant dated April 4, 1995.

·                  C&E Letter between Robert Martin Company, Owner, and N.Y.
Blood Center, Inc., Tenant dated July 7, 1995.

·                  Second Amendment between Cross Westchester Realty Associates,
L.L.C., Owner, and N.Y. Blood Center, Inc., Tenant dated May 25, 2000.

·                  Third Amendment between Cross Westchester Realty Associates
L.L.C., Owner, and N.Y. Blood Center, Inc., Tenant dated January 23, 2002.

·                  C&E Letter between Cross Westchester Realty Associates
L.L.C., Owner, and N.Y. Blood Center, Tenant dated September 10, 2002.

·                  Fourth Amendment between Cross Westchester Realty Associates
L.L.C., Owner, and New York Blood Center, Inc., (previously incorrectly referred
to as N.Y. Blood Center, Inc.), Tenant dated December 10, 2009.

·                  Option for Additional Space Letter between Cross Westchester
Realty Associates L.L.C., Owner, and New York Blood Center, Inc., Tenant dated
February 1, 2010.

·                  Additional Space Option Letter between Cross Westchester
Realty Associates L.L.C., Owner, and New York Blood Center, Inc., Tenant dated
February 1, 2010.

·                  Notice for Additional Space Letter between Mack-Cali Realty
Corporation, Owner, and New York Blood Center, Tenant dated February 9, 2010.

·                  Additional Space Option Letter between Cross Westchester
Realty Associates L.L.C., Owner, and New York Blood Center, Inc., Tenant dated
March 22, 2011.

·                  Right of First Offer Letter between Cross Westchester Realty
Associates L.L.C., Owner, and New York Blood Center, Inc., Tenant dated June 25,
2014.

 

Verizon New York Inc.

Telecommunications Facilities License Agreement between Cross Westchester Realty
Associates L.L.C., Owner and Verizon New York Inc. dated April 1, 2008.

 

Vie De Franc Yamazaki, Inc -fka- Country Epicure, Inc.

Standard Form of Loft Lease between Robert Martin Company, Landlord, and Country
Epicure, Inc., Tenant dated November 4, 1987.

·                  C&E Letter between Robert Martin Company, Owner, and Country
Epicure, Inc., Tenant dated June 15, 1988.

·                  Lease Amendment between Robert Martin Company, Landlord, and
Country Epicure, Inc., Tenant dated June 25, 1989.

·                  C&E Letter between Robert Martin Company, Owner and Country
Epicure, Inc., Tenant dated February 27, 1990.

 

205

--------------------------------------------------------------------------------



 

·                  Option to Extend Letter between Robert Martin Company, LLC,
Landlord and Vie De France Yamazaki, Inc., Tenant dated April 16, 1997.

·                  Lease Amendment between Cross Westchester Realty Associates
L.P., Landlord, and Vie De France Yamazaki, Inc., Tenant dated November 24,
1997.

·                  Third Amendment between Cross Westchester Realty Associates
L.L.C., Owner, and Vie De France Yamazaki, Inc., Tenant dated April 30, 2002.

·                  Fourth Amendment between Cross Westchester Realty Associates
L.L.C., Owner, and Vie De France Yamazaki, Inc., Tenant dated April 28, 2006.

·                  Fifth Amendment between Cross Westchester Realty Associates
L.L.C., Owner, and Vie De France Yamazaki, Inc., Tenant dated March 21, 2012.

·                  Sixth Amendment between Cross Westchester Realty Associates
L.L.C., Owner, and Vie De France Yamazaki, Inc., Tenant dated April 27, 2015.

·                  Seventh Amendment between Cross Westchester Realty Associates
L.L.C., Owner, and Vie De France Yamazaki, Inc., Tenant dated June 29, 2017.

 

Wright Medical Technology, Inc.

Standard Form of Loft Lease between Cross Westchester Realty Associates L.L.C.,
Owner, and Wright Medical Technology, Inc., Tenant dated September 16, 2014.

·                  First Amendment to Lease between Cross Westchester Realty
Associates L.L.C., Owner, and Wright Medical Technology, Inc., Tenant dated
January 13, 2017.

·                  Second Amendment to Lease/Commencement Date Agreement between
Cross Westchester Realty Associates L.L.C., Owner, and Wright Medical
Technology, Inc., Tenant dated July 25, 2017.

 

6 WESTCHESTER PLAZA

 

Aqua Turf Irrigation Systems, LLC

Standard Form of Loft Lease between Mack-Cali CW Realty Associates L.L.C.,
Owner, and Aqua Turf Irrigation Systems, LLC dated September 25, 2013.

·                  Commencement Date Agreement between Mack-Cali CW Realty
Associates L.L.C., Owner, and Aqua Turf Irrigation Systems, LLC, Tenant dated
February 4, 2014.

 

Bauer Office Solutions, Inc.

Standard Form of Loft Lease between Mack-Cali CW Realty Associates, L.L.C.,
Owner, and Bauer Office Solutions, Inc., Tenant dated January 2, 2018.

 

Fire End & Croker Corp.

Standard Form of Loft Lease between Mack-Cali CW Realty Associates L.L.C.,
Owner, and Fire-End Croker Corporation, Tenant dated July 29, 2005.

·                  First Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner, and Fire End & Croker Corp., (previously incorrectly referred to
as Fire-End Croker Corporation) Tenant dated August 6, 2008.

·                  Second Amendment between Mack-Cal CW Realty Associates
L.L.C., Owner, and Fire End & Croker Corp., Tenant dated June 27, 2013.

·                  Third Amendment between Mack-Cal CW Realty Associates L.L.C.,
Owner, and Fire End & Croker Corp., Tenant dated June 3, 2015.

·                  Fourth Amendment/Commencement Date Agreement between
Mack-Cali CW Realty Associates L.L.C., Owner, and Fire End & Croker Corp.,
Tenant dated December 7, 2016.

 

Girard Rubber Corp.

Standard Form of Loft Lease between Robert, P. Weinberg and Martin S. Berger,
Landlord, and Girard Rubber Corp., Tenant dated March 10, 1969.

 

206

--------------------------------------------------------------------------------



 

·                  Standard Form of Loft Lease between Robert Martin Company,
Landlord, and Girard Rubber Corporation, Tenant dated May 14, 1984.

·                  Lease Amendment between Robert Martin Company, Landlord, and
Girard Rubber Corporation, Tenant dated January 12, 1989.

·                  Lease Amendment between Robert Martin Company, Landlord, and
Girard Rubber Corporation, Tenant dated February 4, 1993.

·                  Lease Amendment between Robert Martin Company, Landlord, and
Girard Rubber Corporation, Tenant dated May 14, 1996.

·                  Lease Amendment between RM CW Realty Associates, Landlord,
and Girard Rubber Corporation, Tenant dated December 31, 1998.

·                  Lease Amendment between Mack-Cali CW Realty Associates
L.L.C., Landlord, and Girard Rubber Corporation, Tenant dated November 5, 2001.

·                  Sixth Lease Amendment between Mack-Cali CW Realty Associates
L.L.C., Landlord, and Girard Rubber Corporation, Tenant dated September 29,
2004.

·                  Seventh Amendment between Mack-Cali CW Realty Associates
L.L.C., Landlord, and Girard Rubber Corporation, Tenant dated August 23, 2007.

·                  Eighth Amendment between Mack-Cali CW Realty Associates
L.L.C., Landlord, and Girard Rubber Corporation, Tenant dated March 30, 2009.

·                  Ninth Amendment between Mack-Cali CW Realty Associates
L.L.C., Landlord, and Girard Rubber Corporation, Tenant dated June 22, 2011.

·                  Tenth Amendment between Mack-Cali CW Realty Associates
L.L.C., Landlord, and Girard Rubber Corporation, Tenant dated November 13, 2014.

·                  Eleventh Amendment between Mack-Cali CW Realty Associates
L.L.C., Landlord and Girard Rubber Corporation, Tenant dated May 18, 2018.

 

Technovax, Inc.

Standard Form of Loft Lease between Mack-Cali CW Realty Associates, L.L.C.,
Owner, and Technovax, Inc., Tenant dated June 15, 2017.

 

Verizon New York Inc.

Telecommunications Facilities License Agreement between Mack-Cali CW Realty
Associates L.L.C., Owner and Verizon New York Inc. dated April 1, 2008.

 

7 WESTCHESTER PLAZA

 

Cablevision Lightpath, Inc.

Telecom License Agreement between Mack-Cali CW Realty Associates L.L.C., Owner,
and Cablevision Lightpath, Inc., Provider, dated February 10, 2009.

·                  Renewal Email between Mack-Cali CW Realty Associates L.L.C.,
Owner, and Cablevision Lightpath, Inc., Provider, dated February 14, 2014.

·                  First Amendment to Telecom License Agreement between
Mack-Cali CW Realty Associates LLC c/o Mack-Cali Realty, LP, Owner, and
Cablevision Lightpath, Inc., Provider, dated February 6, 2015.

 

Emigrant Savings Bank

Standard Form of Loft Lease between Robert Martin Company, Owner, and Emigrant
Savings Bank, Tenant dated September 18, 1992.

·                  C&E Letter between Robert Martin Company, Owner, and Emigrant
Savings Bank, Tenant dated December 28, 1992.

·                  First Amendment between Robert Martin Company, Owner, and
Emigrant Savings Bank, Tenant dated August 27, 1993.

 

207

--------------------------------------------------------------------------------



 

·                  Second Amendment between Robert Martin Company, Owner, and
Emigrant Savings Bank, Tenant dated March 5, 1994.

·                  C&E Letter between Robert Martin Company, Owner, and Emigrant
Savings Bank, Tenant dated March 18, 1994.

·                  Third Amendment between Robert Martin Company, Owner, and
Emigrant Savings Bank, Tenant dated May 31, 1995.

·                  C&E Letter between Robert Martin Company, Owner, and Emigrant
Savings Bank, Tenant dated June 20, 1995.

·                  Fourth Amendment between RM CW Realty Associates, Owner, and
Emigrant Savings Bank, Tenant dated December 31, 1997.

·                  C&E Letter between RM CW Realty Associates, Owner, and
Emigrant Savings Bank, Tenant dated April 14, 1998.

·                  Fifth Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner, and Emigrant Savings Bank, Tenant dated June 29, 2000.

·                  Sixth Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner, and Emigrant Bank, Tenant dated August 31, 2009.

 

Fire-End Croker Corporation

Standard Form of Loft Lease between Robert Martin Properties, Inc., Landlord,
and Fire-End Croker Corporation, Tenant dated March 16, 1973.

·                  Amendment between Robert Martin Company, Landlord, and
Fire-End Croker Corporation, Tenant dated May 12, 1978.

·                  Amendment between Robert Martin Company, Landlord, and
Fire-End Croker Corporation, Tenant dated December 12, 1979.

·                  Amendment between Robert Martin Company, Landlord, and
Fire-End & Croker, Corp., Tenant dated May 9, 1983.

·                  Lease Amendment between Robert Martin Company, Landlord, and
Fire-End & Croker Corporation, Tenant dated July 14, 1986.

·                  Lease Amendment between Robert Martin Company, Owner, and
Fire-End Croker Corporation, Tenant dated February 20, 1990.

·                  C&E Letter between Robert Martin Company, Owner, and Fire-End
Croker Corporation, Tenant dated August 24, 1990.

·                  Lease Amendment between Robert Martin Company, Landlord, and
Fire-End Croker Corporation, Tenant dated March 7, 1994.

·                  Lease Amendment between RM CW Realty Associates, Landlord,
and Fire-End Croker Corporation, Tenant dated September 14, 1998.

·                  First Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner, and Fire-End Croker Corporation, Tenant dated March 13, 2001.

·                  Standard Form of Loft Lease between Mack-Cali CW Realty
Associates L.L.C., Owner, and Fire-End Croker Corporation, Tenant dated
September 30, 2003.

·                  First Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner, and Fire End & Croker Corp., (previously incorrectly referred to
as Fire-End Croker Corporation), Tenant dated August 6, 2008.

·                  Second Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner, and Fire End & Croker Corp., Tenant dated June 27, 2013.

·                  Third Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner, and Fire End & Croker Corp., Tenant dated June 3, 2015.

 

MCI Metro Access Transmission Service LLC

License Agreement between Mack-Cali CW Real Estate Associates, Licensor, and MCI
Metro Access Transmission Service LLC, Licensee dated July 9, 2009.

 

208

--------------------------------------------------------------------------------



 

Verizon New York Inc.

Telecommunications Facilities License Agreement between Mack-Cali CW Realty
Associates, L.L.C., Owner and Verizon New York Inc., dated April 1, 2008.

 

75 CLEARBROOK ROAD

 

Cablevision Lightpath Inc.

Telecom License Agreement between Cross Westchester Realty Associates L.L.C.,
Owner, and Cablevision Lightpath Inc., Provider, dated August 15, 2017.

 

CSC TKR LLC dba Cablevision of Raritan Valley

Cable Access Agreement between Cross Westchester Realty Associates L.L.C., Owner
and CSC TKR, Inc. d/b/a Cablevision of Raritan Valley, Provider dated March 11,
2009.

·                  Name Change Certificate from “CSC TKR, Inc.”, to “CSC TKR,
LLC” dated June 26, 2009.

 

Evening Out, Inc.

Standard Form of Loft Lease between Robert Martin Company, Owner, and Evening
Out, Inc., Tenant dated February 28, 1990.

·                  First Amendment between Cross Westchester Realty Associates
L.L.C., Owner, and Evening Out, Inc., Tenant dated June 15, 2005.

·                  Second Amendment between Cross Westchester Realty Associates
L.L.C., Owner, and Evening Out, Inc., Tenant dated September 25, 2012.

·                  Third Amendment between Cross Westchester Realty Associates
L.L.C., Owner, and Evening Out, Inc., Tenant dated May 30, 2013.

·                  Fourth Amendment between Cross Westchester Realty Associates
L.L.C., Owner, and Evening Out, Inc., Tenant dated May 6, 2014.

·                  Fifth Amendment between Cross Westchester Realty Associates
L.L.C., Owner, and Evening Out, Inc., Tenant dated March 30, 2015.

 

Verizon New York Inc.

Telecommunications Facilities License Agreement between Cross Westchester Realty
Associates L.L.C., Owner and Verizon New York Inc. dated April 1, 2008.

 

77 EXECUTIVE BOULEVARD

 

Bright Horizons Children’s Centers, LLC -fka- Inc.

Standard Form of Loft Lease between Robert Martin Company, Owner, and Bright
Horizons Children’s Centers, Inc., Tenant dated July 28, 1989.

·                  C&E Letter between Robert Martin Company, Owner, and Bright
Horizons Children’s Centers, Inc., Tenant dated July 23, 1990.

·                  First Amendment between Robert Martin Company, Owner, and
Bright Horizons Children’s Centers, Inc., Tenant dated September 30, 1994.

·                  Second Amendment between RM CW Realty Associates, Owner, and
Bright Horizons Children’s Centers, Inc., Tenant dated September 18, 1998.

·                  Third Amendment between Mack-Cali CW Realty Associates,
L.L.C., Owner, and Bright Horizons Children’s Centers, Inc., Tenant dated
September 27, 2000.

·                  Name Change Certificate from “Bright Horizons Children’s
Centers, Inc.” to “Bright Horizons Children’s Centers LLC.”, dated May 28, 2008.

 

209

--------------------------------------------------------------------------------



 

·                  Fourth Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner, and Bright Horizons Children’s Centers LLC. (formerly known as
Bright Horizons Children’s Centers, Inc.), Tenant dated May 12, 2009.

·                  Fifth Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner, and Bright Horizons Children’s Centers LLC. (formerly known as
Bright Horizons Children’s Centers, Inc.), Tenant dated December 27, 2013.

 

Random Farms Kids Theater, Inc.

Standard Form of Loft Lease between Mack-Cali CW Realty Associates, L.L.C.,
Owner, and Random Farms Kids Theater, Inc., Tenant dated November 19, 2007.

·                  First Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner and Random Farms Kids Theater, Inc., Tenant dated August 20, 2018.

 

Verizon New York Inc.

Telecommunications Facilities License Agreement between Mack-Cali CW Realty
Associates L.L.C., Owner and Verizon New York Inc., dated April 1, 2008.

 

8 WESTCHESTER PLAZA

 

Aery Lighting Supply, Inc.

Standard Form of Loft Lease between Mack-Cali CW Realty Associates L.L.C., Owner
and Aery Lighting Supply, Inc., Tenant dated September 24, 2010.

·                  C&E Letter between Mack Cali CW Realty Associates L.L.C.,
Owner/Landlord and Aery Lighting Supply, Inc., Tenant dated November 19, 2010.

·                  First Amendment to Lease between Mack-Cali CW Realty
Associates L.L.C., Owner and Aery Lighting Supply, Inc., Tenant dated March 14,
2016.

 

BBA Project, Inc.

Standard Form of Loft Lease between Mack-Cali CW Realty Associates L.L.C., Owner
and BBA Project, Inc., Tenant dated August 17, 2007.

·                  C&E Letter between Mack Cali CW Realty Associates, L.L.C.,
Owner/Landlord and BBA Project, Inc., Tenant dated November 26, 2007.

·                  First Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner and BBA Project, Inc., Tenant dated December 16, 2013.

·                  Second Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner and BBA Project, Inc., Tenant dated November 4, 2016.

·                  Third Amendment to Lease/Commencement Date Agreement between
Mack-Cali CW Realty Associates L.L.C., Owner and BBA Project, Inc., Tenant dated
January 23, 2017.

·                  Amendment and Restated Third Amendment to Lease/Commencement
Date Agreement between Mack-Cali CW Realty Associates L.L.C., Owner and BBA
Project, Inc., Tenant dated June 6, 2017.

 

Best Plumbing Supply, Inc.

Standard Form of Loft Lease between Mack-Cali CW Realty Associates L.L.C., Owner
and Best Plumbing Supply, Inc., Tenant dated November 20, 2015.

·                  First Amendment to Lease/Commencement Date Agreement between
Mack-Cali CW Realty Associates L.L.C., Owner and Best Plumbing Supply, Inc.,
Tenant dated January 11, 2016.

 

Cablevision Lightpath, Inc.

Telecom License Agreement Mack-Cali CW Realty Associates L.L.C., Owner, and
Cablevision Lightpath - NJ, Inc., Provider dated July 17, 2012.

 

210

--------------------------------------------------------------------------------



 

·                  First Amendment to Telecom License Agreement between
Mack-Cali CW Realty Associates L.L.C c/o Mack-Cali Realty, LP, Owner, and
Cablevision Lightpath, Inc., Provider dated February 6, 2015.

 

Cubicle Enterprises LLC

Standard Form of Loft Lease between Mack-Cali CW Realty Associates L.LC., Owner,
and Cubicle Enterprises LLC, Tenant dated February 29, 2016.

·                  First Amendment to Lease/Commencement Date Agreement between
Mack-Cali CW Realty Associates L.L.C., Owner and Cubicle Enterprises LLC, Tenant
dated September 14, 2016.

 

Dance Time Entertainment, Inc.

Standard Form of Loft Lease between Mack-Cali CW Realty Associates L.L.C., Owner
and Dance Time Entertainment, Inc., Tenant dated October 29, 2015.

·                  First Amendment to Lease/Commencement Date Agreement between
Mack-Cali CW Realty Associates L.L.C., Owner and Dance Time Entertainment, Inc.,
Tenant dated December 16, 2015.

·                  Second Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner and Dance Time Entertainment, Inc., Tenant dated September 19,
2017.

 

Executive Printing & Direct Mail

Standard Form of Loft Lease between Robert Martin Company, Owner, and Executive
Printing & Direct Mail, Inc., Tenant dated March 22, 1993.

·                  First Amendment between RM CW Realty Associates, Owner, and
Executive Printing & Direct Mail, Inc., Tenant dated December 16, 1997.

·                  Second Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner, and Executive Printing & Direct Mail, Inc., Tenant dated June 28,
2002.

·                  Third Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner, and Executive Printing & Direct Mail, Inc., Tenant dated
March 30, 2005.

·                  Fourth Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner, and Executive Printing & Direct Mail, Inc., Tenant dated
December 30, 2008.

·                  Fifth Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner, and Executive Printing and Direct Mail, Inc., Tenant dated
August 29, 2013.

 

Fed Ex - Drop Box

Agreement between Mack-Cali CW Realty Associates, LLC, Owner, and FedEx Express,
Tenant dated April 23, 2013.

 

Lightower Fiber Networks I LLC

Telecom License Agreement between Mack-Cali CW Realty Associates L.L.C., Owner,
and Light Tower Fiber Networks I LLC, Provider dated March 9, 2016.

·                  Name Change Support Documentation between Mack-Cali Realty
Corporation, Owner, and Light Tower Fiber Networks I, LLC, Provider dated
October 3, 2014.

 

MyPublisher, Inc.

Standard Form of Loft Lease between Mack-Cali CW Realty Associates L.L.C.,
Owner, and MyPublisher, Inc., Tenant dated June 6, 2012.

·                  Commencement Date Agreement between Mack-Cali CW Realty
Associates L.L.C., Owner, and MyPublisher, Inc., Tenant August 10, 2012.

·                  Right of First Offer of Additional Space Letter between
Mack-Cali CW Realty Associates L.L.C., Owner, and MyPublisher, Inc., Tenant
dated January 28, 2013.

·                  License Agreement between Mack-Cali CW Realty Associates
L.L.C., Licensor, and MyPublisher, Inc., Licensee dated April 3, 2013.

 

211

--------------------------------------------------------------------------------



 

·                  Merger Letter between Mack-Cali CW Realty Associates L.L.C.,
Owner, and MyPublisher, Inc., Tenant dated April 19, 2013.

·                  Right of First Offer Letter between Mack-Cali CW Realty
Associates L.L.C., Owner, and MyPublisher, Inc., Tenant dated October 9, 2013.

·                  First Amendment to Lease between Mack-Cali CW Realty
Associates L.L.C., Landlord, and MyPublisher, Inc., Tenant dated November 5,
2014.

·                  Sublease by and between MyPublisher, Inc., Sublandlord, and
Limelight, Inc., Subtenant, dated March 20, 2017.

·                  Consent to Sublease by and among Mack-Cali CW Realty
Associates L.L.C., Landlord, MyPublisher, Inc., Tenant, and Limelight, Inc.,
Subtenant, dated March 20, 2017.

·                  Exercise of Termination Option Letter between Mack-Cali
Realty Associates L.L.C., Landlord, and MyPublisher, Inc., Tenant, dated
January 23, 2019.

 

SMK Imaging, LLC -dba- Imageworks

Standard Form of Loft Lease between Mack-Cali CW Realty Associates L.L.C.,
Owner, and SMK Imaging, LLC (d/b/a Imageworks), Tenant dated May 20, 2014.

·                  Commencement Date Agreement between Mack-Cali CW Realty
Associates L.L.C., Owner, and SMK Imaging, LLC (d/b/a Imageworks), Tenant dated
June 24, 2014.

 

Verizon New York Inc.

Telecommunications Facilities License Agreement between Mack-Cali CW Realty
Associates L.L.C., Owner and Verizon New York Inc. dated April 1, 2008.

 

1 SKYLINE DRIVE

 

Kidabilities, L.L.C., and Speech & Languages, P.C.

Standard Form of Office Lease between Mid-Westchester Realty Associates L.L.C.,
Owner and Kidabilities, L.L.C and Speech  & Languages, P.C. d/b/a Chatterbox,
Tenant, dated April 19, 2002.

·                  C&E Letter between Mid-Westchester Realty Associates LLC,
Owner and Kidabilities, L.L.C and Speech  & Languages, P.C., Tenant, dated
May 28, 2002.

·                  First Amendment between Mid-Westchester Realty Associates
L.L.C., Owner, and Kidabilities, LLC, Tenant, dated June 28, 2012.

·                  Second Amendment between Mid-Westchester Realty Associates
L.L.C., Owner, and Kidabilities, LLC, Tenant, dated September 22, 2014.

·                  Third Amendment between Mid-Westchester Realty Associates
L.L.C., Owner, and Kidabilities, LLC, Tenant, dated December 23, 2015.

·                  Fourth Amendment between Mid-Westchester Realty Associates
L.L.C., Owner, and Kidabilities, LLC, Tenant, dated February 21, 2017.

·                  Assignment And Assumption of Lease between Kidabilities, LLC,
Assignor, and Los Ninos Services, Inc., Assignee, dated July 26, 2018.

·                  Consent To Assignment of Lease between Mid-Westchester Realty
Associates L.L.C., Owner, Kidabilities, LLC, Tenant, and Los Ninos
Services, Inc., Assignee, dated July 27, 2018.

·                  Guaranty of Lease between Scott Mesh and Edita Diaz,
Guarantor, Los Ninos Services, Inc., Assignee/Tenant, Kidabilities, LLC,
Assignor/Assignee, and Mid-Westchester Associates LLC, Owner, dated July 26,
2018.

 

Little Years Daycare, Inc. -fka-Childtime Child Care

Standard Form of Office Lease between Robert Martin Company, Owner and Ogden
Allied Child Care Services Corporation, Tenant, dated January 9, 1990.

·                  Guaranty of Lease between Ogden Allied Services Corporation,
d/b/a Supertots, Tenant, Robert Martin Company, Owner, and Ogden Allied Services
Corporation, Guarantor dated January 9, 1990.

 

212

--------------------------------------------------------------------------------



 

·                  Clarification of Lease between Robert Martin Company, Owner
and Ogden Allied Child Care Services, Tenant, dated January 23, 1990.

·                  C&E Letter between Robert Martin Company, Owner and Ogden
Allied Child Care Services Corp., Tenant dated September 4, 1990.

·                  Change in Name Certificate from Ogden Child Care Services
Corp. to Childtime Childcare, Inc. dated October 8, 1992.

·                  Letter re: consent to Allow Buses between Robert Martin
Company, Owner, and Childtime Childcare, Inc., Tenant dated September 3, 1996.

·                  First Amendment between Mid-Westchester Realty Associates
L.L.C., Owner and Childtime Childcare, Inc., Tenant, dated March 22, 2000.

·                  Consent to Assignment of Lease between Mid-Westchester Realty
Associates L.L.C., Owner, Childtime Childcare, Inc, Tenant, Little Years
Daycare, Inc, Assignee dated November 23, 2004.

·                  Guaranty of Lease between Little Years Daycare, Inc., Tenant,
Mid-Westchester Realty Associates L.L.C, Owner, and Donald E. Degling, Guarantor
dated December 23, 2004.

·                  Consent to Assignment of Lease between Mid-Westchester Realty
Associates L.L.C., Owner, Childtime Childcare Inc., Tenant and Little Years
Daycare, Inc., Assignee, dated August 5, 2005.

·                  Assignment of Lease between Childtime Childcare Inc.,
successor-in-interest to Ogden Allied Child Care Services Corporation, Assignor,
Little Years Daycare, Inc., Assignee, Mid-Westchester Realty Associates L.L.C.’s
predecessor in interest, Robert Martin Company, Owner dated August 5, 2005.

·                  Second Amendment between Mid-Westchester Realty Associates
L.L.C., Owner, and Little Years Daycare, Inc., Tenant, dated August 5, 2005.

·                  Guaranty of Lease between Childtime Childcare, Inc., Tenant,
Mid-Westchester Realty Associates L.L.C., Owner, and Learning Care Group, Inc.,
Guarantor dated August 5, 2005.

·                  Guaranty of Lease between Little Years Daycare, Inc., Tenant,
Mid-Westchester Realty Associates L.L.C., Owner, and Donald e. Degling,
Guarantor dated August 26, 2005.

·                  Security Deposit Letter re: Childtime Childcare, Inc., dated
September 29, 2005.

·                  Consent to Memorandum of Understanding between Little Years
Daycare, Inc., Licensor, Theracare Preschool Services, Inc., Licensee, and
Mid-Westchester Realty Associates L.L.C., Owner dated March 10, 2009.

·                  Third Amendment between Mid-Westchester Realty Associates
L.L.C., Owner, and Little Years Daycare, Inc., Tenant dated October 18, 2010.

·                  Short Form Lease between Mid-Westchester Realty Associates
L.L.C., Landlord, and Little Years Daycare, Inc., Tenant, dated October 31,
2018.

·                  Guaranty of Lease between Little Years Daycare, Inc., Tenant,
Mid-Westchester Realty Associates L.L.C, Landlord, and Danielle McCann and Lois
Degling, Guarantor dated October 31, 2018.

 

2 SKYLINE DRIVE

 

Allstar Marketing Group, LLC

Short Form Lease between Mid-Westchester Realty Associates L.L.C., Landlord and
Allstar Marketing Group , LLC, Tenant, dated December 30, 2009.

·                  First Amendment between Mid-Westchester Realty Associates
LLC, Landlord, and Allstar Marketing Group, LLC, Tenant, dated March 25, 2010.

·                  Second Amendment between Mid-Westchester Realty Associates
LLC, Landlord, and Allstar Marketing Group, LLC,  Tenant dated January 26, 2012.

·                  Landlord’s Waiver between Allstar Marketing Group and Allstar
Products Group, LLC, collectively the Borrower, RBS Citizens National
Association, Secured Party and Mid-Westchester Realty Associates L.L.C. ,
Landlord, dated July 16, 2012.

·                  Third Amendment between, Mid-Westchester Realty Associates
L.L.C., Landlord, and Allstar Marketing Group, LLC, Tenant, dated February 4,
2014.

 

213

--------------------------------------------------------------------------------



 

·                  Fourth Amendment between, Mid-Westchester Realty Associates
L.L.C., Landlord, and Allstar Marketing Group, LLC, Tenant, dated April 15,
2016.

 

Cablevision Lightpath, Inc.

Telecom License Agreement between Mid-Westchester Realty Associates L.L.C.,
Owner, and Cablevision Lightpath - NJ, Inc., Provider, dated April 27, 2010.

·                  First Amendment to Telecom License Agreement between
Mid-Westchester Realty Associates LLC c/o Mack-Cali Realty, LP, Owner, and,
Cablevision Lightpath, Inc., Provider, dated February 6, 2015.

·                  Second Amendment to Telecom License Agreement between
Mid-Westchester Realty, Associates LLC c/o Mack-Cali Realty, L.P., Owner, and
Cablevision Lightpath, Inc., Provider, dated May 8, 2018.

 

4 SKYLINE DRIVE

 

Biomed Pharmaceuticals, Inc. d/b/a Soleo Health

Standard Form of Loft Lease between Mid-Westchester Realty Associates L.L.C.,
Owner, and BioMed Pharmaceuticals, Inc. d/b/a Soleo Health, Tenant, dated
November 16, 2016.

·                  Guaranty of Lease between BioMed Pharmaceuticals, Inc.,
Tenant, Mid-Westchester Realty Associates, L.L.C., Owner, and Soleo Health
Holdings, Inc., Guarantor, dated November 14, 2016.

·                  First Amendment to Lease Commencement Date Agreement between,
Mid-Westchester Realty Associates L.L.C., Owner, and, BioMed
Pharmaceuticals, Inc. d/b/a Soleo Health Tenant, dated June 2, 2017.

 

Cablevision Lightpath, Inc.

Telecom License Agreement between Mid-Westchester Realty Associates L.L.C.,
Owner, and Cablevision Lightpath, Inc., Provider, dated August 11, 2005.

·                  First Amendment to Telecom License Agreement between
Mid-Westchester Realty Associates L.L.C., Owner, and Cablevision
Lightpath, Inc., Provider, dated September 23, 2010.

·                  Second Amendment to Telecom License Agreement between
Mid-Westchester Realty Associates LLC c/o Mack-Cali Realty, LP, Owner, and,
Cablevision Lightpath, Inc., Provider, dated February 6, 2015.

·                  Renewal Emails, dated August 15, 2011, August 20, 2012,
August 20, 2014.

·                  Third Amendment to Telecom License Agreement between
Mid-Westchester Realty Associates LLC c/o Mack-Cali Realty, L.P., Owner, and
Cablevision Lightpath, Inc., Provider, dated May 8, 2018.

 

Optical Distributor Group, LLC

Standard Form of Loft Lease between Mid-Westchester Realty Associates L.L.C.,
Owner, and Optical Distributor Group, LLC, Tenant, dated September 15, 2003.

·                  Landlord’s Waiver (Release) between Mid-Westchester Realty
Associates L.L.C., Landlord, Optical Distributor Group, LLC, Borrower and
Interchange Bank, Lender, dated April 9, 2004.

·                  Collateral Removal Agreement between Mid-Westchester Realty
Associates, Landlord and Optical Distributor Group LLC, Tenant, dated August 10,
2005.

·                  First Amendment Agreement between, Mid-Westchester Realty
Associates L.L.C., Owner, and Optical Distributor Group, LLC, Tenant, dated
December 31, 2005.

·                  C&E Letter between Mid Westchester Realty Associates L.L.C.,
Owner and Optical Distributor Group, LLC, Tenant, dated June 6, 2006.

·                  Second Amendment between Mid-Westchester Realty Associates
L.L.C., Owner, and Optical Distributor Group, LLC, Tenant, dated August 17,
2010.

·                  Third Amendment between, Mid-Westchester Realty Associates
L.L.C., Owner, and Optical Distributor Group, LLC, Tenant, dated August 3, 2011.

 

214

--------------------------------------------------------------------------------



 

·                  Additional Security Letter between Mid-Westchester Realty
Associates L.L.C., Landlord, and Optical Distributor Group, LLC, Tenant, dated
December 26, 2012.

·                  Fourth Amendment between, Mid-Westchester Realty Associates
L.L.C., Owner, and Optical Distributor Group, LLC, Tenant, dated May 7, 2014.

·                  Generator Authorization Memo, dated May 12, 2014.

·                  Consent for Alterations Letter between Mid-Westchester Realty
Associates L.L.C., Owner, and Optical Distributor Group, LLC, Tenant, dated
February 11, 2015.

 

Planned Parenthood Hudson Peconic, Inc.

Standard Form of Loft Lease between Mid-Westchester Realty Associates L.L.C.,
Owner, and Planned Parenthood Hudson Peconic, Inc., Tenant, dated September 30,
2000.

·                  First Amendment to Lease Agreement between Mid-Westchester
Realty Associates L.L.C., Owner, and Planned Parenthood Hudson Peconic, Inc.,
Tenant, dated January 24, 2005.

·                  Second Amendment to Lease Agreement between Mid-Westchester
Realty Associates L.L.C., Owner, and, Planned Parenthood Hudson Peconic, Inc.,
Tenant, dated September 30, 2013.

 

Verizon New York Inc.

Telecommunications Facilities License Agreement between Verizon New York Inc.,
and Mid-Westchester Realty Associates L.L.C., Owner (UNDATED).

 

Telecommunications Facilities License Agreement between Verizon New York Inc.,
and Mid-Westchester Realty Associates, L.L.C., Owner, dated July 29, 2014.

 

5 SKYLINE DRIVE

 

AcariaHealth, Inc

Standard Form of Loft Lease between 5/6 Skyline Realty L.L.C., Owner, and
AcariaHealth, Inc., Tenant, dated February 15, 2012.

·                  Commencement Date Agreement between 5/6 Skyline Realty
L.L.C., Owner, and AcariaHealth, Inc., Tenant, dated August 29, 2013.

·                  Generator Authorization Memo, dated May 19, 2017.

 

BTX Technologies, Inc

Standard Form of Loft Lease between, 5/6 Skyline Realty L.L.C., Owner, and BTX
Technologies, Inc., Tenant, dated November 17, 2004.

·                  C&E Letter between 5/6 Skyline Realty L.L.C., Owner, and BTX
Technologies, Inc., Tenant, dated June 24, 2005.

·                  First Amendment between 5/6 Skyline Realty L.L.C., Owner, and
BTX Technologies, Inc., Tenant, dated March 28, 2012.

 

Cablevision Lightpath, Inc.

Telecom License Agreement between 5/6 Skyline Realty, L.L.C., Owner, and
Cablevision Lightpath -NJ, Inc. , Provider, dated April 23, 2008.

·                  Renewal Email dated February 5, 2013.

·                  First Amendment to Telecom License Agreement between 5/6
Skyline Realty LLC c/o Mack -Cali Realty, LP, Owner, and Cablevision
Lightpath, Inc., collectively referred to as Provider, dated February 6, 2015.

 

215

--------------------------------------------------------------------------------



 

Conri Services, Inc.

Standard Form of Loft Lease between 5/6 Skyline Realty L.L.C., Owner, and Conri
Services, Inc., Tenant, dated April 26, 2007.

·                  C&E Letter between 5/6 Skyline Realty, L.L.C., Owner, and
Conri Services, Inc., Tenant, dated July 11, 2007.

·                  First Amendment between 5/6 Skyline Realty L.L.C., Owner, and
Conri Services, Inc., Tenant, dated October 2, 2008.

·                  Second Amendment between 5/6 Skyline Realty L.L.C., Owner,
and Conri Services, Inc., Tenant dated January 27, 2009.

·                  Third Amendment between 5/6 Skyline Realty L.L.C., Owner, and
Conri Services, Inc., Tenant, dated March 9, 2011.

·                  Landlord’s Subordination between 5/6 Skyline Realty L.L.C.,
Landlord, New York Business Development Corporation, Secured Party and Conri
Services, Inc., Borrower, dated April 6, 2011.

·                  Letter by 5/6 Skyline Realty L.L.C., Landlord, to Conri
Services, Inc., Tenant, dated November 27, 2013.

·                  Fourth Amendment between 5/6 Skyline Realty L.L.C., Owner,
and Conri Services, Inc., Tenant, dated March 31, 2014.

·                  Fifth Amendment between 5/6 Skyline Realty L.L.C., Owner, and
Conri Services, Inc., Tenant, dated June 30, 2017.

·                  Sixth Amendment between 5/6 Skyline Realty L.L.C., Owner, and
Conri Services, Inc., Tenant, dated November 30, 2017.

·                  Commencement Date Agreement between 5/6 Skyline Realty
L.L.C., Owner, and Conri Services, Inc., Tenant, dated January 22, 2018.

·                  Seventh Amendment between 5/6 Skyline Realty L.L.C., Owner,
and Conri Services, Inc., Tenant, dated March 5, 2018.

·                  Eighth Amendment between 5/6 Skyline Realty L.L.C., Owner,
and Conri Services, Inc., Tenant, dated June 29, 2018.

 

Hudson Valley DataNet d/b/a Lightower Fiber Networks

Telecom License Agreement between 5/6 Skyline Realty L.L.C., Owner, and Hudson
Valley DataNet d/b/a Lightower Fiber Networks, Provider, dated April 25, 2011.

·                  Renewal Email dated March 17, 2016.

 

MetroPCS New York, LLC

Standard Form of Loft Lease between 5/6 Skyline Realty L.L.C., Owner, and
MetroPCS New York, LLC, Tenant, dated May 8, 2007.

·                  C&E Letter between 5/6 Skyline Realty, L.L.C., Owner, and
MetroPCS New York, LLC, Tenant, dated August 22, 2007.

·                  First Amendment between 5/6 Skyline Realty L.L.C., Owner, and
MetroPCS New York, LLC, Tenant, dated May 1, 2017.

 

Precision Switchboard, Inc.

Standard Form of Loft Lease between 5/6 Skyline Realty L.L.C., Owner, and
Precision Switchboard, Inc., Tenant, dated March 31, 2014.

·                  First Amendment Commencement Date Agreement between 5/6
Skyline Realty L.L.C., Owner, and Precision Switchboard, Inc., Tenant, dated
April 7, 2015.

·                  Second Amendment to Lease between 5/6 Skyline Realty L.L.C.,
Owner, and Precision Switchboard, Inc., Tenant, dated May 30, 2018.

 

Verizon New York  Inc.

Telecommunications Facilities License Agreement between Verizon New York Inc.,
and 5/6 Skyline Realty L.L.C., Owner, dated July 19, 2007.

 

216

--------------------------------------------------------------------------------



 

Telecommunications Facilities License Agreement between Verizon New York Inc.,
and 5/6 Skyline Realty L.L.C., Licensor, dated July 29, 2014.

 

Westchester Gymnastics School

Standard Form of Loft Lease between Robert Martin Company, Landlord, and
Westchester Gymnastics School, Tenant, dated February 13, 1980.

 

Standard Form of Loft Lease between Madeira-RMC, Owner, and Westchester
Gymnastics School, Tenant, dated March 19, 1991.

·                  First Amendment between Madeira-RMC, L.P., Owner, and
Westchester Gymnastics School, Tenant, dated September 1, 1995.

·                  Guaranty of Lease between Westchester Gymnastics School,
Tenant, Al Flemming, Guarantor, and Madeira-RMC, L.P., Owner, dated September 1,
1995.

·                  Second Amendment between Madeira-RMC, L.P, Owner, and
Westchester Gymnastics School, Tenant, dated February 6, 1998.

·                  Third Amendment between Madeira-RMC, L.P, Owner, and
Westchester Gymnastics School, Tenant, dated May 17, 1999.

·                  Fourth Amendment between 5/6 Skyline Realty L.L.C., Owner,
and Westchester Gymnastics School, Tenant, dated September 30, 2002.

·                  Fifth Amendment between 5/6 Skyline Realty L.L.C., Owner, and
Westchester Gymnastics School, Tenant, dated December 29, 2006.

·                  Sixth Amendment between 5/6 Skyline Realty L.L.C., Owner, and
Westchester Gymnastics, Inc., Tenant, dated August 14, 2017.

·                  Good Guy Guaranty of Lease between Westchester
Gymnastics, Inc., Tenant, Tara Mann, Guarantor, and 5/6 Skyline Realty LLC,
Owner, dated August 14, 2017.

 

6 SKYLINE DRIVE

 

Cablevision Lightpath, Inc.

Telecom License Agreement between 5/6 Skyline Realty L.L.C., Owner, and
Cablevision Lightpath, Inc., Provider, dated February 4, 2014.

 

Gas Turbine Controls Corporation

Standard Form of Loft Lease between 5/6 Skyline Realty L.L.C., Owner, and Gas
Turbine Controls Corporation, Tenant, dated May 15, 2015.

·                  First Amendment to Lease Commencement Date Agreement between
5/6 Skyline Realty L.L.C., Owner, and Gas Turbine Controls Corporation, Tenant,
dated October 5, 2015.

 

Graybar Electric Company, Inc.

Standard Form of Loft Lease between 5/6 Skyline Realty L.L.C., Owner, and
Graybar Electric Company, Inc., Tenant, dated August 9, 2011.

·                  Commencement Date Letter between 5/6 Skyline Realty L.L.C.,
Owner, and Graybar Electric Company, Inc., Tenant, dated October 17, 2011.

·                  First Amendment between 5/6 Skyline Realty L.L.C., Owner, and
Graybar Electric Company, Inc., Tenant, dated June 29, 2016.

 

Red Hawk Fire & Security, LLC f/k/a UTC Fire & Security Corporation

Standard Form of Loft Lease between 5/6 Skyline Realty L.L.C., Owner, and UTC
Fire & Security Corporation, Tenant, dated June 25, 2010.

 

217

--------------------------------------------------------------------------------



 

·                  C&E Letter between 5/6 Skyline Realty L.L.C., Owner, and UTC
Fire & Security Corporation, Tenant, dated November 10, 2010.

·                  Consent to Sublet between 5/6 Skyline Realty L.L.C., Owner, 
UTC Fire & Security Corporation, Tenant, and Chubb Fire & Security, LLC,
Subtenant, dated April 9, 2012.

·                  Sublease between UTC Fire & Security Corporation, Sublessor,
and Chubb Fire & Security, LLC, Sublessee, dated April 2012.

·                  First Amendment between 5/6 Skyline Realty L.L.C., Owner, and
Red Hawk Fire & Security, LLC, Tenant, dated February 28, 2017.

 

U.S. Remodelers, Inc.

Standard Form of Loft Lease between 5/6 Skyline Realty L.L.C., Owner, and U.S.
Remodelers, Inc., Tenant, dated May 12, 2006.

·                  Right of First Offer Letter between 5/6 Skyline Realty
L.L.C., Owner, and U.S. Remodelers, Inc., Tenant, dated October 2, 2008.

·                  First Amendment between 5/6 Skyline Realty L.L.C., Owner, and
U.S. Remodelers, Inc., Tenant, dated May 26, 2011.

·                  C&E Letter between 5/6 Skyline Realty L.L.C., Owner, and U.S.
Remodelers, Inc., Tenant, dated August 25, 2011.

·                  Second Amendment between 5/6 Skyline Realty L.L.C., Owner,
and U.S. Remodelers, Inc., Tenant, dated May 26, 2016.

 

Verizon New York  Inc.

Telecommunications Facilities License Agreement between Verizon New York, Inc.,
and 5/6 Skyline Realty L.L.C., Owner, dated July 29, 2014.

 

7 SKYLINE DRIVE

 

All Tech Electronics, Inc.

Standard Form of License Agreement between Skyline Realty L.L.C., Licensor, and,
All Tech Electronics, Inc., Licensee, dated June 16, 2015.

·                  First Amendment to License Agreement Commencement Date
Agreement between Skyline Realty L.L.C., Licensor, and, All Tech
Electronics, Inc., Licensee, dated September 9, 2015.

 

Cablevision Lightpath, Inc.

Telecom License Agreement between Skyline Realty L.L.C., Owner, and CSC
Holdings, Inc., Provider, dated August 23, 2001.

·                  First Amendment to Telecom License Agreement between Skyline
Realty L.L.C., Owner, and, CSC Holdings, Inc. and Cablevision Lightpath, Inc.,
collectively referred to as Provider, dated October 15, 2002.

·                  Email Re: LightPath - Mack-Cali Renewal, dated March 7, 2007.

·                  Email Re: CSC Holdings, Inc. - Mack-Cali Renewal, dated
December 7, 2011.

·                  Second Amendment to Telecom License Agreement between Skyline
Realty LLC c/o Mack-Cali Realty, LP, Owner, and, Cablevision Lightpath, Inc.,
Provider, dated February 6, 2015.

 

Care Design NY, LLC

Short Form Lease between Skyline Realty L.L.C., Landlord, and Care Design NY,
LLC, Tenant, dated November 7, 2018.

 

Center For Regional Healthcare Innovation, LLC f/k/a Westchester Medical Center

Short Form Lease between Skyline Realty L.L.C., Landlord, and Westchester
Medical Center, Tenant, dated June 27, 2014.

 

218

--------------------------------------------------------------------------------



 

·                  First Amendment to Lease Commencement Date between Skyline
Realty L.L.C., Landlord, and Westchester Medical Center, Tenant, dated
September 23, 2014.

·                  Second Amendment To Lease between Skyline Realty L.L.C.,
Landlord, and Center For Regional Healthcare Innovation, LLC, dated April 15,
2015.

·                  Third Amendment To Lease Commencement Date Agreement between
Skyline Realty L.L.C., Landlord, and Center for Regional Healthcare Innovation,
LLC, Tenant, dated August 4, 2015.

 

Lightower Fiber Networks I, LLC

Telecom License Agreement between Skyline Realty L.L.C., Owner, and Light Tower
Fiber Long Island LLC, Provider, dated August 20, 2014.

·                  Name change and Certificate of Merger from Light Tower Fiber
Long Island LLC to LightTower Fiber Networks I, LLC, dated September 17, 2014.

·                  Email detailing name change and merger of Light Tower Fiber,
LLC and Light Tower Fiber Long Island, LLC Tenant dated October 3, 2014.

 

Lin Cellular Communications (NY) LLC

License Agreement between Skyline Realty, L.L.C., Licensor, and Lin Cellular
Communications, (NY) LLC, Licensee, dated January 3, 2005.

·                  Email Re: Confirmation of Commencement Date, dated June 18,
2009.

·                  AT&T Renewal Notice Letter dated May 25, 2010.

·                  AT&T Renewal Notice Letter dated December 26, 2014.

·                  Email Re: AT&T Renewal dated July 7, 2015.

 

Matrix Absence Management, Inc. f/k/a Reliance Standard Life Insurance Company

Standard Form of Office Lease between RMC Development Company, LLC, Owner, and
Matrix Absence Management, Inc., Tenant, dated September 1, 1998.

·                  C&E Letter between Mack-Cali Realty Corporation, general
partner, and The Matrix Companies, Tenant, dated October 28, 1998.

·                  First Amendment between Skyline Realty L.L.C., Owner, and
Matrix Absence Management, Inc., Tenant, dated June 28, 2000.

·                  C&E Letter between Skyline Realty L.L.C., Owner, and Matrix
Absence Management, Inc., Tenant, dated September 7, 2000.

·                  Letter re: Security Deposit dated May 22, 2001 by Skyline
Realty L.L.C. to Matrix Absence Management, Inc.

·                  Second Amendment between Skyline Realty L.L.C., Owner, and
Matrix Absence Management, Inc, Tenant, dated September 15, 2003.

·                  Third Amendment between Skyline Realty L.L.C, Owner, and
Matrix Absence Management, Inc, Tenant, dated March 16, 2004.

·                  Fourth Amendment between, Skyline Realty L.L.C., Owner, and
Matrix Absence Management, Inc., Tenant, dated December 27, 2006.

·                  Right of First Offer letter between Skyline Realty L.L.C.,
Owner and Matrix Absence Management, Inc., Tenant, dated November 26, 2007.

·                  Consent to Assignment of Lease between Skyline Realty,
L.L.C., Owner, Matrix Absence Management, Inc, Tenant, and Reliance Standard
Life Insurance Company, Assignee, dated May 28, 2010.

·                  Assignment of Lease between Matrix Absence Management, Inc,
Assignor, and Reliance Standard Life Insurance Company, Assignee, dated May 28,
2010.

·                  Fifth Amendment between Skyline Realty, L.L.C., Owner, and
Reliance Standard Life Insurance Company (successor-in-Interest to Matrix
Absence Management, Inc.), Tenant, dated May 28, 2010.

·                  C&E Letter between Skyline Realty, L.L.C., Owner, and
Reliance Standard Life Insurance Company, Tenant, dated November 29, 2010.

 

219

--------------------------------------------------------------------------------



 

·                  Sixth Amendment between Skyline Realty, L.L.C., Owner, and
Reliance Standard Life Insurance Company (successor-in-Interest to Matrix
Absence Management, Inc.), Tenant, dated December 8, 2011.

·                  Right of First Offer letter between Skyline Realty L.L.C.,
Owner and Reliance Standard Life Insurance Company, Tenant, dated December 7,
2012.

·                  Right of First Offer letter between Skyline Realty L.L.C.,
Owner and Reliance Standard Life Insurance Company, Tenant, dated January 10,
2014.

·                  Right of First Offer letter between Skyline Realty L.L.C.,
Owner and Reliance Standard Life Insurance Company, Tenant, dated April 9, 2015.

·                  Seventh Amendment between Skyline Realty, L.L.C., Owner, and
Matrix Absence Management, Inc, Tenant, dated June 18, 2015.

·                  Consent to Assignment of Lease between Skyline Realty,
L.L.C., Owner, Reliance Standard Life Insurance Company, Tenant, and Matrix
Absence Management, Inc, Assignee, dated June 18, 2015.

·                  Assignment of Lease between Reliance Standard Life Insurance
Company, Assignor, and Matrix Absence Management, Inc., Assignee, dated June 18,
2015.

 

Pridecare, Inc.

Short Form Lease Agreement between Skyline Realty L.L.C., Landlord, and
Pridecare, Inc., Tenant, dated September 28, 2018.

 

Provident Design Engineering, PLLC

Short Form Lease between, Skyline Realty L.L.C., Landlord, and Provident Design
Engineering, PLLC, Tenant, dated August 24, 2016.

·                  Standard Form of License Agreement between Skyline Realty
L.L.C., Licensor, and Provident Design Engineering, PLLC, Licensee, dated
September 30, 2016.

·                  First Amendment to License Agreement between Skyline Realty
L.L.C., Licensor, and, Provident Design Engineering, PLLC, Licensee, dated
November 10, 2017.

·                  First Amendment to Lease between Skyline Realty L.L.C.,
Landlord, and Provident Design Engineering, PLLC, Tenant, dated January 29,
2019.

 

RGN-Hawthorne I, LLC

Lease between, Skyline Realty L.L.C., Lessor, and RGN-Hawthorne I, LLC, Lessee,
dated September 28, 2012.

·                  Guaranty of Lease between RGN-Hawthorne I, LLC, Lessee,
Skyline Realty L.L.C., Lessor, and HQ Global Workplaces LLC, Guarantor, dated
September 25, 2012.

·                  Commencement Date Agreement between Skyline Realty L.L.C.,
Lessor, and RGN-Hawthorne I, LLC, Lessee, dated May 6, 2013.

 

Skyline Drive Café LLC

License Agreement between Skyline Realty L.L.C., Licensor, and Skyline Drive
Café LLC, Licensee, dated June 15, 2016.

 

Sprint Spectrum, LP

License Agreement between Skyline Realty, L.L.C., Licensor, and Sprint Spectrum,
L.P., Licensee, dated March 10, 2005.

·                  First Amendment to License Agreement between Skyline Realty,
L.L.C., Licensor, and, Sprint Spectrum Realty Company, L.P., Licensee, dated
June 30, 2010.

·                  Renewal Email dated July 27, 2010.

 

220

--------------------------------------------------------------------------------



 

·                  Second Amendment to License Agreement between Skyline Realty,
L.L.C., Licensor, and Sprint Spectrum Realty Company, L.P., Licensee, dated
July 7, 2014.

·                  Renewal Email dated September 18, 2015.

 

Strategic Asset Services of New York LLC

Lease between Skyline Realty L.L.C., Landlord, and Strategic Asset Services of
New York LLC, Tenant, dated August 12, 2016.

 

T-Mobile Northeast, LLC f/k/a Omnipoint Facilities Network 2, LLC

License Agreement between Skyline Realty, L.L.C., Licensor, and Omnipoint
Facilities Network 2, LLC, Licensee, dated April 27, 2004.

·                  Renewal Notice Letter, dated June 19, 2009.

·                  Renewal Notice Letter, dated March 21, 2014.

·                  First Amendment to License Agreement between Skyline Realty,
L.L.C., Licensor, and Omnipoint Facilities Network 2, LLC, Licensee, dated
August 14, 2017.

 

Traub Lieberman Straus & Shrewsberry LLP

Standard Form of Office Lease between, Skyline Realty L.L.C., Owner, and Traub
Eglin Lieberman And Straus, Tenant, dated June 30, 2002.

·                  Standard Form of License Agreement between Skyline Realty
L.L.C., Licensor, and, Traub Eglin Lieberman And Straus, Licensee, dated
June 30, 2002.

·                  Change of Name Certificate dated June 5, 2007.

·                  Standard Form of License Agreement between Skyline Realty
L.L.C., Licensor, and, Traub Eglin Lieberman Straus & Shrewsberry LLP, Licensee,
dated September 18, 2007.

·                  First Amendment between Skyline Realty L.L.C., Owner, and
Traub Lieberman Straus & Shrewsberry LLP, Tenant, dated September 18, 2007.

·                  First Amendment to Standard Form of License Agreement between
Skyline Realty L.L.C., Licensor, and Traub Lieberman Straus & Shrewsberry LLP,
Licensee, dated July 2, 2008.

·                  Second Amendment to Standard Form of License Agreement
between Skyline Realty L.L.C., Licensor, and Traub Lieberman Straus &
Shrewsberry LLP, Licensee, dated July 2, 2008.

·                  Second Amendment between Skyline Realty L.L.C., Owner, and
Traub Lieberman Straus & Shrewsberry LLP, Tenant dated May 24, 2011.

·                  First Amendment to Standard Form of License Agreement between
Skyline Realty L.L.C., Licensor, and Traub Lieberman Straus & Shrewsberry LLP,
Licensee, dated March 25, 2015.

·                  Third Amendment between, Skyline Realty L.L.C., Owner, and
Traub Lieberman Straus & Shrewsberry LLP, Tenant, dated February 29, 2016.

·                  Right of First Offer letter between Skyline Realty L.L.C.,
Owner and Traub Lieberman Straus & Shrewsberry LLP, Tenant, dated May 19, 2016.

 

TVC Albany, Inc. d/b/a Firstlight Fiber

Telecom License Agreement between Skyline Realty L.L.C., Owner, and, TVC
Albany, Inc. d/b/a Firstlight Fiber, Provider, dated December 1, 2016.

 

Verizon New York Inc.

Telecommunications Facilities License Agreement between Verizon New York Inc.,
and Skyline Realty L.L.C., Owner, dated July 29, 2014.

 

Telecommunications Facilities License Agreement between Verizon New York Inc.,
and Skyline Realty L.L.C., Owner, (undated).

 

221

--------------------------------------------------------------------------------



 

8 SKYLINE DRIVE

 

Johnson Controls, Inc.

Standard Form of Loft Lease between Mack-Cali Mid-West Realty Associates L.L.C.,
Owner, and Johnson Controls, Inc., Tenant, dated June 27, 2008.

·                  C&E Letter between Johnson Controls, Inc., Tenant, and
Mack-Cali Mid-West Realty Associates LLC, Landlord, dated September 5, 2008.

·                  First Amendment between Mack-Cali Mid-West Realty Associates
L.L.C., Owner, and Johnson Controls, Inc., Tenant, dated October 18, 2012.

·                  Second Amendment between Mack-Cali Mid-West Realty Associates
L.L.C., Owner, and Johnson Controls, Inc., Tenant, dated August 9, 2018.

 

Packaging Technologies & Inspection LLC

Standard Form of Loft Lease between Mack-Cali Mid West Realty Associates L.L.C.,
Owner, and Packaging Technologies & Inspection LLC, Tenant, dated August 29,
2018.

·                  Commencement Date Agreement between Mack-Cali Mid-West Realty
Associates L.L.C., Owner, and Packaging Technologies & Inspection LLC, Tenant,
dated November 19, 2018.

 

Verizon New York Inc.

Telecommunications Facilities License Agreement between Verizon New York Inc.,
and Mack-Cali Mid-West Realty Associates L.L.C., Owner (UNDATED).

 

Telecommunications Facilities License Agreement between Verizon New York Inc.,
and Mack-Cali Mid-West Realty Associates L.L.C., Owner, dated July 29, 2014.

 

10 SKYLINE DRIVE

 

Opengate, Inc.

Standard Form of Loft Lease between Mack-Cali Mid-West Realty Associates L.L.C.,
Owner, and Opengate, Inc., Tenant, dated December 5, 2006.

·                  First Amendment To Lease between Mack-Cali Mid-West Realty
Associates L.L.C., Owner, and Opengate, Inc., dated November 3, 2016.

·                  Second Amendment To Lease Commencement Date Agreement between
Mack-Cali Mid-West Realty Associates L.L.C., Owner, and Opengate, Inc., dated
June 9, 2017.

·                  Third Amendment To Lease between Mack-Cali Mid-West Realty
Associates L.L.C., Owner, and Opengate, Inc., dated June 30, 2018.

·                  Fourth Amendment To Lease Commencement Date Agreement between
Mack-Cali Mid-West Realty Associates L.L.C., Owner, and Opengate, Inc., dated
September 10, 2018.

 

Verizon New York  Inc.

Telecommunications Facilities License Agreement between Verizon New York Inc.,
and Mack-Cali Mid-West Realty Associates, L.L.C., Owner, dated July 29, 2014.

 

11 SKYLINE DRIVE

 

Cablevision Lightpath, Inc.

Telecom License Agreement between Mid-Westchester Realty Associates L.L.C.,
Owner, and Cablevision Lightpath, Inc., Provider, dated April 24, 2003.

·                  Email Re: Lightpath renewal, dated April 1, 2008.

·                  Email Re: Lightpath renewal, dated March 8, 2013.

 

222

--------------------------------------------------------------------------------



 

·                  First Amendment To Telecom License Agreement between
Mid-Westchester Realty Associates LLC c/o Mack-Cali Realty, LP, Owner, and
Cablevision Lightpath, Inc., Provider, dated February 6, 2015.

 

Fibertech Networks, LLC

License Agreement between Mid-Westchester Realty Associates L.L.C., Licensor,
and Fibertech Networks, LLC, Licensee, dated August 20, 2009.

 

Level 3 Communications, LLC

Telecom License Agreement between Mid-Westchester Realty Associates L.L.C.,
Owner, and Level 3 Communications, LLC, Provider, dated October 7, 2015.

 

Lightower Fiber Networks I, LLC

Telecom License Agreement between Mid-Westchester Realty Associates L.L.C.,
Owner, and Light Tower Fiber Long Island LLC, Provider, dated December 6, 2013.

·                  Certificate of Merger of Light Tower Fiber, LLC and Light
Tower Fiber Long Island, LLC Tenant dated September 17, 2014.

·                  Email detailing name change and merger of Light Tower Fiber,
LLC and Light Tower Fiber Long Island, LLC Tenant dated October 3, 2014.

·                  Renewal Email from Chris Fischer (Crown Castle Fiber) to
Nicholas Mitarotonda (Mack-Cali Realty Corporation) dated November 14, 2018.

 

TierPoint New York, LLC

Standard Form of Loft Lease between Robert Martin-Eastview North Company, L.P.,
Owner, and Cube Computer Corporation, Tenant, dated May 31, 1994.

·                  First Amendment between Robert Martin-Eastview North Company,
L.P., Owner, and Cube Computer Corporation, Tenant, dated July 17, 1995.

·                  Guaranty of Lease between Cube Computer Corporation, Tenant,
Robert Martin-Eastview North Company, L.P., Owner, and Lee Weinstein, Guarantor,
dated July 21, 1995.

·                  C&E Letter between Robert Martin Company, Owner and Cube
Computer Corporation, Tenant dated October 13, 1995.

·                  Second Amendment between Mid-Westchester Realty Associates
L.L.C., Owner, and Cube Computer Corporation d/b/a Cube Technologies, Inc.,
Tenant, dated November 30, 1999.

·                  C&E Letter between Mid-Westchester Realty Associates L.L.C.,
Owner and Xand Corp. (formerly known as Cube Computer Corporation), Tenant,
dated January 22, 2001.

·                  C&E Letter between Mid-Westchester Realty Associates, L.L.C.,
Owner and Xand Corporation (formerly known as Cube Computer Corp.), Tenant,
dated May 8, 2001.

·                  C&E Letter between Mid-Westchester Realty Associates L.L.C.,
Owner and Xand Corporation (formerly known as Cube Computer Corporation),
Tenant, dated October 11, 2001.

·                  Third Amendment between Mid-Westchester Realty Associates
L.L.C., Owner, and Xand Corporation (formerly known as Cube Computer Corporation
d/b/a Cube Technologies, Inc.), Tenant, dated, August 29, 2002.

·                  Fourth Amendment between, Mid-Westchester Realty Associates
L.L.C., Owner, and Xand Corporation (formerly known as Cube Computer Corporation
d/b/a Cube Technologies, Inc.), Tenant, dated August 29, 2002

·                  Fifth Amendment between Mid-Westchester Realty Associates
L.L.C., Owner, and Xand Corporation (formerly known as Cube Computer Corporation
d/b/a Cube Technologies, Inc.), Tenant, dated November 14, 2007.

·                  Landlord’s Consent and Waiver between Mid-Westchester Realty
Associates LLC, Landlord, Xand Corporation, Tenant, and General Electric Capital
Corporation, dated November 30, 2010.

·                  Sixth Amendment between Mid-Westchester Realty Associates
L.L.C., Owner, and Xand Corporation, Tenant, dated September 21, 2011.

 

223

--------------------------------------------------------------------------------



 

·                  Assignment and Assumption of Lease Agreement between Xand
Corporation, Assignor, and Xand Operations, LLC, Assignee, dated September 30,
2011.

·                  Landlord’s Waiver, Consent and Agreement between
Mid-Westchester Realty Associates L.L.C., Landlord, Toronto Dominion (Texas)
LLC, Administrative Agent, and Xand Operations, LLC, Tenant, dated March 23,
2012.

·                  Memorandum of Lease by and between Mid-Westchester Realty
Associates L.L.C. and Xand Operations, LLC, dated March 23, 2012.

·                  Seventh Amendment between Mid-Westchester Realty Associates
L.L.C., Owner, and Xand Operations, LLC, Tenant, dated April 16, 2013.

·                  Eighth Amendment between Mid-Westchester Realty Associates
L.L.C., Owner, and Xand Operations, LLC, Tenant, dated May 29, 2013.

·                  Ninth Amendment between Mid-Westchester Realty Associates
L.L.C., Owner, and Xand Operations, LLC, Tenant, dated June 27, 2013.

·                  Certificate of Amendment to Certificate of Formation of Xand
Operations, LLC to TierPoint NY, LLC, dated December 2, 2014.

·                  Certificate of Amendment to Certificate of Formation of Xand
Operations, LLC to TierPoint NY, LLC, dated April 6, 2015.

·                  Certificate of Amendment to Application of Authority of Xand
Operations, LLC to TierPoint NY, LLC, dated April 6, 2015.

·                  Email re: Amendment to DE Certificate of Formation, Xand
Operations, LLC to TierPoint New York, LLC, dated September 17, 2015.

·                  Change of Address Notice for TierPoint New York, LLC, Tenant,
dated July 6, 2016.

 

Verizon New York,  Inc.

Telecommunications Facilities License Agreement between Verizon New York Inc.,
and Mid-Westchester Realty Associates, L.L.C.,Owner, dated July 29, 2014.

 

12 SKYLINE DRIVE

 

All Tech Electronics, Inc.

Standard Form of Loft Lease between 12 Skyline Associates L.L.C., Owner, and,
All Tech Electronics, Inc., Tenant, dated April 20, 2015.

·                  First Amendment to Lease Commencement Date Agreement between
12 Skyline Associates L.L.C., Owner, and, All Tech Electronics, Inc., Tenant,
dated September 9, 2015.

 

Big Apple Collectibles Corp.

Standard Form of License Agreement between 12 Skyline Associates L.L.C.,
Licensor, and, Big Apple Collectibles Corp., Licensee, dated September 28, 2018.

·                  Commencement Date Agreement between 12 Skyline Associates,
L.L.C., Owner, and Big Apple Collectibles Corp., Tenant, dated February 14,
2019.

 

SmartPros, Ltd.

Standard Form of Loft Lease between Mack-Cali Realty, L.P., Owner, and Creative
Visual Enterprises, Ltd., Tenant, dated July 9, 1999.

·                  C&E Letter between Mack-Cali Realty, L.P., Owner and,
Creative Visual Enterprises, Ltd, Tenant, dated February 17, 2000.

·                  Right of First Offer letter between Mack-Cali Realty, LP,
Owner and Creative Visual Enterprises, Ltd,. Tenant, dated April 22, 2004.

·                  First Amendment between 12 Skyline Associates L.L.C., Owner,
and SmartPros Ltd., Tenant, dated December 11, 2008.

 

224

--------------------------------------------------------------------------------



 

·                  Consent to Merger/Change of Control between 12 Skyline
Associates L.L.C., Owner and SmartPros Ltd., Tenant dated November 10, 2015.

 

Trane U.S. Inc.

Standard Form of Loft Lease between 12 Skyline Associates L.L.C., Owner, and
Trane U.S. Inc., Tenant, dated February 15, 2013.

·                  Commencement Date Agreement between 12 Skyline Associates
L.L.C., Owner, and, Trane U.S. Inc., Tenant, dated May 22, 2013.

·                  First Amendment to Lease between 12 Skyline Associates
L.L.C., Owner, and Trane U.S. Inc., Tenant, dated June 29, 2018.

 

Verizon New York  Inc.

Telecommunications Facilities License Agreement between Verizon New York Inc.,
and 12 Skyline Associates L.L.C., Owner, dated February 24, 2003.

 

Telecommunications Facilities License Agreement between Verizon New York Inc.,
and 12 Skyline Associates, L.L.C., Owner, dated July 29, 2014.

 

15 SKYLINE DRIVE

 

Cablevision Lightpath, Inc.

Telecom License Agreement between Mid-Westchester Realty Associates L.L.C.,
Owner, and Cablevision Lightpath - NJ, Inc. , Provider, dated August 22, 2007.

·                  Email Re: Cablevision Lightpath-NJ renewal dated June 29,
2012.

·                  First Amendment To Telecom License Agreement between
Mid-Westchester Realty Associates LLC c/o Mack-Cali Realty, LP, Owner, and,
Cablevision Lightpath, Inc., Provider, dated February 6, 2015.

 

The City of New York - Department of Citywide Administrative Services

Agreement of Lease between Mid-Westchester Realty Associates L.L.C., Landlord
and The City of New York, Tenant, dated June 12, 2014.

·                  SNDA Agreement between The County of Westchester, Prime
Landlord, Mid-Westchester Realty Associates, L.L.C., Sublessor and The City of
New York, Subtenant, dated June 12, 2014.

·                  C&E Letter between Mack-Cali Realty Corporation, Owner and
NYC Citywide Administrative Services, Tenant, dated August 17, 2015.

 

Schmersal, Inc.

Standard Form of Loft Lease between Mid-Westchester Realty Associates L.L.C.,
Owner, and Schmersal, Inc., Tenant, dated December 1, 2015.

·                  First Amendment to Lease / Commencement Date Agreement
between Mid-Westchester Realty Associates L.L.C., Owner, and Schmersal, Inc.,
Tenant, dated January 30, 2018.

·                  Second Amendment to Lease between Mid-Westchester Realty
Associates L.L.C., Owner, and Schmersal, Inc., Tenant, dated April 6, 2018.

 

Verizon New York Inc.

Telecommunications Facilities License Agreement between Verizon New York Inc.,
and Mid-Westchester Realty Associates L.L.C., Owner, (undated).

 

225

--------------------------------------------------------------------------------



 

17 SKYLINE DRIVE

 

Lightower Fiber Networks I, LLC

Telecom License Agreement between Mid-Westchester Realty Associates L.L.C.,
Owner, and Light Tower Fiber Long Island LLC, Provider, dated September 19,
2012.

·                  Certificate of Merger of Light Tower Fiber LLC and Light
Tower Fiber Long Island, LLC Tenant dated September 18, 2014.

·                  Email detailing name change and merger of Light Tower Fiber,
LLC and Light Tower Fiber Long Island, LLC Tenant dated October 3, 2014.

·                  Email Re: Lightpath Renewal, dated August 22, 2017.

 

TierPoint New York, LLC

Standard Form of Office Lease between Mid-Westchester Realty Associates L.L.C.,
Owner, and Xand Corporation, Tenant, dated November 14, 2007.

·                  First Amendment between Mid-Westchester Realty Associates
L.L.C., Owner, and Xand Corporation, Tenant, dated February 26, 2009.

·                  Second Amendment between Mid-Westchester Realty Associates
L.L.C., Owner, and Xand Corporation, Tenant dated September 21, 2011.

·                  Assignment and Assumption of Lease Agreement between Xand
Corporation, Assignor, and Xand Operations, LLC, Assignee, dated September 30,
2011.

·                  Third Amendment between, Mid-Westchester Realty Associates
L.L.C., Owner, and Xand Operations, LLC, Tenant, dated June 27, 2013.

·                  Commencement Date Agreement between Mid-Westchester Realty
Associates L.L.C., Owner and Xand Operations, LLC, Tenant, dated March 1, 2014.

·                  Landlord’s Waiver, Consent and Agreement between
Mid-Westchester Realty Associates L.L.C., Landlord, Toronto Dominion (Texas) LLC
, Administrative Agent, and Xand Operations, LLC, Tenant, dated March 23, 2012.

·                  Email re: Amendment to DE Certificate of Formation, Xand
Operations, LLC to TierPoint New York, LLC, dated September 17, 2015.

·                  Certificate of Amendment to Certificate of Formation of Xand
Operations, LLC to TierPoint New York, LLC, dated December 2, 2014.

 

200 SAW MILL RIVER ROAD

 

Cablevision Lightpath, Inc.

Telecom License Agreement between Mack-Cali Mid-West Realty Associates L.L.C.,
Owner, and CSC Holdings, Inc., Provider, dated July 31, 2001.

·                  First Amendment to Telecom License Agreement between
Mack-Cali Mid-West Realty Associates L.L.C., Owner, and, CSC Holdings, Inc. and
Cablevision Lightpath, Inc., collectively referred to as Provider, dated
October 15, 2002.

·                  Renewal Letter between Mack-Cali Mid-West Realty, Owner, and,
Optimum Lightpath, dated December 20, 2006.

·                  Email Re: Lightpath renewal, dated August 18, 2011.

·                  Second Amendment to Telecom License Agreement between
Mack-Cali Mid West Realty Associates, LLC c/o Mack-Cali Realty, LP, Owner, and,
Cablevision Lightpath, Inc., Provider, dated February 6, 2015.

 

Hudson Valley Automotive Parts, Inc.

Standard Form of Loft Lease between Robert Martin Company, Owner, and Hudson
Valley Automotive Parts, Inc., dated April 15, 1991.

 

226

--------------------------------------------------------------------------------



 

·                  First Amendment between Robert Martin Company, Owner, and
Hudson Valley Automotive Parts, Inc., dated March 29, 1996.

·                  Lease Agreement between Mack-Cali Mid-West Realty Associates
L.L.C., Owner, and Hudson Valley Automotive Parts, Inc., Tenant, dated March 31,
2005.

·                  First Amendment between Mack-Cali Mid-West Realty Associates
L.L.C., Owner, and Hudson Valley Automotive Parts, Inc., Tenant, dated
November 25, 2008.

·                  Second Amendment between Mack-Cali Mid-West Realty Associates
L.L.C., Owner, and Hudson Valley Automotive Parts, Inc., Tenant dated March 13,
2013.

·                  Third Amendment between, Mack-Cali Mid-West Realty Associates
L.L.C., Owner, and Hudson Valley Automotive Parts, Inc., Tenant, dated
December 12, 2017.

 

KB Beverage, LLC

Standard Form of Loft Lease between Mack-Cali Mid-West Realty Associates L.L.C.,
Owner, and KB Beverage, LLC, Tenant, dated October 14, 2016.

·                  Guaranty of Lease between KB Beverage, LLC, Tenant, Mack-Cali
Mid-West Realty Associates L.L.C., Owner, and North Bergen Beverage Limited
Liability Company, Guarantor dated October 14, 2016.

·                  First Amendment To Lease between, Mack-Cali Mid-West Realty
Associates L.L.C., Owner, and KB Beverage, LLC, Tenant, dated July 10, 2017.

·                  Commencement Date Agreement between Mack-Cali Mid-West Realty
Associates L.L.C., Owner, and, KB Beverage, LLC, Tenant, dated March 5, 2018.

 

Main Wholesale Florist, NY, LLC

Standard Form of Loft Lease between Mack-Cali Mid-West Realty Associates L.L.C.,
Owner, and Main Wholesale Florist NY, LLC, Tenant, dated March 27, 2018

·                  Commencement Date Agreement between Mack-Cali Mid-West Realty
Associates L.L.C., Owner, and, Main Wholesale Florist, NY, LLC, Tenant, dated
May 1, 2018.

 

Northeast Battery & Alternator, LLC

Standard Form of Loft Lease Agreement between Mack-Cali Mid-West Realty
Associates L.L.C., Owner, and Northeast Battery and Alternator, Inc., Tenant,
dated June 26, 2002.

·                  Landlord’s Waiver between Mack-Cali Mid-West Realty
Associates L.L.C., Landlord, Chittenden Trust Company d/b/a Chittenden Bank and
Northeast Battery and Alternator, Inc., Tenant, dated February 22, 2005.

·                  First Amendment between Mack-Cali Mid-West Realty Associates
L.L.C., Owner, and, Northeast Battery & Alternator, Inc., Tenant, dated
March 29, 2010.

·                  Consent to Transfer/Deemed Assignment of Lease between
Mack-Cali Mid-West Realty Associates L.L.C., Owner, and Northeast Battery &
Alternator, Inc., Tenant dated February 27, 2015.

·                  Second Amendment between Mack-Cali Mid-West Realty Associates
L.L.C., Owner, and Northeast Battery & Alternator, LLC., Tenant dated April 15,
2015.

 

Pridecare, Inc.

Standard Form of Loft Lease Agreement between Mack-Cali Mid-West Realty
Associates L.L.C., Owner, and Pridecare, Inc., Tenant, dated December 14, 2012.

·                  Commencement Date Agreement between Mack-Cali Mid-West Realty
Associates L.L.C., Owner, and Pridecare, Inc., Tenant dated July 18, 2013.

·                  First Amendment to Lease between Mack-Cali Mid-West Realty
Associates L.L.C., Owner, and Pridecare, Inc., Tenant, dated March 16, 2016.

·                  Assignment of Lease between Pridecare, Inc., Assignor, and
Superior Biologics NY, Inc., Assignee, dated September 28, 2018.

 

227

--------------------------------------------------------------------------------



 

Princetel, Inc.

Standard Form of Loft Lease Agreement between Mack-Cali Mid-West Realty
Associates L.L.C., Owner, and Princetel, Inc., Tenant, dated May 19, 2016.

·                  First Amendment to Lease Commencement Date Agreement between
Mack-Cali Mid-West Realty Associates L.L.C., Owner, and Princetel, Inc., Tenant,
dated May 19, 2016.

 

Superior Biologics NY, Inc.

Standard Form of Loft Lease Agreement between Mack-Cali Mid-West Realty
Associates L.L.C., Owner, and Superior Biologics NY, Inc., Tenant, dated May 7,
2012.

·                  C&E Letter between Mack-Cali Mid-West Realty Associates
L.L.C., Owner and Superior Biologics NY, Inc., Tenant dated June 6, 2012.

·                  Landlord’s Subordination between Mack-Cali Mid-West Realty
Associates L.L.C., Landlord, Doral Healthcare Finance, a Division of Doral
Money, Inc., Secured Party and Superior Biologics NY, Inc., Borrower, dated
August 14, 2012.

·                  First Amendment between Mack-Cali Mid-West Realty Associates
L.L.C., Owner, and Superior Biologics NY, Inc., Tenant, dated December 7, 2012.

·                  Commencement Date Agreement between Mack-Cali Mid-West Realty
Associates L.L.C., Owner, and, Superior Biologics NY, Inc., Tenant, dated
April 22, 2013.

·                  Second Amendment between Mack-Cali Mid-West Realty Associates
L.L.C., Owner, and Superior Biologics NY, Inc., Tenant, dated March 16, 2016.

·                  Landlord’s Subordination between Mack-Cali Mid-West Realty
Associates L.L.C., Landlord, CIT Bank, N.A., Secured Party and Superior
Biologics NY, Inc., Borrower, dated March 14, 2016.

·                  Assignment of Lease between Pridecare, Inc., Assignor, and
Superior Biologics NY, Inc., Assignee, dated September 28, 2018.

·                  Third Amendment to Lease between Mack-Cali Mid-West Realty
Associates L.L.C., Owner, and Superior Biologics NY, Inc., Tenant, dated
January 16, 2019.

 

Viro Dynamics Corporation

Standard Form of Loft Lease between RM Mid-West Realty Associates, Owner, and
Viro Dynamics Corporation, Tenant, dated August 18, 1998.

·                  C&E Letter between RM Mid-West Realty Associates, Owner, and
Viro Dynamics Corp., Tenant, dated October 28, 1998.

·                  First Amendment between Mack-Cali Mid-West Realty Associates
L.L.C., Owner, and Viro Dynamics Corporation, Tenant, dated March 31, 2003.

·                  Second Amendment between Mack-Cali Mid-West Realty Associates
L.L.C., Owner, and Viro Dynamics Corporation, Tenant dated May 19, 2008.

·                  Third Amendment between, Mack-Cali Mid-West Realty Associates
L.L.C., Owner, and Viro Dynamics Corporation, Tenant, dated March 26, 2013.

·                  Fourth Amendment between, Mack-Cali Mid-West Realty
Associates L.L.C., Owner, and Viro Dynamics Corporation, Tenant, dated July 3,
2018.

 

1 EXECUTIVE BOULEVARD

 

AVR Realty Co.

Standard Form of Office Lease between Robert Martin Company, Owner, and AVR
Realty Company, Tenant, dated July 31, 1991.

·                  C&E Letter between Robert Martin Company, Owner, and AVR
Realty Company, Tenant, dated March 4, 1992.

·                  First Amendment (to Lease Agreement) between Robert Martin
Company, Owner, and AVR Realty Company, Tenant, dated April 22, 1993.

 

228

--------------------------------------------------------------------------------



 

·                  Second Amendment (to Lease Agreement) between Robert Martin
Company, Owner, and AVR Realty Company, Tenant, dated June 30, 1994.

·                  Third Amendment (to Lease Agreement) between Robert Martin
Company, Owner, and AVR Realty Company, Tenant, dated July 12, 1995.

·                  Standard Form of License Agreement between Robert Martin
Company, Licensor, and AVR Realty Company, Licensee, dated July 12, 1995.

·                  First Amendment (to License Agreement) between RM So. West
Realty Associates, Licensor, and AVR Realty Company, Licensee, dated July 16,
1997.

·                  Fourth Amendment (to Lease Agreement) between RM So. West
Realty Associates, Owner, and AVR Realty Company, Tenant, dated July 16, 1997.

·                  Fifth Amendment (to Lease Agreement) between Mack-Cali So.
West Realty Associates L.L.C., Owner, and AVR Realty Company, Tenant, dated
March 27, 2000.

·                  Second Amendment (to License Agreement) between Mack-Cali So.
West Realty Associates L.L.C., Owner, and AVR Realty Company, Tenant, dated
March 27, 2000.

·                  C&E Letter between Mack-Cali So. West Realty Associates
L.L.C., Owner, and AVR Realty Company, Tenant, dated September 7, 2000.

·                  Third Amendment (to License Agreement) between Mack-Cali So.
West Realty Associates L.L.C., Licensor, and AVR Realty Company, Licensee, dated
December 22, 2004.

·                  Sixth Amendment (to Lease) between Mack-Cali So. West Realty
Associates L.L.C., Owner, and AVR Realty Company, Tenant, dated December 22,
2004.

·                  C&E Letter between Mack-Cali So. West Realty Associates
L.L.C., Owner, and AVR Realty Company, Tenant, dated April 25, 2005.

·                  Fourth Amendment (to License Agreement) between Mack-Cali So.
West Realty Associates L.L.C., Owner, and AVR Realty Company, LLC (formerly
known as AVR Realty Company) Tenant dated February 25, 2010.

·                  Seventh Amendment (to Lease) between Mack-Cali So. West
Realty Associates L.L.C., Owner, and AVR Realty Company, LLC (formerly known as
AVR Realty Company), Tenant, dated February 25, 2010.

·                  Eighth Amendment (to Lease) between Mack-Cali So. West Realty
Associates L.L.C., Owner, and AVR Realty Company, LLC (formerly known as AVR
Realty Company), Tenant, dated April 2, 2015.

·                  Fifth Amendment (to License Agreement) between Mack-Cali So.
West Realty Associates L.L.C., Owner, and AVR Realty Company, LLC (formerly
known as AVR Realty Company),  Tenant, dated April 2, 2015.

 

The Bronx-Lebanon Hospital Center

Lease between Mack-Cali So. West Realty Associates L.L.C., Landlord, and The
Bronx- Lebanon Hospital Center, Tenant, dated September 26, 2007.

·                  C&E Letter between Mack-Cali So. West Realty Associates
L.L.C., Owner/Landlord, and The Bronx-Lebanon Hospital Center, Tenant, dated
October 5, 2007.

·                  License Agreement between Mack-Cali So. West Realty
Associates L.L.C., Licensor, and The Bronx- Lebanon Hospital Center, Licensee,
dated June 22, 2010.

·                  First Amendment to Lease between Mack-Cali So. West Realty
Associates L.L.C., Landlord, and The Bronx- Lebanon Hospital Center, Tenant,
dated June 21, 2011.

·                  Second Amendment to Lease between Mack-Cali So. West Realty
Associates L.L.C., Landlord, and The Bronx- Lebanon Hospital Center, Tenant,
dated December 3, 2012.

·                  Commencement Date Agreement between Mack-Cali So. West Realty
Associates L.L.C., Landlord, and The Bronx- Lebanon Hospital Center, Tenant,
dated June 1, 2013.

·                  First Amendment between Mack-Cali So. West Realty Associates
L.L.C., Licensor, and The Bronx- Lebanon Hospital Center, Licensee, dated
November 7, 2017.

 

229

--------------------------------------------------------------------------------



 

Cablevision Lightpath Inc. - fka - Systems of Westchester

Telecom License Agreement between Mack-Cali South West Realty Associates L.L.C.,
Owner, and Cablevision Systems Westchester, Corp. Provider dated July 31, 2001.

·                  Amendment to Telecom License Agreement between Mack-Cali So.
West Realty Associates L.L.C., Owner, Cablevision Systems Westchester
Corporation and Cablevision Lightpath, Inc., collectively the Provider, dated
October 15, 2002.

·                  Renewal Letter between South Westchester Realty Associates
L.L.C. and Optimum Lightpath dated December 15, 2006.

·                  Renewal Email from Optimum Lightpath to Mack-Cali Realty
Corporation, dated September 20, 2011.

·                  Second Amendment to Telecom License Agreement between
Mack-Cali South West Realty Associates, LLC c/o Mack-Cali Realty, LP, Owner, and
Cablevision Lightpath, Inc., Provider dated February 6, 2015.

 

Capriquarious Enterprises Inc.

License Agreement between Mack-Cali So. West Realty Associates L.L.C., Licensor,
and Capriquarious Enterprises, Inc. d//b/a Take Away Café, Licensee, dated
April 7, 2006.

·                  First Amendment between Mack-Cali So. West Realty Associates
L.L.C., Licensor, and Capriquarious Enterprises, Inc. d//b/a Take Away Café,
Licensee, dated April 29, 2011.

·                  Second Amendment between Mack-Cali So. West Realty Associates
L.L.C., Licensor, and Capriquarious Enterprises, Inc. d//b/a Take Away Café,
Licensee, dated February 16, 2012.

·                  Third Amendment between Mack-Cali So. West Realty Associates
L.L.C., Licensor, and Capriquarious Enterprises Inc., Licensee, dated
January 17, 2013.

·                  Fourth Amendment between Mack-Cali So. West Realty Associates
L.L.C., Licensor, and Capriquarious Enterprises Inc., Licensee, dated
January 31, 2014.

·                  Fifth Amendment between Mack-Cali So. West Realty Associates
L.L.C., Licensor, and Capriquarious Enterprises Inc., Licensee, dated
December 20, 2017.

·                  Memorandum between Mack-Cali So. West Realty Associates,
L.L.C., Licensor, and Capriquarious Enterprises Inc., Licensee, dated
December 28, 2017.

 

JSK Construction Corp.

Standard Form of Office Lease between Mack-Cali So. West Realty Associates
L.L.C., Owner, and JSK Construction Corp., Tenant, dated August 19, 2004.

·                  First Amendment between Mack-Cali So. West Realty Associates
L.L.C., Owner, and JSK Construction Corp., Tenant, dated March 27, 2009.

·                  Second Amendment between Mack-Cali So. West Realty Associates
L.L.C., Owner, and JSK Construction Corp., Tenant, dated February 12, 2010.

·                  Third Amendment between Mack-Cali So. West Realty Associates
L.L.C., Owner, and JSK Construction Corp., Tenant, dated March 11, 2011.

·                  Fourth Amendment between Mack-Cali So. West Realty Associates
L.L.C., Owner, and JSK Construction Corp., Tenant, dated August 7, 2013.

·                  Fifth Amendment between Mack-Cali So. West Realty Associates
L.L.C., Owner, and JSK Construction Corp., Tenant, dated September 3, 2014.

·                  Standard Form of License Agreement between Mack-Cali So. West
Realty Associates L.L.C., Licensor, and JSK Construction Corp., Licensee, dated
September 3, 2014.

·                  Sixth Amendment to Lease between Mack-Cali So. West Realty
Associates L.L.C., Owner, and JSK Construction Corp., Tenant, dated May 1, 2018.

·                  First Amendment to License Agreement between Mack-Cali So.
West Realty Associates L.L.C., Licensor, and JSK Construction Corp., Licensee,
dated May 1, 2018.

 

Judlau Contracting, Inc. and TC Electric, LLC d/b/a Judlau TC Joint Venture

Short Form Lease between Mack-Cali So. West Realty Associates L.L.C., Landlord,
and Judlau Contracting, Inc. and TC Electric, LLC d/b/a Judlau TC Joint Venture,
Tenant, dated June 21, 2018.

 

230

--------------------------------------------------------------------------------



 

Montefiore Medical Center

Short Form Lease between Mack-Cali So. West Realty Associates L.L.C, Landlord,
and Montefiore Medical Center, Tenant, dated July 17, 2017.

 

Montefiore Medical Center - Conduit

License Agreement between Mack-Cali So. West Realty Associates L.L.C., So.
Westchester Realty Associates L.L.C., and 3 Odell Realty L.L.C., collectively
the Owner, and Montefiore Medical Center, Tenant, dated May 22, 2012.

·                  First Amendment to License between Mack-Cali So. West Realty
Associates L.L.C., So. Westchester Realty Associates L.L.C., and 3 Odell Realty
L.L.C., collectively the Owner, and Montefiore Medical Center, Tenant, dated
January 9, 2014.

·                  Easement Agreement between Robert Martin Company, LLC,
Grantor, and Mack-Cali So. West Realty Associates L.L.C., So. Westchester Realty
Associates L.L.C. and 3 Odell Realty L.L.C. and South-West Maintenance Corp.,
collectively, Grantee, dated December 2003

 

OneMain Financial, Inc.

Lease between Mack-Cali So. West Realty Associates L.L.C., Lessor and OneMain
Financial, Inc., Lessee dated February 25, 2014.

·                  Commencement Date Agreement between Mack-Cali So. West Realty
Associates L.L.C., Lessor and OneMain Financial, Inc., Lessee dated April 9,
2014.

·                  Assignment and Assumption Agreement between OneMain
Financial, Inc., Tenant, and OneMain Financial Group, LLC, Assignee dated
September 2, 2015.

·                  Notice of Change of Control Letter between Independence
Holdings, LLC and OneMain Financial Holdings, LLC dated November 20, 2015.

·                  First Amendment to Lease between Mack-Cali So. West Realty
Associates L.L.C., Lessor and OneMain Financial Group, LLC, Lessee dated
February 1, 2018.

 

Pauline M Galvin, Kevin D. McLoone, Stephen V. Rubeo

Short Form Lease between Mack-Cali So. West Realty Associates L.L.C., Landlord,
and Pauline M. Galvin, Kevin D. McLoone, Stephen V. Rubeo, Tenant, dated
June 10, 2009.

·                  Commencement Date Agreement between Mack-Cali So. West Realty
Associates L.L.C., Landlord, and Pauline M. Galvin, Kevin D. McLoone, and
Stephen V. Rubeo, Tenant, dated July 31, 2009.

·                  First Amendment to Lease between Mack-Cali So. West Realty
Associates L.L.C., Landlord, and Pauline M. Galvin, Kevin D. McLoone, and
Stephen V. Rubeo, Tenant, dated December 30, 2013.

·                  Commencement Date Agreement between Mack-Cali So. West Realty
Associates L.L.C., Landlord, and Pauline M. Galvin, Kevin D. McLoone, and
Stephen V. Rubeo, Tenant, dated July 14, 2014.

 

PHC Services, LTD.

Standard Form of License Agreement between Mack-Cali So. West Realty Associates
L.L.C., Licensor, and PHC Services, LTD., Licensee, dated July 25, 2011.

·                  First Amendment to Lease between Mack-Cali So. West Realty
Associates L.L.C., Licensor, and PHC Services, LTD., Licensee, dated October 26,
2011.

 

Premier Home Health Services, Inc. - fka - PHC Services, LTD.

Standard Form of Office Lease between RM So. West Realty Associates, Owner, and
PHC Services, LTD., Tenant, dated December 14, 1998.

·                  First Amendment to Lease between Mack-Cali So. West Realty
Associates L.L.C., Owner, and PHC Services, LTD., Tenant, dated August 12, 2003.

·                  Standard Form of License Agreement between Mack-Cali So. West
Realty Associates LLC, Licensor, and PHC Services, LTD., Licensee, dated May 1,
2004.

 

231

--------------------------------------------------------------------------------



 

·                  First Amendment to License Agreement dated May 1, 2004
between Mack-Cali So. West Realty Associates L.L.C., Licensor, and PHC
Services, LTD., Licensee, dated January 20, 2005.

·                  Standard Form of License Agreement between Mack-Cali So. West
Realty Associates LLC, Licensor, and PHC Services, LTD., Licensee, dated May 1,
2005.

·                  First Amendment to License Agreement dated May 1, 2005
between Mack-Cali So. West Realty Associates L.L.C., Licensor, and PHC
Services, LTD., Licensee, dated January 9, 2006.

·                  Second Amendment to License Agreement dated May 1, 2005
between Mack-Cali So. West Realty Associates L.L.C., Licensor, and PHC
Services, LTD., Licensee, dated November 2, 2006.

·                  Second Amendment to Lease between Mack-Cali So. West Realty
Associates L.L.C., Owner, and PHC Services, LTD, Tenant, dated December 19,
2006.

·                  C&E Letter between Mack-Cali So. West Realty Associates
L.L.C., Owner/Landlord, and PHC Services, LTD, Tenant, dated June 22, 2007.

·                  Third Amendment to License Agreement dated May 1, 2005
between Mack-Cali So. West Realty Associates L.L.C., Licensor, and PHC
Services, LTD., Licensee, dated September 24, 2007.

·                  Fourth Amendment to License Agreement dated May 1, 2005
between Mack-Cali So. West Realty Associates L.L.C., Licensor, and PHC
Services, LTD., Licensee, dated November 6, 2008.

·                  Fifth Amendment to License Agreement dated May 1, 2005
between Mack-Cali So. West Realty Associates L.L.C., Licensor, and PHC
Services, LTD., Licensee, dated January 20, 2010.

·                  Sixth Amendment to License Agreement dated May 1, 2005
between Mack-Cali So. West Realty Associates L.L.C., Licensor, and PHC
Services, LTD., Licensee, dated October 26, 2011.

·                  Third Amendment to Lease between Mack-Cali So. West Realty
Associates L.L.C., Owner, and PHC Services, LTD., Tenant, dated December 3,
2012.

·                  Seventh Amendment to License Agreement dated May 1, 2005
between Mack-Cali So. West Realty Associates L.L.C., Licensor, and PHC
Services, LTD., Licensee, dated December 27, 2012.

·                  Fourth Amendment to Lease between Mack-Cali So. West Realty
Associates L.L.C., Owner, and Premier Home Health Care Services, Inc., Tenant,
dated April 5, 2016.

 

Progressive Casualty Insurance Company (12,520 sf)

Standard Form of Office Lease between Mack-Cali So. West Realty Associates
L.L.C., Owner, and Progressive Casualty Insurance Company, Tenant, dated
June 30, 2003.

·                  Commencement Date Letter between Mack-Cali So. West Realty
Associates L.L.C., Owner/Landlord, and Progressive Casualty Insurance Company,
Tenant, dated October 28, 2003.

·                  First Amendment to Lease between Mack-Cali So. West Realty
Associates L.L.C., Owner, and Progressive Casualty Insurance Company, Tenant,
dated January 19, 2006.

·                  C&E Letter between Progressive Casualty Insurance Company,
Tenant, and Mack-Cali So. West Realty Associates L.L.C., Owner/Landlord, dated
October 18, 2006.

·                  Option to Terminate Letter between Mack-Cali So. West Realty
Associates, L.L.C., Owner and Progressive Casualty Insurance Company, Tenant
dated February 27, 2009.

·                  Option to Terminate Letter between Mack-Cali So. West Realty
Associates, L.L.C., Owner and Progressive Casualty Insurance Company, Tenant
dated March 24, 2009.

·                  Option to Terminate Letter between Mack-Cali So. West Realty
Associates, L.L.C., Owner and Progressive Casualty Insurance Company, Tenant
dated April 28, 2009.

·                  Second Amendment to Lease between Mack-Cali So. West Realty
Associates L.L.C., Owner, and Progressive Casualty Insurance Company, Tenant,
dated June 15, 2009.

·                  Third Amendment to Lease between Mack-Cali So. West Realty
Associates L.L.C., Owner, and Progressive Casualty Insurance Company, Tenant,
dated June 27, 2014.

·                  Right of First Offer Letter between Mack-Cali So. West Realty
Associates L.L.C., Owner, and Progressive Casualty Insurance Company, Tenant,
dated March 30, 2016.

 

232

--------------------------------------------------------------------------------



 

Progressive Casualty Insurance Company (6,512 sf)

Standard Form of Office Lease between Mack-Cali So. West Realty Associates
L.L.C., Owner, and Progressive Casualty Insurance Company, Tenant, dated
June 30, 2003.

·                  First Amendment to Lease between Mack-Cali So. West Realty
Associates L.L.C., Owner, and Progressive Casualty Insurance Company, Tenant,
dated January 20, 2006.

·                  Option to Terminate Letter between Mack-Cali So. West Realty
Associates L.L.C., Owner, and Progressive Casualty Insurance Company, Tenant,
dated March 24, 2009.

·                  Option to Terminate Letter between Mack-Cali So. West Realty
Associates L.L.C., Owner, and Progressive Casualty Insurance Company, Tenant,
dated April 28, 2009.

·                  Second Amendment between Mack-Cali So. West Realty Associates
L.L.C., Owner, and Progressive Casualty Insurance Company, Tenant, dated
June 15, 2009.

·                  Third Amendment to Lease between Mack-Cali So. West Realty
Associates L.L.C., Owner, and Progressive Casualty Insurance Company, Tenant,
dated June 27, 2014.

·                  Fourth Amendment to Lease / Commencement Date Agreement
between Mack-Cali So. West Realty Associates L.L.C., Owner, and Progressive
Casualty Insurance Company, Tenant, dated November 24, 2014

 

Razor Rank, LLC

Short Form Lease between Mack-Cali So. West Realty Associates L.L.C., Landlord,
and Razor Rank, LLC, Tenant, dated June 26, 2017.

·                  Commencement Date Agreement between Mack-Cali So. West Realty
Associates L.L.C., Landlord, and Razor Rank, LLC, Tenant, dated October 27,
2017.

 

Robert Martin Company, LLC

License Agreement between Mack-Cali So. West Realty Associates L.L.C., Licensor,
and Robert Martin Company, LLC, Licensee, dated August 20, 2005.

 

S.P. Cooper & Company, LLP

Standard Form of Office Lease between Mack-Cali So. West Realty Associates
L.L.C., Owner, and S.P. Cooper & Company, LLP, Tenant, dated August 16, 2000.

·                  Commencement Date Letter between Mack-Cali So. West Realty
Associates L.L.C., Owner/Landlord, and S.P. Cooper & Company, LLP, Tenant, dated
October 3, 2000.

·                  First Amendment between Mack-Cali So. West Realty Associates
L.L.C., Owner, and S.P. Cooper & Company, LLP, Tenant, dated May 15, 2007.

·                  Second Amendment between Mack-Cali So. West Realty Associates
L.L.C., Owner, and S.P. Cooper & Company, LLP, Tenant, dated March 5, 2012.

·                  Third Amendment between Mack-Cali So. West Realty Associates
L.L.C., Owner, and S.P. Cooper & Company, LLP, Tenant, dated May 18, 2015.

·                  Fourth Amendment between Mack-Cali So. West Realty Associates
L.L.C., Owner, and S.P. Cooper & Company, LLP, Tenant, dated November 7, 2016.

 

Sterling National Bank - fka - City and Suburban Savings Bank

Standard Form of Office Lease between RM So. West Realty Associates, Owner, and
City & Suburban Federal Savings Bank, Tenant, dated April 10, 1998.

·                  Commencement Date Letter between RM So. West Realty
Associates, Owner, and City & Suburban Federal Savings Bank, Tenant, dated
June 30, 1998.

·                  First Amendment between Mack-Cali So. West Realty Associates,
L.L.C., Owner, and City & Suburban Federal Savings Bank, Tenant, dated
November 8, 2002.

·                  Assignment of Lease between City & Suburban Federal Savings
Bank, Assignor, and Sterling National Bank, Assignee, dated February 13, 2004.

·                  Lease Extension Letter from Sterling National Bank, Tenant,
to Mack-Cali So. West Realty Associates LLC, Owner, dated June 28, 2007.

 

233

--------------------------------------------------------------------------------



 

·                  Second Amendment between Mack-Cali So. West Realty
Associates, L.L.C., Owner, and Sterling National Bank, Tenant, dated
September 21, 2007.

·                  Third Amendment between Mack-Cali So. West Realty Associates
L.L.C., Owner, and Sterling National Bank, Tenant, dated July 10, 2012.

·                  Fourth Amendment between Mack-Cali So. West Realty Associates
L.L.C., Owner, and Sterling National Bank, Tenant, dated June 30, 2018.

·                  Fifth Amendment between Mack-Cali So. West Realty Associates
L.L.C., Owner, and Sterling National Bank, Tenant, dated November 9, 2018.

 

The Trustees of Columbia University in the City of New York

Short Form Lease between Mack-Cali So. West Realty Associates L.L.C., Landlord,
and The Trustees of Columbia University in the City of New York, Tenant, dated
November 21, 2008.

·                  Commencement Date Agreement between Mack-Cali So. West Realty
Associates, L.L.C., Landlord, and The Trustees of Columbia University in the
City of New York, Tenant, dated June 9, 2009.

·                  Additional Space Letter between Mack-Cali So. West Realty
Associates L.L.C., Landlord, and The Trustees of Columbia University in the City
of New York, Tenant, dated June 8, 2010.

·                  Renewal Option Exercise Letter between Mack-Cali So. West
Realty Associates L.L.C., Landlord, and The Trustees of Columbia University in
the City of New York, Tenant, dated January 29, 2019.

 

United Parcel Service, Inc.

United Parcel Service Drop Box Agreement between Mack-Cali So. West Realty
Associates L.L.C., Owner, and United Parcel Services, Inc., UPS dated July 18,
2012.

 

Verizon New York Inc.

Telecommunications Facilities License Agreement between Mack-Cali So. West
Realty Associates L.L.C., Owner, and Verizon New York Inc. dated July 29, 2008.

·                  Grant of Easement between Mack-Cali So. West Realty
Associates L.L.C., Grantor, to Verizon New York Inc., Grantee, dated January 4,
2016.

 

Westchester Jewish Community Services, Inc.

Short Form Lease between Mack-Cali So. West Realty Associates L.L.C., Landlord,
and Westchester Jewish Community Services, Inc., Tenant, dated October 13, 2015.

·                  First Amendment To Lease Commencement Date Agreement between
Mack-Cali So. West Realty Associates L.L.C., Landlord, and Westchester Jewish
Community Services, Inc., Tenant, dated November 12, 2015.

·                  Second Amendment To Lease between Mack-Cali So. West Realty
Associates L.L.C., Landlord, and Westchester Jewish Community Services, Inc.,
Tenant, dated September 11, 2017.

 

Yonkers Teachers Federal Credit Union

Short Form Lease between Mack-Cali So. West Realty Associates L.L.C., Landlord,
and Yonkers Teachers Federal Credit Union, Tenant, dated May 2, 2012.

·                  Commencement Date Agreement between Mack-Cali So. West Realty
Associates L.L.C., Landlord, and Yonkers Teachers Federal Credit Union, Tenant,
dated July 30, 2012.

·                  First Amendment To Lease between Mack-Cali So. West Realty
Associates L.L.C., Landlord, and Yonkers Teachers Federal Credit Union, Tenant,
dated October 23, 2012.

·                  Second Amendment To Lease between Mack-Cali So. West Realty
Associates L.L.C., Landlord, and Yonkers Teachers Federal Credit Union, Tenant,
dated October 26, 2015.

 

234

--------------------------------------------------------------------------------



 

1 ODELL PLAZA

 

1020 Broadway, LLC

Access License Agreement between SO Westchester Realty Associates L.L.C.,
Licensor, and 1020 Broadway, LLC, Licensee, dated October 3, 2003

 

Applied Behavior Analysis Corp. d/b/a Fred S. Keller School

Standard Form of Loft Lease between Robert Martin Company, Owner, and Applied
Behavior Analysis Corporation, a/k/a Fred S. Keller School, Tenant, dated
July 30, 1993.

·                  C&E Letter between Robert Martin Company, Owner, and Applied
Behavior Analysis Corp. d/b/a Fred S. Keller School, Tenant, dated September 29,
1993.

·                  First Amendment between So. Westchester Realty Associates
L.P., Owner, and Applied Behavior Analysis Corporation a/k/a Fred S. Keller
School, Tenant, dated September 15, 1998.

·                  Second Amendment between So. Westchester Realty Associates
L.L.C., Owner, and Applied Behavior Analysis Corporation a/k/a Fred S. Keller
School, Tenant, dated June 13, 2002.

·                  Third Amendment between So. Westchester Realty Associates
L.L.C., Owner, and Applied Behavior Analysis Corporation d/b/a Fred S. Keller
School, Tenant, dated May 21, 2003.

·                  Fourth Amendment between So. Westchester Realty Associates
L.L.C., Owner, and Applied Behavior Analysis Corporation d/b/a Fred S. Keller
School, Tenant, dated February 18, 2005.

·                  Fifth Amendment between So. Westchester Realty Associates
L.L.C., Owner, and Applied Behavior Analysis Corporation d/b/a Fred S. Keller
School, Tenant, dated February 3, 2006.

·                  Sixth Amendment between So. Westchester Realty Associates
L.L.C., Owner, and Applied Behavior Analysis Corporation d/b/a Fred S. Keller
School, Tenant, dated June 15, 2006.

·                  Seventh Amendment between So. Westchester Realty Associates
L.L.C., Owner, and Applied Behavior Analysis Corporation d/b/a Fred S. Keller
School, Tenant, dated March 31, 2009.

·                  Eighth Amendment between So. Westchester Realty Associates
L.L.C., Owner, and Applied Behavior Analysis Corp. d/b/a Fred S. Keller School,
Tenant, dated June 11, 2012.

·                  Landlord’s Subordination between So. Westchester Realty
Associates L.L.C., Landlord, Applied Behavior Analysis Corp (d/b/a Fred S.
Keller School), Borrower, and CMS Bank, Secured Party dated December 13, 2012.

·                  Commencement Date Agreement between So. Westchester Realty
Associates L.L.C., Owner, and Applied Behavior Analysis Corporation (d/b/a Fred
S. Keller School), Tenant, dated October 11, 2013.

·                  Ninth Amendment between So. Westchester Realty Associates
L.L.C., Owner, and Applied Behavior Analysis Corp. d/b/a Fred S. Keller School,
Tenant, dated September 20, 2017.

 

Cablevision Lightpath, Inc.

Telecom License Agreement between South Westchester Realty Associates L.L.C.,
Owner, and Cablevision Systems Westchester, Corp., Provider, dated July 31,
2001.

·                  Amendment To Telecom License Agreement between So.
Westchester Realty Associates L.L.C., Owner, Cablevision Systems Westchester
Corporation, and Cablevision Lightpath, Inc. (collectively referred to as
Provider), dated October 15, 2002.

·                  Renewal Letter between South Westchester Realty Associates
L.L.C., Owner, and Optimum Lightpath, dated December 15, 2006.

·                  Renewal Email between Mack-Cali Realty, L.P. and Optimum
Lightpath, dated August 18, 2011.

·                  Second Amendment To Telecom License Agreement between South
Westchester Realty Associates LLC c/o Mack-Cali Realty, LP, Owner, and
Cablevision Lightpath, Inc. (collectively referred to as Provider), dated
February 6, 2015.

 

Chiara, LLC

Standard Form of Loft Lease between So. Westchester Realty Associates L.L.C.,
Owner, and Chiara LLC, Tenant, dated February 24, 2010.

·                  Landlord’s Subordination Agreement between So. Westchester
Realty Associates L.L.C., Landlord, Chiara LLC, Borrower, and Macrolease
Corporation, Secured Party, dated May 25, 2010.

 

235

--------------------------------------------------------------------------------



 

·                  C&E Letter between So. Westchester Realty Associates L.L.C.,
Owner, and Chiara LLC, Tenant, dated August 24, 2010.

·                  First Amendment between So. Westchester Realty Associates
L.L.C., Owner, Chiara LLC, Tenant, and Anthony Tarricone, Guarantor, dated
May 2, 2012.

·                  Second Limited Guaranty of Lease between So. Westchester
Realty Associates L.L.C., Owner, Chiara, LLC, Tenant, and Anthony Tarricone,
Guarantor, dated May 2, 2012.

 

Crestwood Technology Group Corp.

Standard Form of Loft Lease between So. West Realty Associates L.L.C., Owner,
and Crestwood Technology Group Corp., Tenant, dated April 20, 2005.

·                  C&E Letter between So. West Realty Associates L.L.C., Owner,
and Crestwood Technology Group, Tenant, dated December 20, 2005.

·                  First Amendment between So. West Realty Associates L.L.C.,
Owner, and Crestwood Technology Group Corp., Tenant, dated July 31, 2009.

·                  Second Amendment between So. Westchester Realty Associates
L.L.C. (previously incorrectly referred to as So. West Realty Associates
L.L.C.), Owner, and Crestwood Technology Group Corp., Tenant, dated March 30,
2011.

·                  Third Amendment between So. Westchester Realty Associates
L.L.C., Owner, and Crestwood Technology Group Corp., Tenant, dated June 28,
2012.

·                  Fourth Amendment between So. Westchester Realty Associates
L.L.C., Owner, and Crestwood Technology Group Corp., Tenant, dated May 13, 2015.

·                  Fifth Amendment between So. Westchester Realty Associates
L.L.C., Owner, and Crestwood Technology Group Corp., Tenant, dated July 7, 2015.

·                  Landlord’s Subordination by and between Crestwood Technology
Group Corp., Borrower, Wells Fargo Bank, National Association, Secured Party,
and So. Westchester Realty Associates L.L.C., Landlord, dated February 11, 2019.

 

Ecker Window Corp.

Standard Form of Loft Lease between So. Westchester Realty Associates L.L.C.,
Owner, and Ecker Window Corp., Tenant, dated April 5, 1999.

·                  First Amendment between So. Westchester Realty Associates
L.L.C., Owner, and Ecker Window Corp., Tenant, dated June 30, 2005.

·                  Second Amendment between So. Westchester Realty Associates
L.L.C., Owner, and Ecker Window Corp., Tenant, dated February 23, 2012.

·                  Third Amendment between So. Westchester Realty Associates
L.L.C., Owner, and Ecker Window Corp., Tenant, dated December 12, 2017.

 

Otis Elevator Company

Standard Form of Loft Lease between So. Westchester Realty Associates L.L.C.,
Owner, and Otis Elevator Company, Tenant, dated July 6, 2009.

·                  C&E Letter between So. Westchester Realty Associates L.L.C.,
Owner, and Otis Elevator Company, Tenant, dated August 27, 2009.

 

Scent2Market Inc.

Standard Form of Loft Lease between So. Westchester Realty Associates L.L.C.,
Owner, and Scent2Market Inc., Tenant, dated December 19, 2013.

·                  Commencement Date Agreement between So. Westchester Realty
Associates L.L.C., Owner, and,  Scent2Market Inc., Tenant, dated June 24, 2014.

 

236

--------------------------------------------------------------------------------



 

Scott E. Newman, M.D., P.C.

Standard Form of Loft Lease between So. Westchester Realty Associates, L.L.C.,
Owner, and Scott E. Newman, M.D., P.C., Tenant, dated November 2, 2001.

·                  First Amendment between So. Westchester Realty Associates
L.L.C., Owner, and Scott E. Newman, M.D., P.C., Tenant, dated November 30, 2001.

·                  Guaranty of Lease between Scott E. Newman, M.D., P.C.,
Tenant, Scott E. Newman, Guarantor, and So. Westchester Realty Associates
L.L.C., Owner, and, dated December 4, 2001.

·                  Second Amendment between So. Westchester Realty Associates
L.L.C., Owner, and Scott E. Newman, M.D., P.C., Tenant, dated January 18, 2012.

·                  Third Amendment between So. Westchester Realty Associates
L.L.C., Owner, and Scott E. Newman, M.D., P.C., Tenant, dated October 4, 2017.

·                  Fourth Amendment between So. Westchester Realty Associates
L.L.C., Owner, and Scott E. Newman, M.D., P.C., Tenant, dated August 22, 2018.

 

Verizon New York Inc.

Telecommunications Facilities License Agreement between So. Westchester Realty
Associates L.L.C., Owner, and Verizon New York Inc., dated July 29, 2008.

 

Westchester Jewish Community Services, Inc.

Standard Form of Loft Lease between So. Westchester Realty Associates L.L.C.,
Owner, and Westchester Jewish Community Services, Inc., Tenant, dated August 2,
2007

·                  C&E Letter between So. Westchester Realty Associates L.L.C.,
Owner, and Westchester Jewish Community Services, Inc., Tenant, dated October 5,
2007.

·                  First Amendment between So. Westchester Realty Associates
L.L.C., Owner, and Westchester Jewish Community Services, Inc., Tenant, dated
June 4, 2012.

·                  Second Amendment between So. Westchester Realty Associates
L.L.C., Owner, and Westchester Jewish Community Services, Inc., Tenant, dated
September 11, 2017.

 

Wireless Innovations North America, Inc.

Standard Form of Loft Lease between So. Westchester Realty Associates L.L.C.,
Owner, and Wireless Innovations of N.A., Inc., Tenant, dated March 31, 2003.

·                  First Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner, and Wireless Innovations North America, Inc. (formerly
incorrectly referred to as Wireless Innovations of N.A., Inc.), Tenant, dated
March 14, 2007.

·                  Second Amendment between So. Westchester Realty Associates
L.L.C., Owner, (incorrectly referred to as Mack-Cali CW Realty Associates L.L.C.
in the First Amendment), and Wireless Innovations North America, Inc., Tenant,
dated March 10, 2008.

·                  Third Amendment to Lease between So. Westchester Realty
Associates L.L.C., Owner, and Wireless Innovations North America Inc., Tenant,
dated September 28, 2012.

·                  Fourth Amendment to Lease between So. Westchester Realty
Associates L.L.C., Owner, and Wireless Innovations North America, Inc., Tenant,
dated August 4, 2017.

 

100 CORPORATE BOULEVARD

 

Cablevision Lightpath, Inc.

Telecom License Agreement between Mack-Cali South West Realty Associates L.L.C.,
Owner, and Cablevision Systems Westchester Corp., Provider dated July 31, 2001.

·                  Amendment to Telecom License Agreement between Mack-Cali So.
West Realty Associates L.L.C., Owner, Cablevision Systems Westchester
Corporation, and Cablevision Lightpath, Inc., (collectively referred to as
Provider), dated October 15, 2002.

·                  Renewal Letter between South Westchester Realty Associates
L.L.C., Owner, and Optimum Lightpath, dated December 15, 2006.

 

237

--------------------------------------------------------------------------------



 

·                  Renewal Email between Optimum Lightpath and Mack-Cali Realty
Corporation dated August 18, 2011.

·                  Second Amendment to Telecom License Agreement between
Mack-Cali South West Realty Associates, LLC c/o Mack-Cali Realty, LP, Owner, and
Cablevision Lightpath, Inc., Provider dated February 6, 2015.

 

Freepoint Commodities LLC

Standard Form of Loft Lease between Mack-Cali So. West Realty Associates L.L.C.,
Owner and Freepoint Commodities LLC, Tenant dated December 6, 2018.

 

Jac Vandenberg, Inc.

Lease between The Bank of New York and Jac Vandenberg, Inc., Tenant, dated
June 18, 1993.

Standard Form of Loft Lease between Robert Martin Company, Owner, and Jac
Vandenberg, Inc., Tenant, dated June 21, 1993.

·                  C&E Letter between Robert Martin Company, Owner, and Jac
Vandenberg, Inc., Tenant, dated October 30, 1993.

·                  First Amendment between Mack-Cali So. West Realty Associates
L.L.C., Owner, and Jac Vandenberg, Inc., Tenant, dated June 1, 2000.

·                  Second Amendment between Mack-Cali So. West Realty Associates
L.L.C., Owner, and Jac Vandenberg, Inc., Tenant, dated August 29, 2000.

·                  Third Amendment between Mack-Cali So. West Realty Associates
L.L.C., Owner, and Jac Vandenberg, Inc., Tenant, dated November 29, 2005.

·                  Fourth Amendment between Mack-Cali So. West Realty Associates
L.L.C., Owner, and Jac Vandenberg, Inc., Tenant, dated March 31, 2011.

·                  Fifth Amendment between Mack-Cali So. West Realty Associates
L.L.C., Owner, and Jac Vandenberg, Inc., Tenant, dated March 24, 2015.

 

Level 3 Communications LLC

License Agreement between Mack-Cali So. West Realty Associates L.L.C., Owner,
and Level 3 Communications, LLC, Provider dated April 29, 2016.

 

Montefiore Medical Center

Standard Form of License Agreement between Mack-Cali So. West Realty Associates
L.L.C., Licensor, and Montefiore Medical Center, Licensee, dated  September 26,
2006.

 

Montefiore Medical Center (Conduit / License Agreement)

License Agreement between Mack-Cali So. West Realty Associates L.L.C. and So.
Westchester Realty Associates L.L.C. and 3 Odell Realty L.L.C., Owner, and
Montefiore Medical Center., Tenant, dated May 22, 2012.

·                  First Amendment to License between Mack-Cali So. West Realty
Associates L.L.C. and So. Westchester Realty Associates L.L.C. and 3 Odell
Realty L.L.C., Owner, and Montefiore Medical Center., Tenant, dated January 9,
2014.

·                  Second Amendment to License Agreement between Mack-Cali So.
West Realty Associates L.L.C. and So. Westchester Realty Associates L.L.C. and 3
Odell Realty L.L.C., Owner, and Montefiore Medical Center, Tenant, dated
July 17, 2017.

 

Montefiore Medical Center

Standard Form of Loft Lease between Mack-Cali So. West Realty Associates L.L.C.,
Owner, and Montefiore Medical Center, Tenant, dated July 17, 2017.

·                  First Amendment to Lease between Mack-Cali So. West Realty
Associates L.L.C., Owner, and Montefiore Medical Center, Tenant, dated
September 19, 2018.

 

238

--------------------------------------------------------------------------------



 

Sempra Energy Trading Corp.

Standard Form of Loft Lease between RM So. West Realty Associates, Owner, and
Sempra Energy Trading Corp., Tenant, dated December 15, 1998.

·                  C&E Letter between Mack-Cali So. West Realty Associates
L.L.C., Owner, and Sempra Energy Trading Corp., Tenant, dated January 25, 1999.

·                  First Amendment between Mack-Cali So. West Realty Associates
L.L.C., Owner, and Sempra Energy Trading Corp., Tenant, dated September 29,
2005.

·                  Consent to Sublet between Mack-Cali So. West Realty
Associates L.L.C., Owner, and Sempra Energy Trading, LLC, Tenant, and Freepoint
Commodities LLC, Subtenant, dated April 30, 2012.

·                  Sublease Agreement between Sempra Energy Trading LLC (f/k/a
Sempra Energy Trading Corp.), Sublandlord, and Freepoint Commodities LLC,
Subtenant, dated April 30, 2012.

 

Verizon New York Inc.

Telecommunications Facilities License Agreement between Mack-Cali So. West
Realty Associates L.L.C., Owner, and Verizon New York Inc., dated July 29, 2008.

 

200 CORPORATE BOULEVARD

 

Bruno Wessel, Inc.

Standard Form of Loft Lease between So. Westchester Realty Associates L.L.C.,
Owner, and Bruno Wessel, Inc., Tenant, dated March 29, 2017.

 

Cablevision Lightpath, Inc.

Telecom License Agreement between South Westchester Realty Associates L.L.C.,
Owner, and Cablevision Systems Westchester, Corp., Provider dated July 31, 2001.

·                  Amendment to Telecom License Agreement between So.
Westchester Realty Associates L.L.C., Owner, and Cablevision Systems Westchester
Corporation and Cablevision Lightpath, Inc., collectively the Provider, dated
October 15, 2002.

·                  Renewal Letter between Optimum Lightpath and South
Westchester Realty Associates L.L.C dated December 15, 2006.

·                  Renewal Email between Optimum Lightpath and Mack-Cali Realty
Corporation dated August 18, 2011.

·                  Second Amendment to Telecom License Agreement between South
Westchester Realty Associates, LLC c/o Mack-Cali Realty, LP, Owner, and
Cablevision Lightpath, Inc., Provider dated February 6, 2015.

 

KVL Audio Visual Services, Inc.

Standard Form of Loft Lease between So. Westchester Realty Associates L.L.C.,
Owner, and KVL Audio Visual Services, Inc. dated July 19, 2016.

·                  Commencement Date Agreement between So. Westchester Realty
Associates L.L.C., Owner, and KVL Audio Visual Services, Inc., Tenant, dated
August 9, 2017.

·                  Landlord’s Subordination between KVL Audio Visual
Services, Inc., Borrower, ACF Finco I LP, Secured Party and So. Westchester
Realty Associates L.L.C., Landlord dated September 18, 2017.

 

Montefiore Medical Center (Conduit / License Agreement)

License Agreement between Mack-Cali So. West Realty Associates L.L.C., and So.
Westchester Realty Associates L.L.C. and 3 Odell Realty L.L.C., collectively
Owner, and Montefiore Medical Center, Tenant, dated May 22, 2012.

 

239

--------------------------------------------------------------------------------



 

Montefiore Medical Center

Standard Form of Loft Lease between So. Westchester Realty Associates L.L.C.,
Owner, and Montefiore Medical Center, Tenant, dated July 17, 2017.

 

Verizon New York Inc.

Telecommunications Facilities License Agreement between So. Westchester Realty
Associates L.L.C., Owner, and Verizon New York Inc. dated July 29, 2008.

 

Werner Krebs, Inc.

Standard Form of Loft Lease between Robert Martin Company, Owner, and Werner
Krebs, Inc., Tenant, dated March 15, 1996.

·                  Memorandum regarding Use Clause in Lease between Mack-Cali
So. Westchester Realty Associates L.L.C., Owner, and Werner Krebs, Inc., Tenant,
dated April 10, 1996.

·                  First Amendment between So. Westchester Realty Associates
L.P., Owner, and Werner Krebs, Inc., Tenant, dated October 9, 1997.

·                  C&E Letter between RM So. West Realty Associates, Owner, and
Werner Krebs, Inc., Tenant, dated March 27, 1998.

·                  Second Amendment between So. Westchester Realty Associates
L.L.C., Owner, and Werner Krebs, Inc., Tenant, dated September 20, 2001.

·                  Third Amendment between So. Westchester Realty Associates
L.L.C., Owner, and Werner Krebs, Inc., Tenant, dated April 20, 2005.

·                  Fourth Amendment between So. Westchester Realty Associates
L.L.C., Owner, and Werner Krebs, Inc., Tenant, dated December 31, 2009.

·                  Fifth Amendment between So. Westchester Realty Associates
L.L.C., Owner, and Werner Krebs Inc., Tenant, dated November 21, 2014.

·                  Sixth Amendment between So. Westchester Realty Associates
L.L.C., Owner, and Werner Krebs Inc., Tenant, dated April 12, 2016.

 

3 EXECUTIVE BOULEVARD

 

Cablevision Lightpath, Inc.

Telecom License Agreement between South Westchester Realty Associates L.L.C.,
Owner, and Cablevision Systems Westchester, Corp., Provider dated July 31, 2001.

·                  Amendment to Telecom License Agreement between So.
Westchester Realty Associates L.L.C., Owner, and Cablevision Systems Westchester
Corporation, and Cablevision Lightpath, Inc., collectively Provider, dated
October 15, 2002.

·                  Renewal Letter between Optimum Lightpath and South
Westchester Realty Associates L.L.C. dated December 15, 2006.

·                  Renewal Email between Mack-Cali Realty Corporation and
Optimum Lightpath dated September 20, 2011.

·                  Second Amendment to Telecom License Agreement between South
Westchester Realty Associates, LLC c/o Mack-Cali Realty, LP, Owner, and
Cablevision Lightpath, Inc., Provider dated February 6, 2015.

 

Montefiore Medical Center (Conduit / License Agreement)

License Agreement between Mack-Cali So. West Realty Associates L.L.C., and So.
Westchester Realty Associates L.L.C. and 3 Odell Realty L.L.C., Owner, and
Montefiore Medical Center, Tenant, dated May 22, 2012.

 

Montefiore Medical Center

Short Form Lease between So. Westchester Realty Associates L.L.C., Landlord, and
Montefiore Medical Center, Tenant, dated  July 17, 2017.

 

240

--------------------------------------------------------------------------------



 

Verizon New York Inc.

Telecommunications Facilities License Agreement between So. Westchester Realty
Associates L.L.C., Owner, and Verizon New York Inc. dated July 29, 2008.

 

3 ODELL PLAZA

 

Montefiore Medical Center (Conduit / License Agreement)

License Agreement between Mack-Cali So. West Realty Associates L.L.C., and So.
Westchester Realty Associates L.L.C and 3 Odell Realty L.L.C., collectively
Owner, and Montefiore Medical Center, Tenant, dated May 22, 2012.

 

Montefiore Medical Center

Short Form Lease between 3 Odell Realty L.L.C., Landlord, and Montefiore Medical
Center, Tenant, dated July 17, 2017.

 

Verizon New York Inc.

Telecommunications Facilities License Agreement between 3 Odell Realty L.L.C.,
Owner, and Verizon New York Inc. dated July 29, 2008.

 

4 EXECUTIVE PLAZA

 

Advantage Waypoint LLC

Standard Form of Loft Lease between Mack-Cali So. West Realty Associates L.L.C.,
Owner, and Grant Hanson Associates, Inc., Tenant, dated February 21, 2006.

·                  Assignment of Lease between Grant Hanson Associates, Inc.,
Assignor, Apex Foodservice Group, LLC, Assignee, and Mack-Cali So. West Realty
Associates L.L.C., Owner dated April 1, 2010.

·                  Consent to Assignment of Lease between Mack-Cali So. West
Realty Associates L.L.C., Owner, Grant Hanson Associates, Inc., Tenant, and Apex
Foodservice Group, LLC, Assignee, dated April 12, 2010.

·                  Assignment and Assumption of Lease and Consent between
Advantage Waypoint LLC, Assignee, Apex Foodservice Group, LLC, Assignor, and
Mack-Cali So West Realty Associates LLC, Lessor, effective close of business
December 12, 2011.

·                  Fourth Amendment between Mack-Cali So. West Realty Associates
L.L.C., Owner, and Advantage Waypoint LLC (successor-in-interest to Apex
Foodservice Group, LLC), Tenant, dated June 14, 2013.

·                  Fifth Amendment between Mack-Cali So. West Realty Associates
L.L.C., Owner, and Advantage Waypoint LLC (successor-in-interest to Apex
Foodservice Group, LLC), Tenant, dated July 29, 2016.

·                  Sixth Amendment between Mack-Cali So. West Realty Associates
L.L.C., Owner, and Advantage Waypoint LLC (successor-in-interest to Apex
Foodservice Group, LLC), Tenant, dated August 28, 2017.

 

Cablevision Lightpath, Inc.

Telecom License Agreement between Mack-Cali South West Realty Associates L.L.C.,
Owner, and Cablevision Systems Westchester, Corp., Provider dated July 31, 2001.

·                  Amendment to Telecom License Agreement between Mack-Cali So.
West Realty Associates L.L.C., Owner, and Cablevision Systems Westchester
Corporation, and Cablevision Lightpath, Inc., collectively the Provider, dated
October 15, 2002.

·                  Renewal Email between Optimum Lightpath and Mack-Cali Realty
Corporation, dated March 6, 2007.

·                  Renewal Email between Optimum Lightpath and Mack-Cali Realty
Corporation dated September 16, 2011.

 

241

--------------------------------------------------------------------------------



 

·                  Second Amendment to Telecom License Agreement between
Mack-Cali South West Realty Associates, LLC c/o Mack-Cali Realty, LP, Owner, and
Cablevision Lightpath, Inc., Provider dated February 6, 2015.

 

F And M Equipment, LTD.

Standard Form of Loft Lease between Mack-Cali So. West Realty Associates L.L.C.,
Owner, and Edward Ehrbar, Inc., Tenant, dated July 29, 2005.

·                  C&E Letter between Mack-Cali So. West Realty Associates
L.L.C., Owner/Landlord, and Edward Ehrbar, Inc., Tenant, dated February 23,
2006.

·                  Right of First Offer Letter between Mack-Cali So. Westchester
Realty Associates L.L.C., and Edward Ehrbar, Inc. dated April 12, 2006.

·                  First Amendment between Mack-Cali So. West Realty Associates
L.L.C., Owner, Edward Ehrbar, Inc., Tenant, dated May 26, 2006.

·                  Landlord’s Subordination between Edward Ehrbar, Inc.,
Borrower, PNC Bank National Association, Secured Party, and Mack-Cali So. West
Realty Associates L.L.C., Landlord, dated June 28, 2012.

·                  Assignment and Assumption of Lease between Edward
Ehrbar, Inc., Assignor, and F and M Equipment, LTD., Assignee, and Mack-Cali So.
West Realty Associates, LLC, Owner, dated July 31, 2014.

·                  Consent to Assignment of Lease between Mack-Cali So. West
Realty Associates, LLC, Owner, Edward Ehrbar, Inc., Tenant, or Assignor, and F&M
Equipment, LTD., Assignee dated July 31, 2014.

·                  Second Amendment between Mack-Cali So. West Realty Associates
L.L.C., Owner, F and M Equipment, LTD., Tenant, dated September 30, 2015.

·                  Third Amendment between Mack-Cali So. West Realty Associates
L.L.C., Owner, F and M Equipment, LTD., Tenant, dated September 30, 2018.

 

Hil-Rom Company, Inc.

Standard Form of Loft Lease between Mack-Cali So. West Realty Associates L.L.C.,
Owner, and Hil-Rom Company, Inc., Tenant, dated July 20, 2006.

·                  First Amendment between Mack-Cali So. West Realty Associates
L.L.C., Owner, and Hil-Rom Company, Inc., Tenant, dated November 4, 2011.

·                  Second Amendment between Mack-Cali So. West Realty Associates
L.L.C., Owner, and Hil-Rom Company, Inc., Tenant, dated July 11, 2018.

 

Hi-Tech Cleaning Services, Inc.

Standard Form of Loft Lease between Mack-Cali So. West Realty Associates L.L.C.,
Owner, and Hi-Tech Cleaning Services, Inc., Tenant, dated September 21, 2010.

·                  C&E Letter between Mack-Cali So. West Realty Associates
L.L.C., Owner/Landlord, and Hi-Tech Cleaning Services, Inc., Tenant, dated
November 3, 2010.

·                  First Amendment between Mack-Cali So. West Realty Associates
L.L.C., Owner, and Hi-Tech Cleaning Services, Inc., Tenant, dated March 15,
2013.

·                  Second Amendment between Mack-Cali So. West Realty Associates
L.L.C., Owner, and Hi-Tech Cleaning Services, Inc., Tenant, dated March 31,
2015.

·                  Third Amendment between Mack-Cali So. West Realty Associates
L.L.C., Owner, and Hi-Tech Cleaning Services, Inc., Tenant, dated September 26,
2017.

 

J.G.B. Health Facilities Corporation

Standard Form of Loft Lease between Mack-Cali So. West Realty Associates L.L.C.,
Owner and J.G.B. Health Facilities Corporation, Tenant, dated April 17, 2008.

·                  First Amendment between Mack-Cali So. West Realty Associates
L.L.C., Owner, and J.G.B. Health Facilities Corporation, Tenant, dated May 27,
2010.

 

242

--------------------------------------------------------------------------------



 

·                  Second Amendment / Surrender and Acceptance Agreement between
Mack-Cali So. West Realty Associates L.L.C., Owner, and J.G.B. Health Facilities
Corporation, Tenant, dated June 6, 2017.

·                  Third Amendment between Mack-Cali So. West Realty Associates
L.L.C., Owner, and J.G.B. Health Facilities Corporation, Tenant, dated July 14,
2017.

 

Montefiore Medical Center

Standard Form of Loft Lease between Mack-Cali So. West Realty Associates L.L.C.,
Owner, and Montefiore Medical Center, Tenant, dated December 12, 2013.

·                  Commencement Date Agreement between Mack-Cali So. West Realty
Associates L.L.C., Owner, and Montefiore Medical Center, Tenant, dated
February 20, 2014.

·                  Extension Letter between So. Westchester Realty Associates
L.L.C., Owner, and Montefiore Medical Center, Tenant, dated February 22, 2016.

·                  First Amendment to Lease between Mack-Cali So. West Realty
Associates L.L.C., Owner, and Montefiore Medical Center, Tenant, dated July 17,
2017.

·                  Right of First Offer Letter between Mack-Cali So. Westchester
Realty Associates L.L.C., Owner, and Montefiore Medical Center, Tenant, dated
August 15, 2018.

·                  Second Amendment to Lease between Mack-Cali So. West Realty
Associates L.L.C., Owner, and Montefiore Medical Center, Tenant, dated
January 18, 2019.

 

Testing Corp.

Standard Form of Loft Lease between Mack-Cali So. West Realty Associates L.L.C.,
Owner, and Testing Corp., Tenant, dated September 23, 2013.

·                  Commencement Date Agreement between Mack-Cali So. West Realty
Associates L.L.C., Owner, and Testing Corp., Tenant, dated October 30, 2013.

·                  First Amendment to Lease between Mack-Cali So. West Realty
Associates L.L.C., Owner, and Testing Corp., Tenant, dated May 18, 2018.

 

Verizon New York Inc.

Telecommunications Facilities License Agreement between Mack-Cali So. West
Realty Associates L.L.C., Owner, and Verizon New York Inc. dated July 29, 2008.

 

5 ODELL PLAZA

 

Heavyocity Media, Inc.

Standard Form of Loft Lease between So. Westchester Realty Associates L.L.C.,
Owner, and Heavyocity Media, Inc., Tenant, dated January 16, 2019

·                  Good Guy Guaranty between Heavyocity Media, Inc., Tenant, So.
Westchester Realty Associates L.L.C., Owner, and David Fraser, Neil Goldberg and
Ariel Winters, individually and collectively Guarantor, dated January 14, 2019

 

K&R Home Medical Equipment Co., Inc.

Standard Form of Loft Lease between So. Westchester Realty Associates L.L.C.,
Owner, and K&R Home Medical Equipment Co., Inc., Tenant, dated March 31, 2008.

·                  C&E Letter between So. Westchester Realty Associates L.L.C.,
Owner, and K&R Home Medical Equipment, Inc., Tenant, dated May 9, 2008.

·                  First Amendment between So. Westchester Realty Associates
L.L.C., Owner, and K&R Home Medical Equipment Co., Inc., Tenant, dated July 25,
2012.

·                  Second Amendment between So. Westchester Realty Associates
L.L.C., Owner, and K&R Home Medical Equipment Co., Inc., Tenant, dated April 5,
2018.

 

243

--------------------------------------------------------------------------------



 

Liberty RC, Inc.

Standard Form of Loft Lease between So. Westchester Realty Associates L.L.C.,
Owner, and TRC of New York, Inc., Tenant, dated November 22, 2006.

·                  Consent to Assignment of Lease between So. Westchester Realty
Associates L.L.C., Owner, TRC of New York, Inc, Tenant, Liberty RC, Inc.,
Assignee, and DaVita Inc., Guarantor dated November 22, 2006.

·                  Assignment and Assumption of Lease between TRC of New
York, Inc., Assignor, and Liberty RC, Inc., Assignee dated May 1, 2007.

·                  First Amendment between So. Westchester Realty Associates
L.L.C., Owner, and Liberty RC, Inc., Tenant, dated March 7, 2008.

·                  Lessee Notice Approval Letter between So Westchester Realty
Associates L.L.C., Lessor, and Liberty RC, Inc., Lessee dated June 30, 2008.

·                  C&E Letter between So. Westchester Realty Associates L.L.C.,
Owner, Liberty RC, Inc., Tenant, dated June 30, 2008.

·                  Second Amendment between So. Westchester Realty Associates
L.L.C., Owner, and Liberty RC, Inc., Tenant, dated August 21, 2017.

 

Player’s Choice Tours, Inc.

Standard Form of Loft Lease between So. Westchester Realty Associates L.L.C.,
Owner, and Player’s Choice Tours, Inc., Tenant, dated July 1, 2003.

·                  First Amendment between So. Westchester Realty Associates
L.L.C., Owner, and Player’s Choice Tours, Inc., Tenant, dated March 6, 2008.

·                  Second Amendment between So. Westchester Realty Associates
L.L.C., Owner, and Player’s Choice Tours, Inc., Tenant, dated March 16, 2009.

·                  Third Amendment between So. Westchester Realty Associates
L.L.C., Owner, and Player’s Choice Tours, Inc., Tenant, dated February 2, 2010.

·                  Fourth Amendment between So. Westchester Realty Associates
L.L.C., Owner, and Player’s Choice Tours, Inc., Tenant, dated January 28, 2011.

·                  Fifth Amendment between So. Westchester Realty Associates
L.L.C., Owner, and Player’s Choice Tours, Inc., Tenant, dated February 21, 2013.

·                  Sixth Amendment between So. Westchester Realty Associates
L.L.C., Owner, and Player’s Choice Tours, Inc., Tenant, dated May 27, 2015.

·                  Seventh Amendment between So. Westchester Realty Associates
L.L.C., Owner, and Player’s Choice Tours, Inc., Tenant, dated June 22, 2016.

 

Prime Care Pharmacy Services

Standard Form of Loft Lease between So. Westchester Realty Associates L.L.C.,
Owner, and Prime Care Pharmacy Services, Inc., Tenant, dated March 10, 2006.

·                  C&E Letter between So. Westchester Realty Associates L.L.C.,
Owner, and Prime Care Pharmacy Services, Inc., Tenant, dated May 24, 2006.

·                  First Amendment between So. Westchester Realty Associates
L.L.C., Owner, and Prime Care Pharmacy Services, Inc., Tenant, dated June 30,
2008.

·                  Second Amendment between So. Westchester Realty Associates
L.L.C., Owner, and Prime Care Pharmacy Services, Inc., Tenant, dated
November 26, 2013.

 

Schindler Elevator Corporation

Standard Form of Loft Lease between So. Westchester Realty Associates L.L.C.,
Owner, and Schindler Elevator Corporation, Tenant dated May 2, 2018.

·                  Commencement Date Agreement between So. Westchester Realty
Associates L.L.C., Owner, and Schindler Elevator Corporation, Tenant, dated
January 24, 2019.

 

244

--------------------------------------------------------------------------------



 

Verizon New York Inc.

Telecommunications Facilities License Agreement between So. West Realty
Associates, L.L.C., Owner, and Verizon New York Inc. dated July 29, 2008.

 

Vitacyclix, LLC

Standard Form of Loft Lease between So. Westchester Realty Associates L.L.C.,
Owner, and Vitacyclix, LLC, Tenant, dated September 23, 2010.

·                  C&E Letter between So. Westchester Realty Associates L.L.C.,
Owner, and Vitacyclix, LLC, Tenant, dated January 25, 2011.

·                  First Amendment between So. Westchester Realty Associates
L.L.C., Owner, and Vitacyclix, LLC, Tenant, dated June 23, 2015.

·                  Sublease Agreement between Vitacyclix, LLC, Sublessor, and
Montauk Distributors, Inc., Sublessee, dated March 8, 2017.

·                  Consent to Sublet between So. Westchester Realty Associates
L.L.C., Owner, Vitacyclix, LLC, Tenant, and Montauk Distributors, Inc.,
SubTenant, dated March 8, 2017.

·                  Exercised Termination Letter between So. Westchester Realty
Associates L.L.C., Owner, and Vitacyclix, LLC, Tenant, dated April 9, 2018

 

6 EXECUTIVE PLAZA

 

Audio Design Associates, Inc. dba ADA-USA LLC

Standard Form of Loft Lease between So. Westchester Realty Associates L.L.C.,
Owner, and Audio Design Associates, Inc., dba ADA-USA LLC, Tenant, dated May 4,
2016.

 

Cablevision Lightpath, Inc. Telecom License Agreement between South Westchester
Realty Associates L.L.C., Owner, and Cablevision Systems Westchester, Corp.
Provider, dated July 31, 2001.

·                  Amendment to Telecom License Agreement between So.
Westchester Realty Associates L.L.C., Owner, Cablevision Systems Westchester
Corporation and Cablevision Lightpath, Inc., collectively the Provider, dated
October 15, 2002.

·                  Renewal Letter between South Westchester Realty Associates
L.L.C., Owner, and Optimum Lightpath, dated December 15, 2006.

·                  Renewal Email between Mack-Cali Realty Corporation, and
Optimum Lightpath, dated August 18, 2011.

·                  Second Amendment to Telecom License Agreement between South
Westchester Realty Associates, LLC c/o Mack-Cali Realty, LP, Owner, and
Cablevision Lightpath, Inc., Provider dated February 6, 2015.

 

CSC Holdings, LLC - fka - Cablevision Systems Corporation and CSC Holdings, Inc.

Standard Form of Loft Lease between Robert Martin Company, Owner, and
Cablevision Systems Corporation, Tenant, dated July 22, 1991.

·                  First Amendment between Robert Martin Company, Owner, and
Cablevision Systems Corporation, Tenant, dated January 14, 1992.

·                  C&E Letter between Robert Martin Company, Owner, and
Cablevision Systems Corporation, Tenant, dated May 26, 1992.

·                  First Amendment between Robert Martin Company, Owner, and
Cablevision Systems Corporation, Tenant, dated January 18, 1995.

·                  Second Amendment between Robert Martin Company, Owner, and
Cablevision Systems Corporation, Tenant, dated June 8, 1995.

·                  Third Amendment between Robert Martin Company, Owner, and
Cablevision Systems Corporation, Tenant, dated November 27, 1996.

·                  C&E Letter between So. Westchester Realty Associates, L.P.,
Owner, and Cablevision Systems Corporation, Tenant, dated June 24, 1997.

 

245

--------------------------------------------------------------------------------



 

·                  Fourth Amendment between Mack-Cali CW Realty Associates
L.L.C., Owner, and CSC Holdings, Inc. (formerly known as Cablevision Systems
Corporation), Tenant, dated March 16, 2000.

·                  Fifth Amendment between So. Westchester Realty Associates
L.L.C., Owner, and CSC Holdings, Inc. (formerly known as Cablevision Systems
Corporation), Tenant, dated April 30, 2001.

·                  Letter Renewal Option between Cablevision Systems Corporation
now known as CSC Holdings, Inc., Lessee, and Mack-Cali CW Realty Associates,
LLC, Lessor dated May 10, 2001.

·                  Sixth Amendment between So. Westchester Realty Associates
L.L.C., Owner, and CSC Holdings, Inc. (formerly known as Cablevision Systems
Corporation), Tenant, dated September 28, 2001.

·                  Weather Monitoring Station Agreement between So. Westchester
Realty Associates L.L.C., Licensor, and CSC Holdings, Inc., Licensee, dated
April 7, 2006.

·                  Seventh Amendment between So. Westchester Realty Associates
L.L.C., Owner, and CSC Holdings, Inc. (formerly known as Cablevision Systems
Corporation), Tenant, dated June 30, 2006.

·                  Generator Agreement between So. Westchester Realty Associates
L.L.C., Owner, and CSC Holdings, Inc. (formerly known as Cablevision Systems
Corporation), Tenant, dated August 14, 2009.

·                  Letter granting extension of option to extend deadline
between So. Westchester Realty Associates L.L.C., Owner, and CSC Holdings, Inc.
(formerly known as Cablevision Systems Corporation), Tenant, dated April 26,
2012.

·                  Eighth Amendment between So. Westchester Realty Associates
L.L.C., Owner, and CSC Holdings, LLC (formerly known as Cablevision Systems
Corporation and as CSC Holdings, Inc.), Tenant, dated August 13, 2012.

·                  Ninth Amendment between So. Westchester Realty Associates
L.L.C., Owner, and CSC Holdings, LLC (formerly known as Cablevision Systems
Corporation and as CSC Holdings, Inc.), Tenant, dated June 13, 2018.

 

Educational Media Foundation

Standard Form of Loft Lease between So. Westchester Realty Associates L.L.C.,
Owner, and Educational Media Foundation, Tenant, dated December 8, 2016.

·                  First Amendment to Lease/Commencement Date Agreement between
So. Westchester Realty Associates L.L.C., Owner, and Educational Media
Foundation, Tenant, dated May 23, 2017.

 

Montefiore Medical Center

Standard Form of Loft Lease between So. Westchester Realty Associates L.L.C.,
Owner, and Montefiore Medical Center, Tenant, dated  July 17, 2017.

·                  First Amendment to Lease between So. Westchester Realty
Associates L.L.C., Owner, and Montefiore Medical Center, Tenant, dated
February 1, 2018.

 

Montefiore Medical Center (Conduit / License Agreement)

License Agreement between Mack-Cali So. West Realty Associates L.L.C., So.
Westchester Realty Associates L.L.C., and 3 Odell Realty L.L.C., collectively
the Owner, and Montefiore Medical Center., Tenant, dated May 22, 2012

 

Speiser-Dabran Management Co., Inc.

Standard Form of Loft Lease between Robert Martin Owner, and Speiser Dabran
Management Company, Inc., Tenant, dated June 13, 1989.

·                  C&E Letter between Robert Martin Company, Owner, and Speiser
Dabran Management Company, Inc., Tenant, dated September 7, 1989.

·                  First Amendment between Robert Martin Company, Owner, and
Speiser Dabran Management Company, Inc., Tenant, dated October 15, 1994.

·                  Second Amendment between So. Westchester Realty Associates
L.L.C., Owner, and Speiser Dabran Management Company, Inc., Tenant, dated
September 13, 1999.

 

246

--------------------------------------------------------------------------------



 

·                  Third Amendment between So. Westchester Realty Associates
L.L.C., Owner, and Speiser Dabran Management Company, Inc., Tenant, dated
December 29, 2003.

·                  Fourth Amendment between So. Westchester Realty Associates
L.L.C., Owner, and Speiser-Dabran Management Co., Inc., Tenant, dated June 23,
2009.

·                  Fifth Amendment between So. Westchester Realty Associates
L.L.C., Owner, and Speiser-Dabran Management Co., Inc., Tenant, dated July 20,
2010.

·                  Sixth Amendment between So. Westchester Realty Associates
L.L.C., Owner, and Speiser-Dabran Management Co., Inc., Tenant, dated
September 20, 2011.

·                  Seventh Amendment So. Westchester Realty Associates L.L.C.,
Owner, and Speiser-Dabran Management Co., Inc., Tenant, dated October 1, 2012.

·                  Eighth Amendment between So. Westchester Realty Associates
L.L.C., Owner, and Speiser-Dabran Management Co., Inc., Tenant, dated January 8,
2013.

·                  Ninth Amendment between So. Westchester Realty Associates
L.L.C., Owner, and Speiser-Dabran Management Co., Inc., Tenant, dated April 10,
2013.

·                  Tenth Amendment between So. Westchester Realty Associates
L.L.C., Owner, and Speiser-Dabran Management Co., Inc., Tenant, dated June 19,
2013.

·                  Eleventh Amendment between So. Westchester Realty Associates
L.L.C., Owner, and Speiser-Dabran Management Co., Inc., Tenant, dated
December 2, 2013.

 

Verizon New York Inc.

Telecommunications Facilities License Agreement between So. Westchester Realty
Associates L.L.C., Owner, and Verizon New York Inc., dated July 29, 2008.

 

7 ODELL PLAZA

 

Bari-Jay Fashions, Inc.

Standard Form of Loft Lease between So. Westchester Realty Associates L.L.C.,
Owner, and Bari-Jay Fashions, Inc., Tenant, dated November 14, 2017.

 

Bright Horizons Children’s Centers LLC (fka Bright Horizons Children’s
Centers, Inc.)

Standard Form of Loft Lease between Robert Martin Company, Owner, and Bright
Horizons Children’s Centers, Inc., Tenant, dated January 18, 1991.

·                  C&E Letter between Robert Martin Company, Owner, and Bright
Horizons Children’s Centers, Inc., dated September 23, 1991.

·                  First Amendment to Lease between So. Westchester Realty
Associates L.P., Owner, and Bright Horizons Children’s Centers, Inc., Tenant,
dated September 18, 1998.

·                  Second Amendment between So. Westchester Realty Associates
L.L.C., Owner, and Bright Horizons Children’s Centers, Inc., Tenant, dated
July 10, 2002.

·                  Certificate of Conversion from Bright Horizons Children’s
Centers, Inc., to Bright Horizons Children’s Centers LLC., dated May 28, 2008.

·                  Third Amendment between So. Westchester Realty Associates
L.L.C., Owner, and Bright Horizons Children’s Centers LLC (formerly known as
Bright Horizons Children’s Centers, Inc.), dated May 12, 2009.

·                  Fourth Amendment between So. Westchester Realty Associates
L.L.C., Owner, and Bright Horizons Children’s Centers LLC (formerly known as
Bright Horizons Children’s Centers, Inc.), dated December 27, 2013.

 

EZ MSP, LLC

Standard Form of Loft Lease between So. Westchester Realty Associates L.L.C.,
Owner, and EZ MSP LLC, Tenant, dated September 15, 2010.

 

247

--------------------------------------------------------------------------------



 

·                  First Amendment to Lease between So. Westchester Realty
Associates L.L.C., Owner, and EZ MSP LLC, Tenant, dated August 7, 2014.

·                  Second Amendment to Lease Commencement Date Agreement between
So. Westchester Realty Associates L.L.C., Owner, and EZ MSP LLC, Tenant, dated
March 3, 2016.

 

Homeocare Laboratories Inc.

Standard Form of Loft Lease between So. Westchester Realty Associates L.L.C.,
Owner, and Homeocare Laboratories Inc., Tenant, dated December 22, 2009.

·                  C&E Letter between So. Westchester Realty Associates L.L.C.,
Owner, and Homeocare Laboratories, Inc., Tenant, dated February 5, 2010.

·                  First Amendment between So. Westchester Realty Associates
L.L.C., Owner, and Homeocare Laboratories Inc., Tenant, dated February 5, 2015.

·                  Second Amendment to Lease between So. Westchester Realty
Associates L.L.C., Owner, and Homeocare Laboratories Inc., Tenant, dated
April 29, 2015.

·                  Third Amendment to Lease Commencement Date Agreement between
So. Westchester Realty Associates L.L.C., Owner, and Homeocare Laboratories
Inc., Tenant, dated February 2, 2016.

 

Micromold Products, Inc.

Standard Form of Loft Lease between So. Westchester Realty Associates L.L.C.,
Owner, and Micromold Products, Inc., Tenant, dated September 20, 2013.

·                  Commencement Date Agreement between So. Westchester Realty
Associates L.L.C., Owner, and Micromold Products, Inc., Tenant, dated
February 21, 2014.

 

United States Postal Service

Lease between Robert Martin Company, LLC, Lessor, and the United States Postal
Service, Lessee, dated October 18, 1996.

·                  Memorandum of Lease between Robert Martin Company, Lessor and
United States Postal Service, Lessee, dated November 6, 1996.

·                  Lease between So. Westchester Realty Associates L.L.C.,
Lessor, and the United States Postal Service, Lessee, dated April 18, 2005.

·                  Memorandum of Lease between So. Westchester Realty Associates
L.L.C., Lessor and United States Postal Service, Lessee, dated June 13, 2005.

·                  Amendment between So. Westchester Realty Associates L.L.C.,
Lessor, and United States Postal Service, Lessee, dated July 29, 2011.

·                  Amendment between So. Westchester Realty Associates L.L.C.,
Lessor, and United States Postal Service, Lessee, dated January 18, 2012

·                  Lease between So. Westchester Realty Associates, LLC c/o Mack
Cali Realty Corporation, Landlord, and United States Postal Service, Tenant,
dated June 19, 2012

·                  Agreement between United States Postal Service, Tenant, and
So. Westchester Realty Associates LLC, Landlord, dated December 14, 2012.

·                  Letter re: Surrender Fee between United States Postal
Service, Tenant, and So. Westchester Realty Associates L.L.C., Landlord dated
May 9, 2014.

 

Verizon New York Inc.

Telecommunications Facilities License Agreement between So. Westchester Realty
Associates L.L.C., Owner, and Verizon New York Inc., dated July 29, 2008.

 

248

--------------------------------------------------------------------------------



 

EXHIBIT H

 

TENANT ESTOPPEL CERTIFICATE

 

PURCHASER:                                                 RMC Acquisition
Entity, LLC, its successors and/or assigns

 

PROPERTY:

 

LANDLORD:

 

TENANT:

 

TENANT’S NOTICE ADDRESS:

 

 

 

 

LEASED PREMISES:

 

LEASE DOCUMENTS:

 

For good and valuable consideration, with the understanding that Purchaser and
its lenders will be relying on the statements herein in acquiring and financing
the Property, Tenant hereby certifies for the benefit of Purchaser, and each of
its assigns and transferees and their respective lenders, that:

 

1.     The Lease Documents listed above (collectively, the “Lease”) constitute
the entire agreement between the parties concerning the Leased Premises.  There
are no other agreements (oral or written) between Landlord and Tenant concerning
the Leased Premises.

 

2.     The Lease is valid and in full force and effect.

 

3.     [To Tenant’s knowledge, DELETE FROM INITIAL ESTOPPEL SENT TO TENANT, BUT
TENANT MAY INSERT] (i) Landlord is not in default in the performance of its
obligations under the Lease, (ii) Tenant has no present claims against Landlord
under the Lease, and (iii) there are no existing defenses against the
enforcement by Landlord of any of the obligations of Tenant under this Lease.

 

4.     [To Tenant’s knowledge, DELETE FROM INITIAL ESTOPPEL SENT TO TENANT, BUT
TENANT MAY INSERT] Tenant is not in default in any of its obligations under the
Lease, nor has any event occurred that, with notice or expiration of any
applicable grace period, or both, would constitute a default under the Lease.

 

5.     Tenant has accepted possession of the Leased Premises.  The Lease term
commenced on                          .  The Lease term, excluding unexercised
renewals and extensions, will terminate on                           .  Tenant
has no right to renew extend, or expand the Lease and no right to cancel or
reduce the term of the Lease.

 

6.     Tenant has paid base rent for the Leased Premises for the period up to
and including                           , and additional rent as invoiced by
Landlord for the Leased Premises (subject to true-up pursuant to the Lease). 
The base monthly rent presently payable under the Lease is $              .  The
monthly reoccurring additional rent presently payable under the Lease is, in the
aggregate, $           per month.  No rent has been paid more than one month in
advance, except as expressly provided in the Lease.  Tenant’s security deposit
is $               .

 

249

--------------------------------------------------------------------------------



 

7.     Tenant has no present or future right to any free rent, reduction in
rent, or any other type of rent concession or to any lease support payments or
lease buy-outs.  [To Tenant’s knowledge, DELETE FROM INITIAL ESTOPPEL SENT TO
TENANT, BUT TENANT MAY INSERT] no payments are due and payable to Tenant from
Landlord.

 

8.     [To Tenant’s knowledge, DELETE FROM INITIAL ESTOPPEL SENT TO TENANT, BUT
TENANT MAY INSERT] all improvements and space required to be furnished by
Landlord under the Lease have been completed.  [To Tenant’s knowledge, DELETE
FROM INITIAL ESTOPPEL SENT TO TENANT, BUT TENANT MAY INSERT] Landlord has
complied with all of its material obligations with respect to the construction,
fixturing and equipping of the Leased Premises and all design allowances,
construction allowances or other allowances to which Tenant may be entitled
under the Lease have been paid in full.

 

9.     Tenant’s interest in the Lease has not been sublet, assigned or otherwise
transferred.

 

10.   Tenant has no outstanding options or rights of first refusal to purchase
the Leased Premises or any part thereof or any real property of which the Leased
Premises are a part.

 

11.   No actions, whether voluntary or otherwise, are pending against Tenant, or
to Tenant’s knowledge, threatened against Tenant under the bankruptcy or
insolvency laws of the United States or any state thereof.

 

12.   The current Tenant’s Notice Address for all notices to be given to Tenant
under the Lease is set forth above.

 

At Purchaser’ request, Tenant agrees to provide an update to this Certificate
within ten (10) days prior to Purchaser’s closing on the acquisition of the
Property, including the addition of any reasonable modifications thereto as may
be requested by any of the Purchaser’s lenders. [INCLUDE IN INITIAL ESTOPPEL
SENT TO TENANT, BUT TENANT MAY DELETE]

 

[DO NOT INCLUDE IN INITIAL ESTOPPEL SENT TO TENANT, BUT TENANT MAY ADD This
certificate does not amend or modify any of the terms, conditions or provisions
of the Lease.]

 

This certificate is being delivered with the knowledge that Landlord, Purchaser
and Purchaser’s mortgage lender and anyone making a loan secured by an
assignment of ownership interests in any entity owning the Property, and their
respective successors and assigns, will rely upon this certificate in connection
with the purchase and financing of the Property.

 

This certificate is dated as of                      , 2019.

 

 

TENANT:

 

 

 

[                                    ]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Dated:                    , 2019

 

250

--------------------------------------------------------------------------------



 

EXHIBIT H-1

 

GROUND LEASE ESTOPPEL AND AGREEMENT

 

Landlord:             THE COUNTY OF WESTCHESTER

Tenant:                 MID-WESTCHESTER REALTY ASSOCIATES L.L.C.

Assignee:              CLEARBROOK MID LLC

Lender:                 BANK OF AMERICA, N.A.

Property:                  SKYLINE DRIVE, MT. PLEASANT, NEW YORK (the
“Premises”)

Ground Lease

Documents:

 

For good and valuable consideration, with the understanding that Assignee and
Lender, and their respective successors and assigns, will be relying on the
statements and agreements herein in acquiring and financing the Ground Lease,
Landlord hereby ratifies the Ground Lease and certifies, as of the date hereof,
to Assignee and Lender, and their respective successors and assigns, as follows:

 

1.              That the Ground Lease Documents listed above (collectively, the
“Ground Lease”) constitute the entire agreement between the parties concerning
the Premises.  There are no other agreements (oral or written) between Landlord
and Tenant concerning the Premises.

 

2.              That the basic term of the Ground Lease commenced
on             , and as of the date hereof, the Tenant has been in full and
complete possession of the Premises and has commenced full occupancy and use of
the Premises, such possession having been delivered by the Landlord and having
been accepted by the Tenant.

 

3.              That pursuant to Section 2.0 of the Ground Lease the current
annual rent is $                 , which commenced to accrue on                 
and is payable monthly.  Section 2.1 contains provisions as to additional rent.

 

4.              That no advance rental or other payment has been made in
connection with the Ground Lease, except rental for the current month has been
paid, and there is no “free rent” or other concession under the remaining terms
of the Ground Lease and the rent has been paid to and including               . 
There are no representations as to amount that may be due under Section 2.1.

 

5.              That no security deposit is being held by Landlord.

 

6.              To Landlord’s knowledge, all obligations and conditions under
the Ground Lease to be performed to date by Tenant have been satisfied, free of
defenses and set-offs by Landlord including all construction work in the
Premises.

 

7.              That the Ground Lease is a valid lease and is in full force and
effect and represents the entire agreement relating to the Premises between the
Landlord and Tenant, enforceable against Landlord in accordance with its terms;
that no notice of default under the Ground Lease has been given to the Tenant;
no notice of default has been received by the Landlord; and that to

 

251

--------------------------------------------------------------------------------



 

Landlord’s knowledge, there is not exiting default on the part of either the
Landlord or the Tenant in any of the terms and conditions thereof and no event
has occurred which, with the passing of time or giving of notice or both, would
constitute an event of default; and that the Ground Lease has not been amended,
modified, supplemented, extended, renewed or assigned except as provided in the
Ground Lease Documents listed above.

 

8.              That the term of the First Renewal Term of the Ground Lease
expires on March 31, 2038.

 

9.              The Ground Lease referred to above in Paragraph 1 contains
options for four (4) additional terms of 15 years, 15 years, 15 years and
(pursuant to Section 1.5 of the Ground Lease, upon the mutual consent of the
parties) 33 years respectively, at a rent to be determined as set forth in
Section 2.0 of the Ground Lease.

 

10.       That there are no actions, voluntary or involuntary, pending against
the Landlord under the bankruptcy laws of the United States or any state
thereof.

 

11.       That Landlord has not assigned, conveyed, transferred, sold,
encumbered or mortgaged its interest in the Ground Lease or the Demised Premises
and there are currently no mortgages, deeds of trust or other security interests
encumbering Landlord’s fee interest in the Demised Premises and no third party
has an option or preferential right to purchase all or any part of the Premises.

 

12.       That, Landlord hereby recognizes Lender and any successor-in-interest
to Lender as a “Leasehold Mortgagee” as such term is used in the Ground Lease
for all purposes under the Ground Lease.

 

13.       That, in the event the Ground Lease is terminated for any reason or
rejected by Tenant in any bankruptcy or insolvency proceeding, upon request of
Lender, Landlord shall enter into New Lease with Lender pursuant to Section 10.7
of the Ground Lease.

 

14.       That Lender shall have the right to exercise any option to renew the
term of the Ground Lease or any option to purchase the Premises if the Tenant
fails to exercise any option to so extend or purchase; provided, Lender gives
written notice to Landlord of such exercise within 30 days of the date notice is
required by Tenant under the Ground Lease.

 

15.       That, notwithstanding anything to the contrary in the Ground Lease or
herein, in the event that Lender shall acquire title to the leasehold estate of
the Demised Premises, Lender shall have no obligation, nor incur any liability,
beyond Lender’s then interest, if any, in the Demised Premises.  Lender shall
not become liable under the Lease unless and until such time as it becomes the
owner of the leasehold estate created by the Ground Lease.

 

16.       That, all notices to be delivered to Assignee and Lender hereunder or
under the Lease shall be delivered at the following address (or any other
address which is provided to Landlord pursuant to a written notice delivered
pursuant hereto) and in the manner provided by the Lease:

 

252

--------------------------------------------------------------------------------



 

Assignee:

Clearbroook     LLC

c/o Robert Martin Company LLC

100 Clearbrook Road

Elmsford, NY 10523

Attention:  Mr. Timothy M. Jones

Telephone No.: (914) 592-4800

Facsimile No.: (914) 592-5486

 

with a copy to:

Cohn Birnbaum & Shea P.C.

100 Pearl Street — 12th Floor

Hartford, CT 06103

Attention:  Richard J. Shea, Jr.

Telephone No.: (860) 493-2230

Facsimile No.: (860) 727-0361

 

Lender:

Bank of America, N.A.
c/o Capital Markets Servicing Group
900 West Trade Street, Suite 650
Mail Code:  NC1-026-06-01
Charlotte, North Carolina 28255
Attention:  Servicing Manager
Telephone No:  (866) 531-0957
Facsimile No.:  (704) 317-4501

 

17.       That this certification is made knowing that Assignee and Lender are
relying upon the representations herein made.

 

18.       Any defined terms used, but not defined herein, shall have the
meanings ascribed to such terms in the Ground Lease.

 

Date:

Landlord

 

 

 

THE COUNTY OF WESTCHESTER

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

253

--------------------------------------------------------------------------------



 

EXHIBIT I

 

NON-FOREIGN AFFIDAVIT UNDER INTERNAL REVENUE

CODE SECTION 1445(B)(2)

 

STATE OF NEW JERSEY                 )

                                )  ss:

COUNTY OF HUDSON                     )

 

                                             , being first duly sworn, deposes
and states under penalty and perjury:

 

For U.S. federal income tax purposes (including Section 1445 of the Internal
Revenue Code (the “Code”)), the owner of a disregarded entity (which has legal
title to a U.S. real property interest under local law) will be the transferor
of the property and not the disregarded entity.                               ,
a                                                  (“Owner”), informs
                    (“Buyer”) that withholding of tax is not required upon the
disposition of a United States real property interest by                      ,
a                                (“Seller”), and with the knowledge that Buyer
will rely upon the following statements, Owner hereby certifies the following
facts to Buyer:

 

1.             Seller is a disregarded entity as defined in Treasury Regulations
Section 1.1445-2(b)(2)(iii) (“Disregarded Entity”).  Owner is the direct owner
of Seller.

 

2.             Owner is not a foreign corporation, foreign partnership, foreign
trust, foreign estate or foreign person (as those terms are defined in the Code
and Income Tax Regulations).

 

3.             Owner’s United States Employer Identification Number is
               .

 

4.             Owner’s office address is:  c/o Mack-Cali Realty Corporation,
Harborside 3, 210 Hudson Street, Suite 400, Jersey City, New Jersey 07311.

 

5.             I am a duly authorized officer of [Mack-Cali Realty Corporation],
the general partner of  [Mack-Cali Realty, L.P.], the sole member of  Seller,
the transferor of the property commonly known as                              .

 

This affidavit is given to the transferee of the property described in paragraph
5 above, for the purpose of establishing and documenting the non-foreign
affidavit exemption to the withholding requirement of Section 1445 of the Code. 
Owner understands that this affidavit may be disclosed to the Internal Revenue
Service by the transferee and that any false statement contained herein could be
punished by fine, imprisonment, or both.

 

 

 

 

Name:

 

 

Title:

 

 

Subscribed and sworn to before me

 

this      day of              , 201   

 

 

 

 

 

Notary Public

 

 

254

--------------------------------------------------------------------------------



 

EXHIBIT J

 

Leasing Commission Agreements

 

Cross Westchester Executive Park

 

Building

 

Document/
Agreement

 

Date

 

Tenant

 

Broker

11 Clearbrook Road

 

Commission Agreement

 

November 20, 2018

 

The Play Place LLC

 

Howard Properties, Ltd

75 Clearbrook Road

 

Commission Agreement

 

May 25, 2005

 

Evening Out, Inc.

 

Choyce Peterson, Inc.

100 Clearbrook Road

 

Commission Agreement

 

May 23, 2017

 

Marjieh Law, LLP

 

Howard Properties, Ltd.

 

 

Commission Agreement

 

April 6, 2018

 

Bioscript Nursing Services, LLC

 

Cresa New York

 

 

Commission Agreement

 

May 23, 2017

 

Marjieh Law LLP

 

Howard Properties, LTD

 

 

Commission Agreement

 

May 4, 2018

 

Black Marjieh Leff & Sanford LLP

 

Howard Properties, Ltd.

 

 

Commission Broker Agreement

 

December 27, 2001

 

Pyrotek, Inc.

 

Cushman & Wakefield of Connecticut, Inc.

 

 

Commission Agreement

 

March 28, 2008

 

Pyrotek Incorporated

 

Cushman & Wakefield of Connecticut, Inc.

 

 

Commission Agreement

 

November 20, 2012

 

Pyrotek Incorporated

 

Cushman & Wakefield of Connecticut, Inc.

 

 

Commission Broker Agreement

 

February 7, 2002

 

Trustco Bank, N.A.

 

Richard F. Dalton, ICA

125 Clearbrook Road

 

Commission Broker Agreement

 

August 10, 2010

 

ADT Corporation

 

Spillane & Company

 

 

Commission Agreement

 

September 30, 2011

 

ADT Security Services, Inc.

 

CB Richard Ellis, Inc.

 

 

Commission Agreement

 

January 23, 2012

 

ADT Security Services, Inc.

 

CBRE, Inc.

 

 

Commission Agreement

 

October 22, 2013

 

ADT LLC

 

CBRE, Inc.

 

 

Commission Agreement

 

December 2, 2013

 

Tyco Integrated Security LLC

 

CBRE, Inc.

 

 

Commission Agreement

 

February 6, 2019

 

ADT LLC

 

CBRE, Inc.

 

 

Commission Broker Agreement

 

May 9, 2002

 

Ademco Distribution, Inc.

 

Rothwood Real Estate Services, Inc.

 

 

Commission Agreement

 

October 5, 2011

 

Honeywell International, Inc.

 

Realty Insight Group, Inc.

 

255

--------------------------------------------------------------------------------



 

Building

 

Document/
Agreement

 

Date

 

Tenant

 

Broker

 

 

Commission Agreement

 

March 5, 2013

 

Honeywell International, Inc.

 

Realty Insight Group, Inc.

 

 

Commission Agreement

 

February 28, 2018

 

Honeywell International, Inc.

 

Realty Insight Group, Inc

 

 

Commission Agreement

 

October 4, 2016

 

AHG of New York, Inc.

 

CBRE, Inc.

150 Clearbrook Road

 

Commission Agreement

 

September 29, 2014

 

United States Postal Service - Elmsford

 

CBRE, Inc.

 

 

Commission Agreement

 

August 31, 2005

 

Sign Works, Inc.

 

Howard Properties, Ltd.

 

 

Commission Agreement

 

November 22, 2005

 

RX Vitamins, Inc.

 

Jones Lang Lasalle, Inc.

 

 

Commission Agreement

 

September 29, 2010

 

Positive Impressions, Inc.

 

Rakow Commercial Realty Group, Inc.

 

 

Commission Agreement

 

June 6, 2012

 

JACS Amusement, LLC

 

Rakow Commercial Realty Group, Inc.

 

 

Commission Agreement

 

June 30, 2011

 

Digiscribe International LLC

 

Rakow Commercial Realty Group, Inc.

 

 

Commission Agreement

 

June 17, 2015

 

Custom Pins, Inc.

 

Rakow Commercial Realty Group

175 Clearbrook Road

 

Commission Broker Agreement

 

Not Dated

 

Rekers (NA), Inc.

 

Nelson-Vrooman Associates, Inc.

 

 

Commission Agreement

 

September 23, 2014

 

Peapod, LLC

 

Howard Properties, Ltd

 

 

Commission Agreement

 

December 18, 2009

 

Mrs. Blooms Direct, Inc.

 

Williams Real Estate of Connecticut LLC

 

 

Commission Agreement

 

September 2, 2014

 

Matthews International Corporation

 

Rakow Commercial Realty Group, Inc.

 

 

Commission Broker Agreement

 

January 26, 1995

 

The Inter-Technical Group, Inc.

 

Edward S. Gordon Company, Inc.

 

 

Commission Agreement

 

June 24, 2013

 

The Inter-Technical Group, Inc.

 

Rakow Commercial Realty Group, Inc.

 

 

Commission Agreement

 

October 15, 2018

 

ITG Electronics, Inc.

 

Rakow Commercial Realty Group, Inc.

 

 

Commission Agreement

 

January 31, 2006

 

Another Step, Inc.

 

Rakow Commercial Realty Group, Inc.

 

 

Commission Agreement

 

May 14, 2009

 

Another Step, Inc.

 

Rakow Commercial Realty Group, Inc.

 

 

Commission Agreement

 

December 2, 2013

 

Another Step Inc.

 

Rakow Commercial Realty Group, Inc.

 

 

Commission Broker Agreement

 

June 24, 1992

 

All Air, Inc

 

Robert Martin’s Space Specialists, Inc.

 

 

Commission Agreement

 

July 2, 2018

 

The Crystal Spoon Corp.

 

Howard Properties, Ltd.

 

256

--------------------------------------------------------------------------------



 

Building

 

Document/
Agreement

 

Date

 

Tenant

 

Broker

 

 

Commission Agreement

 

June 14, 2004

 

Wallwork Brothers, Inc. d/b/a Wallwork Group

 

Benson Commercial Realty, Inc.

 

 

Commission Agreement

 

December 7, 2010

 

Wallwork Brothers, Inc.

 

Rakow Commercial Realty Group, Inc.

 

 

Commission Agreement

 

May 29, 2014

 

Wallwork Brothers, Inc.

 

Rakow Commercial Realty Group, Inc.

 

 

Commission Agreement

 

September 6, 2017

 

Wallwork Bros, Inc.

 

Rakow Commercial Realty Group, Inc.

200 Clearbrook Road

 

Commission Broker Agreement

 

February 14, 1994

 

Proftech Corp.

 

Anson & Berger, Inc.

 

 

Commission Broker Agreement

 

April 1, 1999

 

Proftech Corporation

 

Rakow Commercial Realty Group

 

 

Commission Agreement

 

June 14, 2004

 

Proftech Corporation

 

Rakow Commercial Realty Corporation

 

 

Commission Agreement

 

February 4, 2009

 

Proftech Corp.

 

Rakow Commercial Realty Group, Inc.

 

 

Commission Agreement

 

August 5, 2010

 

Herff Jones, Inc.

 

Goldschmidt & Associates

 

 

Commission Agreement

 

June 30, 2011

 

The Food Bank for Westchester

 

Rakow Commercial Realty Group, Inc.

 

 

Commission Agreement

 

March 22, 2017

 

Crystal Blue Cleaning Service, Inc.

 

Rakow Commercial Realty Group, Inc.

 

 

Commission Agreement

 

November 28, 2005

 

CP Communications, Inc.

 

Rakow Commercial Realty Group, Inc.

 

 

Commission Agreement

 

October 19, 2016

 

Churchill Linen Services, Inc.

 

New York Commercial Realty Group, LLC

 

 

Commission Agreement

 

October 22, 2018

 

Gingernine LLC

 

New York Commercial Realty Group, LLC

250 Clearbrook Road

 

Commission Agreement

 

May 1, 2017

 

Metro Filter Sales, Inc.

 

Rakow Commercial Realty Group, Inc.

 

 

Commission Agreement

 

March 3, 2016

 

Jacobs Pills, Inc.

 

Rakow Commercial Realty Group, Inc.

 

 

Commission Agreement

 

October 31, 2009

 

General Phosphorix LLC

 

TG Burt Real Estate

 

 

Commission Broker Agreement

 

November 18, 2002

 

Fabrication Enterprises, Inc.

 

Anson & Berger, Inc.

 

 

Commission Agreement

 

September 17, 2014

 

Eco-Rental Solutions, Inc.

 

Cresa New York LLC

 

 

Commission Agreement

 

September 16, 2007

 

C & I Collectibles, Inc.

 

Anson Properties, Ltd

 

 

Commission Agreement

 

April 3, 2017

 

Berger Appliances, Inc.

 

Keller Williams New York Realty

1 Westchester Plaza

 

Commission Broker Agreement

 

February 25, 1987

 

R.S. Knapp Company, Inc.

 

Feinberg & Anson Real Estate Corp.

 

257

--------------------------------------------------------------------------------



 

Building

 

Document/
Agreement

 

Date

 

Tenant

 

Broker

 

 

Commission Broker Agreement

 

September 17, 1997

 

British Apparel Collection, Ltd.

 

Anson & Berger, Inc.

 

 

Commission Agreement

 

November 2, 2012

 

Carrier Enterprise Northeast, LLC

 

CBRE, Inc.

2 Westchester Plaza

 

Commission Agreement

 

December 19, 2006

 

Orkin, Inc.

 

Delphi Commercial Properties, Inc.

 

 

Commission Agreement

 

March 31, 2014

 

Orkin, Inc.

 

Transwestern Commercial Services New York, LLC

 

 

Commission Agreement

 

July 31, 2013

 

Westchester Community Opportunity Program, Inc.

 

Rakow Commercial Realty Group, Inc.

 

 

Commission Agreement

 

October 17, 2013

 

Tyco Integrated Security LLC

 

CBRE, Inc.

 

 

Commission Agreement

 

August 8, 2018

 

Johnson Controls Security Solutions LLC formerly known as Tyco Integrated
Security LLC

 

CBRE, Inc.

 

 

Commission Agreement

 

February 15, 2006

 

Strategem Security, Inc.

 

Delphi Commercial Properties, Inc.

3 Westchester Plaza

 

Commission Agreement

 

February 9, 2016

 

Limelight, Inc.

 

New York Commercial Realty Group

 

 

Commission Agreement

 

June 14, 2016

 

Connoisseur Encounters Company, Inc.

 

Rakow Commercial Realty Group, Inc.

 

 

Commission Agreement

 

February 1, 2016

 

Westchester Swim Studios, Inc.

 

Goldstein & Associates Realty, Inc.

 

 

Commission Agreement

 

February 26, 2009

 

Diebold Enterprise Security Systems, Inc.

 

CB Richard Ellis Inc.

 

 

Commission Agreement

 

February 18, 2016

 

Securitas Electronic Security, Inc.

 

CBRE, Inc.

 

 

Commission Agreement

 

August 21, 2015

 

Vivint Solar Developer, LLC

 

Coldwell Banker Commercial Island Services, LLC

4 Westchester Plaza

 

Commission Agreement

 

August 11, 2010

 

Retrieval Masters Creditors Bureau, Inc.

 

CB Richard Ellis, Inc.

 

 

Commission Agreement

 

June 12, 2017

 

NovaMed-USA, Inc.

 

CBRE, Inc.

 

 

Commission Broker Agreement

 

September 6, 1988

 

Eastern Analytical Services, Inc.

 

Summit Realty Corp.

 

 

Commission Broker Agreement

 

August 20, 1998

 

Eastern Analytical Services, Inc.

 

Benson Commercial Realty, Inc.

5 Westchester Plaza

 

Commission Agreement

 

July 24, 2014

 

Apple Maintenance & Services, Inc.

 

Rakow Commercial Realty Group, Inc.

 

 

Commission Agreement

 

March 1, 2018

 

Apple Maintenance & Services, Inc.

 

Rakow Commercial Realty Group, Inc.

 

 

Commission Agreement

 

April 4, 2018

 

Apple Maintenance & Services, Inc.

 

Rakow Commercial Realty Group, Inc.

 

258

--------------------------------------------------------------------------------



 

Building

 

Document/
Agreement

 

Date

 

Tenant

 

Broker

 

 

Commission Agreement

 

May 14, 2012

 

Affina Biotechnologies, Inc.

 

Cushman & Wakefield of Connecticut, Inc.

 

 

Commission Agreement

 

September 11, 2017

 

Affina Biotechnologies, Inc.

 

Rakow Commercial Realty Group, Inc.

 

 

Commission Agreement

 

October 16, 2009

 

Dolphin Construction Corp.

 

Rakow Commercial Realty Group, Inc.

 

 

Commission Agreement

 

December 16, 2014

 

Dolphin Construction Corp.

 

Rakow Commercial Realty Group, Inc.

6 Westchester Plaza

 

Commission Agreement

 

June 20, 2017

 

Technovax, Inc.

 

Goldstein & Associates Realty, Inc.

 

 

Commission Agreement

 

July 11, 2013

 

Fire-End & Croker Corp.

 

CBRE, Inc.

7 Westchester Plaza

 

Commission Agreement

 

September 18, 2009

 

Emigrant Bank

 

MB Real Estate

8 Westchester Plaza

 

Commission Agreement

 

October 15, 2010

 

Aery Lighting Supply, Inc.

 

Rakow Commercial Realty Group, Inc.

 

 

Commission Agreement

 

December 1, 2015

 

Best Plumbing Supply, Inc.

 

Rakow Commercial Realty Group, Inc

 

 

Commission Agreement

 

May 24, 2016

 

Cubicle Enterprises, LLC

 

Vijay Realtors, Inc.

 

 

Commission Broker Agreement

 

April 12, 1998

 

Executive Printing & Direct Mail, Inc.

 

Benson Commercial Realty, Inc.

 

 

Commission Broker Agreement

 

July 2, 2002

 

Executive Printing & Direct Mail, Inc.

 

Benson Commercial Realty, Inc.

 

 

Commission Agreement

 

February 18, 2009

 

Executive Printing & Direct Mail, Inc.

 

Goldschmidt & Associates

 

 

Commission Agreement

 

August 28, 2013

 

Executive Printing & Direct Mail, Inc.

 

Goldstein & Associates Realty, Inc.

 

 

Commission Agreement

 

June 13, 2014

 

SMK Imaging, LLC d/b/a Imageworks

 

Rakow Commercial Realty Group, Inc

 

 

Commission Agreement

 

May 23, 2012

 

MyPublisher, Inc.

 

Newmark of Connecticut, LLC

77 Executive Boulevard

 

Commission Broker Agreement

 

December 7, 1989

 

Bright Horizons Children’s Center, Inc.

 

Coldwell Banker Commercial Real Estate Services

101 Executive Boulevard

 

Commission Agreement

 

September 21, 2017

 

Metropolitan Transit Authority

 

Newmark Grubb Knight Frank

300 Executive Boulevard

 

Commission Broker Agreement

 

October 3, 2002

 

Publishers Circulation Fulfillment, Inc.

 

Anson & Berger, Inc.

 

 

Commission Agreement

 

May 6, 2010

 

Flooring Liquidators, Inc.

 

The Princeton Realty Group, LLC

 

 

Commission Agreement

 

August 2, 2018

 

USCO, Inc.

 

New York Commercial Realty Group, LLC

350 Executive Boulevard

 

Commission Agreement

 

January 19, 2012

 

Morry’s Camp, Inc. d/b/a Project Morry

 

Rakow Commercial Realty Group, Inc.

 

259

--------------------------------------------------------------------------------



 

Building

 

Document/
Agreement

 

Date

 

Tenant

 

Broker

399 Executive Boulevard

 

Commission Agreement

 

April 17, 2008

 

Town Sports International LLC

 

Edgray USA

400 Executive Boulevard

 

Commission Agreement

 

September 13, 2004

 

T & A Electric, Inc.

 

Nai Friedland Realty, Inc.

 

 

Commission Agreement

 

December 30, 2008

 

T & A Electric Inc.

 

Nai Friedand Realty, Inc.

 

 

Commission Agreement

 

December 11, 2017

 

Limelight2, LLC

 

New York Commercial Realty Group, LLC.

 

 

Commission Agreement

 

August 24, 2016

 

Data Clean Corporation

 

Rakow Commercial Realty Group, Inc.

 

 

Commission Agreement

 

August 10, 2001

 

Apria Healthcare, Inc.

 

Mohr Partners, Inc.

 

 

Commission Broker Agreement

 

September 30, 2008

 

Apria Healthcare, Inc.

 

Corporate Realty Associates

 

 

Commission Agreement

 

March 16, 2011

 

Tri-Northern Holdings, Inc.

 

Cushman & Wakefield of Connecticut, Inc.

 

 

Commission Agreement

 

July 11, 2017

 

Anixter Inc.(formerly Tri-Northern Holdings, Inc.)

 

Conley Realty Associates, Ltd d/b/a Cresa Albany

500 Executive Boulevard

 

Commission Broker Agreement

 

September 7, 1993

 

Dover Elevator Company

 

Cushman & Wakefield of Connecticut, Inc.

 

 

Commission Broker Agreement

 

April 30, 2002

 

Thyssenkrupp Elevator Corporation

 

Cushman & Wakefield of Connecticut, Inc.

 

 

Commission Agreement

 

September 26, 2006

 

Thyssenkrupp Elevator Corporation

 

Cushman & Wakefield of Connecticut, Inc.

 

 

Commission Agreement

 

August 30, 2011

 

Thyssenkrupp Elevator Corporation

 

Cushman & Wakefield of Connecticut, Inc.

 

 

Commission Agreement

 

February 22, 2018

 

Thyssenkrupp North America, Inc.

 

Cushman & Wakefield of Connecticut, Inc.

 

 

Commission Agreement

 

April 29, 2008

 

Special Citizens Futures Unlimited, Inc.

 

Healthcare Real Estate Brown Harris Stevens Commercial Services, LLC

 

 

Commission Agreement

 

June 4, 2009

 

Olympia Sports, Inc.

 

Anson Properties, Ltd

 

 

Commission Agreement

 

March 9, 2018

 

Professional Security Broadband, Inc.

 

New York Commercial Realty Group, LLC

525 Executive Boulevard

 

Commission Broker Agreement

 

May 16, 1988

 

Country Epicure, Inc.

 

Alfred Weissman Real Estate, Inc.

 

 

Commission Agreement

 

April 28, 2015

 

Vie De France Yamazaki, Inc.

 

Jones Lang Lasalle America’s, Inc.

 

 

Commission Agreement

 

July 3, 2017

 

Vie De France Yamazaki, Inc.

 

Jones Lang Lasalle

 

 

Commission Agreement

 

December 4, 2014

 

Wright Medical Technology, Inc.

 

CBRE, Inc.

 

260

--------------------------------------------------------------------------------



 

Building

 

Document/
Agreement

 

Date

 

Tenant

 

Broker

 

 

Commission Broker Agreement

 

May 3, 1990

 

N.Y. Blood Center, Inc.

 

Wiener & Henrikson Realty Assoc., Inc.

 

 

Commission Broker Agreement

 

September 7, 2000

 

New York Blood Center, Inc.

 

Insignia/ESG, Inc.

 

 

Commission Broker Agreement

 

July 2, 2002

 

New York Blood Center, Inc.

 

Insignia/ESG, Inc

 

 

Commission Agreement

 

June 1, 2016

 

General Nutraceutical Technology, LLC

 

Ambar Realty Group, LLC

 

Mid Westchester Executive Park

 

Building

 

Document/
Agreement

 

Date

 

Tenant

 

Broker

1 Skyline Drive

 

Commission Broker Agreement

 

June 24, 2002

 

Kidabilities, L.L.C. and Speech & Languages, P.C. d/b/a Chatterbox

 

Vision Property Group, LLC

 

 

Commission Broker Agreement

 

May 10, 2000

 

Childtime Childcare, Inc.

 

Delphi Commercial Properties, Inc.

2 Skyline Drive

 

Commission Agreement

 

February 1, 2010

 

Allstar Marketing Group LLC

 

Newmark of Connecticut, LLC d/b/a Newmark Knight Frank

4 Skyline Drive

 

Commission Agreement

 

October 4, 2013

 

Planned Parenthood Hudson Peconic, Inc.

 

Howard Properties, Ltd

 

 

Commission Agreement

 

July 8, 2004

 

Optical Distributor Group, LLC

 

Newmark & Company Real Estate, Inc.

 

 

Commission Agreement

 

April 2006

 

Optical Distributor Group, LLC

 

Newmark & Company Real Estate, Inc. d/b/a Newmark Knight Frank

5 Skyline Drive

 

Commission Broker Agreement

 

April 14, 1980

 

Westchester Gymnastics School

 

Industrial Realty Associates

 

 

Commission Broker Agreement

 

July 29, 1999

 

Westchester Gymnastics School

 

Mack-Cali Realty, L.P.

 

 

Commission Agreement

 

January 17, 2007

 

Westchester Gymnastics School

 

Goldstein & Associates

 

 

Commission Agreement

 

June 13, 2007

 

Metro PCS of New York, Inc.

 

The Staubach Company

 

 

Commission Agreement

 

March 8, 2012

 

BTX Technologies, Inc.

 

CBRE, Inc.

 

261

--------------------------------------------------------------------------------



 

Building

 

Document/
Agreement

 

Date

 

Tenant

 

Broker

 

 

Commission Agreement

 

March 13, 2013

 

AcariaHealth, Inc.

 

Cushman & Wakefield of Connecticut, Inc.

6 Skyline Drive

 

Commission Agreement

 

May 10, 2006

 

U.S. Remodelers, Inc.

 

AMBAR Realty Group, LLC Cresa Partners Dallas

 

 

Commission Agreement

 

June 27, 2011

 

U.S. Remodelers, Inc.

 

Cresa Partners

 

 

Commission Agreement

 

March 10, 2010

 

UTC Fire & Security Corporation

 

USI Real Estate Brokerage Services, Inc.

 

 

Commission Agreement

 

March 2, 2017

 

Red Hawk Fire & Security, LLC

 

Cushman & Wakeman of Connecticut, Inc.

 

 

Commission Agreement

 

August 22, 2011

 

Graybar Electric Company, Inc.

 

BIOC Commercial Real Estate, LLC

 

 

Commission Agreement

 

July 22, 2016

 

Graybar Electric Company, Inc.

 

Rakow Commercial Realty Group, Inc.

 

 

Commission Agreement

 

May 26, 2015

 

Gas Turbine Controls Corporation

 

Anson Properties Ltd

7 Skyline Drive

 

Commission Broker Agreement

 

October 14, 2002

 

Traub Eglin Lieberman Straus

 

Howard Properties, Ltd

 

 

Commission Agreement (800 sq ft)

 

December 18, 2007

 

Traub Lieberman Straus & Shrewsberry LLP

 

Howard Properties, Ltd

 

 

Commission Agreement (3,644 sq ft)

 

December 18, 2007

 

Traub Lieberman Straus & Shrewsberry LLP

 

Howard Properties, Ltd

 

 

Commission Agreement

 

February 15, 2008

 

Traub Lieberman Straus & Shrewsberry LLP

 

Howard Properties, Ltd

 

 

Commission Agreement

 

September 3, 2008

 

Traub Lieberman Straus & Shrewsberry LLP

 

Howard Properties, Ltd

 

 

Commission Agreement

 

June 8, 2011

 

Traub Lieberman Straus & Shrewsberry, LLP

 

Howard Properties, Ltd

 

 

Commission Agreement

 

March 3, 2016

 

Traub Lieberman Straus & Shrewsberry LLP

 

Howard Properties, Ltd.

 

 

Commission Agreement

 

October 31, 2012

 

RGN - Hawthorne I, LLC

 

CBRE, Inc.

 

 

Commission Agreement

 

October 24, 2016

 

Provident Design Engineering, PLLC

 

Cushman & Wakefield of Connecticut, Inc.

 

 

Commission Broker Agreement (3,446 sq ft)

 

Not Dated

 

Matrix Absence Management, Inc.

 

Mack-Cali Realty, L.P.

 

 

Commission Agreement

 

June 29, 2010

 

Matrix Absence Management Inc.

 

CB Richard Ellis, Inc.

 

 

Commission Agreement

 

July 17, 2014

 

Westchester Medical Center

 

Laurence London & Co., LLC

 

 

Commission Agreement

 

May 4, 2015

 

Center for Regional Healthcare Innovation, LLC

 

Laurence London & Co., LLC

 

262

--------------------------------------------------------------------------------



 

Building

 

Document/
Agreement

 

Date

 

Tenant

 

Broker

 

 

Commission Agreement

 

November 6, 2018

 

Care Design NY, LLC

 

Princeton Realty Group

8 Skyline Drive

 

Commission Agreement

 

June 27, 2008

 

Johnson Controls, Inc.

 

USI Real Estate Brokerage Services Inc.

 

 

Commission Agreement

 

October 16, 20012

 

Johnson Controls, Inc.

 

USI Real Estate Brokerage Services Inc.

 

 

Commission Agreement

 

August 8, 2018

 

Johnson Controls, Inc.

 

CBRE, Inc.

 

 

Commission Agreement

 

August 31, 2018

 

Packaging Technologies & Inspection LLC

 

Howard Properties, Ltd

 

 

Amended & Restated Commission Agreement

 

October 19, 2018

 

Packaging Technologies & Inspection LLC

 

Howard Properties, Ltd

12 Skyline Drive

 

Commission Agreement

 

February 19, 2013

 

Trane U.S., Inc.

 

Cushman & Wakefield of Connecticut, Inc.

 

 

Commission Broker Agreement

 

August 31, 1999

 

Creative Visual Enterprises, Ltd.

 

Choyce Peterson, Inc.

15 Skyline Drive

 

Commission Agreement

 

April 23, 2014

 

The City of New York

 

CBRE, Inc.

200 Saw Mill River Road

 

Commission Broker Agreement

 

September 18, 1998

 

Viro Dynamics Corporation

 

Delphi Commercial Properties, Inc.

 

 

Commission Broker Agreement

 

April 29, 2003

 

Viro Dynamics Corporation

 

George Comfort & Sons, Inc.

 

 

Commission Agreement

 

June 3, 2008

 

Viro Dynamics Corporation

 

George Comfort & Sons, Inc.

 

 

Commission Agreement

 

March 26, 2013

 

Viro Dynamics Corporation

 

Lee & Associates NYC, LLC

 

 

Commission Agreement

 

July 5, 2018

 

Viro Dynamics Corporation

 

Lee & Associates NYC

 

 

Commission Agreement

 

May 16, 2016

 

Princetel, Inc.

 

New York Commercial Realty Group

 

 

Commission Agreement (5,800 sq ft)

 

October 19, 2016

 

KB Beverage, LLC

 

New York Commercial Realty Group

 

 

Commission Agreement (8,100 sq ft)

 

October 16, 2016

 

KB Beverage, LLC

 

New York Commercial Realty Group

 

 

Amended & Restated Commission Agreement

 

July 27, 2017

 

KB Beverage, LLC

 

New York Commercial Realty Group

 

 

Commission Agreement

 

March 15, 2013

 

Hudson Valley Automotive Parts, Inc.

 

Rakow Commercial Realty Group, Inc.

 

 

Commission Agreement

 

December 27, 2017

 

Hudson Valley Automotive Parts, Inc.

 

Rakow Commercial Realty Group, Inc.

 

263

--------------------------------------------------------------------------------



 

South Westchester Executive Park

 

Building

 

Document/
Agreement

 

Date

 

Tenant

 

Broker

1 Executive Boulevard

 

Commission Agreement

 

September 30, 2004

 

JSK Construction Corp.

 

Cushman & Wakefield of Connecticut, Inc.

 

 

Commission Agreement

 

July 17, 2017

 

Montefiore Medical Center

 

Newmark of Connecticut, LLC dba Newmark Grubb Knight Frank CT

 

 

Commission Agreement

 

November 15, 2013

 

OneMain Financial, Inc.

 

Welco Realty, Inc.

 

 

Commission Agreement

 

March 13, 2014

 

OneMain Financial, Inc

 

Welco Realty, Inc

 

 

Commission Agreement

 

November 21, 2018

 

The Trustees of Columbia University in the City of New York

 

Nai Friedland Realty, Inc.

 

 

Commission Broker Agreement

 

September 7, 2000

 

S.P. Cooper & Company, L.L.P.

 

GHP Office Realty, Inc.

 

 

Commission Broker Agreement

 

November 19, 2003

 

Progressive Casualty Insurance Company

 

Cushman & Wakefield of Connecticut, Inc.

 

 

Commission Agreement (20,774 sq ft)

 

February 21, 2006

 

Progressive Casualty Insurance Company

 

Trammell Crow Company

 

 

Commission Agreement (6,331 sq ft)

 

February 21, 2006

 

Progressive Casualty Insurance Company

 

Trammell Crow Company

 

 

Commission Letter

 

March 9, 2006

 

Progressive Casualty Insurance Company

 

Allegro Realty Advisors, Ltd.

 

 

Commission Agreement

 

August 4, 2009

 

Progressive Casualty Insurance Company, Inc.

 

Cushman & Wakefield of Connecticut, Inc.

 

 

Commission Agreement

 

June 19, 2014

 

Progressive Casualty Insurance Company

 

Newmark of Connecticut, LLC dba Newmark Grubb Knight Frank

 

 

Commission Agreement

 

July 2, 2018

 

Judlau Contracting, Inc. and TC Electric, LLC d/b/a Judlau TC Joint Venture

 

CBRE, Inc.

3 Executive Boulevard

 

Commission Agreement

 

July 17, 2017

 

Montefiore Medical Center

 

Newmark of Connecticut, LLC dba Newmark Grubb Knight Frank CT

100 Corporate Boulevard

 

Commission Agreement

 

July 17, 2017

 

Montefiore Medical Center

 

Newmark of Connecticut, LLC dba Newmark Grubb Knight Frank CT

 

264

--------------------------------------------------------------------------------



 

Building

 

Document/
Agreement

 

Date

 

Tenant

 

Broker

 

 

Commission Agreement

 

September 28, 2018

 

Montefiore Medical Center

 

Newmark of Connecticut, LLC dba Newmark Grubb Knight Frank CT

 

 

Commission Broker Agreement (10,300 sq ft)

 

Not Dated

 

Sempra Energy Trading Corporation

 

Albert B. Ashforth, Inc.

200 Corporate Boulevard

 

Commission Agreement

 

July 26, 2016

 

KVL Audio Visual Services, Inc.

 

RM Friedland LLC

 

 

Commission Agreement

 

July 17, 2017

 

Montefiore Medical Center

 

Newmark of Connecticut, LLC d/b/a Newmark Grubb Knight Frank CT

4 Executive Plaza

 

Commission Agreement

 

August 31, 2011

 

Hill-Rom Company, Inc.

 

Nai Friedland Realty, Inc

 

 

Commission Agreement

 

July 2, 2018

 

Hil-Rom Company, Inc

 

Newmark & Company Real Estate, Inc. D/B/A Newmark Knight Frank

 

 

Commission Agreement

 

December 31, 2013

 

Montefiore Medical Center

 

Newmark Grubb Knight Frank

 

 

Commission Agreement

 

July 17, 2017

 

Montefiore Medical Center

 

Newmark of Connecticut, LLC dba Newmark Grubb Knight Frank CT

 

 

Commission Agreement

 

October 4, 2013

 

Testing Corp.

 

Nai Friedland Realty, Inc.

 

 

Commission Agreement

 

January 11, 2006

 

Grant Hanson Associates, Inc.

 

CB Richard Ellis, Inc.

 

 

Commission Agreement

 

June 24, 2013

 

Advantage Waypoint LLC

 

Cresa Partners New York LLC

 

 

Commission Agreement

 

September 15, 2017

 

Advantage Waypoint LLC

 

Cushman & Wakefield of Connecticut, Inc

 

 

Commission Agreement

 

August 23, 2005

 

Edward Ehrbar, Inc.

 

Anson & Berger, Inc.

 

 

Commission Agreement

 

June 30, 2006

 

Edward Ehrbar, Inc.

 

Anson & Berger, Inc

 

 

Commission Agreement

 

October 26, 2015

 

F&M Equipment Ltd

 

New York Commercial Realty Group LLC

6 Executive Plaza

 

Commission Agreement

 

November 21, 2016

 

Education Media Foundation

 

Newmark of Connecticut, LLC d/b/a Newmark Grubb Knight Frank

 

 

Commission Agreement

 

July 17, 2017

 

Montefiore Medical Center

 

Newmark of Connecticut, LLC d/b/a Newmark Grubb Knight Frank CT

 

 

Commission Broker Agreement (25,000 sq ft)

 

December 2, 1991

 

Cablevision Systems Corporation

 

Friedland Realty, Inc.

 

 

Commission Agreement

 

June 1, 2006

 

CSC Holdings, Inc.

 

Cushman & Wakefield, Inc.

 

265

--------------------------------------------------------------------------------



 

Building

 

Document/
Agreement

 

Date

 

Tenant

 

Broker

 

 

Commission Agreement

 

June 22, 2018

 

CSC Holdings, LLC

 

Altice Real Estate Corporation

 

 

Commission Agreement

 

May 5, 2016

 

Audio Design Associates, Inc.

 

Goldstein & Associates Realty Inc.

1 Odell Plaza

 

Commission Agreement

 

August 21, 2007

 

Westchester Jewish Community Services, Inc.

 

Nai Friedland Realty, Inc

 

 

Commission Broker Agreement

 

February 20, 2002 (1,910 sq ft)

 

Scott Newman, MD, PC

 

Friedland Realty, Inc.

 

 

Commission Agreement

 

December 31, 2013

 

Scent2Market, Inc,

 

Positive Properties, Inc.

 

 

Commission Agreement

 

June 9, 2009

 

Otis Elevator Company

 

USI Real Estate Brokerage Services, Inc.

 

 

Commission Agreement

 

December 12, 2017

 

Ecker Window Corp.

 

MAG Real Estate Advisors, Inc.

 

 

Commission Agreement

 

May 10, 2005

 

Crestwood Technology Group Corp.

 

Delphi Commercial Properties, Inc.

 

 

Commission Agreement

 

August 11, 2009

 

Crestwood Technology Group Corp.

 

Delphi Commercial Properties, Inc.

 

 

Commission Broker Letter

 

August 25, 1993

 

Applied Behavior Analysis Corporation, a/k/a Fred S. Keller School

 

Lansky Corporate Properties

 

 

Commission Broker Agreement

 

August 20, 2003

 

Applied Behavior Analysis Corporation

 

Goldstein & Associates Realty, Inc.

 

 

Commission Agreement

 

April 15, 2005

 

Applied Behavior Analysis Corp.

 

Triad Realty, LLC

3 Odell Plaza

 

Commission Agreement

 

July 17, 2017

 

Montefiore Medical Center

 

Newmark of Connecticut, LLC d/b/a Newmark Grubb Knight Frank CT

5 Odell Plaza

 

Commission Agreement

 

August 6, 2008

 

Liberty RC, Inc., successor in interest to TRC of NY, Inc.

 

USI Real Estate Brokerage Services, Inc.

 

 

Commission Agreement

 

November 30, 2017

 

Liberty RC, Inc.

 

Cushman & Wakefield U.S., Inc.

 

 

Commission Agreement

 

February 8, 2011

 

Vitacyclix, LLC

 

Rakow Commercial Realty Group, Inc.

 

 

Commission Agreement

 

August 3, 2012

 

K & R Home Medical Equipment Co., Inc.

 

New York Commercial Realty Group

 

 

Commission Agreement

 

April 25, 2018

 

K & R Medical Equipment, Inc.

 

New York Commercial Realty Group, LLC

 

 

Commission Agreement

 

May 9, 2018

 

Schindler Elevator Corporation

 

New York Commercial Realty Group

 

 

Commission Agreement

 

January 15, 2019

 

Heavyocity Media, Inc.

 

Rakow Commercial Realty Group

7 Odell Plaza

 

Commission Broker Agreement

 

September 5, 1991 (7,000 sq ft)

 

Bright Horizons Children’s Centers, Inc.

 

CB Commercial Real Estate Group, Inc.

 

266

--------------------------------------------------------------------------------



 

Building

 

Document/
Agreement

 

Date

 

Tenant

 

Broker

 

 

Commission Agreement

 

September 11, 2014

 

EZ MSP LLC

 

Howard Properties, Ltd

 

 

Commission Agreement

 

December 30, 2009

 

Homeocare Laboratories, Inc.

 

New York Commercial Realty Group

 

 

Commission Agreement

 

June 8, 2015

 

Homeocare Laboratories Inc.

 

Howard Properties Ltd

 

 

Commission Agreement

 

October 4, 2013

 

Micromold Products, Inc.

 

Howard Properties, Ltd

 

267

--------------------------------------------------------------------------------



 

EXHIBIT K

 

ASSIGNMENT AND ASSUMPTION OF MAINTENANCE DECLARATION

 

THIS ASSIGNMENT AND ASSUMPTION OF MAINTENANCE DECLARATION (this “Assignment”) is
made as of                  , 20   (the “Effective Date”) by and between [INSERT
RESPECTIVE SELLER], a                  , having an office located c/o Mack-Cali
Realty Corporation, Harborside 3, 210 Hudson Street, Suite 400, Jersey City, New
Jersey 07311 (“Assignor”), and                 , a                   , having an
office located at                       (“Assignee”).

 

W I T N E S S E T H:

 

WHEREAS, the property commonly known as                       (the “Property”)
is affected by that certain [INSERT RESPECTIVE DECLARATION FROM PSA]
(collectively, including without limitation all exhibits and schedules attached
thereto, the “Declaration”).

 

WHEREAS, Assignor and Assignee are parties to that certain Agreement of Sale and
Purchase dated                  , 20   (“Agreement”), pursuant to which Assignor
shall assign to Assignee all of Assignor’s right, title and interest in and to
the Declaration, and Assignee has agreed to accept the assignment of such right,
title and interest in and to the Declaration and to assume all of Assignor’s
right, title and interest in the Declaration.

 

NOW, THEREFORE, in consideration of the sum of Ten Dollars, the mutual covenants
and conditions herein contained and for other good and valuable consideration,
the parties intending to be legally bound, do hereby agree as follows:

 

1.             Assignor hereby quit claims, assigns, sells, transfers, sets over
and conveys to Assignee, its successors and assigns, all of Assignor’s right,
title and interest in and to the Declaration from and after the Effective Date,
excluding any rights or positions within the respective association which
requires the approval or affirmative vote of other members of such association. 
Assignee hereby accepts the assignment, sale, transfer and conveyance of
Assignor’s foregoing right, title and interest in and to the Declaration and
agrees to assume, fulfill, perform and discharge all the various commitments,
obligations and liabilities (collectively, “Obligations”) of Assignor under and
by virtue of the Declaration arising from and after the Effective Date.

 

2.             Assignee hereby agrees to indemnify and hold Assignor harmless
from all loss, expense or liability (including, without limitation, attorneys’
fees and disbursements) relating to the Obligations accruing from or after the
Effective Date.

 

3.             Assignor hereby agrees to indemnify and hold Assignee harmless
from all loss, expense or liability (including, without limitation, attorneys’
fees and disbursements) relating to the Obligations accruing prior to the
Effective Date.

 

4.             This Assignment is made without representation, warranty (express
or implied) or recourse of any kind, except as may be expressly provided herein
or in the Agreement.

 

5.             This Assignment shall inure to the benefit of and be binding upon
the parties hereto and their respective successors and assigns.  This Assignment
shall be governed by, and construed under, the laws of the State of New York.

 

268

--------------------------------------------------------------------------------



 

6.             This Assignment may be executed in one or more counterparts, each
of which shall be deemed to be an original Assignment, but all of which shall
constitute but one and the same Assignment.

 

IN WITNESS WHEREOF, Assignor and Assignee do hereby execute and deliver this
Assignment as of the date and year first above written.

 

 

ASSIGNOR:

 

 

 

                                        L.L.C.

 

By:                      , its sole member

 

By:                      , its general partner

 

 

 

By:

 

 

 

Gary T. Wagner, General Counsel

 

 

 

ASSIGNEE:

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

269

--------------------------------------------------------------------------------



 

EXHIBIT L

 

FORM OF DEED

 

BARGAIN AND SALE DEED WITHOUT

COVENANT AGAINST GRANTOR’S ACTS

 

THIS INDENTURE, made the   day of                          , 20   from
                    L.L.C., a limited liability company organized under the laws
of the State of New York and having an address c/o Mack-Cali Realty Corporation,
Harborside 3, 210 Hudson Street, Suite 400, Jersey City, NJ 07311 (“Grantor”) to
                       , a                          having an address at
                              (“Grantee”).

 

WITNESSETH, that Grantor, in consideration of the sum of TEN ($10.00) DOLLARS
and other good and valuable consideration paid by Grantee, does hereby grant and
release unto Grantee, the heirs or successors and assigns of Grantee forever,

 

ALL that certain plot, piece or parcel of land, with the buildings and
improvements thereon erected, situate, lying and being in the Town of
           , County of Westchester, State of New York, known as             ,
         , New York, and more particularly bounded and described on Schedule A
annexed hereto and made a part hereof (the “Premises”).

 

TOGETHER with all right, title and interest, if any, of Grantor in and to any
streets and roads abutting the Premises to the center lines thereof; TOGETHER
with the appurtenances and all the estate and rights of Grantor in and to the
Premises; TO HAVE AND TO HOLD the Premises herein granted, or mentioned and
intended so to be, with such right, title and interest, if any, in said streets
and roads, and such appurtenances, unto Grantee, the heirs or successors and
assigns of Grantee forever.

 

AND Grantor, in compliance with Section 13 of the Lien Law, covenants that
Grantor will receive the consideration for this conveyance and will hold the
right to receive such consideration as a trust fund to be applied first for the
purpose of paying the cost of improvement and will apply the same first to the
payment of the cost of improvement before using any part of the total of the
same for any other purpose.

 

AND the Premises being and intended to be the same premises conveyed by deed,
dated            ,     , from               to Grantor, recorded in the Office
of the Westchester County Clerk, Division of Land Records on            ,     
in Liber       page     (the “Preceding Deed”).

 

AND Grantor is the grantee named in the Preceding Deed.

 

[END OF PAGE]

 

270

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, Grantor has duly executed this deed the day and year first
above written.

 

 

                                       L.L.C.

 

By:  Mack-Cali Realty, L.P., its sole member

 

By:  Mack-Cali Realty Corporation, its general partner

 

 

 

By:

 

 

 

Gary T. Wagner, General Counsel

 

 

ACKNOWLEDGEMENT

 

 

 

STATE OF NEW JERSEY

)

 

)  ss:

COUNTY OF HUDSON

)

 

On the      day of          ,        before me, the undersigned, personally
appeared                    , personally known to me or proved to me on the
basis of satisfactory evidence to be the individual whose name is subscribed to
the within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.

 

 

 

 

 

 

Notary Public

 

 

 

My Commission Expires:

 

 

 

 

 

 

271

--------------------------------------------------------------------------------



 

Schedule A

(Description of Land)

 

272

--------------------------------------------------------------------------------



 

BARGAIN AND SALE DEED WITHOUT

COVENANT AGAINST GRANTOR’S ACTS

 

--------------------------------------------------------------------------------

 

                                                                L.L.C.,

 

“Grantor”

 

TO

 

                              

“Grantee”

 

--------------------------------------------------------------------------------

 

WARD:          

 

BLOCK:             

 

LOTS:                      

 

COUNTY:  Westchester

 

TOWN:               

 

STREET ADDRESS:                    - , New York

 

 

RETURN BY MAIL TO:

 

Cohn Birnbaum & Shea P.C.

100 Pearl Street - 12th Floor

Hartford, CT 06103

Attention: Richard J. Shea, Jr., Esq.

 

273

--------------------------------------------------------------------------------



 

EXHIBIT M

 

OWNER’S AFFIDAVIT

 

STATE OF NEW JERSEY

)

 

)  ss:

COUNTY OF HUDSON

)

 

First American Title Insurance Company (“First American”), and its
co-insurer(s) (collectively, “Title Company”)

 

First American title nos.            

 

PROPERTY ADDRESS

                                    

                      County, New York (the “Property”)

 

BEFORE ME, the undersigned personally appeared Gary T. Wagner (“Affiant”),
General Counsel of Mack-Cali Realty Corporation, the general partner of
Mack-Cali Realty, L.P., the sole member of                              L.L.C.
(“Owner”), who first being duly sworn, deposes and says that to his knowledge:

 

1.             That Affiant is duly authorized to make this affidavit on behalf
of Owner.

 

2.             That there are no individuals or entities in possession of the
Property, except pursuant to the Lease documents set forth on the Lease Schedule
annexed hereto as Exhibit A or pursuant to recorded documents.

 

3.             That there has been no work done, services rendered or materials
furnished in connection with repairs, improvements, development, construction,
removal, alterations, demolition or such similar activity on or incident to the
referenced property within 180 days prior to the date of this Affidavit other
than that which has been or will be paid in the ordinary course of business by
either Owner, a tenant or the grantee.

 

4.             That Owner has never been declared a bankrupt.

 

5.             That there are no unrecorded mortgages, encumbrances or easements
adversely affecting the Property which are known to the undersigned.

 

6.             That all food service businesses or establishments at the
Property, whether retail or wholesale, cooked or uncooked, are wholly tenant
operated or owned and not affiliated with Owner or its principals in any manner
whatsoever.

 

7.             [MWEP ONLY - That there has not been a five (5) year abandonment
of any of the Mid-Westchester properties, which is a condition of these
properties maintaining their rights to an appurtenant easement over the adjacent
Con Edison property.]

 

[Signatures on following page]

 

274

--------------------------------------------------------------------------------



 

This affidavit is made for the purpose of inducing the Title Company to issue a
title insurance policy in reliance on the statements set forth herein.

 

 

 

                                                  L.L.C.

 

 

By:  Mack-Cali Realty, L.P., its sole member

 

 

By:  Mack-Cali Realty Corporation, its general partner

 

 

 

 

 

By:

 

 

 

 

Gary T. Wagner, General Counsel

 

 

 

Sworn to and subscribed before me

 

 

 

 

 

this      day of               , 20

 

 

 

 

 

 

 

 

Notary Public

 

 

 

275

--------------------------------------------------------------------------------



 

Exhibit A

 

Lease Schedule

 

276

--------------------------------------------------------------------------------



 

EXHIBIT N

 

FORM OF ASSOCIATION

ESTOPPEL CERTIFICATE

 

THIS ESTOPPEL CERTIFICATE (this “Certificate”) is made as of [             ],
2019 by                                , having an address at
                       (the “Association”) in favor of
                           , having an address at
                                         (“Purchaser”) and each of its assigns
and transferees and their respective lenders.

 

RECITALS

 

A.            Reference is hereby made to the following documents (hereafter
collectively referred to as the “Declaration”):  [Insert Declaration and
amendments].

 

B.            Purchaser and [                         ] (“Seller”) have entered
into an Agreement of Sale and Purchase, dated as of [            ], 2019, by
which Seller agreed to sell to Purchaser (or an affiliate thereof)
[                     ] (the “Property”).

 

C.            The Association has been informed that [              ] (the
“Lender”) anticipates making a loan (the “Loan”) to Purchaser pursuant to a
certain [Loan Agreement] between Purchaser and Lender (together with any and all
extensions, renewals, substitutions, replacements, amendments, modifications
and/or restatements thereof shall collectively be referred to as the “Loan
Agreement”), and secured by a certain [Mortgage] (as defined in the Loan
Agreement) (the “Mortgage”) encumbering the Property, which Property is subject
to the Declaration.

 

NOW THEREFORE, for good and valuable consideration, with the understanding that
Purchaser and its lenders will be relying on the statements herein in acquiring
and financing the Property, the Association hereby certifies for the benefit of
Purchaser, and each of its assigns and transferees and their respective lenders,
that:

 

(a)                           The Declaration described in Recital A is the
Declaration and there are no other understandings, written or oral, with respect
to the subject matter set forth therein among [                ] (the
“Declarant”) and the Association other than as set forth in the Declaration.

 

(b)                           The Declaration is valid and in full force and
effect, and, other than as set forth in Recital A, has not been supplemented,
amended, modified or superseded since its original execution, and no other
agreements or understandings, written or oral, (other than the Declaration)
exist between or among the Declarant and the Association.

 

(c)                           Seller or Declarant does not owe any fees, dues,
charges, and assessments, whether annual, monthly, regular, special or otherwise
(collectively, the “Assessments”) and all amounts due by Seller or Declarant
under the Declaration have been paid to date.  The Association has not
established and does not expect to establish for the next two (2) calendar years
any supplemental assessments or special assessments pursuant to the
Declaration.  The Association has not established a working capital or any other
similar type of reserve.  [               ] paid $[            ] in Assessments
for the year 2018.

 

(d)                           The Association has not proposed any significant
capital expenditures for the current or two next succeeding calendar years.

 

--------------------------------------------------------------------------------



 

(e)                           There are no judgments, suits or claims pending,
filed or threatened against the Association.

 

(f)                            To the Association’s knowledge, neither the
Seller nor Declarant nor any other parties to the Declaration are in default or
in violation of any of their obligations under the Declaration nor has any event
occurred that, with the giving of notice, the passage of time or both would
constitute a default by Seller or Declarant (or any other parties to the
Declaration) under the Declaration.

 

(g)                           The Association has not received written notice of
any pending eminent domain proceedings or other proceedings of any kind
affecting the Declaration or any of the Property (as defined in the Declaration)
subject to the Declaration.

 

(h)                           The Association is not a party to any loan, credit
agreement or other arrangement for any extension of credit, whether funded or to
be funded.

 

(i)                            Neither the Seller, the Declarant nor any party
to the Declaration has any right of first refusal or option to purchase the
Property.

 

(j)                            Lender may, by notice to the Association, require
that copies of notices sent by the Association to Purchaser be sent
contemporaneously to Lender.

 

(k)                           All notices, demands, consents or requests which
are either required or desired to be given or furnished hereunder or under the
Declaration shall be sent to the Association at the address set forth in the
preamble to this Agreement (or to such other address as may be designated by any
party hereto in writing to the other parties hereto).

 

The Association represents and warrants that the signatory executing this
Certificate on its behalf is duly authorized to so execute this Certificate.

 

At Purchaser’ request, the Association agrees to provide an update to this
Certificate within ten (10) days prior to Purchaser’s closing on the acquisition
of the Property.

 

This Certificate is being delivered with the knowledge that Purchaser and Lender
a and their respective successors and assigns, will rely upon this Certificate
in connection with the purchase and financing of the Property.  This Certificate
and the representations, warranties and covenants contained herein is given with
the understanding that this Certificate constitutes a material inducement for
Lender in making the Loan to Purchaser and that Lender shall rely hereon in
making the Loan to Purchaser.  This Certificate and the representations,
warranties and covenants contained herein may be relied upon by Lender, its
successors and assigns and any nationally recognized statistical rating agency
rating any securities issued in connection with the Loan or any portion thereof.

 

[NO FURTHER TEXT ON THIS PAGE]

 

278

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned have executed this Certificate is dated as
of                   , 2019.

 

 

ASSOCIATION:

 

 

 

[Name]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

279

--------------------------------------------------------------------------------



 

EXHIBIT O

 

HIG WIRE INSTRUCTIONS

 

H.I.G. Realty Partners III (Onshore), L.P. — 68.9767%

H.I.G. Realty Partners III (Offshore), L.P. — 31.0233%

 

(Attached)

 

280

--------------------------------------------------------------------------------



 

EXHIBIT P

 

MAJOR TENANTS AND SNDA TENANTS

 

Major Tenants:

 

PARK

 

ADDRESS

 

TENANT

 

SF

 

Lease Exp.

CWEP

 

399 EXECUTIVE BOULEVARD

 

TOWN SPORTS INTERNATIONAL LLC,

 

81,686

 

12/31/2023

CWEP

 

250 CLEARBROOK ROAD

 

FABRICATION ENTERPRISES INC.,

 

81,394

 

6/30/2025

CWEP

 

8 WESTCHESTER PLAZA

 

MYPUBLISHER INC.,

 

40,032

 

1/31/2020

CWEP

 

200 CLEARBROOK ROAD

 

FOOD BANK FOR WESTCHESTER INC,

 

36,688

 

4/30/2022

CWEP

 

101 EXECUTIVE

 

METROPOLITAN TRANSPORTATION AUTHORITY

 

35,000

 

5/18/2023

CWEP

 

7 WESTCHESTER PLAZA

 

EMIGRANT BANK,

 

34,006

 

6/30/2025

CWEP

 

75 CLEARBROOK ROAD

 

EVENING OUT INC.,

 

32,720

 

2/28/2021

CWEP

 

3 WESTCHESTER PLAZA

 

SECURITAS ELECTRONIC SECURITY,

 

32,250

 

11/30/2021

CWEP

 

525 EXECUTIVE BOULEVARD

 

VIE DE FRANCE YAMAZAKI INC.,

 

24,678

 

4/30/2023

CWEP

 

300 EXECUTIVE BOULEVARD

 

PUBLISHERS CIRCULATION FULFIL,

 

24,112

 

6/30/2022

CWEP

 

150 & 175 CLEARBROOK ROAD

 

HYPRES INC.,

 

23,745

 

3/31/2023

CWEP

 

4 WESTCHESTER PLAZA

 

NOVAMED-USA INC.,

 

20,288

 

9/30/2022

CWEP

 

6 & 7 WESTCHESTER PLAZA

 

FIRE END & CROKER CORP.,

 

23,089

 

11/30/2021

CWEP

 

250 CLEARBROOK ROAD

 

THE ARTINA GROUP, INC.

 

19,250

 

4/30/2025

MWEP

 

17 SKYLINE DRIVE

 

TIERPOINT NEW YORK LLC,

 

85,000

 

7/31/2024

MWEP

 

11 SKYLINE DRIVE

 

TIERPOINT NEW YORK LLC,

 

46,078

 

7/31/2024

MWEP

 

4 SKYLINE DRIVE

 

OPTICAL DISTRIBUTOR GROUP LLC,

 

63,017

 

12/31/2023

MWEP

 

5 SKYLINE DRIVE

 

CONRI SERVICES INC.,

 

54,894

 

12/31/2021

MWEP

 

7 SKYLINE DRIVE

 

MATRIX ABSENCE MANAGEMENT INC,

 

31,435

 

1/31/2022

MWEP

 

2 SKYLINE DRIVE

 

ALLSTAR MARKETING GROUP LLC,

 

30,000

 

6/30/2020

MWEP

 

7 SKYLINE DRIVE

 

TRAUB LIEBERMAN STRAUS & SHRE,

 

28,007

 

12/31/2025

MWEP

 

15 SKYLINE DRIVE

 

SCHMERSAL INC.

 

27,365

 

8/31/2035

MWEP

 

5 SKYLINE DRIVE

 

BTX TECHNOLOGIES INC.,

 

23,060

 

12/31/2022

MWEP

 

15 SKYLINE DRIVE

 

CITY OF NEW YORK, THE

 

20,285

 

8/31/2035

SWEP

 

100 CORPORATE BOULEVARD

 

MONTEFIORE MEDICAL CENTER,

 

64,382

 

3/31/2032

SWEP

 

200 CORPORATE BLVD S

 

MONTEFIORE MEDICAL CENTER,

 

43,360

 

3/31/2032

SWEP

 

3 EXECUTIVE BOULEVARD

 

MONTEFIORE MEDICAL CENTER,

 

53,975

 

3/31/2032

SWEP

 

3 ODELL PLAZA

 

MONTEFIORE MEDICAL CENTER,

 

71,065

 

3/31/2032

SWEP

 

4 EXECUTIVE PLAZA

 

MONTEFIORE MEDICAL CENTER,

 

33,430

 

3/31/2032

SWEP

 

6 EXECUTIVE PLAZA

 

MONTEFIORE MEDICAL CENTER,

 

34,060

 

3/31/2032

SWEP

 

1 EXECUTIVE BOULEVARD

 

MONTEFIORE MEDICAL CENTER,

 

7,300

 

3/31/2032

SWEP

 

6 EXECUTIVE PLAZA

 

CSC HOLDINGS INC.,

 

38,900

 

4/30/2023

SWEP

 

1 ODELL PLAZA

 

CRESTWOOD TECHNOLOGY GROUP,

 

25,312

 

11/30/2021

SWEP

 

1 EXECUTIVE BOULEVARD

 

BRONX-LEBANON HOSPITAL CTR,THE

 

21,589

 

9/30/2019

SWEP

 

1 ODELL PLAZA

 

CHIARA LLC,

 

20,516

 

1/31/2023

 

281

--------------------------------------------------------------------------------



 

SNDA Tenants:

 

GROUP 1 - SNDA TENANTS (WHICH ARE MAJOR TENANTS) WITH SNDA REQUIRED BY LEASE -
CONDITION TO CLOSE IN TOTAL

 

PARK

 

ADDRESS

 

TENANT

 

SF

 

LEASE EXP

MWEP

 

17 SKYLINE DRIVE

 

TIERPOINT NEW YORK LLC,

 

85,000

 

7/31/2024

MWEP

 

11 SKYLINE DRIVE

 

TIERPOINT NEW YORK LLC,

 

46,078

 

7/31/2024

SWEP

 

100 CORPORATE BOULEVARD

 

MONTEFIORE MEDICAL CENTER,

 

64,382

 

3/31/2032

SWEP

 

200 CORPORATE BLVD S

 

MONTEFIORE MEDICAL CENTER,

 

43,360

 

3/31/2032

SWEP

 

3 EXECUTIVE BOULEVARD

 

MONTEFIORE MEDICAL CENTER,

 

53,975

 

3/31/2032

SWEP

 

3 ODELL PLAZA

 

MONTEFIORE MEDICAL CENTER,

 

71,065

 

3/31/2032

SWEP

 

4 EXECUTIVE PLAZA

 

MONTEFIORE MEDICAL CENTER,

 

33,430

 

3/31/2032

SWEP

 

6 EXECUTIVE PLAZA

 

MONTEFIORE MEDICAL CENTER,

 

34,060

 

3/31/2032

 

 

 

 

 

 

431,350

 

 

 

GROUP 2 - SNDA TENANTS (WHICH ARE MAJOR TENANTS) WITH SNDA REQUIRED BY LEASE

 

PARK

 

ADDRESS

 

TENANT

 

SF

 

LEASE EXP

CWEP

 

399 EXECUTIVE BOULEVARD

 

TOWN SPORTS INTERNATIONAL LLC,

 

81,686

 

12/31/2023

CWEP

 

8 WESTCHESTER PLAZA

 

MYPUBLISHER INC.,

 

40,032

 

1/31/2020

CWEP

 

101 EXECUTIVE

 

METROPOLITAN TRANSPORTATION AUTHORITY

 

35,000

 

5/18/2023

CWEP

 

75 CLEARBROOK ROAD

 

EVENING OUT INC.,

 

32,720

 

2/28/2021

CWEP

 

3 WESTCHESTER PLAZA

 

SECURITAS ELECTRONIC SECURITY,

 

32,250

 

11/30/2021

CWEP

 

250 CLEARBROOK ROAD

 

THE ARTINA GROUP, INC.

 

19,250

 

4/30/2025

MWEP

 

4 SKYLINE DRIVE

 

OPTICAL DISTRIBUTOR GROUP LLC,

 

63,017

 

12/31/2023

MWEP

 

15 SKYLINE DRIVE

 

CITY OF NEW YORK, THE

 

20,285

 

8/31/2035

SWEP

 

1 EXECUTIVE BOULEVARD

 

MONTEFIORE MEDICAL CENTER,

 

7,300

 

3/31/2032

 

 

 

 

 

 

331,540

 

 

 

GROUP 3 - SNDA TENANTS (WHICH ARE NON-MAJOR TENANTS) WITH SNDA REQUIRED BY LEASE

 

PARK

 

ADDRESS

 

TENANT

 

SF

 

LEASE EXP

CWEP

 

150 CLEARBROOK ROAD

 

UNITED STATES POSTAL SERVICE

 

4,650

 

11/30/2020

MWEP

 

8 SKYLINE DRIVE

 

JOHNSON CONTROLS

 

9,800

 

12/31/2023

MWEP

 

7 SKYLINE DRIVE

 

RGN-HAWTHORNE

 

14,811

 

10/31/2024

MWEP

 

6 SKYLINE DRIVE

 

GAS TURBINE CONTROLS CORPORATION

 

16,955

 

2/28/2026

MWEP

 

6 SKYLINE DRIVE

 

RED HAWK FIRE & SECURITY LLC

 

15,246

 

10/31/2022

SWEP

 

4 EXECUTIVE PLAZA

 

ADVANTAGE WAYPOINT LLC

 

7,550

 

1/31/2021

SWEP

 

7 ODELL PLAZA

 

UNITED STATES POSTAL SERVICE

 

5,316

 

9/30/2023

SWEP

 

1 ODELL PLAZA

 

OTIS ELEVATOR

 

6,695

 

1/31/2020

SWEP

 

1 EXECUTIVE BLVD

 

TRUSTEES OF COLUMBIA UNIVERSITY

 

6,237

 

1/31/2020

 

 

 

 

 

 

87,260

 

 

 

282

--------------------------------------------------------------------------------



 

EXHIBIT Q

 

ROFO (MACK) AFFIDAVIT

 

STATE OF NEW JERSEY

)

 

) ss:

COUNTY OF HUDSON

)

 

First American Title Insurance Company (“First American”), and its
co-insurer(s) (collectively, “Title Company”)

 

First American title nos.                    

 

BEFORE ME, the undersigned personally appeared Gary T. Wagner (the “Affiant”),
General Counsel of Mack-Cali Sub XVII, Inc., the general partner of Mack-Cali
Texas Property L.P., the sole member of each of CLEARBROOK ROAD ASSOCIATES
L.L.C., 225 CORPORATE REALTY L.L.C. and 3 ODELL REALTY L.L.C. (collectively, the
“Seller”), who first being duly sworn, deposes and says that to his knowledge:

 

1.             That Affiant is duly authorized to make this affidavit on behalf
of the Seller.

 

2.             That the Seller delivered, with respect to the Mack Contribution
and Exchange Agreement, a written notice of proposed sale and terms to each ROFO
(Mack) Party in accordance with the terms of the ROFO (Mack) Rights, which ROFO
(Mack) Rights are attributable to the properties listed in Exhibit A attached
hereto.

 

3.             That each ROFO (Mack) Party, respectively, either provided notice
waiving or otherwise failed to timely exercise their respective ROFO (Mack)
Rights attributable to such properties.

 

Any defined terms used, but not defined herein, shall have the meanings ascribed
to such terms in the Agreement of Purchase and Sale made by and between the
Seller and other sellers and RMC ACQUISITION ENTITY, LLC dated as of
February   , 2019 (the “Agreement”).

 

[Signatures on following page]

 

283

--------------------------------------------------------------------------------



 

This affidavit is made for the purpose of inducing (x) the purchaser under the
Agreement (the “Purchaser”) to close the transactions contemplated thereunder
and (y) the Title Company to issue a title insurance policy in reliance on the
statements set forth herein.  The Seller hereby indemnifies and holds harmless
the Purchaser and the Title Company for any claim, cost, loss or damage arising
from or in connection with the subject ROFO (Mack) Rights described hereinabove.

 

 

CLEARBROOK ROAD ASSOCIATES L.L.C., 225 CORPORATE REALTY L.L.C. and 3 ODELL
REALTY L.L.C.

 

By:

Mack-Cali Texas Property L.P., sole member

 

By:

Mack-Cali Sub XVII, Inc., its general partner

 

 

 

 

 

By:

 

 

 

Gary T. Wagner, General Counsel

 

Sworn to and subscribed before me

 

this      day of               , 2019

 

 

 

Notary Public

 

 

284

--------------------------------------------------------------------------------



 

Exhibit A

 

1.                                      125 Clearbrook Rd, Elmsford, NY

2.                                      3 Odell Plaza, Yonkers, NY

3.                                      225 Corporate Boulevard, Yonkers, NY

 

285

--------------------------------------------------------------------------------



 

EXHIBIT R

 

ROFO (RM) AFFIDAVIT

 

STATE OF NEW JERSEY

)

 

) ss:

COUNTY OF HUDSON

)

 

First American Title Insurance Company (“First American”), and its
co-insurer(s) (collectively, “Title Company”)

 

First American title nos.                

 

BEFORE ME, the undersigned personally appeared Gary T. Wagner (the “Affiant”),
General Counsel of Mack-Cali Realty Corporation, the general partner of
Mack-Cali Realty, L.P., the sole member of each of MACK-CALI CW REALTY
ASSOCIATES L.L.C., CROSS WESTCHESTER REALTY ASSOCIATES L.L.C., SO. WESTCHESTER
REALTY ASSOCIATES L.L.C., MACK-CALI SO. WEST REALTY ASSOCIATES L.L.C.,
MID-WESTCHESTER REALTY ASSOCIATES L.L.C., MACK-CALI MID-WEST REALTY ASSOCIATES
L.L.C., 5/6 SKYLINE REALTY L.L.C. and TALLEYRAND REALTY ASSOCIATES L.L.C.
(collectively, the “Seller”), who first being duly sworn, deposes and says that
to his knowledge:

 

1.             That Affiant is duly authorized to make this affidavit on behalf
of the Seller.

 

2.             That the Seller delivered, with respect to the Contribution and
Exchange Agreement (RM), a written notice of proposed sale and terms to each
ROFO (RM) Party in accordance with the terms of the ROFO (RM) Rights, which ROFO
(RM) Rights are attributable to the properties listed in Exhibit A attached
hereto.

 

3.             That each ROFO (RM) Party, respectively, either provided notice
waiving or otherwise failed to timely exercise their respective ROFO (RM) Rights
attributable to such properties, and terminated its ROFO (RM) Rights pursuant to
Section 7.5(a) of the Agreement.

 

Any defined terms used, but not defined herein, shall have the meanings ascribed
to such terms in the Agreement of Purchase and Sale made by and between the
Seller and other sellers and RMC Acquisition Entity, LLC dated as of
February   , 2019 (the “Agreement”).

 

[Signatures on following page]

 

286

--------------------------------------------------------------------------------



 

This affidavit is made for the purpose of inducing (x) the purchaser under the
Agreement (the “Purchaser”) to close the transactions contemplated thereunder
and (y) the Title Company to issue a title insurance policy in reliance on the
statements set forth herein.  The Seller hereby indemnifies and holds harmless
the Purchaser and the Title Company for any claim, cost, loss or damage arising
from or in connection with the ROFO (RM) Rights attributable to such properties.

 

 

MACK-CALI CW REALTY ASSOCIATES L.L.C., CROSS WESTCHESTER REALTY ASSOCIATES
L.L.C., SO. WESTCHESTER REALTY ASSOCIATES L.L.C., MACK-CALI SO. WEST REALTY
ASSOCIATES L.L.C., MID-WESTCHESTER REALTY ASSOCIATES L.L.C., MACK-CALI MID-WEST
REALTY ASSOCIATES L.L.C., 5/6 SKYLINE REALTY L.L.C. and TALLEYRAND REALTY
ASSOCIATES L.L.C.

 

By:

Mack-Cali Realty, L.P., its sole member

 

By:

Mack-Cali Realty Corporation, its general partner

 

 

 

 

 

By:

 

 

 

Gary T. Wagner, General Counsel

 

Sworn to and subscribed before me

 

this      day of               , 2019

 

 

 

Notary Public

 

 

287

--------------------------------------------------------------------------------



 

Exhibit A

1.                                      1 Westchester Plaza, Elmsford, NY

2.                                      11 Clearbrook Rd, Elmsford, NY

3.                                      100 Clearbrook Rd, Elmsford, NY

4.                                      150 Clearbrook Rd, Elmsford, NY

5.                                      175 Clearbrook Rd, Elmsford, NY

6.                                      2 Westchester Plaza, Elmsford, NY

7.                                      200 Clearbrook Rd, Elmsford, NY

8.                                      250 Clearbrook Rd, Elmsford, NY

9.                                      3 Westchester Plaza, Elmsford, NY

10.                               300 Executive Blvd, Elmsford, NY

11.                               350 Executive Blvd, Elmsford, NY

12.                               399 Executive Blvd, Elmsford, NY

13.                               4 Westchester Plaza, Elmsford, NY

14.                               400 Executive Blvd, Elmsford, NY

15.                               5 Westchester Plaza, Elmsford, NY

16.                               50 Executive Blvd, Elmsford, NY

17.                               500 Executive Blvd, Elmsford, NY

18.                               525 Executive Blvd, Elmsford, NY

19.                               6 Westchester Plaza, Elmsford, NY

20.                               7 Westchester Plaza, Elmsford, NY

21.                               75 Clearbrook Rd, Elmsford, NY

22.                               77 Executive Blvd, Elmsford, NY

23.                               8 Westchester Plaza, Elmsford, NY

24.                               101 Executive Blvd, Elmsford, NY

25.                               10 Skyline Dr,  Hawthorne, NY

26.                               11 Skyline Dr, Hawthorne, NY

27.                               15 Skyline Dr, Hawthorne, NY

28.                               200 Saw Mill River Rd, Hawthorne, NY

29.                               1 Skyline Dr, Hawthorne, NY

30.                               2 Skyline Dr, Hawthorne, NY

31.                               4 Skyline Dr, Hawthorne, NY

32.                               5 Skyline Dr, Hawthorne, NY

33.                               6 Skyline Dr, Hawthorne, NY

34.                               8 Skyline Dr, Hawthorne, NY

35.                               17 Skyline Dr, Hawthorne, NY

36.                               1 Odell Plaza, Yonkers, NY

37.                               100 Corporate Blvd, Yonkers, NY

38.                               200 Corporate Blvd South, Yonkers, NY

39.                               4 Executive Plaza, Yonkers, NY

40.                               5 Odell Plaza, Yonkers, NY

41.                               6 Executive Plaza, Yonkers, NY

42.                               7 Odell Plaza, Yonkers, NY

43.                               240 White Plains Rd, Tarrytown, NY

44.                               1 Executive Blvd, Elmsford, NY

45.                               3 Executive Blvd, Elmsford, NY

 

288

--------------------------------------------------------------------------------



 

EXHIBIT S

 

SNDA

 

Subordination, Non-Disturbance and Attornment Agreement

 

THIS SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT (the “Agreement”)
is made as of this         day of                     , 20     , which date
shall be the effective date of this Agreement, between
                                      , a                 (the “Tenant”) and
BANK OF AMERICA, N.A., a national banking association, and having its principal
offices in Charlotte, North Carolina (together with its successors and/or
assigns the “Lender”).

 

The Tenant is the lessee under the lease described in Exhibit A attached hereto
(as the same may from time to time be assigned, subleased, renewed, extended,
amended, modified or supplemented, collectively the “Lease”).

 

The Lender has previously made or is about to make a loan to
                                   , a                              or its
successor and/or assigns with respect to the landlord’s interest under the Lease
(the “Landlord”), evidenced by a promissory note in the original principal
amount of approximately $                executed by the Landlord and payable to
the Lender and secured by a first priority deed of trust, mortgage or deed to
secure debt on certain real and personal property and improvements (the
“Premises”), recorded or to be recorded in the appropriate records of
               County,                       (the “Security Instrument”).

 

The Lender has requested the Tenant to confirm the fact that the Lease is
subject and subordinate to the Security Instrument.

 

The Tenant is willing to confirm the subordination of the Lease, provided it
obtains assurance from the Lender that its possession of the premises demised
under the Lease (the “Demised Premises), which Demised Premises is all or a
portion of the Premises, and its right to use any common areas will not be
disturbed by reason of or in the event of the foreclosure of the Security
Instrument.

 

The Lender is willing to give such assurance.

 

NOW, THEREFORE, for and in consideration of the mutual agreements herein
contained and other good and valuable consideration, the parties hereto do
hereby mutually covenant and agree as follows:

 

1.             The Tenant hereby subordinates the Lease and all terms and
conditions contained therein and all rights, options, liens and charges created
thereby to the Security Instrument and the lien thereof, and to all present or
future advances under the obligations secured thereby and to all renewals,
extensions, amendments, modifications and/or supplements of same, to the full
extent of all amounts secured thereby from time to time.

 

2.             So long as no event of default on the part of the Tenant under
the Lease shall exist which would entitle the Landlord to terminate the Lease,
or if such an event of default shall exist, so long as the Tenant’s time to cure
the default shall not have expired, the term of the Lease shall not be
terminated or modified in any respect whatsoever and the Tenant’s right of
possession to the Demised Premises and its rights in and to any common areas and
its other rights arising out of the Lease will all be fully recognized

 

--------------------------------------------------------------------------------



 

and protected by the Lender and shall not be disturbed, canceled, terminated or
otherwise affected by reason of the Security Instrument or any action or
proceeding instituted by the Lender to foreclose the Security Instrument, or any
extension, renewal, consolidation or replacement of same, irrespective of
whether the Tenant shall have been joined in any action or proceeding.

 

3.             In the event that the Lender takes possession of the Premises,
either as the result of foreclosure of the Security Instrument or accepting a
deed to the Premises in lieu of foreclosure, or otherwise, or the Premises shall
be purchased at such a foreclosure by a third party, the Tenant shall attorn to
the Lender or such third party and recognize the Lender or such third party as
its landlord under the Lease, and the Lender or such third party will recognize
and accept the Tenant as its tenant thereunder, whereupon, the Lease shall
continue in full force and effect as a direct lease between the Lender or such
third party and the Tenant for the full term thereof, together with all
extensions and renewals thereof, and the Lender or such third party shall
thereafter assume and perform all of the Landlord’s obligations, as the landlord
under the Lease with the same force and effect as if the Lender or such third
party were originally named therein as the Landlord; provided, however, that the
Lender or such third party shall not be:

 

(a)           liable for any act or omission of any prior landlord (including
the Landlord), except to the extent the Lender was furnished notice and
opportunity to cure the same in accordance with the provisions of this Agreement
prior to taking possession of such Premises; or

 

(b)           subject to any offsets or defenses which the Tenant might have
against any prior landlord (including the Landlord), except to the extent the
Lender was furnished notice and opportunity to cure the same in accordance with
the provisions of this Agreement prior to taking possession of such Premises; or

 

(c)           bound by any rent or additional rent which the Tenant might have
paid for more than two (2) months in advance to any prior landlord (including
the Landlord); or

 

(d)           bound by any amendment or modification of the Lease not consented
to in writing by the Lender.

 

4.             Notwithstanding anything to the contrary in this Agreement or
otherwise, in the event the Lender or a third party takes possession of the
Premises as provided in paragraph 3 above, the liability of the Lender or such
third party under the Lease shall be limited to the Lender’s or such third
parties, as the case may be, interest in the Premises, and upon any assignment
or other transfer of the Lender’s or such third-party’s interest in the
Premises, the Lender or such third party, as applicable, shall be discharged and
released from any obligation or liability under the Lease arising or accruing
after the date of such assignment or transfer.

 

5.             Tenant agrees not to subordinate the Lease to any other lien or
encumbrance which (i) affects the Premises under the Lease, or any part thereof,
or (ii) is junior to the Security Instrument, without the express written
consent of the Lender, and any such subordination or any such attempted
subordination or agreement to subordinate without such consent of Lender, shall
be void and of no force and effect.

 

6.             Tenant agrees to provide copies of all notices given Landlord
under the Lease to Lender at the following address:

 

--------------------------------------------------------------------------------



 

Lender:

Bank of America Merrill Lynch

 

Real Estate Structured Finance Servicing

 

NC1-026-06-01

 

900 West Trade Street, Suite 650

 

Charlotte, North Carolina 28255

 

Telephone: (866) 531-0957

 

Telecopy: (704) 317-0771

 

or to such other address as Lender shall designate in writing; and all such
notices shall be in writing and shall be considered as properly given if
(i) mailed to the addressee by first class United States mail, postage prepaid,
registered or certified with return receipt requested, (ii) by delivering same
in person to the addressee, or (iii) by delivery to a third party commercial
delivery service for same day or next day delivery to the office of the
addressee with proof of delivery; any notice so given shall be effective, as
applicable, upon (a) the third (3rd) day following the day such notice is
deposited with the United States mail, (b) delivery to the addressee, or
(c) upon delivery to such third party delivery service; and any notice given in
any other manner shall be effective only if and when received by the addressee.

 

7.             In the event Landlord shall fail to perform or observe any of the
terms, conditions or agreements in the Lease, Tenant shall give written notice
thereof to Lender and Lender shall have the right (but not the obligation) to
cure such default.  Tenant shall not take any action with respect to such
default under the Lease (including without limitation any action in order to
terminate, rescind or avoid the Lease or to withhold any rent or other monetary
obligations thereunder) for a period of thirty (30) days following receipt of
such written notice by Lender; provided, however, that in the case of any
default which cannot with diligence be cured within such thirty (30) day period,
if Lender shall proceed promptly to cure such default and thereafter prosecute
the curing of such default with diligence and continuity, then the time within
which such default may be cured shall be extended for such period as may be
necessary to complete the curing of such default with diligence and continuity.

 

8.             Nothing contained in this Agreement shall in any way impair or
affect the lien created by the Security Instrument, except as specifically set
forth herein.

 

9.             This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns; provided,
however, that in the event of the assignment or transfer of the interest of the
Lender to a party that assumes the Lender’s obligations and liabilities
hereunder, all obligations and liabilities of the Lender under this Agreement
shall terminate, and thereupon all such obligations and liabilities shall be the
responsibility of the party to whom the Lender’s interest is assigned or
transferred.

 

10.          In the event of any litigation or other legal proceeding arising
between the parties to this Agreement, whether relating to the enforcement of a
party’s rights under this Agreement or otherwise, the prevailing party shall be
entitled to receive its reasonable attorney’s fees and costs of suit from the
non-prevailing party in such amount as the court shall determine.

 

--------------------------------------------------------------------------------



 

WITNESS/ATTEST:

 

TENANT:

 

 

 

 

 

 

 

 

 

WITNESS/ATTEST:

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

WITNESS/ATTEST:

 

 

 

 

LENDER:

 

 

 

 

 

BANK OF AMERICA, N.A., a national banking association

 

 

 

 

 

 

WITNESS/ATTEST:

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------



 

STATE OF                     

 

COUNTY OF                

 

I,                          , a Notary Public of the County and State aforesaid,
certify that                             , personally came before me this day
and acknowledged that (s)he is a                           of
                                         , the                      of
                                                        , that executed the
foregoing instrument, and acknowledged to me that the same was the act of the
said                   , and that (s)he executed the same as the act of such
                   for the purposes and consideration therein expressed and in
the capacity therein stated.

 

WITNESS my hand and official stamp or seal, this        day of
                 , 20   .

 

 

 

 

Notary Public

 

My Commission Expires:

 

 

 

(Notary Seal)

 

 

--------------------------------------------------------------------------------



 

STATE OF                           

 

COUNTY OF                       

 

I,                          , a Notary Public of the County and State aforesaid,
certify that                             , personally came before me this day
and acknowledged that (s)he is a                      of Bank of America, N.A.,
a national banking association, that executed the foregoing instrument, and
acknowledged to me that the same was the act of the said association, and that
(s)he executed the same as the act of such association for the purposes and
consideration therein expressed and in the capacity therein stated.

 

WITNESS my hand and official stamp or seal, this        day of             ,
20   .

 

 

 

 

Notary Public

 

My Commission Expires:

 

 

 

(Notary Seal)

 

 

--------------------------------------------------------------------------------



 

EXHIBIT A

 

LEASE

 

That certain                                   , dated as of                  ,
by and between                                           , as tenant, and
                                       , as landlord, relating to the Premises
generally described as                                              
                                             , as assigned, subleased, renewed,
extended, amended, modified or supplemented from time to time.

 

--------------------------------------------------------------------------------



 

EXHIBIT T

 

CONDOMINIUM ESTOPPEL CERTIFICATE

 

ESTOPPEL CERTIFICATE

 

101 EXECUTIVE BOULEVARD CONDOMINIUM

 

March [  ], 2019

 

Bank of America, N.A.

c/o Capital Markets Servicing Group

900 West Trade Street, Suite 650

Mail Code: NC1-026-06-01

Charlotte, North Carolina 28255

Attention: Servicing Manager

Telephone No.: (866) 531-0957

Facsimile No.: (704) 317-4501

 

Re:          101 Executive Boulevard Condominium  (the “Condominium”)

 

To Whom It May Concern:

 

Reference is hereby made to the (i) Declaration of Condominium, recorded on
January 9, 2018, as Control Number 573563402 (the “Declaration”) and (ii) the
Bylaws of the 101 Executive Boulevard Condominium (the “Bylaws” and, together
with the Declaration, collectively, the “Condominium Documents”). Capitalized
terms used herein without definition are used as defined in the Condominium
Documents.

 

The Condominium Board (the “Board”) of 101 Executive Boulevard Condominium
understands that Clearbrook Cross LLC, a Delaware limited liability company (the
“Borrower”) is purchasing two condominium units, Unit A and Unit B (the
“Premises”) located in the 101 Executive Boulevard Condominium located at 101
Executive Boulevard, Elmsford, New York 10523 from [       ] (the “Existing
Owner”).  The Board also understands that Bank of America, N.A. (the “Lender”)
is making a loan (the “Loan”) to Borrower, secured by a mortgage encumbering the
Premises.  In connection with the same, the Board does hereby certify to Lender
and agree as follows, and confirms the accuracy of this certificate as of the
date hereof, with the intent that the same shall be relied upon by Lender (in
its capacity as a mortgage lender), and its affiliates, successors and assigns:

 

1.  There are no actions or proceedings, whether voluntary or involuntary,
pending against the Board under the bankruptcy or insolvency laws of the United
States of America or any state thereof.  To the knowledge of the Board, there is
no litigation threatened or pending against the  Board.

 

2.  To the knowledge of the Board, neither the Board, Borrower nor Existing
Owner is in default under the Condominium Documents.  There are currently no
outstanding liens filed or recorded by the Board against Existing Owner,
Borrower or the Premises.

 

3.  For the calendar year 2018, there were $[ ] in Common Charges paid by
Existing Owner.  The currently estimated Common Charges for 2019 are $[  ].  As
of the date hereof: (A) Common Charges are payable monthly in the amount of $[ ]
per month; (B) all amounts required to be paid by

 

--------------------------------------------------------------------------------



 

Existing Owner to the Board under the Condominium Documents have been paid
through the date hereof; and (C) no special assessments have been assessed and
are currently outstanding or are currently pending.

 

4.  The Condominium Documents are in full force and effect and have not been
modified, supplemented or amended other than as stated herein.  The undersigned
knows of no separate agreement that affects the obligations of Existing Owner or
Borrower other than as set forth in the Condominium Documents.

 

5.  To the Board’s knowledge, the Board has not received any written notice of
any presently existing violation of any federal, state, county or municipal
laws, regulations or ordinances, orders or directives relating to use, operation
or condition of the Condominium or the Premises.

 

6.  The Board has not received written notice that any condemnation or similar
proceeding has been commenced, and to the Board’s knowledge, no condemnation or
similar proceeding is contemplated with respect to all or any portion of the
Condominium or the Premises.

 

7.  As of the date hereof, set forth on Exhibit A are the names of the two
managers that consist of the Board.  There are no other members of the Board.

 

8.  As of the closing, the Borrower has the right to vote 100% of the votes for
the Condominium and the right to elect both managers of the Board.

 

The person(s) executing this certificate on behalf of the Board for itself and
as the representative of the Board represents that it has the necessary power
and authority to execute this certificate and have obtained all consents or
approvals of any party necessary to effectuate the terms of this certificate and
agreement.

 

This certificate shall be binding upon the Board and their respective successors
and assigns.  The Board acknowledges that this estoppel may also be relied upon
by any rating agency, issuer, servicer or trustee, in the event that the Loan
becomes subject to a securitization.

 

[Signature Page Immediately Follows]

 

--------------------------------------------------------------------------------



 

 

BOARD OF 101 EXECUTIVE BOULEVARD CONDOMINIUM

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[By  

 

]

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------



 

EXHIBIT A

 

Members of the Board

 

--------------------------------------------------------------------------------